Exhibit 10.1

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 5, 2007

Among

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

as the Lenders;

BANK OF AMERICA, N.A.,

as the Administrative Agent;

FLEETWOOD ENTERPRISES, INC.,

as a Guarantor;

and

FLEETWOOD HOLDINGS INC., and certain of its Subsidiaries,

as the Borrowers.


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE 1 LOANS AND LETTERS OF CREDIT

 

2

 

 

 

 

 

1.1

 

Total Facility

 

2

1.2

 

Revolving Loans

 

3

1.3

 

Initial Term Loan

 

7

1.4

 

Letters of Credit

 

7

1.5

 

Bank Products

 

11

1.6

 

Joint and Several Obligations; Contribution Rights

 

12

1.7

 

Borrowing Agency Provisions

 

16

1.8

 

Senior Indebtedness

 

18

1.9

 

Delayed Draw Term Loan

 

18

 

 

 

 

 

ARTICLE 2 INTEREST AND FEES

 

20

 

 

 

2.1

 

Interest

 

20

2.2

 

Continuation and Conversion Elections

 

21

2.3

 

Maximum Interest Rate

 

22

2.4

 

Closing Fee

 

23

2.5

 

Unused Line Fee

 

23

2.6

 

Letter of Credit Fee

 

23

2.7

 

[RESERVED]

 

23

2.8

 

Substitution of Property

 

23

 

 

 

 

 

ARTICLE 3 PAYMENTS AND PREPAYMENTS

 

25

 

 

 

3.1

 

Revolving Loans

 

25

3.2

 

Termination of Facility

 

25

3.3

 

Repayment of the Term Loan

 

26

3.4

 

Prepayments of the Loans

 

26

3.5

 

LIBOR Rate Loan Prepayments

 

27

3.6

 

Payments by the Borrowers

 

27

3.7

 

Payments as Revolving Loans

 

28

3.8

 

Apportionment, Application and Reversal of Payments

 

28

3.9

 

Indemnity for Returned Payments

 

29

3.10

 

The Agent’s and Lenders’ Books and Records; Monthly Statements

 

29

 

 

 

 

 

ARTICLE 4 TAXES, YIELD PROTECTION AND ILLEGALITY

 

30

 

 

 

4.1

 

Taxes

 

30

4.2

 

Illegality

 

31

4.3

 

Increased Costs and Reduction of Return

 

32

4.4

 

Funding Losses

 

32

4.5

 

Inability to Determine Rates

 

33

4.6

 

Certificates of the Agent

 

33

4.7

 

Survival

 

34

 

i


--------------------------------------------------------------------------------




 

 

Page

 

 

 

ARTICLE 5 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

 

34

 

 

 

5.1

 

Books and Records

 

34

5.2

 

Financial Information

 

34

5.3

 

Notices to the Lenders

 

37

 

 

 

 

 

ARTICLE 6 GENERAL WARRANTIES AND REPRESENTATIONS

 

40

 

 

 

6.1

 

Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents

 

40

6.2

 

Validity and Priority of Security Interest

 

40

6.3

 

Organization and Qualification

 

41

6.4

 

Corporate Name; Prior Transactions

 

41

6.5

 

Subsidiaries and Affiliates

 

41

6.6

 

Financial Statements and Projections

 

41

6.7

 

Capitalization

 

42

6.8

 

Solvency

 

42

6.9

 

Debt

 

42

6.10

 

Distributions

 

42

6.11

 

Real Estate; Leases

 

42

6.12

 

Proprietary Rights

 

43

6.13

 

Trade Names

 

43

6.14

 

Litigation

 

43

6.15

 

Labor Disputes

 

43

6.16

 

Environmental Laws

 

44

6.17

 

No Violation of Law

 

45

6.18

 

No Default

 

45

6.19

 

ERISA Compliance

 

45

6.20

 

Taxes

 

46

6.21

 

Regulated Entities

 

46

6.22

 

Use of Proceeds; Margin Regulations

 

46

6.23

 

Copyrights, Patents, Trademarks and Licenses, etc

 

46

6.24

 

No Material Adverse Change

 

47

6.25

 

Full Disclosure

 

47

6.26

 

Material Agreements

 

47

6.27

 

Bank Accounts

 

47

6.28

 

Governmental Authorization

 

47

6.29

 

Senior Indebtedness

 

47

 

 

 

 

 

ARTICLE 7 AFFIRMATIVE AND NEGATIVE COVENANTS

 

47

 

 

 

 

 

7.1

 

Taxes and Other Obligations

 

47

7.2

 

Legal Existence and Good Standing

 

48

7.3

 

Compliance with Law and Agreements; Maintenance of Licenses

 

48

7.4

 

Maintenance of Property; Inspection of Property

 

48

7.5

 

Insurance

 

49

7.6

 

Insurance and Condemnation Proceeds

 

50

 

ii


--------------------------------------------------------------------------------




 

 

Page

 

 

 

7.7

 

Environmental Laws

 

50

7.8

 

Compliance with ERISA

 

52

7.9

 

Mergers, Consolidations or Sales

 

52

7.10

 

Distributions; Capital Change; Restricted Investments

 

53

7.11

 

Transactions Affecting Collateral or Obligations

 

55

7.12

 

Guaranties

 

55

7.13

 

Debt

 

55

7.14

 

Prepayment

 

57

7.15

 

Transactions with Affiliates

 

58

7.16

 

Investment Banking and Finder’s Fees

 

59

7.17

 

Business Conducted

 

59

7.18

 

Liens

 

59

7.19

 

Sale and Leaseback Transactions

 

59

7.20

 

New Subsidiaries

 

59

7.21

 

Fiscal Year

 

59

7.22

 

Capital Expenditures

 

60

7.23

 

[RESERVED]

 

60

7.24

 

Minimum EBITDA

 

60

7.25

 

Bank Accounts

 

60

7.26

 

Contribution of Management Fees

 

61

7.27

 

Use of Proceeds

 

61

7.28

 

Further Assurances; Mortgages

 

61

7.29

 

Subordinated Debt; Trust Securities

 

61

 

 

 

 

 

ARTICLE 8 CONDITIONS OF LENDING

 

63

 

 

 

8.1

 

Conditions Precedent to Making of Loans on the Closing Date

 

63

8.2

 

Conditions Precedent to Each Loan

 

66

 

 

 

 

 

ARTICLE 9 DEFAULT; REMEDIES

 

67

 

 

 

 

 

9.1

 

Events of Default

 

67

9.2

 

Remedies

 

70

 

 

 

 

 

ARTICLE 10 TERM AND TERMINATION

 

71

 

 

 

10.1

 

Term and Termination

 

71

 

 

 

 

 

ARTICLE 11 AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

 

72

 

 

 

11.1

 

Amendments and Waivers

 

72

11.2

 

Assignments; Participations

 

75

 

 

 

 

 

ARTICLE 12 THE AGENT

 

77

 

 

 

 

 

12.1

 

Appointment and Authorization

 

77

12.2

 

Delegation of Duties

 

78

 

iii


--------------------------------------------------------------------------------




 

 

Page

 

 

 

12.3

 

Liability of the Agent

 

78

12.4

 

Reliance by the Agent

 

78

12.5

 

Notice of Default

 

79

12.6

 

Credit Decision

 

79

12.7

 

Indemnification

 

79

12.8

 

The Agent in Individual Capacity

 

80

12.9

 

Successor Agent

 

80

12.10

 

Withholding Tax

 

80

12.11

 

Collateral Matters

 

82

12.12

 

Restrictions on Actions by Lenders; Sharing of Payments

 

83

12.13

 

Agency for Perfection

 

84

12.14

 

Payments by the Agent to Lenders

 

84

12.15

 

Settlement

 

85

12.16

 

Letters of Credit; Intra-Lender Issues

 

88

12.17

 

Concerning the Collateral and the Related Loan Documents

 

91

12.18

 

Field Audit and Examination Reports; Disclaimer by Lenders

 

91

12.19

 

Relation Among Lenders

 

92

12.20

 

Co-Agents

 

92

12.21

 

Collateral Priority

 

92

12.22

 

Foreclosure/Environmental Reports

 

92

 

 

 

 

 

ARTICLE 13 MISCELLANEOUS

 

92

 

 

 

 

 

13.1

 

No Waivers; Cumulative Remedies

 

92

13.2

 

Severability

 

92

13.3

 

Governing Law; Choice of Forum; Service of Process

 

93

13.4

 

WAIVER OF JURY TRIAL

 

94

13.5

 

Survival of Representations and Warranties

 

94

13.6

 

Other Security and Guaranties

 

94

13.7

 

Fees and Expenses

 

94

13.8

 

Notices

 

95

13.9

 

Waiver of Notices

 

96

13.10

 

Binding Effect

 

96

13.11

 

Indemnity of the Agent and the Lenders by the Borrower

 

97

13.12

 

Limitation of Liability

 

97

13.13

 

Final Agreement

 

98

13.14

 

Counterparts

 

98

13.15

 

Captions

 

98

13.16

 

Right of Setoff

 

98

13.17

 

Confidentiality

 

99

13.18

 

Conflicts with Other Loan Documents

 

99

13.19

 

Reinstatement

 

100

 

 

 

 

 

ARTICLE 14 GUARANTY

 

100

 

 

 

14.1

 

Guaranty

 

100

 

iv


--------------------------------------------------------------------------------




ANNEXES, EXHIBITS AND SCHEDULES

ANNEX A

-

DEFINED TERMS

 

 

 

EXHIBIT A-1

-

FORM OF REVOLVING LOAN NOTE

 

 

 

EXHIBIT A-2

-

FORM OF INITIAL TERM LOAN NOTE

 

 

 

EXHIBIT A-3

-

FORM OF DELAYED DRAW TERM LOAN NOTE

 

 

 

EXHIBIT B

-

[RESERVED]

 

 

 

EXHIBIT C

-

FINANCIAL STATEMENTS

 

 

 

EXHIBIT D

-

FORM OF NOTICE OF BORROWING

 

 

 

EXHIBIT E

-

FORM OF NOTICE OF CONTINUATION/CONVERSION

 

 

 

EXHIBIT F

-

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

 

 

SCHEDULE 1.1

–

ASSIGNED CONTRACTS (ANNEX A – DEFINED TERMS)

 

 

 

SCHEDULE 1.2

–

LENDERS’ COMMITMENTS (ANNEX A – DEFINED TERMS)

 

 

 

SCHEDULE 6.3

–

ORGANIZATIONS AND QUALIFICATIONS

 

 

 

SCHEDULE 6.4

–

CORPORATE NAMES; PRIOR TRANSACTIONS

 

 

 

SCHEDULE 6.5

–

SUBSIDIARIES AND AFFILIATES

 

 

 

SCHEDULE 6.7

–

CAPITALIZATION

 

 

 

SCHEDULE 6.9

–

DEBT

 

 

 

SCHEDULE 6.11

–

REAL ESTATE(MORTGAGES); LEASES

 

 

 

SCHEDULE 6.12

–

PROPRIETARY RIGHTS

 

 

 

SCHEDULE 6.13

–

TRADE NAMES

 

 

 

SCHEDULE 6.14

–

LITIGATION

 

 

 

SCHEDULE 6.15

–

UNION CONTRACTS

 

 

 

SCHEDULE 6.16

–

ENVIRONMENTAL LAW

 

 

 

SCHEDULE 6.19

–

ERISA COMPLIANCE

 

 

 

SCHEDULE 6.27

–

BANK ACCOUNTS

 

v


--------------------------------------------------------------------------------




 

SCHEDULE 7.9

–

ASSETS HELD FOR SALE

 

 

 

SCHEDULE 7.12

–

GUARANTIES

 

 

 

SCHEDULE A

–

COLI POLICIES

 

 

 

SCHEDULE B

–

NON FEE SIMPLE REAL ESTATE

 

vi


--------------------------------------------------------------------------------


THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 5, 2007
(this “Agreement”), among the financial institutions from time to time parties
hereto (such financial institutions, together with their respective successors
and assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”); BANK OF AMERICA, N.A., with an office at 55
South Lake Avenue, Suite 900, Pasadena, California 91101, as the administrative
agent for the Lenders (in its capacity as administrative agent, the “Agent”);
FLEETWOOD ENTERPRISES, INC., a Delaware corporation (“Fleetwood”), as a
Guarantor; FLEETWOOD HOLDINGS INC., a Delaware corporation (“Holdings”); and
those Subsidiaries of Holdings set forth on the signature pages hereto or which
become parties hereto hereafter in accordance with the requirements of this
Agreement (each of Holdings and each such Subsidiary individually, a “Borrower”
and, collectively, the “Borrowers”).  Capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings ascribed thereto in
Annex A, which is attached hereto and incorporated herein; the rules of
construction contained therein shall govern the interpretation of this
Agreement, and all Annexes, Exhibits and Schedules attached hereto are
incorporated herein by reference.

W I T N E S S E T H:

WHEREAS, the First Amended and Restated Credit Agreement amended and restated
the Original Credit Agreement in its entirety on May 14, 2004.

WHEREAS, the Second Amended and Restated Credit Agreement amended and restated
the First Amended and Restated Credit Agreement in its entirety on July 1, 2005.

WHEREAS, pursuant to the Second Amended and Restated Credit Agreement the
Existing Lenders have extended credit in the form of, among other things,
Existing Loans.

WHEREAS, the Borrowers have requested the Lenders continue to make available to
the Borrowers a revolving line of credit for loans and letters of credit in an
aggregate amount not to exceed $185,000,000, to make an initial term loan to the
Borrowers in the aggregate principal amount of $18,071,425, and to make a
delayed draw term loan to the Borrowers in the aggregate principal amount of
$3,928,575, and which extension of credit the Borrowers will use for the
purposes permitted hereunder;

WHEREAS, Holdings and its Subsidiaries are wholly-owned Subsidiaries of
Fleetwood and all Borrowers are engaged in an inter-related business enterprise
with an identity of interests, and accordingly the financing provided hereunder
will directly and indirectly benefit each of the Borrowers;

WHEREAS, neither Holdings nor its Subsidiaries would be able to obtain
sufficient working capital financing for their respective businesses unless the
individual Borrowers were jointly and severally liable for the obligations of
all Borrowers, and unless Fleetwood guarantees the obligations of all Borrowers;

WHEREAS, the Loan Parties desire that (a) Lenders continue the Existing Loans
and Existing Commitments as Revolving Loans and Revolving Credit Commitments
hereunder


--------------------------------------------------------------------------------




and (b) Lenders agree to amend and restate the Original Credit Agreement (as the
same has been previously amended and restated by the First Amended and Restated
Credit Agreement and the Second Amended and Restated Credit Agreement) in its
entirety for the purpose of making the amendments reflected herein.

WHEREAS, Lenders have agreed to amend and restate the Original Credit Agreement
(as the same has been previously amended and restated by the First Amended and
Restated Credit Agreement and the Second Amended and Restated Credit Agreement)
in its entirety for the purpose of making the amendments reflected herein, which
amendment and restatement shall become effective on the Closing Date upon
satisfaction of the conditions precedent set forth herein.

WHEREAS, the Term Lenders have agreed to make an initial term loan and a delayed
draw term loan to the Borrowers upon the terms and conditions set forth in this
Agreement.

WHEREAS, the Borrowers desire to continue to guarantee and secure all of the
Obligations hereunder and under the other Loan Documents to the extent so
guaranteed and secured under the Second Amended and Restated Credit Agreement
and the Loan Documents, as in effect prior to the date hereof, and as further
provided herein.

WHEREAS, the Guarantors have agreed to continue to guarantee and secure the
Obligations hereunder and under the other Loan Documents to the extent so
guaranteed and secured under the Second Amended and Restated Credit Agreement
and the Loan Documents, as in effect prior to the date hereof, and as further
provided herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agent, Fleetwood and the
Borrowers hereby agree as follows:

ARTICLE 1
LOANS AND LETTERS OF CREDIT

1.1                                 Total Facility.  Subject to all of the terms
and conditions of this Agreement, the Lenders agree to make available a total
credit facility of up to $182,000,000 (the “Total Facility”) to the Borrowers
from time to time during the term of this Agreement; provided that the Total
Facility shall be increased to a total amount of up to $207,000,000 for the
period from and including December 1 through and including April 30 of each
calendar year.  The Total Facility shall be composed of a revolving line of
credit consisting of Revolving Loans and Letters of Credit and the Initial Term
Loan and Delayed Draw Term Loan described herein.  On the Closing Date (and
effective as of the execution hereof by each Lender), the Lenders (directly or
through funding and settlement by the Agent) shall purchase and assume the
Revolving Credit Commitments (as defined in the Second Amended and Restated
Credit Agreement) and the Existing Loans from the Existing Lenders at par, free
and clear of adverse claims, participations or other encumbrances, which
Existing Commitments and Existing Loans and the Second Amended and Restated
Credit Agreement shall be (immediately upon such purchase and

2


--------------------------------------------------------------------------------




assumption by the Lenders) amended and restated in their entirety as more
particularly described herein, and neither the Loan Parties nor the Lenders
shall be subject to or bound by any of the terms or provisions of the Second
Amended and Restated Credit Agreement (other than such terms or provisions that
are to survive termination of the Second Amended and Restated Credit Agreement
or the payment of the Obligations as provided by the express terms of the Second
Amended and Restated Credit Agreement) and shall only be subject to or bound by
the terms and provisions of this Agreement in respect of the Revolving Credit
Commitments, Loans, other Obligations and the transactions contemplated hereby,
as set forth herein.  Notwithstanding any other provision herein to the
contrary, no additional Notice of Borrowing shall be required as of the Closing
Date with respect to any Existing Loan that shall continue as an amended and
restated Base Rate Loan or LIBOR Rate Loan under the terms of this Agreement as
more fully set forth herein.  The parties acknowledge and agree that the Letter
of Credit Issuer shall continue to honor its obligations under the Letters of
Credit outstanding immediately prior to the Closing Date under the Second
Amended and Restated Credit Agreement as if such Letters of Credit had been
requested under and issued pursuant to the terms of this Agreement.  The parties
acknowledge and agree that this Agreement and the other Loan Documents do not
constitute a novation, payment and reborrowing or termination of the obligations
under the Second Amended and Restated Credit Agreement and that all such
obligations are in all respects continued and outstanding as obligations under
this Agreement and the Notes with only the terms being modified from and after
the Closing Date as provided in this Agreement, the Notes and the other Loan
Documents.  All references in the Notes and the other Loan Documents to (i) the
“Credit Agreement” shall be deemed to include references to this Agreement and
(ii) the “Lenders” or a “Lender” or to the “Agent” shall mean such terms as
defined in this Agreement.  By its execution hereof, each Lender consents to the
amendment, amendment and restatement, replacement or other modification to any
other Loan Document being so amended, amended and restated, replaced or
otherwise modified on the date hereof or on or prior to the Closing Date in the
form approved by the Administrative Agent.

1.2                                 Revolving Loans.

(a)                                  (i)                                    
Amounts.  Subject to the satisfaction of the conditions precedent set forth in
Article 8, and except for Non-Ratable Loans and Agent Advances, each Revolving
Credit Lender severally, but not jointly, agrees, upon a Borrower’s request from
time to time on any Business Day during the period from the Closing Date to the
Termination Date, to make revolving loans (the “Revolving Loans”) to the
Borrowers in aggregate amounts not to exceed such Lender’s Pro Rata Share of the
Availability.  The Revolving Credit Lenders, however, in their unanimous
discretion, may elect to make Revolving Loans or issue or arrange to have issued
Letters of Credit in excess of the Borrowing Base on one or more occasions, but
if they do so, neither the Agent nor the Revolving Credit Lenders shall be
deemed thereby to have changed the limits of the Borrowing Base, or to be
obligated to exceed such limits on any other occasion.

(II)                                  AT THE REQUEST OF ANY REVOLVING CREDIT
LENDER, EACH OF THE BORROWERS SHALL EXECUTE AND DELIVER TO SUCH LENDER A SINGLE
NOTE TO EVIDENCE THE REVOLVING LOANS OF THAT LENDER.  EACH NOTE SHALL BE IN THE
PRINCIPAL AMOUNT OF THE REVOLVING CREDIT LENDER’S PRO RATA SHARE OF THE
REVOLVING CREDIT COMMITMENTS,

3


--------------------------------------------------------------------------------




DATED THE DATE HEREOF AND SUBSTANTIALLY IN THE FORM OF EXHIBIT A-1 (EACH SUCH
NOTE, TOGETHER WITH ANY NEW NOTE ISSUED PURSUANT TO SECTION 11.2 UPON THE
ASSIGNMENT OF ANY PORTION OF ANY REVOLVING CREDIT LENDER’S REVOLVING LOANS AND
REVOLVING CREDIT COMMITMENT A “REVOLVING LOAN NOTE” AND, COLLECTIVELY, THE
“REVOLVING LOAN NOTES”).  EACH REVOLVING LOAN NOTE SHALL REPRESENT THE
OBLIGATION OF FMC TO PAY THE AMOUNT OF SUCH REVOLVING CREDIT LENDER’S PRO RATA
SHARE OF THE REVOLVING CREDIT COMMITMENTS, OR, IF LESS, SUCH REVOLVING CREDIT
LENDER’S PRO RATA SHARE OF THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL
REVOLVING LOANS TO FMC TOGETHER WITH INTEREST THEREON AS PRESCRIBED IN
SECTION 1.2.  THE ENTIRE UNPAID BALANCE OF THE REVOLVING LOANS AND ALL OTHER
NON-CONTINGENT OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE IN FULL IN
IMMEDIATELY AVAILABLE FUNDS ON THE TERMINATION DATE.


(B)                           PROCEDURE FOR BORROWING.

(I)                                     SUBJECT TO SECTION 1.1, EACH BORROWING
SHALL BE MADE UPON A BORROWER’S IRREVOCABLE WRITTEN NOTICE DELIVERED TO THE
AGENT IN THE FORM OF A NOTICE OF BORROWING (“NOTICE OF BORROWING”), WHICH MUST
BE RECEIVED BY THE AGENT PRIOR TO (I) 10:00 A.M. (LOS ANGELES TIME) THREE
BUSINESS DAYS PRIOR TO THE REQUESTED FUNDING DATE, IN THE CASE OF LIBOR RATE
LOANS AND (II) 10:00 A.M. (LOS ANGELES TIME) ON THE REQUESTED FUNDING DATE, IN
THE CASE OF BASE RATE LOANS, SPECIFYING:

(1)                                  THE AMOUNT OF THE BORROWING, WHICH IN THE
CASE OF A LIBOR RATE LOAN MUST EQUAL OR EXCEED $1,000,000 (AND INCREMENTS OF
$500,000 IN EXCESS OF SUCH AMOUNT);

(2)                                  THE REQUESTED FUNDING DATE, WHICH MUST BE A
BUSINESS DAY;

(3)                                  WHETHER THE REVOLVING LOANS REQUESTED ARE
TO BE BASE RATE REVOLVING LOANS OR LIBOR RATE LOANS (AND IF NOT SPECIFIED, IT
SHALL BE DEEMED A REQUEST FOR A BASE RATE REVOLVING LOAN); AND

(4)                                  THE DURATION OF THE INTEREST PERIOD FOR
LIBOR RATE LOANS (AND IF NOT SPECIFIED, IT SHALL BE DEEMED A REQUEST FOR AN
INTEREST PERIOD OF ONE MONTH).

(II)                                  IN LIEU OF DELIVERING A NOTICE OF
BORROWING, A BORROWER MAY GIVE THE AGENT TELEPHONIC NOTICE OF SUCH REQUEST FOR
ADVANCES TO ITS DESIGNATED ACCOUNT ON OR BEFORE THE DEADLINE SET FORTH ABOVE. 
THE AGENT AT ALL TIMES SHALL BE ENTITLED TO RELY ON SUCH TELEPHONIC NOTICE IN
MAKING SUCH REVOLVING LOANS, REGARDLESS OF WHETHER ANY WRITTEN CONFIRMATION IS
RECEIVED.

(III)                               THE BORROWERS SHALL HAVE NO RIGHT TO REQUEST
A LIBOR RATE LOAN WHILE A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.

4


--------------------------------------------------------------------------------





(C)                            RELIANCE UPON AUTHORITY.  PRIOR TO THE CLOSING
DATE, THE BORROWERS SHALL DELIVER TO THE AGENT A NOTICE SETTING FORTH THE
ACCOUNTS OF FMC (EACH, A “DESIGNATED ACCOUNT”) TO WHICH THE AGENT IS AUTHORIZED
TO TRANSFER THE PROCEEDS OF THE REVOLVING LOANS REQUESTED HEREUNDER BY THE
BORROWERS.  THE BORROWERS MAY DESIGNATE A REPLACEMENT ACCOUNT FROM TIME TO TIME
BY WRITTEN NOTICE.  ALL SUCH DESIGNATED ACCOUNTS MUST BE REASONABLY SATISFACTORY
TO THE AGENT.  THE AGENT IS ENTITLED TO RELY CONCLUSIVELY ON ANY PERSON’S
REQUEST FOR REVOLVING LOANS ON BEHALF OF ANY BORROWER, SO LONG AS THE PROCEEDS
THEREOF ARE TO BE TRANSFERRED TO THE APPLICABLE DESIGNATED ACCOUNT.  THE AGENT
HAS NO DUTY TO VERIFY THE IDENTITY OF ANY INDIVIDUAL REPRESENTING HIMSELF OR
HERSELF AS A PERSON AUTHORIZED BY ANY BORROWER TO MAKE SUCH REQUESTS ON ITS
BEHALF.


(D)                           NO LIABILITY.  THE AGENT SHALL NOT INCUR ANY
LIABILITY TO THE BORROWERS AS A RESULT OF ACTING UPON ANY NOTICE REFERRED TO IN
SECTIONS 1.2(B) AND (C), WHICH THE AGENT BELIEVES IN GOOD FAITH TO HAVE BEEN
GIVEN BY AN OFFICER OR OTHER PERSON DULY AUTHORIZED BY THE APPLICABLE BORROWER
TO REQUEST REVOLVING LOANS ON ITS BEHALF.  THE CREDITING OF REVOLVING LOANS TO
THE APPLICABLE DESIGNATED ACCOUNT CONCLUSIVELY ESTABLISHES THE OBLIGATION OF THE
APPLICABLE BORROWERS TO REPAY SUCH REVOLVING LOANS AS PROVIDED HEREIN.


(E)                            NOTICE IRREVOCABLE.  ANY NOTICE OF BORROWING (OR
TELEPHONIC NOTICE IN LIEU THEREOF) MADE PURSUANT TO SECTION 1.2(B) SHALL BE
IRREVOCABLE.  A BORROWER SHALL BE BOUND TO BORROW THE FUNDS REQUESTED THEREIN IN
ACCORDANCE THEREWITH.


(F)                              THE AGENT’S ELECTION.  PROMPTLY AFTER RECEIPT
OF A NOTICE OF BORROWING (OR TELEPHONIC NOTICE IN LIEU THEREOF), THE AGENT SHALL
ELECT TO HAVE THE TERMS OF SECTION 1.2(G) OR THE TERMS OF SECTION 1.2(H) APPLY
TO SUCH REQUESTED BORROWING.  IF THE BANK DECLINES IN ITS SOLE DISCRETION TO
MAKE A NON-RATABLE LOAN PURSUANT TO SECTION 1.2(H), THE TERMS OF SECTION 1.2(G)
SHALL APPLY TO THE REQUESTED BORROWING.


(G)                           MAKING OF REVOLVING LOANS.  IF THE AGENT ELECTS TO
HAVE THE TERMS OF THIS SECTION 1.2(G) APPLY TO A REQUESTED BORROWING, THEN
PROMPTLY AFTER RECEIPT OF A NOTICE OF BORROWING OR TELEPHONIC NOTICE IN LIEU
THEREOF, THE AGENT SHALL NOTIFY THE REVOLVING CREDIT LENDERS BY TELECOPY,
TELEPHONE OR E-MAIL OF THE REQUESTED BORROWING.  EACH REVOLVING CREDIT LENDER
SHALL TRANSFER ITS PRO RATA SHARE OF THE REQUESTED BORROWING TO THE AGENT IN
IMMEDIATELY AVAILABLE FUNDS, TO THE ACCOUNT FROM TIME TO TIME DESIGNATED BY THE
AGENT, NOT LATER THAN 12:00 NOON (LOS ANGELES TIME) ON THE APPLICABLE FUNDING
DATE.  AFTER THE AGENT’S RECEIPT OF ALL PROCEEDS OF SUCH REVOLVING LOANS, THE
AGENT SHALL MAKE THE PROCEEDS OF SUCH REVOLVING LOANS AVAILABLE TO THE
APPLICABLE BORROWER ON THE APPLICABLE FUNDING DATE BY TRANSFERRING SAME DAY
FUNDS TO THE DESIGNATED ACCOUNT OF THE APPLICABLE BORROWER; PROVIDED, HOWEVER,
THAT THE AMOUNT OF REVOLVING LOANS SO MADE ON ANY DATE SHALL NOT EXCEED
AVAILABILITY ON SUCH DATE, UNLESS ALL OF THE REVOLVING CREDIT LENDERS OTHERWISE
AGREE.

5


--------------------------------------------------------------------------------





(H)                           MAKING OF NON-RATABLE LOANS.

(I)                                     IF THE AGENT ELECTS, WITH THE CONSENT OF
THE BANK, TO HAVE THE TERMS OF THIS SECTION 1.2(H) APPLY TO A REQUESTED
BORROWING, THE BANK SHALL MAKE A REVOLVING LOAN IN THE AMOUNT OF THAT BORROWING
AVAILABLE TO THE APPLICABLE BORROWER ON THE APPLICABLE FUNDING DATE BY
TRANSFERRING SAME DAY FUNDS TO SUCH BORROWER’S DESIGNATED ACCOUNT.  EACH
REVOLVING LOAN MADE SOLELY BY THE BANK PURSUANT TO THIS SECTION IS HEREIN
REFERRED TO AS A “NON-RATABLE LOAN”, AND SUCH REVOLVING LOANS ARE COLLECTIVELY
REFERRED TO AS THE “NON-RATABLE LOANS.”  EACH NON-RATABLE LOAN SHALL BE SUBJECT
TO ALL THE TERMS AND CONDITIONS APPLICABLE TO OTHER REVOLVING LOANS EXCEPT THAT
ALL PAYMENTS THEREON SHALL BE PAYABLE TO THE BANK SOLELY FOR ITS OWN ACCOUNT. 
THE AGGREGATE AMOUNT OF NON-RATABLE LOANS OUTSTANDING AT ANY TIME SHALL NOT
EXCEED $10,000,000.  THE AGENT SHALL NOT REQUEST THE BANK TO MAKE ANY
NON-RATABLE LOAN IF (1) THE AGENT HAS RECEIVED WRITTEN NOTICE FROM ANY REVOLVING
CREDIT LENDER THAT ONE OR MORE OF THE APPLICABLE CONDITIONS PRECEDENT SET FORTH
IN ARTICLE 8 WILL NOT BE SATISFIED ON THE REQUESTED FUNDING DATE FOR THE
APPLICABLE BORROWING, AND SUCH CONDITIONS HAVE NOT BEEN WAIVED IN ACCORDANCE
WITH THIS AGREEMENT OR (2) THE REQUESTED BORROWING WOULD EXCEED AVAILABILITY ON
THAT FUNDING DATE.

(II)                                  THE NON-RATABLE LOANS SHALL BE SECURED BY
THE AGENT’S LIENS IN AND TO THE COLLATERAL AND SHALL CONSTITUTE BASE RATE
REVOLVING LOANS AND OBLIGATIONS HEREUNDER.


(I)                               THE AGENT ADVANCES.

(I)                                     SUBJECT TO THE LIMITATIONS SET FORTH
BELOW, THE AGENT IS AUTHORIZED BY THE BORROWERS AND THE REVOLVING CREDIT
LENDERS, FROM TIME TO TIME IN THE AGENT’S SOLE DISCRETION, (A) AFTER THE
OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT, OR (B) AT ANY TIME THAT ANY OF
THE OTHER CONDITIONS PRECEDENT SET FORTH IN ARTICLE 8 HAVE NOT BEEN SATISFIED,
TO MAKE BASE RATE REVOLVING LOANS TO THE BORROWERS ON BEHALF OF THE REVOLVING
CREDIT LENDERS IN AN AGGREGATE AMOUNT OUTSTANDING AT ANY TIME NOT TO EXCEED
$7,500,000 WHICH THE AGENT, IN ITS REASONABLE BUSINESS JUDGMENT, DEEMS NECESSARY
OR DESIRABLE (1) TO PRESERVE OR PROTECT THE COLLATERAL, OR ANY PORTION THEREOF,
(2) TO ENHANCE THE LIKELIHOOD OF, OR MAXIMIZE THE AMOUNT OF, REPAYMENT OF THE
LOANS AND OTHER OBLIGATIONS, OR (3) TO PAY ANY OTHER AMOUNT CHARGEABLE TO THE
BORROWERS PURSUANT TO THE TERMS OF THIS AGREEMENT, INCLUDING COSTS, FEES AND
EXPENSES AS DESCRIBED IN SECTION 13.7 (ANY OF SUCH ADVANCES ARE HEREIN REFERRED
TO AS “AGENT ADVANCES”); PROVIDED, THAT (X) IN NO EVENT SHALL THE AGGREGATE
REVOLVER OUTSTANDINGS AT ANY TIME EXCEED THE AGGREGATE REVOLVING CREDIT
COMMITMENTS AND (Y) THE MAJORITY LENDERS MAY AT ANY TIME REVOKE THE AGENT’S
AUTHORIZATION TO MAKE AGENT ADVANCES.  ANY SUCH REVOCATION MUST BE IN WRITING
AND SHALL BECOME EFFECTIVE PROSPECTIVELY UPON THE AGENT’S RECEIPT THEREOF.

6


--------------------------------------------------------------------------------




(II)                                  AGENT ADVANCES SHALL BE SECURED BY THE
AGENT’S LIENS IN AND TO THE COLLATERAL AND SHALL CONSTITUTE BASE RATE REVOLVING
LOANS AND OBLIGATIONS HEREUNDER.

1.3                                 Initial Term Loan.


(A)                            AMOUNT OF INITIAL TERM LOAN.  SUBJECT TO SECTION
1.1, EACH TERM LENDER SEVERALLY AGREES TO MAKE A TERM LOAN (ANY SUCH TERM LOAN
BEING REFERRED TO AS AN “INITIAL LENDER TERM LOAN” AND SUCH TERM LOANS BEING
REFERRED TO COLLECTIVELY AS THE “INITIAL TERM LOAN”) TO THE BORROWERS ON THE
CLOSING DATE, UPON THE SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN
ARTICLE 8, IN AN AMOUNT EQUAL TO SUCH TERM LENDER’S PRO RATA SHARE OF
$18,071,425.  THE INITIAL TERM LOAN SHALL INITIALLY BE A LIBOR RATE LOAN.


(B)                           MAKING OF TERM LOAN.  SUBJECT TO SECTION 1.1, EACH
INITIAL LENDER TERM LOAN SHALL BE MADE AVAILABLE BY EACH TERM LENDER TO THE
AGENT IN SAME DAY FUNDS, TO THE AGENT’S DESIGNATED ACCOUNT, NOT LATER THAN 12:00
NOON (LOS ANGELES TIME) ON THE CLOSING DATE.  SUBJECT TO SECTION 1.1, AFTER THE
AGENT’S RECEIPT OF THE PROCEEDS OF SUCH INITIAL TERM LOAN, UPON SATISFACTION OF
THE CONDITIONS PRECEDENT SET FORTH IN ARTICLE 8, THE AGENT SHALL MAKE THE
PROCEEDS OF SUCH INITIAL TERM LOAN AVAILABLE TO THE BORROWERS ON SUCH DATE BY
TRANSFERRING SAME DAY FUNDS EQUAL TO THE PROCEEDS OF SUCH INITIAL TERM LOAN
RECEIVED BY THE AGENT TO THE BORROWERS’ DESIGNATED ACCOUNT OR AS THE BORROWERS
SHALL OTHERWISE INSTRUCT IN WRITING.


(C)                            TERM LOAN NOTES.  AT THE REQUEST OF ANY TERM
LENDER, THE BORROWERS SHALL EXECUTE AND DELIVER TO AGENT ON BEHALF OF EACH TERM
LENDER, ON THE CLOSING DATE, A PROMISSORY NOTE, SUBSTANTIALLY IN THE FORM OF
EXHIBIT A-2 ATTACHED HERETO AND MADE A PART HEREOF (SUCH PROMISSORY NOTES,
TOGETHER WITH ANY NEW NOTES ISSUED PURSUANT TO SECTION 11.2 UPON THE ASSIGNMENT
OF ANY PORTION OF ANY LENDER TERM LOAN, BEING HEREINAFTER REFERRED TO
COLLECTIVELY AS THE “INITIAL TERM LOAN NOTES” AND EACH OF SUCH PROMISSORY NOTES
BEING HEREINAFTER REFERRED TO INDIVIDUALLY AS AN “INITIAL TERM LOAN NOTE”).  THE
INITIAL TERM LOAN NOTES, IF ANY, SHALL EVIDENCE THE INITIAL LENDER TERM LOAN OF
EACH TERM LENDER IN AN ORIGINAL PRINCIPAL AMOUNT EQUAL TO THAT TERM LENDER’S PRO
RATA SHARE OF $18,071,425 AND WITH OTHER APPROPRIATE INSERTIONS.  EACH INITIAL
TERM LOAN NOTE, IF ANY, SHALL BE DATED THE CLOSING DATE AND SHALL MATURE ON THE
STATED TERMINATION DATE.  EACH PAYMENT SHALL BE PAYABLE TO THE AGENT FOR THE
ACCOUNT OF THE APPLICABLE TERM LENDER.  THE INITIAL TERM LOAN SHALL BE PAYABLE
IN FULL ON THE EARLIER OF (X) THE DATE ON WHICH THIS AGREEMENT IS TERMINATED FOR
ANY REASON AND (Y) THE DATE THE REVOLVING CREDIT COMMITMENTS ARE TERMINATED OR
HAVE EXPIRED.  PAYMENT OR PREPAYMENT OF THE INITIAL TERM LOAN MAY NOT BE
REBORROWED.

1.4                                 Letters of Credit.


(A)                            AGREEMENT TO ISSUE OR CAUSE TO ISSUE.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE AGENT AGREES (I) TO CAUSE THE
LETTER OF CREDIT ISSUER TO ISSUE FOR THE ACCOUNT OF A BORROWER ONE OR MORE
COMMERCIAL/DOCUMENTARY

7


--------------------------------------------------------------------------------





AND STANDBY LETTERS OF CREDIT (“LETTER OF CREDIT”) AND/OR (II) TO PROVIDE CREDIT
SUPPORT OR OTHER ENHANCEMENT TO A LETTER OF CREDIT ISSUER ACCEPTABLE TO THE
AGENT, WHICH ISSUES A LETTER OF CREDIT FOR THE ACCOUNT OF A BORROWER (ANY SUCH
CREDIT SUPPORT OR ENHANCEMENT BEING HEREIN REFERRED TO AS A “CREDIT SUPPORT”)
FROM TIME TO TIME DURING THE TERM OF THIS AGREEMENT.


(B)                           AMOUNTS; OUTSIDE EXPIRATION DATE.  THE AGENT SHALL
NOT HAVE ANY OBLIGATION TO ISSUE OR CAUSE TO BE ISSUED ANY LETTER OF CREDIT OR
TO PROVIDE CREDIT SUPPORT FOR ANY LETTER OF CREDIT AT ANY TIME IF: (I) THE
MAXIMUM FACE AMOUNT OF THE REQUESTED LETTER OF CREDIT IS GREATER THAN THE UNUSED
LETTER OF CREDIT SUBFACILITY AT SUCH TIME; (II) THE MAXIMUM UNDRAWN AMOUNT OF
THE REQUESTED LETTER OF CREDIT AND ALL COMMISSIONS, FEES, AND CHARGES DUE FROM
THE BORROWERS IN CONNECTION WITH THE OPENING THEREOF WOULD EXCEED THE
AVAILABILITY AT SUCH TIME OR (III) SUCH LETTER OF CREDIT HAS AN EXPIRATION DATE
LESS THAN 30 DAYS PRIOR TO THE STATED TERMINATION DATE OR MORE THAN 12 MONTHS
FROM THE DATE OF ISSUANCE FOR STANDBY LETTERS OF CREDIT AND 180 DAYS FOR
DOCUMENTARY LETTERS OF CREDIT.  WITH RESPECT TO ANY LETTER OF CREDIT WHICH
CONTAINS ANY “EVERGREEN” OR AUTOMATIC RENEWAL PROVISION, EACH LENDER SHALL BE
DEEMED TO HAVE CONSENTED TO ANY SUCH EXTENSION OR RENEWAL UNLESS ANY REVOLVING
CREDIT LENDER SHALL HAVE PROVIDED TO THE AGENT WRITTEN NOTICE THAT IT DECLINES
TO CONSENT TO ANY SUCH EXTENSION OR RENEWAL AT LEAST THIRTY (30) DAYS PRIOR TO
THE DATE ON WHICH THE LETTER OF CREDIT ISSUER IS ENTITLED TO DECLINE TO EXTEND
OR RENEW THE LETTER OF CREDIT.  IF ALL OF THE REQUIREMENTS OF THIS SECTION 1.4
ARE MET AND NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NO
LENDER SHALL DECLINE TO CONSENT TO ANY SUCH EXTENSION OR RENEWAL.


(C)                            OTHER CONDITIONS.  IN ADDITION TO CONDITIONS
PRECEDENT CONTAINED IN ARTICLE 8, THE OBLIGATION OF THE AGENT TO CAUSE TO BE
ISSUED ANY LETTER OF CREDIT OR TO PROVIDE CREDIT SUPPORT FOR ANY LETTER OF
CREDIT IS SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT HAVING BEEN SATISFIED IN
A MANNER REASONABLY SATISFACTORY TO THE AGENT:

(I)                                     THE APPLICABLE BORROWER SHALL HAVE
DELIVERED TO THE LETTER OF CREDIT ISSUER, AT SUCH TIMES AND IN SUCH MANNER AS
SUCH LETTER OF CREDIT ISSUER MAY PRESCRIBE, AN APPLICATION IN FORM AND SUBSTANCE
SATISFACTORY TO SUCH LETTER OF CREDIT ISSUER AND REASONABLY SATISFACTORY TO THE
AGENT FOR THE ISSUANCE OF THE LETTER OF CREDIT AND SUCH OTHER DOCUMENTS AS MAY
BE REQUIRED PURSUANT TO THE TERMS THEREOF, AND THE FORM, TERMS AND PURPOSE OF
THE PROPOSED LETTER OF CREDIT SHALL BE REASONABLY SATISFACTORY TO THE AGENT AND
THE LETTER OF CREDIT ISSUER; AND

(II)                                  AS OF THE DATE OF ISSUANCE, NO ORDER OF
ANY COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY SHALL PURPORT BY ITS TERMS TO
ENJOIN OR RESTRAIN MONEY CENTER BANKS GENERALLY FROM ISSUING LETTERS OF CREDIT
OF THE TYPE AND IN THE AMOUNT OF THE PROPOSED LETTER OF CREDIT, AND NO LAW, RULE
OR REGULATION APPLICABLE TO MONEY CENTER BANKS GENERALLY AND NO REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER MONEY CENTER BANKS GENERALLY SHALL PROHIBIT, OR
REQUEST THAT THE PROPOSED LETTER OF CREDIT ISSUER REFRAIN FROM, THE ISSUANCE OF
LETTERS OF CREDIT GENERALLY OR THE ISSUANCE OF SUCH LETTERS OF CREDIT.

8


--------------------------------------------------------------------------------





(D)                           ISSUANCE OF LETTERS OF CREDIT.

(I)                                     REQUEST FOR ISSUANCE.  A BORROWER MUST
NOTIFY THE AGENT OF A REQUESTED LETTER OF CREDIT AT LEAST THREE (3) BUSINESS
DAYS PRIOR TO THE PROPOSED ISSUANCE DATE.  SUCH NOTICE SHALL BE IRREVOCABLE AND
MUST SPECIFY THE ORIGINAL FACE AMOUNT OF THE LETTER OF CREDIT REQUESTED, THE
BUSINESS DAY OF ISSUANCE OF SUCH REQUESTED LETTER OF CREDIT, WHETHER SUCH LETTER
OF CREDIT MAY BE DRAWN IN A SINGLE OR IN PARTIAL DRAWS, THE BUSINESS DAY ON
WHICH THE REQUESTED LETTER OF CREDIT IS TO EXPIRE, THE PURPOSE FOR WHICH SUCH
LETTER OF CREDIT IS TO BE ISSUED, AND THE BENEFICIARY OF THE REQUESTED LETTER OF
CREDIT.  THE BORROWER SHALL ATTACH TO SUCH NOTICE THE PROPOSED FORM OF THE
LETTER OF CREDIT.

(II)                                  RESPONSIBILITIES OF THE AGENT; ISSUANCE. 
AS OF THE BUSINESS DAY IMMEDIATELY PRECEDING THE REQUESTED ISSUANCE DATE OF THE
LETTER OF CREDIT, THE AGENT SHALL DETERMINE THE AMOUNT OF THE APPLICABLE UNUSED
LETTER OF CREDIT SUBFACILITY AND THE AVAILABILITY.  IF (I) THE FACE AMOUNT OF
THE REQUESTED LETTER OF CREDIT IS LESS THAN THE UNUSED LETTER OF CREDIT
SUBFACILITY AND (II) THE AMOUNT OF SUCH REQUESTED LETTER OF CREDIT AND ALL
COMMISSIONS, FEES, AND CHARGES DUE FROM THE BORROWER IN CONNECTION WITH THE
OPENING THEREOF WOULD NOT EXCEED THE AVAILABILITY, THE AGENT SHALL CAUSE THE
LETTER OF CREDIT ISSUER TO ISSUE THE REQUESTED LETTER OF CREDIT ON THE REQUESTED
ISSUANCE DATE SO LONG AS THE OTHER CONDITIONS HEREOF ARE MET.

(III)                               NO EXTENSIONS OR AMENDMENT.  THE AGENT SHALL
NOT BE OBLIGATED TO CAUSE THE LETTER OF CREDIT ISSUER TO EXTEND OR AMEND ANY
LETTER OF CREDIT ISSUED PURSUANT HERETO UNLESS THE REQUIREMENTS OF THIS SECTION
1.4 ARE MET AS THOUGH A NEW LETTER OF CREDIT WERE BEING REQUESTED AND ISSUED.


(E)                            PAYMENTS PURSUANT TO LETTERS OF CREDIT.  FMC
AGREES TO REIMBURSE IMMEDIATELY THE LETTER OF CREDIT ISSUER FOR ANY DRAW UNDER
ANY LETTER OF CREDIT ISSUED FOR ITS BENEFIT AND THE AGENT FOR THE ACCOUNT OF THE
REVOLVING CREDIT LENDERS UPON ANY PAYMENT PURSUANT TO ANY CREDIT SUPPORT, AND TO
PAY THE LETTER OF CREDIT ISSUER THE AMOUNT OF ALL OTHER CHARGES AND FEES PAYABLE
TO THE LETTER OF CREDIT ISSUER IN CONNECTION WITH ANY LETTER OF CREDIT
IMMEDIATELY WHEN DUE, IRRESPECTIVE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT
WHICH ANY BORROWER MAY HAVE AT ANY TIME AGAINST THE LETTER OF CREDIT ISSUER OR
ANY OTHER PERSON.  EACH DRAWING UNDER ANY LETTER OF CREDIT SHALL CONSTITUTE A
REQUEST BY THE APPLICABLE BORROWER TO THE AGENT FOR A BORROWING OF A BASE RATE
REVOLVING LOAN IN THE AMOUNT OF SUCH DRAWING.  THE FUNDING DATE WITH RESPECT TO
SUCH BORROWING SHALL BE THE DATE OF SUCH DRAWING.

9


--------------------------------------------------------------------------------





(F)                              INDEMNIFICATION; EXONERATION; POWER OF
ATTORNEY.

(I)                                     INDEMNIFICATION.  IN ADDITION TO AMOUNTS
PAYABLE AS ELSEWHERE PROVIDED IN THIS SECTION 1.4, EACH OF FMC AND FLEETWOOD
AGREES TO PROTECT, INDEMNIFY, PAY AND SAVE THE LENDERS AND THE AGENT HARMLESS
FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, LIABILITIES, DAMAGES, LOSSES,
COSTS, CHARGES AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) WHICH ANY
LENDER OR THE AGENT (OTHER THAN A LENDER IN ITS CAPACITY AS LETTER OF CREDIT
ISSUER) MAY INCUR OR BE SUBJECT TO AS A CONSEQUENCE, DIRECT OR INDIRECT, OF THE
ISSUANCE OF ANY LETTER OF CREDIT OR THE PROVISION OF ANY CREDIT SUPPORT OR
ENHANCEMENT IN CONNECTION THEREWITH.  THE BORROWERS’ OBLIGATIONS UNDER THIS
SECTION SHALL SURVIVE PAYMENT OF ALL OTHER OBLIGATIONS.

(II)                                  ASSUMPTION OF RISK BY THE BORROWERS.  AS
AMONG THE BORROWERS, THE LENDERS, AND THE AGENT BUT SUBJECT TO SUBSECTION (IV)
BELOW, THE BORROWERS ASSUME ALL RISKS OF THE ACTS AND OMISSIONS OF, OR MISUSE OF
ANY OF THE LETTERS OF CREDIT BY, THE RESPECTIVE BENEFICIARIES OF SUCH LETTERS OF
CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, SUBJECT TO
SUBSECTION (IV) BELOW, THE LENDERS AND THE AGENT SHALL NOT BE RESPONSIBLE FOR: 
(A) THE FORM, VALIDITY, SUFFICIENCY, ACCURACY, GENUINENESS OR LEGAL EFFECT OF
ANY DOCUMENT SUBMITTED BY ANY PERSON IN CONNECTION WITH THE APPLICATION FOR AND
ISSUANCE OF AND PRESENTATION OF DRAFTS WITH RESPECT TO ANY OF THE LETTERS OF
CREDIT, EVEN IF IT SHOULD PROVE TO BE IN ANY OR ALL RESPECTS INVALID,
INSUFFICIENT, INACCURATE, FRAUDULENT OR FORGED; (B) THE VALIDITY OR SUFFICIENCY
OF ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN
ANY LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF,
IN WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY
REASON; (C) THE FAILURE OF THE BENEFICIARY OF ANY LETTER OF CREDIT TO COMPLY
DULY WITH CONDITIONS REQUIRED IN ORDER TO DRAW UPON SUCH LETTER OF CREDIT; (D)
ERRORS, OMISSIONS, INTERRUPTIONS, OR DELAYS IN TRANSMISSION OR DELIVERY OF ANY
MESSAGES, BY MAIL, CABLE, TELEGRAPH, TELEX OR OTHERWISE, WHETHER OR NOT THEY BE
IN CIPHER; (E) ERRORS IN INTERPRETATION OF TECHNICAL TERMS; (F) ANY LOSS OR
DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE
A DRAWING UNDER ANY LETTER OF CREDIT OR OF THE PROCEEDS THEREOF; (G) THE
MISAPPLICATION BY THE BENEFICIARY OF ANY LETTER OF CREDIT OF THE PROCEEDS OF ANY
DRAWING UNDER SUCH LETTER OF CREDIT; (H) ANY CONSEQUENCES ARISING FROM CAUSES
BEYOND THE CONTROL OF THE LENDERS OR THE AGENT, INCLUDING ANY ACT OR OMISSION,
WHETHER RIGHTFUL OR WRONGFUL, OF ANY PRESENT OR FUTURE DE JURE OR DE FACTO
GOVERNMENTAL AUTHORITY; OR (I) THE LETTER OF CREDIT ISSUER’S HONOR OF A DRAW FOR
WHICH THE DRAW OR ANY CERTIFICATE FAILS TO COMPLY IN ANY RESPECT WITH THE TERMS
OF THE LETTER OF CREDIT.  NONE OF THE FOREGOING SHALL AFFECT, IMPAIR OR PREVENT
THE VESTING OF ANY RIGHTS OR POWERS OF THE AGENT OR ANY LENDER UNDER THIS
SECTION 1.4(F).

(III)                               EXONERATION.  WITHOUT LIMITING THE
FOREGOING, NO ACTION OR OMISSION WHATSOEVER BY THE AGENT OR ANY LENDER WITH
RESPECT TO ANY LETTER OF CREDIT ISSUED HEREUNDER (EXCLUDING ANY LENDER IN ITS
CAPACITY AS A LETTER OF CREDIT ISSUER) SHALL RESULT IN ANY LIABILITY OF THE
AGENT AND/OR LENDER TO ANY BORROWER, OR RELIEVE ANY BORROWER OF ANY OF ITS
OBLIGATIONS HEREUNDER TO ANY SUCH PERSON.

10


--------------------------------------------------------------------------------




(IV)                              RIGHTS AGAINST LETTER OF CREDIT ISSUER. 
NOTHING CONTAINED IN THIS AGREEMENT IS INTENDED TO LIMIT A BORROWER’S RIGHTS, IF
ANY, WITH RESPECT TO THE LETTER OF CREDIT ISSUER WHICH ARISE AS A RESULT OF THE
LETTER OF CREDIT APPLICATION AND RELATED DOCUMENTS EXECUTED BY AND BETWEEN SUCH
BORROWER AND THE LETTER OF CREDIT.

(V)                                 ACCOUNT PARTY.  EACH BORROWER HEREBY
AUTHORIZES AND DIRECTS ANY LETTER OF CREDIT ISSUER TO NAME SUCH BORROWER AS THE
“ACCOUNT PARTY” THEREIN AND TO DELIVER TO THE AGENT ALL INSTRUMENTS, DOCUMENTS
AND OTHER WRITINGS AND PROPERTY RECEIVED BY THE LETTER OF CREDIT ISSUER PURSUANT
TO THE LETTER OF CREDIT, AND TO ACCEPT AND RELY UPON THE AGENT’S INSTRUCTIONS
AND AGREEMENTS WITH RESPECT TO ALL MATTERS ARISING IN CONNECTION WITH THE LETTER
OF CREDIT OR THE APPLICATION THEREFOR.


(G)                           SUPPORTING LETTER OF CREDIT; CASH COLLATERAL.  IF,
NOTWITHSTANDING THE PROVISIONS OF SECTION 1.4(B) AND SECTION 10.1, ANY LETTER OF
CREDIT OR CREDIT SUPPORT IS OUTSTANDING UPON THE TERMINATION OF THIS AGREEMENT,
THEN UPON SUCH TERMINATION FMC SHALL DEPOSIT WITH THE AGENT, FOR THE RATABLE
BENEFIT OF THE AGENT AND THE REVOLVING CREDIT LENDERS, WITH RESPECT TO EACH
LETTER OF CREDIT OR CREDIT SUPPORT THEN OUTSTANDING, CASH (“CASH COLLATERAL”) OR
A STANDBY LETTER OF CREDIT (A “SUPPORTING LETTER OF CREDIT”) IN FORM AND
SUBSTANCE SATISFACTORY TO THE AGENT, ISSUED BY AN ISSUER SATISFACTORY TO THE
AGENT, IN EACH CASE IN AN AMOUNT EQUAL TO THE GREATEST AMOUNT FOR WHICH SUCH
LETTER OF CREDIT OR SUCH CREDIT SUPPORT MAY BE DRAWN PLUS ANY FEES AND EXPENSES
ASSOCIATED WITH SUCH LETTER OF CREDIT OR SUCH CREDIT SUPPORT, UNDER WHICH
SUPPORTING LETTER OF CREDIT THE AGENT IS ENTITLED TO DRAW AMOUNTS NECESSARY TO
REIMBURSE THE AGENT AND THE REVOLVING CREDIT LENDERS FOR PAYMENTS TO BE MADE BY
THE AGENT AND THE REVOLVING CREDIT LENDERS UNDER SUCH LETTER OF CREDIT OR CREDIT
SUPPORT AND ANY FEES AND EXPENSES ASSOCIATED WITH SUCH LETTER OF CREDIT OR
CREDIT SUPPORT.  SUCH SUPPORTING LETTER OF CREDIT AND/OR CASH COLLATERAL SHALL
BE HELD BY THE AGENT, FOR THE RATABLE BENEFIT OF THE AGENT AND THE REVOLVING
CREDIT LENDERS, AS SECURITY FOR, AND TO PROVIDE FOR THE PAYMENT OF, THE
AGGREGATE UNDRAWN AMOUNT OF SUCH LETTERS OF CREDIT OR SUCH CREDIT SUPPORT
REMAINING OUTSTANDING.

1.5                                 Bank Products.  A Borrower may request and
the Agent may, in its sole and absolute discretion, arrange for a Borrower to
obtain from the Bank or the Bank’s Affiliates Bank Products although no Borrower
is required to do so.  If Bank Products so requested by a Borrower are provided
by an Affiliate of the Bank, each Borrower agrees to indemnify and hold the
Agent, the Bank and the Lenders harmless from any and all costs and obligations
now or hereafter incurred by the Agent, the Bank or any of the Lenders which
arise from any indemnity given by the Agent to its Affiliates related to such
Bank Products; provided, however, nothing contained herein is intended to limit
the Borrower’s rights, with respect to the Bank or its Affiliates, if any, which
arise as a result of the execution of documents by and between such Borrower and
the Bank which relate to Bank Products.  The agreement contained in this Section

11


--------------------------------------------------------------------------------




shall survive termination of this Agreement.  Each Borrower acknowledges and
agrees that the obtaining of Bank Products from the Bank or the Bank’s
Affiliates (a) is in the sole and absolute discretion of the Bank or the Bank’s
Affiliates, and (b) is subject to all rules and regulations of the Bank or the
Bank’s Affiliates.

1.6                                 Joint and Several Obligations; Contribution
Rights.


(A)                            ALL OBLIGATIONS OF FMC SHALL BE THE JOINT AND
SEVERAL OBLIGATIONS OF THE BORROWERS, REGARDLESS OF WHICH BORROWER ACTUALLY
RECEIVES ANY LOANS OR OTHER EXTENSIONS OF CREDIT UNDER THE LOAN DOCUMENTS, THE
AMOUNT RECEIVED BY ANY BORROWER OR THE MANNER IN WHICH ANY BORROWER, THE AGENT
OR ANY LENDER ACCOUNTS FOR SUCH LOANS AND OTHER EXTENSIONS OF CREDIT.


(B)                           TO THE EXTENT THAT ANY BORROWER IS A GUARANTOR OR
A SURETY AS A RESULT OF THE JOINT AND SEVERAL OBLIGATIONS HEREUNDER, SUCH
OBLIGATIONS AND THE LIENS SECURING SUCH OBLIGATIONS SHALL NOT BE RELEASED OR
IMPAIRED BY ANY ACTION OR INACTION ON THE PART OF THE AGENT OR ANY LENDER WHICH
WOULD OTHERWISE CONSTITUTE THE RELEASE OF A SURETY.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE LIABILITY OF ANY BORROWER UNDER THIS AGREEMENT
SHALL NOT BE AFFECTED OR IMPAIRED IN ANY MANNER BY, (I) THE FAILURE OF ANY
PERSON TO BECOME OR REMAIN A BORROWER OR GUARANTOR OR THE FAILURE OF THE AGENT
OR ANY LENDER TO PRESERVE, PROTECT OR ENFORCE ANY RIGHT TO REQUIRE ANY PERSON TO
BECOME OR REMAIN A BORROWER OR GUARANTOR, (II) ANY TAKING, FAILURE TO TAKE,
FAILURE TO CREATE, PERFECT OR ENSURE THE PRIORITY OF, OR EXCHANGE, RELEASE OR
TERMINATION OR LAPSE OF ANY LIEN SECURING ANY OBLIGATIONS, OR ANY TAKING,
FAILURE TO TAKE, RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE FROM
ANY OTHER GUARANTY OF, ANY OF THE OBLIGATIONS, (III) ANY MANNER OR ORDER OF SALE
OR OTHER ENFORCEMENT OF ANY LIEN SECURING ANY OF THE OBLIGATIONS OR ANY MANNER
OR ORDER OF APPLICATION OF THE PROCEEDS OF ANY SUCH LIEN TO THE PAYMENT OF THE
OBLIGATIONS OR ANY FAILURE TO ENFORCE ANY LIEN OR TO APPLY ANY PROCEEDS THEREOF,
(IV) ANY FURNISHING, EXCHANGE, SUBSTITUTION OR RELEASE OF ANY COLLATERAL
SECURING THE OBLIGATIONS, OR ANY FAILURE TO PERFECT ANY LIEN IN ANY OF THE
COLLATERAL SECURING THE OBLIGATIONS, OR (V) ANY OTHER CIRCUMSTANCE WHICH MIGHT
OTHERWISE CONSTITUTE A DEFENSE (EXCEPT THE FINAL PAYMENT IN FULL) AVAILABLE TO,
OR A DISCHARGE OF, A SURETY OR GUARANTOR.


(C)                            TO THE EXTENT THAT ANY BORROWER IS A GUARANTOR OR
A SURETY AS A RESULT OF THE JOINT AND SEVERAL OBLIGATIONS HEREUNDER, THE
LIABILITY OF EACH SUCH BORROWER UNDER THIS AGREEMENT SHALL REMAIN VALID AND
ENFORCEABLE AND SHALL NOT BE SUBJECT TO ANY REDUCTION, LIMITATION, IMPAIRMENT,
DISCHARGE OR TERMINATION FOR ANY REASON (OTHER THAN FINAL PAYMENT IN FULL OF THE
OBLIGATIONS), INCLUDING THE OCCURRENCE OF ANY OF THE FOLLOWING, WHETHER OR NOT
SUCH BORROWER SHALL HAVE HAD NOTICE OR KNOWLEDGE OF ANY OF THEM:  (I) ANY
FAILURE OR OMISSION TO ASSERT OR ENFORCE OR AGREEMENT OR ELECTION NOT TO ASSERT
OR ENFORCE, OR THE STAY OR ENJOINING, BY ORDER OF COURT, BY OPERATION OF LAW OR
OTHERWISE, OF THE EXERCISE OR ENFORCEMENT OF, ANY CLAIM OR DEMAND OR ANY RIGHT,
POWER OR REMEDY (WHETHER ARISING UNDER THE LOAN DOCUMENTS, AT LAW, IN EQUITY OR
OTHERWISE) WITH RESPECT TO THE OBLIGATIONS OR ANY AGREEMENT RELATING THERETO, OR
WITH RESPECT TO ANY OTHER GUARANTY OF OR SECURITY FOR

12


--------------------------------------------------------------------------------





THE PAYMENT OF THE OBLIGATIONS; (II) ANY RESCISSION, WAIVER, AMENDMENT OR
MODIFICATION OF, OR ANY CONSENT TO DEPARTURE FROM, ANY OF THE TERMS OR
PROVISIONS (INCLUDING PROVISIONS RELATING TO EVENTS OF DEFAULT) OF THE CREDIT
AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY AGREEMENT OR INSTRUMENT
EXECUTED PURSUANT THERETO, OR OF ANY OTHER GUARANTY OR SECURITY FOR THE
OBLIGATIONS, IN EACH CASE WHETHER OR NOT IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, SUCH LOAN DOCUMENT OR ANY AGREEMENT RELATING TO SUCH OTHER GUARANTY
OR SECURITY; (III) THE OBLIGATIONS, OR ANY AGREEMENT RELATING THERETO, AT ANY
TIME BEING FOUND TO BE ILLEGAL, INVALID OR UNENFORCEABLE IN ANY RESPECT;
(IV) THE APPLICATION OF PAYMENTS RECEIVED FROM ANY SOURCE TO THE PAYMENT OF ANY
LIABILITY OTHER THAN THE OBLIGATIONS, EVEN THOUGH THE LENDERS MIGHT HAVE ELECTED
TO APPLY SUCH PAYMENT TO ANY PART OR ALL OF THE OBLIGATIONS; (V) ANY CONSENT BY
ANY LENDER OR THE AGENT TO THE CHANGE, REORGANIZATION OR TERMINATION OF THE
CORPORATE STRUCTURE OR EXISTENCE OF ANY OTHER BORROWER, OR ANY OTHER PERSON AND
TO ANY CORRESPONDING RESTRUCTURING OF THE OBLIGATIONS; (VI) ANY FAILURE TO
PERFECT OR CONTINUE PERFECTION OF A SECURITY INTEREST IN ANY COLLATERAL WHICH
SECURES ANY OF THE OBLIGATIONS; (VII) ANY DEFENSES (EXCEPT THE DEFENSE OF FINAL
PAYMENT IN FULL), SET-OFFS OR COUNTERCLAIMS WHICH ANY BORROWER, ANY GUARANTOR OR
ANY OTHER PERSON MAY ALLEGE OR ASSERT AGAINST THE AGENT OR ANY LENDER IN RESPECT
OF THE OBLIGATIONS, INCLUDING, FOR EXAMPLE, FAILURE OF CONSIDERATION, BREACH OF
WARRANTY, STATUTE OF FRAUDS, STATUTE OF LIMITATIONS, ACCORD AND SATISFACTION AND
USURY; AND (VIII) ANY OTHER ACT OR THING OR OMISSION, OR DELAY TO DO ANY OTHER
ACT OR THING, WHICH MAY OR MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF
ANY BORROWER AS AN OBLIGOR IN RESPECT OF THE OBLIGATIONS.


(D)                           TO THE EXTENT THAT ANY BORROWER IS A GUARANTOR OR
A SURETY AS A RESULT OF THE JOINT AND SEVERAL OBLIGATIONS HEREUNDER, TO THE
MAXIMUM EXTENT PERMITTED BY LAW, EACH SUCH BORROWER HEREBY WAIVES AND AGREES NOT
TO ASSERT OR TAKE ADVANTAGE OF:  (I) ANY DEFENSE NOW EXISTING OR HEREAFTER
ARISING BASED UPON ANY LEGAL DISABILITY OR OTHER DEFENSE OF ANY OTHER BORROWER
OR ANY GUARANTOR OR OTHER PERSON, OR BY REASON OF THE CESSATION OR LIMITATION OF
THE LIABILITY OF ANY OTHER BORROWER OR ANY GUARANTOR OR OTHER PERSON FROM ANY
CAUSE OTHER THAN FULL PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS DUE UNDER THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; (II) ANY DEFENSE BASED UPON ANY
LACK OF AUTHORITY OF THE OFFICERS, DIRECTORS, PARTNERS OR AGENTS ACTING OR
PURPORTING TO ACT ON BEHALF OF ANY OTHER BORROWER OR ANY GUARANTOR OR OTHER
PERSON, OR ANY DEFECT IN THE FORMATION OF ANY OTHER BORROWER OR ANY GUARANTOR OR
OTHER PERSON; (III) THE UNENFORCEABILITY OR INVALIDITY OF ANY SECURITY OR
GUARANTY OR THE LACK OF PERFECTION OR CONTINUING PERFECTION, OR FAILURE OF
PRIORITY OF ANY SECURITY FOR THE OBLIGATIONS; (IV) ANY AND ALL RIGHTS AND
DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY THE AGENT OR ANY LENDER, EVEN
THOUGH THAT ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT
TO SECURITY FOR AN OBLIGATION, HAS DESTROYED SUCH BORROWER’S RIGHTS OF
SUBROGATION AND REIMBURSEMENT AGAINST THE PRINCIPAL BY THE OPERATION OF SECTION
580D OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR OTHERWISE; (V) ANY DEFENSE
BASED UPON ANY FAILURE TO DISCLOSE TO SUCH BORROWER ANY INFORMATION CONCERNING
THE FINANCIAL CONDITION OF ANY OTHER BORROWER OR ANY GUARANTOR OR OTHER PERSON
OR ANY OTHER CIRCUMSTANCES BEARING ON THE ABILITY OF ANY OTHER BORROWER OR ANY
GUARANTOR OR OTHER PERSON TO PAY AND PERFORM ALL OBLIGATIONS DUE UNDER THIS
AGREEMENT OR ANY

13


--------------------------------------------------------------------------------





OF THE OTHER LOAN DOCUMENTS; (VI) ANY FAILURE BY THE AGENT OR ANY LENDER TO GIVE
NOTICE TO ANY BORROWER OR ANY GUARANTOR OR OTHER PERSON OF THE SALE OR OTHER
DISPOSITION OF SECURITY, AND ANY DEFECT IN NOTICE GIVEN BY THE AGENT OR ANY
LENDER IN CONNECTION WITH ANY SUCH SALE OR DISPOSITION OF SECURITY; (VII) ANY
FAILURE OF THE AGENT OR ANY LENDER TO COMPLY WITH APPLICABLE LAWS IN CONNECTION
WITH THE SALE OR DISPOSITION OF SECURITY, INCLUDING, WITHOUT LIMITATION, ANY
FAILURE BY THE LENDER TO CONDUCT A COMMERCIALLY REASONABLE SALE OR OTHER
DISPOSITION OF SUCH SECURITY; (VIII) ANY DEFENSE BASED UPON ANY STATUTE OR RULE
OF LAW WHICH PROVIDES THAT THE OBLIGATION OF A SURETY MUST BE NEITHER LARGER IN
AMOUNT NOR IN ANY OTHER RESPECTS MORE BURDENSOME THAN THAT OF A PRINCIPAL, OR
THAT REDUCES A SURETY’S OR GUARANTOR’S OBLIGATIONS IN PROPORTION TO THE
PRINCIPAL’S OBLIGATION; (IX) ANY USE OF CASH COLLATERAL UNDER SECTION 363 OF THE
BANKRUPTCY CODE; (X) ANY DEFENSE BASED UPON AN ELECTION BY THE AGENT OR ANY
LENDER, IN ANY PROCEEDING INSTITUTED UNDER THE BANKRUPTCY CODE, OF THE
APPLICATION OF SECTION 1111(B)(2) OF THE BANKRUPTCY CODE OR ANY SUCCESSOR
STATUTE; (XI) ANY DEFENSE BASED UPON ANY BORROWING OR ANY GRANT OF A SECURITY
INTEREST UNDER SECTION 364 OF THE BANKRUPTCY CODE; (XII) ANY RIGHT OF
SUBROGATION, ANY RIGHT TO ENFORCE ANY REMEDY WHICH THE AGENT OR ANY LENDER MAY
HAVE AGAINST ANY OTHER BORROWER OR ANY GUARANTOR OR OTHER PERSON AND ANY RIGHT
TO PARTICIPATE IN, OR BENEFIT FROM, ANY SECURITY NOW OR HEREAFTER HELD BY THE
AGENT OR ANY LENDER FOR THE OBLIGATIONS; (XIII) PRESENTMENT, DEMAND, PROTEST AND
NOTICE OF ANY KIND, INCLUDING NOTICE OF ACCEPTANCE OF THIS AGREEMENT AND OF THE
EXISTENCE, CREATION OR INCURRING OF NEW OR ADDITIONAL OBLIGATIONS; (XIV) THE
BENEFIT OF ANY STATUTE OF LIMITATIONS AFFECTING THE LIABILITY OF ANY OTHER
BORROWER OR ANY GUARANTOR OR OTHER PERSON, ENFORCEMENT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENTS, THE LIABILITY OF ANY BORROWER HEREUNDER OR THE ENFORCEMENT
HEREOF; (XV) ALL NOTICES OF INTENTION TO ACCELERATE AND/OR NOTICE OF
ACCELERATION OF THE OBLIGATIONS; (XVI) RELIEF FROM ANY APPLICABLE VALUATION OR
APPRAISEMENT LAWS; (XVII) ANY OTHER ACTION BY THE AGENT OR ANY LENDER, WHETHER
AUTHORIZED BY THIS AGREEMENT OR OTHERWISE, OR ANY OMISSION BY THE AGENT OR ANY
LENDER OR OTHER FAILURE OF THE AGENT OR ANY LENDER TO PURSUE, OR DELAY IN
PURSUING, ANY OTHER REMEDY IN ITS POWER; (XVIII) ANY AND ALL CLAIMS AND/OR
RIGHTS OF COUNTERCLAIM, RECOUPMENT, SETOFF OR OFFSET; AND (XIX) ANY DEFENSE
BASED UPON THE APPLICATION OF THE PROCEEDS OF A LOAN FOR PURPOSES OTHER THAN THE
PURPOSES REPRESENTED BY THE BORROWERS OR INTENDED OR UNDERSTOOD BY THE AGENT OR
ANY LENDER OR ANY BORROWER.  EACH BORROWER AGREES THAT THE PAYMENT AND
PERFORMANCE OF ALL OBLIGATIONS OR ANY PART THEREOF OR OTHER ACT WHICH TOLLS ANY
STATUTE OF LIMITATIONS APPLICABLE TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
SHALL SIMILARLY OPERATE TO TOLL THE STATUTE OF LIMITATIONS APPLICABLE TO SUCH
BORROWER’S LIABILITY HEREUNDER.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING OR ANY OTHER PROVISION HEREOF, EACH BORROWER FURTHER WAIVES ANY AND
ALL RIGHTS AND DEFENSES THAT SUCH BORROWER MAY HAVE BECAUSE THE DEBT OF THE
BORROWERS IS SECURED BY REAL PROPERTY OF OTHER BORROWERS; THIS MEANS, AMONG
OTHER THINGS, THAT:  (1) THE LENDERS MAY COLLECT FROM SUCH BORROWER WITHOUT
FIRST FORECLOSING ON ANY REAL OR PERSONAL PROPERTY COLLATERAL PLEDGED BY ANY
OTHER BORROWER, (2) IF THE AGENT OR ANY LENDER FORECLOSES ON ANY REAL PROPERTY
COLLATERAL PLEDGED BY ANY OTHER BORROWER, THEN (A) THE AMOUNT OF THE DEBT MAY BE
REDUCED ONLY BY THE PRICE FOR WHICH THAT COLLATERAL IS SOLD AT THE FORECLOSURE
SALE, EVEN IF THE COLLATERAL IS WORTH

14


--------------------------------------------------------------------------------





MORE THAN THE SALE PRICE, AND (B) THE AGENT OR ANY LENDER MAY COLLECT FROM SUCH
BORROWER EVEN IF THE AGENT OR ANY LENDER, BY FORECLOSING ON THE REAL PROPERTY
COLLATERAL, HAS DESTROYED ANY RIGHT SUCH BORROWER MAY HAVE TO COLLECT FROM ANY
OTHER BORROWER.  THE FOREGOING SENTENCE IS AN UNCONDITIONAL AND IRREVOCABLE
WAIVER OF ANY RIGHTS AND DEFENSES EACH BORROWER MAY HAVE BECAUSE THE OBLIGATIONS
ARE SECURED BY REAL PROPERTY OF ANY OTHER BORROWER.  EACH BORROWER ACKNOWLEDGES
AND AGREES THAT CALIFORNIA CIVIL CODE SECTION 2856 AUTHORIZES AND VALIDATES
WAIVERS OF A GUARANTOR’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AND WAIVERS OF
CERTAIN OTHER RIGHTS AND DEFENSES AVAILABLE TO A GUARANTOR UNDER CALIFORNIA
LAW.  BASED ON THE PRECEDING SENTENCE AND WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING WAIVERS CONTAINED IN THIS SUBPARAGRAPH OR ANY OTHER PROVISION HEREOF,
EACH BORROWER EXPRESSLY WAIVES TO THE EXTENT PERMITTED BY LAW ANY AND ALL RIGHTS
AND DEFENSES (EXCEPT THE DEFENSE OF INDEFEASIBLE FINAL PAYMENT IN FULL),
INCLUDING WITHOUT LIMITATION ANY RIGHTS OF SUBROGATION, REIMBURSEMENT,
INDEMNIFICATION AND CONTRIBUTION (EXCEPT CONTRIBUTION PURSUANT TO THIS
AGREEMENT), WHICH MIGHT OTHERWISE BE AVAILABLE TO SUCH BORROWER UNDER CALIFORNIA
CIVIL CODE SECTIONS 2787 TO 2855, INCLUSIVE, 2899 AND 3433 AND UNDER CALIFORNIA
CODE OF CIVIL PROCEDURE SECTIONS 580A, 580B, 580D AND 726 (OR ANY OF SUCH
SECTIONS), OR ANY OTHER JURISDICTION TO THE EXTENT THE SAME ARE APPLICABLE TO
THIS AGREEMENT OR THE AGREEMENTS, COVENANTS OR OBLIGATIONS OF ANY BORROWER
HEREUNDER.


(E)                            EACH BORROWER IS FULLY AWARE OF THE FINANCIAL
CONDITION OF THE BORROWERS, AND IS EXECUTING AND DELIVERING THIS AGREEMENT BASED
SOLELY UPON SUCH BORROWER’S OWN INDEPENDENT INVESTIGATION OF ALL MATTERS
PERTINENT HERETO AND IS NOT RELYING IN ANY MANNER UPON ANY REPRESENTATION OR
STATEMENT BY THE AGENT OR ANY LENDER.  EACH BORROWER HEREBY ASSUMES FULL
RESPONSIBILITY FOR OBTAINING ANY ADDITIONAL INFORMATION CONCERNING THE FINANCIAL
CONDITION OF THE BORROWERS OR ANY OTHER GUARANTOR OR THEIR RESPECTIVE
PROPERTIES, FINANCIAL CONDITION AND PROSPECTS AND ANY OTHER MATTER PERTINENT
HERETO AS SUCH BORROWER MAY DESIRE, AND SUCH BORROWER IS NOT RELYING UPON OR
EXPECTING THE AGENT OR ANY LENDER TO FURNISH TO SUCH BORROWER ANY INFORMATION
NOW OR HEREAFTER IN THE POSSESSION OF THE AGENT OR ANY LENDER CONCERNING THE
SAME OR ANY OTHER MATTER.  BY EXECUTING THIS AGREEMENT, EACH BORROWER KNOWINGLY
ACCEPTS THE FULL RANGE OF RISKS ENCOMPASSED WITHIN A CONTRACT OF THIS TYPE,
WHICH RISKS SUCH BORROWER ACKNOWLEDGES.  NO BORROWER SHALL HAVE THE RIGHT TO
REQUIRE THE AGENT OR ANY LENDER TO OBTAIN OR DISCLOSE ANY INFORMATION WITH
RESPECT TO THE OBLIGATIONS, THE FINANCIAL CONDITION OR PROSPECTS OF ANY
BORROWER, THE ABILITY OF ANY BORROWER TO PAY OR PERFORM THE OBLIGATIONS, THE
EXISTENCE, PERFECTION, PRIORITY OR ENFORCEABILITY OF ANY COLLATERAL SECURITY FOR
ANY OR ALL OF THE OBLIGATIONS, THE EXISTENCE OR ENFORCEABILITY OF ANY OTHER
GUARANTIES OF ALL OR ANY PART OF THE OBLIGATIONS, ANY ACTION OR NON-ACTION ON
THE PART OF THE AGENT OR ANY LENDER, ANY BORROWER OR ANY OTHER PERSON, OR ANY
OTHER EVENT, OCCURRENCE, CONDITION OR CIRCUMSTANCE WHATSOEVER.


(F)                              TO THE EXTENT THAT ANY BORROWER IS A GUARANTOR
OR A SURETY AS A RESULT OF THE JOINT AND SEVERAL OBLIGATIONS HEREUNDER, THE
OBLIGATIONS OF EACH SUCH BORROWER SHALL BE LIMITED IN AMOUNT TO AN AMOUNT NOT TO
EXCEED THE MAXIMUM AMOUNT OF SUCH OBLIGATIONS AND LIABILITIES THAT CAN BE MADE
OR ASSUMED BY SUCH

15


--------------------------------------------------------------------------------





BORROWER WITHOUT RENDERING SUCH OBLIGATION OR LIABILITY VOID OR VOIDABLE UNDER
APPLICABLE LAWS RELATING TO FRAUDULENT CONVEYANCE, FRAUDULENT TRANSFER OR
SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY, IN EACH CASE GIVING
EFFECT TO ALL LIABILITIES OF SUCH BORROWER OTHER THAN ANY LIABILITIES IN RESPECT
OF INTERCOMPANY INDEBTEDNESS TO THE EXTENT THAT IT WOULD BE DISCHARGED IN THE
AMOUNT PAID BY SUCH BORROWER HEREUNDER AND GIVING EFFECT TO ALL RIGHTS OF
SUBROGATION, CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR SIMILAR RIGHTS PURSUANT
TO APPLICABLE LAW OR ANY AGREEMENT (THE “MAXIMUM LIABILITY”).

(g)                                 Each Borrower hereby agrees that to the
extent that a Borrower makes any payment on behalf of FMC, such Borrower shall
be entitled to seek and receive contribution and indemnification from and to be
reimbursed by each other Borrower in an amount equal to a fraction of such
payment, the numerator of which is the Maximum Liability of the Borrower making
the payment and the denominator of which is the Maximum Liability of all
Borrowers as of the date of determination.  Each Borrower’s right of
contribution shall be subject to the terms and conditions of Section 1.6(h). 
The provisions of this Section 1.6(g)(i) shall in no respect limit the
obligations and liabilities of any Borrower to the Lenders and each Borrower
shall remain liable to the Lenders for the full amount of its liabilities
hereunder.

(h)                                 No Borrower shall be entitled to be
subrogated to any of the rights of the Agent or any Lender against or any other
Borrower or any collateral security or guarantee or right to offset held by the
Agent or any Lender for the payment of the Obligations, nor shall any Borrower
seek or be entitled to seek any contribution or reimbursement from or any other
Borrower in respect of payments made by such Borrower hereunder, until all
amounts owing to the Agent or any Lender on account of the Obligations are paid
in full, no Letter of Credit shall be outstanding and the Revolving Credit
Commitments are terminated or have expired.  If any amount shall be paid to any
Borrower on account of such subrogation rights at any time not permitted
hereunder, such amount shall be held by such Borrower in trust for the Agent and
the Lenders, segregated from other funds of such Borrower, and shall, forthwith
upon receipt, be turned over to the Agent in the exact form received (duly
endorsed to the Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Agent may determine.

1.7                                 Borrowing Agency Provisions.


(A)                            AT THE REQUEST OF, AND SOLELY AS AN ACCOMMODATION
TO, BORROWERS, THE LENDERS HAVE AGREED TO MAKE THE LOANS TO, AND TO ISSUE
LETTERS OF CREDIT FOR THE BORROWERS ON A JOINT AND SEVERAL BASIS AS
CO-BORROWERS.  IN ORDER TO FACILITATE THE CO-BORROWING ARRANGEMENT, EACH
BORROWER HEREBY IRREVOCABLY DESIGNATES HOLDINGS TO BE ITS AGENT AND
ATTORNEY-IN-FACT FOR PURPOSES OF THE LOAN DOCUMENTS, AND EACH OF THEM HEREBY
IRREVOCABLY AUTHORIZES SUCH AGENT IN SUCH CAPACITY TO TAKE SUCH ACTIONS ON
BEHALF OF THE APPLICABLE BORROWER AND TO EXERCISE SUCH POWERS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS ON SUCH BORROWER’S BEHALF AS MAY
OTHERWISE BE EXERCISED BY SUCH BORROWER, TOGETHER WITH SUCH POWERS AS ARE

16


--------------------------------------------------------------------------------





INCIDENTAL THERETO, INCLUDING WITHOUT LIMITATION TO BORROW LOANS, TO EXECUTE AND
DELIVER NOTICES OF BORROWING, NOTICES OF CONVERSION/CONTINUATION, REQUESTS FOR
LETTERS OF CREDIT, BORROWING BASE CERTIFICATES AND SUCH OTHER DOCUMENTS,
INSTRUMENTS AND CERTIFICATES REQUIRED BY THE LOAN DOCUMENTS IN CONNECTION WITH
ANY BORROWING OR REPAYMENT OF THE LOANS, TO BORROW, REPAY, REBORROW, CONVERT AND
CONTINUE LOANS AND TO RECEIVE PROCEEDS OF LOANS AND TO GIVE ALL OTHER NOTICES
AND CONSENTS HEREUNDER.  EACH BORROWER FURTHER IRREVOCABLY AUTHORIZES THE AGENT
TO ACT ON ALL SUCH DOCUMENTS, INSTRUMENTS AND CERTIFICATES DELIVERED BY SUCH
AGENTS AND ATTORNEYS-IN-FACT, AND TO PAY OVER AND CREDIT THE PROCEEDS OF ANY
LOANS SO REQUESTED TO THE DESIGNATED ACCOUNT OF HOLDINGS AND HEREBY ACCEPTS THE
APPOINTMENT TO ACT AS AGENT AND ATTORNEY IN FACT FOR THE BORROWERS.  THE AGENT
AND EACH LENDER SHALL BE ENTITLED TO RELY ABSOLUTELY ON THE APPOINTMENT AND
AUTHORIZATION OF HOLDINGS TO ACT ON BEHALF OF THE BORROWERS WITH RESPECT TO ALL
MATTERS RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, WHETHER OR NOT
ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS SPECIFICALLY
PROVIDES THAT ACTION MAY OR SHALL BE TAKEN BY HOLDINGS ON BEHALF OF THE
BORROWERS.  THE AGENT AND THE LENDERS MAY GIVE ALL NOTICES TO ANY BORROWER TO
HOLDINGS.  EACH BORROWER AGREES THAT EACH NOTICE, ELECTION, REPRESENTATION AND
WARRANTY, COVENANT, AGREEMENT AND UNDERTAKING MADE ON ITS BEHALF BY HOLDINGS
SHALL BE DEEMED FOR ALL PURPOSES TO HAVE BEEN MADE BY SUCH BORROWER AND SHALL BE
BINDING UPON AND ENFORCEABLE AGAINST SUCH BORROWER TO THE SAME EXTENT AS IF THE
SAME HAD BEEN MADE DIRECTLY BY SUCH BORROWER.


(B)                           ALL BORROWERS ACKNOWLEDGE AND AGREE THAT THE
BORROWERS ARE ENGAGED IN AN INTEGRATED OPERATION THAT REQUIRES FINANCING ON THE
BASIS OF CREDIT AVAILABILITY TO EACH BORROWER, THAT THE CO-BORROWING ARRANGEMENT
HAS BEEN ESTABLISHED AT THE REQUEST OF THE BORROWERS, AND THAT EACH BORROWER
EXPECTS TO DERIVE, DIRECTLY OR INDIRECTLY, BENEFIT FROM SUCH CREDIT AVAILABILITY
TO THE OTHER BORROWERS.  NEITHER THE AGENT NOR THE LETTER OF CREDIT ISSUER NOR
ANY LENDER SHALL INCUR ANY LIABILITY TO BORROWERS OR ANY OTHER LOAN PARTY AS A
RESULT OF THE CO-BORROWING ARRANGEMENT ESTABLISHED BY THIS AGREEMENT AND SHALL
NOT HAVE ANY LIABILITY OR RESPONSIBILITY TO THE BORROWERS TO INQUIRE INTO THE
ALLOCATION, APPORTIONMENT OR USE OF THE PROCEEDS OF ANY LOANS OR EXTENSIONS OF
CREDIT HEREUNDER.  TO INDUCE THE AGENT, THE LETTER OF CREDIT ISSUER AND THE
LENDERS TO ESTABLISH THIS CO-BORROWING ARRANGEMENT AND IN CONSIDERATION THEREOF,
EACH BORROWER HEREBY INDEMNIFIES THE AGENT, THE LETTER OF CREDIT ISSUER AND THE
LENDERS, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND AGREES TO HOLD EACH OF
THEM HARMLESS FROM ANY AND ALL LIABILITIES, EXPENSES, LOSSES, DAMAGES AND CLAIMS
ASSERTED AGAINST THEM BY ANY PERSON ARISING FROM OR INCURRED BY REASON OF THE
HANDLING OF THE FINANCING ARRANGEMENTS OF THE BORROWERS AS PROVIDED IN THIS
AGREEMENT, ANY RELIANCE BY THE AGENT, THE LETTER OF CREDIT ISSUER OR ANY LENDER
ON ANY DOCUMENT, REQUEST OR INSTRUCTION GIVEN BY THE AGENTS DESIGNATED BY THE
BORROWERS HEREIN TO ACT ON THEIR BEHALF OR ANY OTHER ACTION TAKEN BY THE AGENT,
THE LETTER OF CREDIT ISSUER OR THE LENDERS WITH RESPECT TO THE CO-BORROWING
ARRANGEMENT; PROVIDED, HOWEVER, THAT NO BORROWER SHALL HAVE AN OBLIGATION TO
INDEMNIFY ANY OF THE AGENT, THE LETTER OF CREDIT ISSUER OR ANY LENDER UNDER THIS
SECTION 1.7 WITH RESPECT TO ANY LIABILITIES FINALLY DETERMINED BY A COURT OF

17


--------------------------------------------------------------------------------





COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.  THE AGREEMENTS OF THE BORROWERS
CONTAINED IN THIS SECTION 1.7 SHALL SURVIVE PAYMENT OF ALL OTHER OBLIGATIONS.

1.8                                 Senior Indebtedness.  All Obligations of
Fleetwood under this Agreement and the other Loan Documents, and all rights of
contribution, indemnity, subrogation and reimbursement relating to the
Obligations of any Loan Party with respect to Fleetwood, are “Senior
Indebtedness” under the 2003 Subordinated Debentures.  All Obligations of
Fleetwood under this Agreement and the other Loan Documents to the extent such
Obligations are (A) liabilities of Fleetwood for borrowed money or under any
reimbursement obligation relating to a letter of credit, surety bond or similar
instrument, or (B) liabilities of Fleetwood evidenced by a bond, note, debenture
or similar instrument, or (C) liabilities of others described in the preceding
clauses (A) and (B) that Fleetwood has guaranteed or that are otherwise its
legal liability, or (D) deferrals renewals, extensions or refundings of any
liability of the types referred to in clauses (A), (B) and (C) above, are
“Senior Indebtedness” under the 1998 Subordinated Debentures and Fleetwood’s
guaranty of the Trust Securities.

1.9                                 Delayed Draw Term Loan.


(A)                                 
(I)                                           AMOUNTS.  SUBJECT TO THE
SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN ARTICLE 8, EACH TERM
LENDER SEVERALLY, BUT NOT JOINTLY, AGREES, UPON A BORROWER’S REQUEST ON ANY ONE
SINGLE OCCASION ON A BUSINESS DAY DURING THE PERIOD FROM THE CLOSING DATE TO THE
FACILITY INCREASE TERMINATION DATE, TO MAKE A TERM LOAN (ANY SUCH TERM LOAN
BEING REFERRED TO AS A “DELAYED DRAW LENDER TERM LOAN” AND SUCH TERM LOANS BEING
REFERRED TO COLLECTIVELY AS THE “DELAYED DRAW TERM LOAN”) TO FMC IN AN AGGREGATE
AMOUNT NOT TO EXCEED SUCH LENDER’S PRO RATA SHARE OF THE DELAYED DRAW COMMITMENT
AGGREGATE AVAILABILITY.

(II)                                  DELAYED DRAW TERM LOAN NOTES.  AT THE
REQUEST OF ANY TERM LENDER, FMC SHALL EXECUTE AND DELIVER TO AGENT ON BEHALF OF
EACH TERM LENDER, ON THE DELAYED DRAW DATE, A PROMISSORY NOTE, SUBSTANTIALLY IN
THE FORM OF EXHIBIT A-3 ATTACHED HERETO AND MADE A PART HEREOF (SUCH PROMISSORY
NOTES, TOGETHER WITH ANY NEW NOTES ISSUED PURSUANT TO SECTION 11.2 UPON THE
ASSIGNMENT OF ANY PORTION OF ANY LENDER TERM LOAN, BEING HEREINAFTER REFERRED TO
COLLECTIVELY AS THE “DELAYED DRAW TERM LOAN NOTES” AND EACH OF SUCH PROMISSORY
NOTES BEING HEREINAFTER REFERRED TO INDIVIDUALLY AS AN “DELAYED DRAW TERM LOAN
NOTE”).  THE DELAYED DRAW TERM LOAN NOTES, IF ANY, SHALL EVIDENCE THE DELAYED
DRAW LENDER TERM LOAN OF EACH TERM LENDER IN AN ORIGINAL PRINCIPAL AMOUNT EQUAL
TO THAT TERM LENDER’S PRO RATA SHARE OF THE ORIGINAL PRINCIPAL AMOUNT OF THE
DELAYED DRAW TERM LOAN ON THE DELAYED DRAW DATE AND WITH OTHER APPROPRIATE
INSERTIONS.  EACH DELAYED DRAW TERM LOAN NOTE, IF ANY, SHALL BE DATED THE
DELAYED DRAW DATE AND SHALL MATURE ON THE STATED TERMINATION DATE.  EACH PAYMENT
SHALL BE PAYABLE TO THE AGENT FOR THE ACCOUNT OF THE APPLICABLE TERM LENDER. 
THE DELAYED DRAW TERM LOAN SHALL BE PAYABLE IN FULL ON THE EARLIER OF (X) THE
DATE ON WHICH THIS AGREEMENT IS TERMINATED FOR ANY REASON AND (Y) THE DATE THE
REVOLVING CREDIT COMMITMENTS ARE TERMINATED OR HAVE EXPIRED.  PAYMENT OR
PREPAYMENT OF THE DELAYED DRAW TERM LOAN MAY NOT BE REBORROWED.

18


--------------------------------------------------------------------------------





(B)                           PROCEDURE FOR BORROWING.

(I)                                     A SINGLE BORROWING SHALL BE MADE UPON A
BORROWER’S IRREVOCABLE WRITTEN NOTICE DELIVERED TO THE AGENT IN THE FORM OF A
NOTICE OF BORROWING, WHICH MUST BE RECEIVED BY THE AGENT PRIOR TO (I) 10:00 A.M.
(LOS ANGELES TIME) THREE BUSINESS DAYS PRIOR TO THE REQUESTED DELAYED DRAW DATE,
IN THE CASE OF LIBOR RATE LOANS AND (II) 10:00 A.M. (LOS ANGELES TIME) ON THE
REQUESTED FUNDING DATE, IN THE CASE OF BASE RATE LOANS, SPECIFYING:

(1)                                  THE AMOUNT OF THE BORROWING UNDER THE
DELAYED DRAW TERM LOAN;

(2)                                  THE REQUESTED DELAYED DRAW DATE, WHICH MUST
BE A BUSINESS DAY;

(3)                                  WHETHER THE DELAYED DRAW TERM LOAN
REQUESTED IS TO BE A BASE RATE TERM LOAN OR LIBOR RATE LOAN (AND IF NOT
SPECIFIED, IT SHALL BE DEEMED A REQUEST FOR A BASE RATE TERM LOAN); AND

(4)                                  THE DURATION OF THE INTEREST PERIOD FOR
LIBOR RATE LOANS (AND IF NOT SPECIFIED, IT SHALL BE DEEMED A REQUEST FOR AN
INTEREST PERIOD OF ONE MONTH);

provided, however, that if the Delayed Draw Date is within three Business Days
of the Closing Date, such Borrowings will consist of Base Rate Revolving Loans
only.

(II)                                  THE BORROWERS SHALL HAVE NO RIGHT TO
REQUEST A LIBOR RATE LOAN WHILE A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING.


(C)                            RELIANCE UPON AUTHORITY.  PRIOR TO THE CLOSING
DATE, THE BORROWERS SHALL DELIVER TO THE AGENT A NOTICE SETTING FORTH THE
DESIGNATED ACCOUNTS TO WHICH THE AGENT IS AUTHORIZED TO TRANSFER THE PROCEEDS OF
THE DELAYED DRAW TERM LOAN REQUESTED HEREUNDER BY THE BORROWERS.  THE BORROWERS
MAY DESIGNATE A REPLACEMENT ACCOUNT FROM TIME TO TIME BY WRITTEN NOTICE.  ALL
SUCH DESIGNATED ACCOUNTS MUST BE REASONABLY SATISFACTORY TO THE AGENT.  THE
AGENT IS ENTITLED TO RELY CONCLUSIVELY ON ANY PERSON’S REQUEST FOR THE DELAYED
DRAW TERM LOAN ON BEHALF OF FMC, SO LONG AS THE PROCEEDS THEREOF ARE TO BE
TRANSFERRED TO THE APPLICABLE DESIGNATED ACCOUNT.  THE AGENT HAS NO DUTY TO
VERIFY THE IDENTITY OF ANY INDIVIDUAL REPRESENTING HIMSELF OR HERSELF AS A
PERSON AUTHORIZED BY FMC TO MAKE SUCH REQUESTS ON ITS BEHALF.


(D)                           NO LIABILITY.  THE AGENT SHALL NOT INCUR ANY
LIABILITY TO THE BORROWERS AS A RESULT OF ACTING UPON ANY NOTICE REFERRED TO IN
SECTIONS 1.9(B) AND (C), WHICH THE AGENT BELIEVES IN GOOD FAITH TO HAVE BEEN
GIVEN BY AN OFFICER OR

19


--------------------------------------------------------------------------------





OTHER PERSON DULY AUTHORIZED BY FMC TO REQUEST THE DELAYED DRAW TERM LOAN ON ITS
BEHALF.  THE CREDITING OF THE DELAYED DRAW TERM LOAN TO THE APPLICABLE
DESIGNATED ACCOUNT CONCLUSIVELY ESTABLISHES THE OBLIGATION OF FMC TO REPAY THE
DELAYED DRAW TERM LOAN AS PROVIDED HEREIN.


(E)                            NOTICE IRREVOCABLE.  ANY NOTICE OF BORROWING (OR
TELEPHONIC NOTICE IN LIEU THEREOF) MADE PURSUANT TO SECTION 1.9(B) SHALL BE
IRREVOCABLE.  FMC SHALL BE BOUND TO BORROW THE FUNDS REQUESTED THEREIN IN
ACCORDANCE THEREWITH.


(F)                              MAKING OF THE DELAYED DRAW TERM LOAN.  PROMPTLY
AFTER RECEIPT OF A NOTICE OF BORROWING OR TELEPHONIC NOTICE IN LIEU THEREOF, THE
AGENT SHALL NOTIFY THE TERM LOAN LENDERS BY TELECOPY, TELEPHONE OR E-MAIL OF THE
REQUESTED BORROWING.  EACH TERM LOAN LENDER SHALL TRANSFER ITS PRO RATA SHARE OF
THE REQUESTED BORROWING TO THE AGENT IN IMMEDIATELY AVAILABLE FUNDS, TO THE
ACCOUNT FROM TIME TO TIME DESIGNATED BY THE AGENT, NOT LATER THAN 12:00 NOON
(LOS ANGELES TIME) ON THE APPLICABLE DELAYED DRAW DATE.  AFTER THE AGENT’S
RECEIPT OF ALL PROCEEDS OF THE DELAYED DRAW TERM LOAN, THE AGENT SHALL MAKE THE
PROCEEDS OF THE DELAYED DRAW TERM LOAN AVAILABLE TO THE BORROWERS ON THE DELAYED
DRAW DATE BY TRANSFERRING SAME DAY FUNDS TO THE DESIGNATED ACCOUNT OF THE
BORROWERS; PROVIDED, HOWEVER, THAT THE AMOUNT OF THE DELAYED DRAW TERM LOAN SO
MADE ON THE DELAYED DRAW DATE SHALL NOT EXCEED ITS PRO RATA SHARE OF THE DELAYED
DRAW COMMITMENT AGGREGATE AVAILABILITY ON SUCH DATE.

ARTICLE 2
INTEREST AND FEES

2.1                                 Interest.


(A)                            INTEREST RATES.  ALL OUTSTANDING OBLIGATIONS
SHALL BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF (INCLUDING, TO THE
EXTENT PERMITTED BY LAW, ON INTEREST THEREON NOT PAID WHEN DUE) FROM THE DATE
MADE UNTIL PAID IN FULL IN CASH AT A RATE DETERMINED BY REFERENCE TO THE BASE
RATE OR THE LIBOR RATE PLUS THE APPLICABLE MARGIN, BUT NOT TO EXCEED THE MAXIMUM
RATE.  IF AT ANY TIME LOANS ARE OUTSTANDING WITH RESPECT TO WHICH A BORROWER HAS
NOT DELIVERED TO THE AGENT A NOTICE SPECIFYING THE BASIS FOR DETERMINING THE
INTEREST RATE APPLICABLE THERETO IN ACCORDANCE HEREWITH, THOSE LOANS SHALL BEAR
INTEREST AT A RATE DETERMINED BY REFERENCE TO THE BASE RATE UNTIL NOTICE TO THE
CONTRARY HAS BEEN GIVEN TO THE AGENT IN ACCORDANCE WITH THIS AGREEMENT AND SUCH
NOTICE HAS BECOME EFFECTIVE.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
OUTSTANDING OBLIGATIONS SHALL BEAR INTEREST AS FOLLOWS:

(I)                                     FOR EACH BASE RATE LENDER TERM LOAN AT A
FLUCTUATING PER ANNUM RATE EQUAL TO THE BASE RATE PLUS THE APPLICABLE MARGIN;

(II)                                  FOR ALL BASE RATE REVOLVING LOANS AND
OTHER OBLIGATIONS (OTHER THAN BASE RATE LENDER TERM LOANS AND LIBOR RATE LOANS)
AT A FLUCTUATING PER ANNUM RATE EQUAL TO THE BASE RATE PLUS THE APPLICABLE
MARGIN;

20


--------------------------------------------------------------------------------




(III)                               FOR ALL LIBOR LENDER TERM LOANS AT A PER
ANNUM RATE EQUAL TO THE LIBOR RATE PLUS THE APPLICABLE MARGIN; AND

(IV)                              FOR ALL LIBOR REVOLVING LOANS AT A PER ANNUM
RATE EQUAL TO THE LIBOR RATE PLUS THE APPLICABLE MARGIN.

Each change in the Base Rate shall be reflected in the interest rate applicable
to Base Rate Loans as of the effective date of such change.  All interest
charges shall be computed on the basis of a year of 360 days and actual days
elapsed (which results in more interest being paid than if computed on the basis
of a 365-day year).  The applicable Borrowers shall pay to the Agent, for the
ratable benefit of the applicable Lenders, interest accrued on all Base Rate
Loans in arrears on the first day of each month hereafter and on the Termination
Date.  The Borrowers shall pay to the Agent, for the ratable benefit of Lenders,
interest on all LIBOR Rate Loans in arrears on each LIBOR Interest Payment Date.


(B)                           DEFAULT RATE.  IF ANY DEFAULT OR EVENT OF DEFAULT
OCCURS AND IS CONTINUING AND THE AGENT OR THE MAJORITY LENDERS IN THEIR
DISCRETION SO ELECT, THEN, FROM THE DATE THAT THE AGENT GIVES WRITTEN NOTICE TO
HOLDINGS OF THE AGENTS’ OR THE MAJORITY LENDERS’ ELECTION AND SO LONG AS SUCH
DEFAULT OR EVENT OF DEFAULT IS CONTINUING, ALL OF THE OBLIGATIONS SHALL BEAR
INTEREST AT THE DEFAULT RATE APPLICABLE THERETO; PROVIDED THAT FROM THE DATE OF
THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER SECTION 9.1(A) WITH RESPECT TO ANY
TERM LOAN OBLIGATION, THE TERM LOAN OBLIGATIONS SHALL AUTOMATICALLY BEAR
INTEREST AT THE DEFAULT RATE APPLICABLE THERETO SO LONG AS ANY SUCH EVENT OF
DEFAULT IS CONTINUING.

2.2                                 Continuation and Conversion Elections.


(A)                            THE BORROWERS MAY:

(I)                                     ELECT, AS OF ANY BUSINESS DAY, IN THE
CASE OF BASE RATE REVOLVING LOANS TO CONVERT ANY SUCH BASE RATE REVOLVING LOANS
(OR ANY PART THEREOF IN AN AMOUNT NOT LESS THAN $1,000,000, OR THAT IS IN AN
INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF) INTO LIBOR RATE LOANS; OR

(II)                                  ELECT, AS OF ANY BUSINESS DAY, IN THE CASE
OF BASE RATE LENDER TERM LOANS TO CONVERT ANY SUCH BASE RATE LENDER TERM LOANS
(OR ANY PART THEREOF IN AN AMOUNT NOT LESS THAN $1,000,000, OR THAT IS IN AN
INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF) INTO LIBOR RATE LOANS; OR

(III)                               ELECT, AS OF THE LAST DAY OF THE APPLICABLE
INTEREST PERIOD, TO CONTINUE ANY LIBOR RATE LOANS HAVING INTEREST PERIODS
EXPIRING ON SUCH DAY (OR ANY PART THEREOF IN AN AMOUNT NOT LESS THAN $1,000,000,
OR THAT IS IN AN INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF);

provided, that if at any time the aggregate amount of LIBOR Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $1,000,000, such LIBOR Rate Loans shall
automatically convert into Base Rate Loans; provided further that if the notice
shall fail to specify the duration of the Interest Period, such Interest Period
shall be one month.

21


--------------------------------------------------------------------------------



(B)                           THE BORROWERS SHALL DELIVER A NOTICE OF
CONTINUATION/CONVERSION (“NOTICE OF CONTINUATION/CONVERSION”) TO THE AGENT NOT
LATER THAN 10:00 A.M. (LOS ANGELES TIME) AT LEAST THREE (3) BUSINESS DAYS IN
ADVANCE OF THE CONTINUATION/CONVERSION DATE, IF THE LOANS ARE TO BE CONVERTED
INTO OR CONTINUED AS LIBOR RATE LOANS AND SPECIFYING:

(I)                                     THE PROPOSED CONTINUATION/CONVERSION
DATE;

(II)                                  THE AGGREGATE AMOUNT OF LOANS TO BE
CONVERTED OR RENEWED;

(III)                               THE TYPE OF LOANS RESULTING FROM THE
PROPOSED CONVERSION OR CONTINUATION; AND

(IV)                              THE DURATION OF THE REQUESTED INTEREST PERIOD,
PROVIDED, HOWEVER, THE BORROWERS MAY NOT SELECT AN INTEREST PERIOD THAT ENDS
AFTER THE STATED TERMINATION DATE.


(C)                            IF UPON THE EXPIRATION OF ANY INTEREST PERIOD
APPLICABLE TO LIBOR RATE LOANS, THE BORROWERS FAILED TO SELECT TIMELY A NEW
INTEREST PERIOD TO BE APPLICABLE TO LIBOR RATE LOANS OR IF ANY DEFAULT OR EVENT
OF DEFAULT THEN EXISTS, THE BORROWERS SHALL BE DEEMED TO HAVE ELECTED TO CONVERT
SUCH LIBOR RATE LOANS INTO BASE RATE LOANS EFFECTIVE AS OF THE EXPIRATION DATE
OF SUCH INTEREST PERIOD.


(D)                           THE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS
RECEIPT OF A NOTICE OF CONTINUATION/CONVERSION.  ALL CONVERSIONS AND
CONTINUATIONS SHALL BE MADE RATABLY ACCORDING TO THE RESPECTIVE OUTSTANDING
PRINCIPAL AMOUNTS OF THE LOANS WITH RESPECT TO WHICH THE NOTICE WAS GIVEN HELD
BY EACH LENDER.


(E)                            THERE MAY NOT BE MORE THAN SEVEN (7) DIFFERENT
LIBOR RATE LOANS IN EFFECT HEREUNDER AT ANY TIME.

2.3                                 Maximum Interest Rate.  In no event shall
any interest rate provided for hereunder exceed the maximum rate legally
chargeable by any Lender under applicable law for such Lender with respect to
loans of the type provided for hereunder (the “Maximum Rate”).  If, in any
month, any interest rate, absent such limitation, would have exceeded the
Maximum Rate, then the interest rate for that month shall be the Maximum Rate,
and, if in future months, that interest rate would otherwise be less than the
Maximum Rate, then that interest rate shall remain at the Maximum Rate until
such time as the amount of interest paid hereunder equals the amount of interest
which would have been paid if the same had not been limited by the Maximum
Rate.  In the event that, upon payment in full of the Obligations, the total
amount of interest paid or accrued under the terms of this Agreement is less
than the total amount of interest which would, but for this Section 2.3, have
been paid or accrued if the interest rate otherwise set forth in this Agreement
had at all times been in effect, then the Borrowers shall, to the extent
permitted by applicable law, pay the Agent, for the account of the Lenders, an
amount equal to the excess of (a) the lesser of (i) the amount of interest which
would have been charged if the Maximum Rate

22


--------------------------------------------------------------------------------




had, at all times, been in effect or (ii) the amount of interest which would
have accrued had the interest rate otherwise set forth in this Agreement, at all
times, been in effect over (b) the amount of interest actually paid or accrued
under this Agreement.  If a court of competent jurisdiction determines that the
Agent and/or any Lender has received interest and other charges hereunder in
excess of the Maximum Rate, such excess shall be deemed received on account of,
and shall automatically be applied to reduce, the Obligations other than
interest, in the inverse order of maturity, and if there are no Obligations
outstanding, the Agent and/or such Lender shall refund to the applicable
Borrower(s) such excess.

2.4                                 Closing Fee.  The Borrowers, jointly and
severally, agree to pay the Agent on the Closing Date a closing fee (the
“Closing Fee”) as set forth in the Fee Letter.  The Borrowers hereby authorize
the Agent to charge the Loan Account in an amount equal to the Closing Fee set
forth in such Fee Letter.

2.5                                 Unused Line Fee.  On the first day of each
month and on the Termination Date the Borrowers, jointly and severally, agree to
pay to the Agent, for the account of the Revolving Credit Lenders, in accordance
with their respective Pro Rata Shares, an unused line fee (the “Unused Line
Fee”) equal to percentage per annum set forth in the definition of Applicable
Margin times the amount by which the Maximum Revolver Amount exceeded the sum of
the average daily outstanding amount of Revolving Loans and the average daily
undrawn face amount of outstanding Letters of Credit, during the immediately
preceding month or shorter period if calculated for the first month hereafter or
on the Termination Date.  The Unused Line Fee shall be computed on the basis of
a 360-day year for the actual number of days elapsed.  All principal payments
received by the Agent shall be deemed to be credited to the applicable
Borrowers’ Loan Account immediately upon receipt for purposes of calculating the
Unused Line Fee pursuant to this Section 2.5.

2.6                                 Letter of Credit Fee.  FMC agrees to pay to
the Agent, for the account of the Revolving Credit Lenders, in accordance with
their respective Pro Rata Shares, for each Letter of Credit, a fee (the “Letter
of Credit Fee”) equal to the percentage per annum set forth in the definition of
Applicable Margin times the undrawn face amount of each Letter of Credit and to
the Agent for the benefit of the Letter of Credit Issuer a fronting fee of
one-eighth of one percent (0.125%) per annum of the undrawn face amount of each
Letter of Credit, and to the Letter of Credit Issuer, all out-of-pocket costs,
fees and expenses incurred by the Letter of Credit Issuer in connection with the
application for, processing of, issuance of, or amendment to any Letter of
Credit.  The Letter of Credit Fee shall be payable monthly in arrears on the
first day of each month following any month in which a Letter of Credit is
outstanding and on the Termination Date.  The Letter of Credit Fee shall be
computed on the basis of a 360-day year for the actual number of days elapsed.

2.7                                 [RESERVED].

2.8                                 Substitution of Property.  The Borrowers may
from time to time provide substitute real property collateral (the “Substituted
Property”) for any real property Collateral; provided that for each such
substitution (a “Property Substitution”) the following conditions are satisfied
with respect to such Property Substitution and the applicable Substituted
Property:

23


--------------------------------------------------------------------------------





(A)                            NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH PROPERTY SUBSTITUTION;


(B)                           THE FLEXIBILITY CONDITIONS ARE SATISFIED AS OF THE
DATE OF AND BOTH BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH PROPERTY
SUBSTITUTION;


(C)                            THE APPLICABLE SUBSTITUTED PROPERTY IS FREE AND
CLEAR OF ALL LIENS OTHER THAN LIENS DESCRIBED IN CLAUSES (A), (B) AND (E) OF THE
DEFINITION OF PERMITTED LIENS;


(D)                           AGENT SHALL HAVE RECEIVED AN APPRAISAL (IN FORM
AND SUBSTANCE AND BY AN APPRAISER REASONABLY SATISFACTORY TO THE AGENT) FOR THE
APPLICABLE SUBSTITUTED PROPERTY (THE “SUBSTITUTED PROPERTY APPRAISAL”), DATED NO
MORE THAN SIX (6) MONTHS PRIOR TO THE DATE OF SUCH PROPERTY SUBSTITUTION;


(E)                            THE APPRAISED VALUE OF THE APPLICABLE SUBSTITUTED
PROPERTY, AS SET FORTH IN THE SUBSTITUTED PROPERTY APPRAISAL SHALL BE EQUAL TO
OR GREATER THAN THE VALUE, AS REASONABLY DETERMINED BY THE AGENT, OF THE PORTION
OF THE COLLATERAL BEING REPLACED (THE “REPLACED PROPERTY”);


(F)                              THE AGENT SHALL HAVE RECEIVED EACH OF THE
FOLLOWING:

(I)                                     A FULLY EXECUTED MORTGAGE (THE
“SUBSTITUTED PROPERTY MORTGAGE”) WITH RESPECT TO EACH PARCEL OF THE SUBSTITUTED
PROPERTY, IN SUBSTANTIALLY THE FORM OF THE MORTGAGES DELIVERED ON OR PRIOR TO
THE CLOSING DATE, WITH SUCH MODIFICATIONS THERETO AS SHALL BE ADVISABLE AND ARE
REASONABLY ACCEPTABLE TO THE AGENT WITH RESPECT TO THE LOCAL JURISDICTIONS IN
WHICH THE SUBSTITUTE PROPERTY IS LOCATED;

(II)                                  AN ALTA EXTENDED COVERAGE TITLE POLICY OR
POLICIES, IN FORM AND SUBSTANCE AND IN AMOUNTS AND WITH SUCH ENDORSEMENTS AS ARE
REASONABLY ACCEPTABLE TO THE AGENT, WITH RESPECT TO EACH SUBSTITUTED PROPERTY
MORTGAGE;

(III)                               DULY EXECUTED UCC-3 TERMINATION STATEMENTS
OR SUCH OTHER INSTRUMENTS OR EVIDENCE, IN FORM AND SUBSTANCE SATISFACTORY TO THE
AGENT, AS SHALL BE NECESSARY TO TERMINATE AND SATISFY ALL LIENS, IF ANY, ON THE
SUBSTITUTED PROPERTY; AND

(IV)                              TO THE EXTENT REASONABLY REQUESTED BY THE
AGENT OR THE MAJORITY LENDERS, ENVIRONMENTAL AUDITS, SURVEYS, TITLE REPORTS AND
ANY OTHER DOCUMENT REASONABLY REQUESTED BY THE AGENT, THE MAJORITY LENDERS OR
ANY LENDER, AS APPLICABLE, WITH RESPECT TO THE SUBSTITUTED PROPERTY, IN EACH
CASE IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, THE MAJORITY LENDERS AND
SUCH LENDER, AS APPLICABLE; AND

(V)                                 OPINIONS OF COUNSEL FOR THE BORROWER WHICH
IS THE OWNER OF THE SUBSTITUTED PROPERTY AS THE AGENT SHALL REASONABLY REQUEST,
IN A FORM, SCOPE AND SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT AND ITS
COUNSEL;

24


--------------------------------------------------------------------------------





(G)                           BORROWERS SHALL HAVE PAID ALL REASONABLE COSTS
RELATED TO SUCH PROPERTY SUBSTITUTION, INCLUDING, BUT NOT LIMITED TO, REASONABLE
ATTORNEY’S FEES OR FEES RELATED TO APPRAISERS, AND CONSULTANTS, FILING FEES AND
THE COST OF ALTA EXTENDED COVERAGE TITLE POLICIES FOR THE SUBSTITUTED PROPERTY
REQUIRED ABOVE, IN CONNECTION WITH ANY REQUEST FOR PROPERTY SUBSTITUTION, AND AS
A CONDITION TO SUCH SUBSTITUTION, THE BORROWERS SHALL HAVE PROVIDED EVIDENCE TO
THE AGENT THAT BORROWERS HAVE PAID, OR MADE ARRANGEMENT SATISFACTORY TO THE
AGENT FOR THE PAYMENT OF, ALL SUCH COSTS WHICH BECAME DUE AND PAYABLE PRIOR TO
OR CONCURRENTLY WITH SUCH PROPERTY SUBSTITUTION; AND


(H)                           THE BORROWERS SHALL EXECUTE SUCH OTHER DOCUMENTS
AND AGREEMENTS AS THE AGENT MAY REQUIRE TO ENCUMBER THE SUBSTITUTED PROPERTY AND
AMEND THE LOAN DOCUMENTS TO REFLECT THE REPLACEMENT OF THE SUBSTITUTE PROPERTY
FOR THE REPLACED PROPERTY; AND


(I)                               NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH PROPERTY
SUBSTITUTION UNDER THE TERMS OF ANY SUBORDINATED DEBT.

Upon a substitution of Substituted Property pursuant to the provisions of this
Section 2.8, all Liens on the Replaced Property in favor of the Agent for the
benefit of itself and the Lenders shall be released and the Lenders hereby
authorize the Agent to execute such documents and take such further action as
reasonably requested by the Borrowers or determined by the Agent, in furtherance
of this Section 2.8.  For the avoidance of doubt, following the substitution of
any Replaced Property with any Substituted Property in accordance with this
Section 2.8, such Replaced Property shall no longer constitute Mortgaged
Property, Term Loan Collateral or Real Estate Subfacility Assets for any purpose
under this Agreement and Schedule 6.11 shall be deemed modified accordingly.

ARTICLE 3
PAYMENTS AND PREPAYMENTS

3.1                                 Revolving Loans.  FMC shall repay the
outstanding principal balance of the Revolving Loans made to it, plus all
accrued but unpaid interest thereon, on the Termination Date.  Any Borrower may
prepay Revolving Loans at any time, and reborrow subject to the terms of this
Agreement.  In addition, and without limiting the generality of the foregoing,
upon demand FMC shall pay to the Agent, for account of the Revolving Credit
Lenders, the amount, without duplication, by which the Aggregate Revolver
Outstandings exceeds the lesser of the Borrowing Base or the Maximum Revolver
Amount.

3.2                                 Termination of Facility.  The Borrowers may
terminate this Agreement upon at least thirty days’ notice to the Agent and the
Lenders, upon (a) the payment in full of all outstanding Revolving Loans,
together with accrued interest thereon, and the cancellation and return of all
outstanding Letters of Credit (or the provision of Cash Collateral or a
Supporting Letter of Credit in accordance with Section 1.4(g) above), (b) the
prepayment in full of the Term Loan, together with accrued interest thereon, (c)
the payment of the early termination fee set forth below, (d) the payment in
full in cash of all reimbursable expenses and other Obligations,

25


--------------------------------------------------------------------------------




and (e) with respect to any LIBOR Rate Loans prepaid, payment of the amounts due
under Section 4.4, if any.  If this Agreement is terminated prior to the first
anniversary of the Closing Date, whether pursuant to this Section 3.2 or
pursuant to Section 9.2, Borrowers shall pay to the Agent, for the accounts of
the Lenders, in proportion to their respective Pro Rata Shares, an early
termination fee equal to one percent (1%) of the Total Facility.  If this
Agreement is terminated on or after the first anniversary of the Closing Date
but prior to the second anniversary of the Closing Date, whether pursuant to
this Section 3.2 or pursuant to Section 9.2, Borrowers shall pay to the Agent,
for the accounts of the Lenders, in proportion to their respective Pro Rata
Shares, an early termination fee equal to one-half of one percent (0.5%) of the
Total Facility.  No early termination fee shall be payable if this Agreement is
terminated after the second anniversary of the Closing Date.  The foregoing
notwithstanding, no early termination fee shall be payable hereunder in
connection with a refinancing of the Obligations with a credit facility arranged
or provided by another lending department of the Agent.

3.3                                 Repayment of the Term Loan.


(A)                            AMORTIZATION OF TERM LOAN.

(I)                                     ON THE FIRST DAY OF EACH FISCAL QUARTER
COMMENCING JANUARY 29, 2007, FMC AGREES TO REPAY THE PRINCIPAL AMOUNT OF THE
TERM LOAN IN AN AMOUNT EQUAL TO $785,715.00.

(II)                                  ON THE STATED TERMINATION DATE, FMC AGREES
TO REPAY THE OUTSTANDING PRINCIPAL AMOUNT OF AND ALL ACCRUED AND UNPAID INTEREST
ON THE TERM LOAN.


(B)                           TERM LENDERS.  FMC AGREES TO REPAY THE PRINCIPAL
OF THE TERM LOAN TO THE AGENT, FOR THE ACCOUNT OF THE LENDERS AS SET FORTH IN
SECTION 1.3.


(C)                            APPLICATION OF PREPAYMENTS.  ANY PREPAYMENTS OF
THE TERM LOAN HEREUNDER SHALL BE APPLIED FIRST, TO THE REPAYMENT OF THE TERM
LOAN REQUIRED PURSUANT TO SECTION 3.3(A)(II), AND SECOND, TO THE REPAYMENT OF
THE TERM LOAN REQUIRED PURSUANT TO SECTION 3.3(A)(I) IN INVERSE ORDER OF
MATURITY.

3.4                                 Prepayments of the Loans.


(A)                            FMC MAY PREPAY THE PRINCIPAL OF THE TERM LOAN IN
WHOLE OR IN PART, AT ANY TIME AND FROM TIME TO TIME UPON AT LEAST 5 BUSINESS
DAYS’ PRIOR WRITTEN NOTICE TO THE AGENT AND THE TERM LENDERS.  ALL VOLUNTARY
PREPAYMENTS OF THE PRINCIPAL OF THE TERM LOAN SHALL BE ACCOMPANIED BY THE
PAYMENT OF ALL ACCRUED BUT UNPAID INTEREST ON THE TERM LOAN TO THE DATE OF
PREPAYMENT.  AMOUNTS PREPAID IN RESPECT OF THE TERM LOAN MAY NOT BE REBORROWED.


(B)                           IMMEDIATELY UPON RECEIPT BY ANY LOAN PARTY OF
PROCEEDS OF ANY DISPOSITION OF REAL ESTATE SUBFACILITY ASSETS, FMC SHALL REPAY
THE REVOLVING LOANS IN AN AMOUNT EQUAL TO THE AMOUNT ADVANCED AGAINST THE
APPLICABLE ASSET IN CALCULATION OF THE BORROWING BASE, IF ANY, AND THE MAXIMUM
REAL ESTATE LOAN AMOUNT SHALL BE PERMANENTLY REDUCED BY SUCH AMOUNT.

26


--------------------------------------------------------------------------------





(C)                            IMMEDIATELY UPON ANY RECEIPT BY ANY LOAN PARTY OF
PROCEEDS OF ANY DISPOSITION OF ANY TERM LOAN COLLATERAL, FMC SHALL REPAY THE
TERM LOAN IN AN AMOUNT EQUAL TO ALL SUCH PROCEEDS, NET OF (A) COMMISSIONS AND
OTHER CUSTOMARY TRANSACTION COSTS, FEES AND EXPENSES PROPERLY ATTRIBUTABLE TO
SUCH TRANSACTION AND PAYABLE BY A LOAN PARTY IN CONNECTION THEREWITH (OTHER THAN
ANY AMOUNTS PAYABLE TO ANY AFFILIATE), (B) TRANSFER TAXES, (C) AMOUNTS PAYABLE
TO HOLDERS OF SENIOR LIENS (TO THE EXTENT THAT SUCH LIENS ARE PERMITTED LIENS),
IF ANY AND (D) AN APPROPRIATE RESERVE FOR INCOME TAXES IN ACCORDANCE WITH GAAP
IN CONNECTION THEREWITH (THE “NET PROCEEDS”).  AFTER THE TERM LOAN HAS BEEN
REPAID IN FULL, ANY REMAINING NET PROCEEDS SHALL BE APPLIED TO THE REVOLVING
LOANS, BUT WITHOUT REDUCTION OF THE REVOLVING CREDIT COMMITMENTS.


(D)                           IMMEDIATELY UPON ANY RECEIPT BY ANY LOAN PARTY OF
PROCEEDS (OTHER THAN ASSETS OR OTHER PROPERTY RECEIVED IN EXCHANGE FOR ANY
EQUIPMENT SOLD, TRADED-IN OR EXCHANGED PURSUANT TO SECTION 7.9(B) HEREOF) OF ANY
ASSETS (OTHER THAN INVENTORY SOLD IN THE ORDINARY COURSE OF BUSINESS), THE
BORROWERS SHALL REPAY THE REVOLVING LOANS IN AN AMOUNT EQUAL TO ALL SUCH
PROCEEDS, NET OF (A) COMMISSIONS AND OTHER CUSTOMARY TRANSACTION COSTS, FEES AND
EXPENSES PROPERLY ATTRIBUTABLE TO SUCH TRANSACTION AND PAYABLE BY A LOAN PARTY
IN CONNECTION THEREWITH (OTHER THAN ANY AMOUNTS PAYABLE TO ANY AFFILIATE), (B)
TRANSFER TAXES, (C) AMOUNTS PAYABLE TO HOLDERS OF SENIOR LIENS (TO THE EXTENT
THAT SUCH LIENS ARE PERMITTED LIENS), IF ANY, AND (D) AN APPROPRIATE RESERVE FOR
INCOME TAXES IN ACCORDANCE WITH GAAP IN CONNECTION THEREWITH (THE “NET
PROCEEDS”), BUT WITHOUT REDUCTION OF THE REVOLVING CREDIT COMMITMENTS.


(E)                            [RESERVED].


(F)                              [RESERVED].


(G)                           [RESERVED].


(H)                           [RESERVED].


(I)                               NO PROVISION CONTAINED IN THIS SECTION 3.4
SHALL CONSTITUTE A CONSENT TO AN ASSET DISPOSITION THAT IS OTHERWISE NOT
PERMITTED BY THE TERMS OF THIS AGREEMENT.

3.5                                 LIBOR Rate Loan Prepayments.  In connection
with any prepayment, if any LIBOR Rate Loans are prepaid prior to the expiration
date of the Interest Period applicable thereto, the applicable Borrower shall
pay to the Revolving Credit Lenders the amounts described in Section 4.4.

3.6                                 Payments by the Borrowers.


(A)                            ALL PAYMENTS TO BE MADE BY THE BORROWERS SHALL BE
MADE WITHOUT SET-OFF, RECOUPMENT OR COUNTERCLAIM.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL PAYMENTS BY THE BORROWERS SHALL BE MADE TO THE AGENT FOR
THE ACCOUNT OF THE REVOLVING CREDIT LENDERS OR TERM LENDERS, AS APPLICABLE, AT
THE ACCOUNT

27


--------------------------------------------------------------------------------





DESIGNATED BY THE AGENT AND SHALL BE MADE IN DOLLARS AND IN IMMEDIATELY
AVAILABLE FUNDS, NO LATER THAN 12:00 NOON (LOS ANGELES TIME) ON THE DATE
SPECIFIED HEREIN.  ANY PAYMENT RECEIVED BY THE AGENT AFTER SUCH TIME SHALL BE
DEEMED (FOR PURPOSES OF CALCULATING INTEREST ONLY) TO HAVE BEEN RECEIVED ON THE
FOLLOWING BUSINESS DAY AND ANY APPLICABLE INTEREST SHALL CONTINUE TO ACCRUE.


(B)                           SUBJECT TO THE PROVISIONS SET FORTH IN THE
DEFINITION OF “INTEREST PERIOD”, WHENEVER ANY PAYMENT IS DUE ON A DAY OTHER THAN
A BUSINESS DAY, SUCH PAYMENT SHALL BE DUE ON THE FOLLOWING BUSINESS DAY, AND
SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF
INTEREST OR FEES, AS THE CASE MAY BE.

3.7                                 Payments as Revolving Loans.  At the
election of the Agent, all payments of principal of or interest on the Revolving
Loans, reimbursement obligations in connection with Letters of Credit and Credit
Support for Letters of Credit, fees, premiums, reimbursable expenses and other
sums payable hereunder (other than the Term Loan) may be paid from the proceeds
of Revolving Loans made hereunder.  Proceeds of Revolving Loans may be used to
make payments of the Term Loan Obligations only if: (a) for payments of the Term
Loan Obligations under Section 3.3(a)(i), no Event of Default has occurred and
is continuing, and (b) for payments of Term Loan Obligations under Section
3.3(a)(ii), (x) no Event of Default has occurred and is continuing, and (y) a
Minimum Liquidity Event, as of the date of such prepayment, shall not have
occurred, after giving effect to such prepayment.  Each Borrower hereby
irrevocably authorizes the Agent to charge the applicable Loan Account for the
purpose of paying all amounts from time to time due from FMC or any Borrower and
agrees that all such amounts charged shall constitute Revolving Loans (including
Non-Ratable Loans and Agent Advances).

3.8                                 Apportionment, Application and Reversal of
Payments.  Principal and interest payments shall be apportioned ratably among
the Lenders (according to the unpaid principal balance of the Loans to which
such payments relate held by each Lender).  All payments shall be remitted to
the Agent and all such payments not relating to principal or interest of
specific Loans, or not constituting payment of specific fees, and all proceeds
of Accounts, or except as set forth below with respect to Term Loan Collateral,
other Collateral received by the Agent, shall be applied, ratably, subject to
the provisions of this Agreement, first, to pay any fees, indemnities, or
expense reimbursements (other than amounts related to Bank Products) then due to
the Agent or the Lenders from the Borrowers; second, to pay interest due from
such Borrower in respect of all Loans, including Non-Ratable Loans and Agent
Advances; third, to pay or prepay principal of the Non-Ratable Loans and Agent
Advances owed by the Borrowers; fourth, to pay or prepay principal of the
Revolving Loans (other than Non-Ratable Loans and Agent Advances) and unpaid
reimbursement obligations in respect of Letters of Credit; fifth, if an Event of
Default has occurred and is continuing to pay an amount to the Agent equal to
all outstanding Letter of Credit Obligations of the Borrowers to be held as cash
collateral for such Obligations; sixth, to pay or prepay, ratably, principal of
the Term Loan owed by the Borrowers; seventh, to the payment of any other
Obligation (other than amounts related to Bank Products) due to the Agent or any
Lender by the Borrowers and eighth, to pay any fees, indemnities or expense

28


--------------------------------------------------------------------------------




reimbursements related to Bank Products due to the Agent from the Borrowers. 
Notwithstanding the foregoing, until the Term Loan has been paid in full,
proceeds of the Term Loan Collateral shall be applied first to pay, ratably, any
fees, indemnities or expense reimbursements relating to the Term Loan or the
Term Loan Collateral then due to the Agent or the Lenders; second, to pay,
ratably, interest due from FMC in respect to the Term Loan; third, to pay or
prepay principal of the Term Loan; and fourth, to all other Obligations in
accordance with the preceding sentence.  Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the applicable
Borrowers, or unless an Event of Default has occurred and is continuing, neither
the Agent nor any Lender shall apply any payments which it receives to any LIBOR
Rate Loan, except (a) on the expiration date of the Interest Period applicable
to any such LIBOR Rate Loan, or (b) in the event, and only to the extent, that
there are no outstanding Base Rate Loans and, in any event, the Borrowers shall
pay LIBOR breakage losses in accordance with Section 4.4.  Upon the occurrence
and during the continuation of an Event of Default and, prior thereto in order
to correct any error, the Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Obligations.

3.9                                 Indemnity for Returned Payments.  If after
receipt of any payment which is applied to the payment of all or any part of the
Obligations, the Agent, any Lender, the Bank or any Affiliate of the Bank is for
any reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Agent, such Lender, the Bank or any Affiliate of the Bank
and the Borrowers shall be liable to pay to the Agent and the Lenders, and
hereby indemnify the Agent and the Lenders and hold the Agent and the Lenders
harmless for the amount of such payment or proceeds surrendered.  The provisions
of this Section 3.9 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Agent or any Lender, the Bank or any
Affiliate of the Bank in reliance upon such payment or application of proceeds,
and any such contrary action so taken shall be without prejudice to the Agent’s
and the Lenders’ rights under this Agreement and shall be deemed to have been
conditioned upon such payment or application of proceeds having become final and
irrevocable.  The provisions of this Section 3.9 shall survive the termination
of this Agreement.

3.10                           The Agent’s and Lenders’ Books and Records;
Monthly Statements.  The Agent shall record the principal amount of the Loans
owing to each Lender, the undrawn face amount of all outstanding Letters of
Credit and the aggregate amount of unpaid reimbursement obligations outstanding
with respect to the Letters of Credit from time to time on its books.  In
addition, each Lender may note the date and amount of each payment or prepayment
of principal of such Lender’s Loans in its books and records.  Failure by the
Agent or any Lender to make such notation shall not affect the obligations of
the applicable Borrower with respect to the Loans or the Letters of Credit. 
Each Borrower agrees that the Agent’s and each Lender’s books and records
showing the Obligations and the transactions pursuant to this Agreement and the
other Loan Documents shall be admissible in any action or proceeding arising
therefrom, and shall constitute rebuttably presumptive proof thereof,
irrespective of whether any Obligation is also evidenced by a promissory note or
other instrument.  The Agent will provide to the Borrowers a monthly statement
of Loans, payments, and other transactions pursuant to this Agreement.  Such
statement shall be deemed correct, accurate, and binding on the Borrowers and an
account stated (except for reversals and reapplications of payments made as
provided in

29


--------------------------------------------------------------------------------




Section 3.8 and corrections of errors discovered by the Agent), unless the
Borrowers notify the Agent in writing to the contrary within thirty (30) days
after such statement is rendered.  In the event a timely written notice of
objections is given by the Borrowers, only the items to which exception is
expressly made will be considered to be disputed by the Borrowers.

ARTICLE 4
TAXES, YIELD PROTECTION AND ILLEGALITY

4.1                                 Taxes.


(A)                            ANY AND ALL PAYMENTS BY THE BORROWERS TO EACH
LENDER OR THE AGENT UNDER THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT SHALL BE
MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR ANY TAXES.  IN
ADDITION, THE BORROWERS SHALL PAY ALL OTHER TAXES.


(B)                           EACH BORROWER AGREES TO INDEMNIFY AND HOLD
HARMLESS EACH LENDER AND THE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES
(INCLUDING ANY TAXES OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS
PAYABLE UNDER THIS SECTION) PAID BY ANY LENDER OR THE AGENT AND ANY LIABILITY
(INCLUDING PENALTIES, INTEREST, ADDITIONS TO TAX AND EXPENSES) ARISING THEREFROM
OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY
OR LEGALLY ASSERTED.  PAYMENT UNDER THIS INDEMNIFICATION SHALL BE MADE WITHIN 30
DAYS AFTER THE DATE SUCH LENDER OR THE AGENT MAKES WRITTEN DEMAND THEREFOR.


(C)                            IF A BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT
OR WITHHOLD ANY TAXES OR OTHER TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE
HEREUNDER TO ANY LENDER OR THE AGENT, THEN:

(I)                                     THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS AND WITHHOLDINGS
(INCLUDING DEDUCTIONS AND WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION) SUCH LENDER OR THE AGENT, AS THE CASE MAY BE, RECEIVES AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS OR
WITHHOLDINGS BEEN MADE;

(II)                                  SUCH BORROWER SHALL MAKE SUCH DEDUCTIONS
AND WITHHOLDINGS;

(III)                               SUCH BORROWER SHALL PAY THE FULL AMOUNT
DEDUCTED OR WITHHELD TO THE RELEVANT TAXING AUTHORITY OR OTHER AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW; AND

(IV)                              SUCH BORROWER SHALL ALSO PAY TO EACH LENDER OR
THE AGENT FOR THE ACCOUNT OF SUCH LENDER, AT THE TIME INTEREST IS PAID, ALL
ADDITIONAL AMOUNTS WHICH THE RESPECTIVE LENDER SPECIFIES AS NECESSARY TO
PRESERVE THE AFTER-TAX YIELD SUCH LENDER WOULD HAVE RECEIVED IF SUCH TAXES OR
OTHER TAXES HAD NOT BEEN IMPOSED.

30


--------------------------------------------------------------------------------





(D)                           AT THE AGENT’S REQUEST, WITHIN 30 DAYS AFTER THE
DATE OF ANY PAYMENT BY A BORROWER OF TAXES OR OTHER TAXES, SUCH BORROWER SHALL
FURNISH THE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING
PAYMENT THEREOF, OR OTHER EVIDENCE OF PAYMENT SATISFACTORY TO THE AGENT.  IF ANY
BORROWER DETERMINES IN GOOD FAITH THAT A REASONABLE BASIS EXISTS FOR CONTESTING
ANY TAXES OR OTHER TAXES, AT THE REQUEST OF SUCH BORROWER, THE RELEVANT LENDER
SHALL COOPERATE WITH SUCH BORROWER IN CHALLENGING SUCH TAX OR OTHER TAX AT SUCH
BORROWER’S EXPENSE (BUT SHALL HAVE NO OBLIGATION TO DISCLOSE ANY CONFIDENTIAL
INFORMATION WITH RESPECT TO SUCH LENDER).  NO LENDER SHALL HAVE ANY OBLIGATION
TO CONTEST ANY TAX OR OTHER TAX, EXCEPT TO COOPERATE WITH THE BORROWERS IN ANY
CONTEST REQUESTED BY A BORROWER AS PROVIDED HEREIN.  IF ANY LENDER BECOMES AWARE
THAT IT HAS RECEIVED A REFUND FOR ANY TAX OR OTHER TAX FOR WHICH A PAYMENT HAS
BEEN MADE TO IT BY THE BORROWERS UNDER THIS SECTION, WHICH IN THE GOOD FAITH
JUDGMENT OF SUCH LENDER IS ALLOCABLE TO SUCH PAYMENT, THE AMOUNT OF SUCH REFUND
SHALL BE PAID TO THE APPLICABLE BORROWER(S) TO THE EXTENT THAT SUCH BORROWER(S)
HAVE PAID IN FULL THE PAYMENTS REQUIRED BY THIS SECTION 4.1


(E)                            IF A BORROWER IS REQUIRED TO PAY ADDITIONAL
AMOUNTS TO ANY LENDER OR THE AGENT PURSUANT TO SUBSECTION (C) OF THIS SECTION,
THEN SUCH LENDER SHALL USE REASONABLE EFFORTS (CONSISTENT WITH LEGAL AND
REGULATORY RESTRICTIONS) TO CHANGE THE JURISDICTION OF ITS LENDING OFFICE SO AS
TO ELIMINATE ANY SUCH ADDITIONAL PAYMENT BY SUCH BORROWER WHICH MAY THEREAFTER
ACCRUE, IF SUCH CHANGE IN THE JUDGMENT OF SUCH LENDER IS NOT OTHERWISE
DISADVANTAGEOUS TO SUCH LENDER.

4.2                                 Illegality.


(A)                            IF ANY REVOLVING CREDIT LENDER DETERMINES THAT
THE INTRODUCTION OF ANY REQUIREMENT OF LAW, OR ANY CHANGE IN ANY REQUIREMENT OF
LAW, OR IN THE INTERPRETATION OR ADMINISTRATION OF ANY REQUIREMENT OF LAW, HAS
MADE IT UNLAWFUL, OR THAT ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY HAS
ASSERTED THAT IT IS UNLAWFUL, FOR ANY REVOLVING CREDIT LENDER OR ITS APPLICABLE
LENDING OFFICE TO MAKE LIBOR RATE LOANS, THEN, ON NOTICE THEREOF BY THAT
REVOLVING CREDIT LENDER TO THE BORROWERS THROUGH THE AGENT, ANY OBLIGATION OF
THAT REVOLVING CREDIT LENDER TO MAKE LIBOR RATE LOANS SHALL BE SUSPENDED UNTIL
THAT REVOLVING CREDIT LENDER NOTIFIES THE AGENT AND THE BORROWERS THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH DETERMINATION NO LONGER EXIST.


(B)                           IF A REVOLVING CREDIT LENDER DETERMINES THAT IT IS
UNLAWFUL TO MAINTAIN ANY LIBOR RATE LOAN, THE BORROWERS SHALL, UPON RECEIPT OF
NOTICE OF SUCH FACT AND DEMAND FROM SUCH REVOLVING CREDIT LENDER (WITH A COPY TO
THE AGENT), PREPAY IN FULL SUCH LIBOR RATE LOANS OF THAT REVOLVING CREDIT LENDER
THEN OUTSTANDING, TOGETHER WITH INTEREST ACCRUED THEREON AND AMOUNTS REQUIRED
UNDER SECTION 4.4, EITHER ON THE LAST DAY OF THE INTEREST PERIOD THEREOF, IF
THAT REVOLVING CREDIT LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH LIBOR RATE
LOANS TO SUCH DAY, OR IMMEDIATELY, IF THAT REVOLVING CREDIT LENDER MAY NOT
LAWFULLY CONTINUE TO MAINTAIN SUCH LIBOR RATE LOANS.  IF THE BORROWERS ARE
REQUIRED TO SO PREPAY ANY LIBOR RATE LOANS, THEN CONCURRENTLY WITH SUCH
PREPAYMENT, THE APPLICABLE BORROWER SHALL BORROW FROM THE AFFECTED REVOLVING
CREDIT LENDER, IN THE AMOUNT OF SUCH REPAYMENT, A BASE RATE LOAN.

31


--------------------------------------------------------------------------------




4.3                                 Increased Costs and Reduction of Return.


(A)                            IF ANY LENDER DETERMINES THAT DUE TO EITHER
(I) THE INTRODUCTION OF ANY REQUIREMENT OF LAW, OR ANY CHANGE IN ANY REQUIREMENT
OF LAW, OR ANY CHANGE IN THE INTERPRETATION OF ANY REQUIREMENT OF LAW OR
(II) THE COMPLIANCE BY THAT LENDER WITH ANY GUIDELINE OR REQUEST FROM ANY
CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF
LAW), THERE SHALL BE ANY INCREASE IN THE COST TO SUCH LENDER OF AGREEING TO MAKE
OR MAKING, FUNDING OR MAINTAINING ANY LIBOR RATE LOANS, THEN THE BORROWERS SHALL
BE LIABLE FOR, AND SHALL FROM TIME TO TIME, UPON DEMAND (WITH A COPY OF SUCH
DEMAND TO BE SENT TO THE AGENT), PAY TO THE AGENT FOR THE ACCOUNT OF SUCH
LENDER, ADDITIONAL AMOUNTS AS ARE SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH
INCREASED COSTS.


(B)                           IF ANY LENDER SHALL HAVE DETERMINED THAT (I) THE
INTRODUCTION OF ANY CAPITAL ADEQUACY REGULATION, (II) ANY CHANGE IN ANY CAPITAL
ADEQUACY REGULATION, (III) ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION OF
ANY CAPITAL ADEQUACY REGULATION BY ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR (IV)
COMPLIANCE BY SUCH LENDER OR ANY CORPORATION OR OTHER ENTITY CONTROLLING SUCH
LENDER WITH ANY CAPITAL ADEQUACY REGULATION, AFFECTS OR WOULD AFFECT THE AMOUNT
OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH LENDER OR ANY
CORPORATION OR OTHER ENTITY CONTROLLING SUCH LENDER AND (TAKING INTO
CONSIDERATION SUCH LENDER’S OR SUCH CORPORATION’S OR OTHER ENTITY’S POLICIES
WITH RESPECT TO CAPITAL ADEQUACY AND SUCH LENDER’S DESIRED RETURN ON CAPITAL)
DETERMINES THAT THE AMOUNT OF SUCH CAPITAL IS INCREASED AS A CONSEQUENCE OF ITS
REVOLVING CREDIT COMMITMENTS, LOANS, CREDITS OR OBLIGATIONS UNDER THIS
AGREEMENT, THEN, UPON DEMAND OF SUCH LENDER TO THE BORROWERS THROUGH THE AGENT,
THE BORROWERS SHALL PAY TO SUCH LENDER, FROM TIME TO TIME AS SPECIFIED BY SUCH
LENDER, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH
INCREASE.

4.4                                 Funding Losses.  FMC shall reimburse each
Revolving Credit Lender and hold each Revolving Credit Lender harmless from any
loss or expense which such Lender may sustain or incur as a consequence of:


(A)                            THE FAILURE OF THE APPLICABLE BORROWER(S) TO MAKE
ON A TIMELY BASIS ANY PAYMENT OF PRINCIPAL OF ANY LIBOR RATE LOAN;


(B)                           THE FAILURE OF THE APPLICABLE BORROWER(S) TO
BORROW, CONTINUE OR CONVERT A LOAN AFTER SUCH BORROWER HAS GIVEN (OR IS DEEMED
TO HAVE GIVEN) A NOTICE OF BORROWING OR A NOTICE OF CONTINUATION/CONVERSION; OR


(C)                            THE PREPAYMENT OR OTHER PAYMENT (INCLUDING AFTER
ACCELERATION THEREOF) OF ANY LIBOR RATE LOANS ON A DAY THAT IS NOT THE LAST DAY
OF THE RELEVANT INTEREST PERIOD;

32


--------------------------------------------------------------------------------




including any such loss of anticipated profit and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain its
LIBOR Rate Loans or from fees payable to terminate the deposits from which such
funds were obtained.  The Borrowers shall also pay any customary administrative
fees charged by any Lender in connection with the foregoing.

4.5                                 Inability to Determine Rates.  If the Agent
determines that for any reason adequate and reasonable means do not exist for
determining the LIBOR Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan, or that the LIBOR Rate for any requested Interest
Period with respect to a proposed LIBOR Rate Loan does not adequately and fairly
reflect the cost to the Revolving Credit Lenders of funding such Loan, the Agent
will promptly so notify the Borrowers and each Revolving Credit Lender. 
Thereafter, the obligation of the Revolving Credit Lenders to make or maintain
LIBOR Rate Loans hereunder shall be suspended until the Agent revokes such
notice in writing; and the Agent shall promptly deliver such notice after it
determines that the reason for such suspension no longer exists.  Upon receipt
of such notice of suspension, Borrowers may revoke any Notice of Borrowing or
Notice of Continuation/Conversion then submitted by it.  If the applicable
Borrower does not revoke such Notice, the Revolving Credit Lenders shall make,
convert or continue the Loans, as proposed by the applicable Borrower, in the
amount specified in the applicable notice submitted by such Borrower, but such
Loans shall be made, converted or continued as Base Rate Loans instead of LIBOR
Rate Loans.

4.6                                 Certificates of the Agent.

(a)                            If any Lender claims reimbursement or
compensation under this Article 4 (an “Affected Lender”), the Agent shall
determine the amount thereof and shall deliver to the Borrowers (with a copy to
the Affected Lender) a certificate setting forth in reasonable detail the amount
payable to the Affected Lender, and such certificate shall be conclusive and
binding on the Borrowers in the absence of manifest or demonstrable error.

(b)                           Without limiting its obligations to reimburse an
Affected Lender for compensation theretofore claimed by an Affected Lender
pursuant to this Article 4, Borrowers may, within 60 days following any demand
by an Affected Lender, request that one or more Persons that are Eligible
Assignees and that are approved by the Administrative Agent (which approval
shall not be unreasonably withheld) purchase all (but not part) of the Affected
Lender’s then outstanding Loans, and assume its Pro Rata Share of the Revolving
Credit Commitments and its obligations hereunder; provided that such request may
not be made, and the Administrative Agent and the Lenders shall have no
obligations under this Section 4.6(b), if and to the extent that the basis for
any such reimbursement or compensation with respect to such Affected Lender is,
in the judgment of the Administrative Agent, applicable to the Required Lenders
or has resulted or could reasonably be expected to result in any claim for
reimbursement or compensation under this Article 4 by the Required Lenders.  If
one or more such Eligible Assignees so agree in writing (each, an “Assuming
Lender,” and collectively, the “Assuming Lenders”), the Affected Lender shall
assign its Pro Rata Share of the Revolving Credit Commitments, together with the
outstanding Revolving Loans,

33


--------------------------------------------------------------------------------




to the Assuming Lender or Assuming Lenders in accordance with Section 11.2.  On
the date of any such assignment, the Affected Lender which is being so replaced
shall cease to be a “Lender” for all purposes of this Agreement and shall
receive (x) from the Assuming Lender or Assuming Lenders the principal amount of
its outstanding Loans and (y) from Borrowers all interest and fees accrued and
then unpaid with respect to such Loans, together with any other amounts then
payable to such Lender by Borrowers.

4.7                                 Survival.  The agreements and obligations of
the Borrowers in this Article 4 shall survive the payment of all other
Obligations.

ARTICLE 5
BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

5.1                                 Books and Records.  Fleetwood shall, and
shall cause each of its Subsidiaries to maintain, at all times, correct and
complete books, records and accounts in which complete, correct and timely
entries are made of its transactions in accordance with GAAP applied
consistently with the audited Financial Statements required to be delivered
pursuant to Section 5.2(a).  Fleetwood shall, and shall cause each of its
Subsidiaries to, by means of appropriate entries, reflect in such accounts and
in all Financial Statements proper liabilities and reserves for all taxes and
proper provision for depreciation and amortization of property and bad debts,
all in accordance with GAAP.  Fleetwood shall, and shall cause each Loan Party
to maintain at all times books and records pertaining to the Collateral in such
detail, form and scope as the Agent or any Lender shall reasonably require,
including, but not limited to, records of (a) all payments received and all
credits and extensions granted with respect to the Accounts; (b) the return,
rejection, repossession, stoppage in transit, loss, damage, or destruction of
any Inventory; and (c) all other dealings affecting the Collateral in any
material respect.

5.2                                 Financial Information.  Fleetwood shall, and
shall cause each of its Subsidiaries to promptly furnish to each Lender, all
such financial information as the Agent shall reasonably request.  Without
limiting the foregoing, Fleetwood and the Borrowers will furnish to the Agent,
in sufficient copies for distribution by the Agent to each Lender, in such
detail as the Agent or the Lenders shall request, the following:


(A)                            AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER
THAN NINETY (90) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR, CONSOLIDATED AUDITED
BALANCE SHEETS, AND INCOME STATEMENTS, CASH FLOW STATEMENTS AND CHANGES IN
STOCKHOLDERS’ EQUITY FOR FLEETWOOD AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR,
AND THE ACCOMPANYING NOTES THERETO, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL, FAIRLY
PRESENTING THE FINANCIAL POSITION AND THE RESULTS OF OPERATIONS OF FLEETWOOD AND
ITS CONSOLIDATED SUBSIDIARIES AS AT THE DATE THEREOF AND FOR THE FISCAL YEAR
THEN ENDED, AND PREPARED IN ACCORDANCE WITH GAAP.  SUCH STATEMENTS SHALL BE
EXAMINED IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS BY AND, IN THE
CASE OF SUCH STATEMENTS PERFORMED ON A CONSOLIDATED BASIS, ACCOMPANIED BY A
REPORT THEREON UNQUALIFIED IN ANY RESPECT OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS SELECTED BY FLEETWOOD AND REASONABLY SATISFACTORY TO THE AGENT. 
FLEETWOOD AND THE BORROWERS HEREBY AUTHORIZE THE

34


--------------------------------------------------------------------------------





AGENT TO COMMUNICATE DIRECTLY WITH THEIR CERTIFIED PUBLIC ACCOUNTANTS AND, BY
THIS PROVISION, AUTHORIZE THOSE ACCOUNTANTS TO DISCLOSE TO THE AGENT ANY AND ALL
FINANCIAL STATEMENTS AND OTHER SUPPORTING FINANCIAL DOCUMENTS AND SCHEDULES
RELATING TO FLEETWOOD AND ITS SUBSIDIARIES AND TO DISCUSS DIRECTLY WITH THE
AGENT, IN THE PRESENCE OF FLEETWOOD, THE FINANCES AND AFFAIRS OF FLEETWOOD AND
ITS SUBSIDIARIES.


(B)                           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER
THAN FORTY-FIVE (45) DAYS AFTER THE END OF THE FIRST THREE FISCAL QUARTERS OF
ANY FISCAL YEAR, CONSOLIDATED UNAUDITED BALANCE SHEETS OF FLEETWOOD AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER, AND CONSOLIDATED
UNAUDITED INCOME STATEMENTS AND CASH FLOW STATEMENTS FOR FLEETWOOD AND ITS
CONSOLIDATED SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE
BEGINNING OF THE FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER, ALL IN
REASONABLE DETAIL, FAIRLY PRESENTING THE FINANCIAL POSITION AND RESULTS OF
OPERATIONS OF FLEETWOOD AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE DATE THEREOF
AND FOR SUCH PERIODS, AND, IN EACH CASE, IN COMPARABLE FORM, FIGURES FOR THE
CORRESPONDING PERIOD IN THE PRIOR FISCAL YEAR, AND PREPARED IN ACCORDANCE WITH
GAAP APPLIED CONSISTENTLY WITH THE AUDITED FINANCIAL STATEMENTS REQUIRED TO BE
DELIVERED PURSUANT TO SECTION 5.2(A).  FLEETWOOD SHALL CERTIFY BY A CERTIFICATE
SIGNED BY ITS CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER THAT ALL SUCH
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND PRESENT FAIRLY THE
FINANCIAL POSITION OF FLEETWOOD AND ITS SUBSIDIARIES AS AT THE DATES THEREOF AND
ITS RESULTS OF OPERATIONS FOR THE PERIODS THEN ENDED, SUBJECT TO NORMAL YEAR-END
ADJUSTMENTS AND TO THE ABSENCE OF FOOTNOTES REQUIRED BY GAAP.


(C)                            AS SOON AS AVAILABLE, BUT IN ANY EVENT NO LATER
THAN 30 DAYS (OR, IN THE CASE OF THE FIRST FISCAL MONTH AFTER THE END OF EACH
FISCAL YEAR, 60 DAYS) AFTER THE END OF EACH FISCAL MONTH (OTHER THAN ANY MONTH
WHICH IS ALSO THE END OF A FISCAL QUARTER), CONSOLIDATED UNAUDITED BALANCE
SHEETS OF FLEETWOOD AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH
FISCAL MONTH, AND CONSOLIDATED UNAUDITED INCOME STATEMENTS AND CONSOLIDATED
UNAUDITED CASH FLOW STATEMENTS FOR FLEETWOOD AND ITS CONSOLIDATED SUBSIDIARIES
FOR SUCH FISCAL MONTH AND FOR THE PERIOD FROM THE BEGINNING OF THE FISCAL YEAR
TO THE END OF SUCH FISCAL MONTH, ALL IN REASONABLE DETAIL, FAIRLY PRESENTING THE
FINANCIAL POSITION AND RESULTS OF OPERATIONS OF FLEETWOOD AND ITS CONSOLIDATED
SUBSIDIARIES AS AT THE DATE THEREOF AND FOR SUCH PERIODS, AND, IN EACH CASE, IN
COMPARABLE FORM, FIGURES FOR THE CORRESPONDING PERIOD IN THE PRIOR FISCAL YEAR,
AND PREPARED IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY WITH THE AUDITED
FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.2(A). 
FLEETWOOD SHALL CERTIFY BY A CERTIFICATE SIGNED BY ITS CHIEF FINANCIAL OFFICER
OR CHIEF ACCOUNTING OFFICER THAT ALL SUCH STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP AND PRESENT FAIRLY THE FINANCIAL POSITION OF FLEETWOOD AND
ITS SUBSIDIARIES AS AT THE DATES THEREOF AND ITS RESULTS OF OPERATIONS FOR THE
PERIODS THEN ENDED, SUBJECT TO NORMAL YEAR-END ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES REQUIRED BY GAAP.


(D)                           WITH EACH OF THE AUDITED FINANCIAL STATEMENTS
DELIVERED PURSUANT TO SECTION 5.2(A), A CERTIFICATE OF THE INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS THAT

35


--------------------------------------------------------------------------------





EXAMINED SUCH STATEMENT TO THE EFFECT THAT THEY HAVE REVIEWED AND ARE FAMILIAR
WITH THIS AGREEMENT AND THAT, IN EXAMINING SUCH FINANCIAL STATEMENTS, THEY DID
NOT BECOME AWARE OF ANY FACT OR CONDITION WHICH THEN CONSTITUTED A DEFAULT OR
EVENT OF DEFAULT WITH RESPECT TO A FINANCIAL COVENANT, EXCEPT FOR THOSE, IF ANY,
DESCRIBED IN REASONABLE DETAIL IN SUCH CERTIFICATE.


(E)                            WITH EACH OF THE ANNUAL AUDITED FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SECTION 5.2(A), AND WITHIN FORTY-FIVE (45) DAYS
AFTER THE END OF EACH FISCAL QUARTER, A CERTIFICATE OF THE CHIEF FINANCIAL
OFFICER, CHIEF ACCOUNTING OFFICER, VICE PRESIDENT-TREASURER OR VICE
PRESIDENT-CONTROLLER OF FLEETWOOD SETTING FORTH IN REASONABLE DETAIL THE
CALCULATIONS REQUIRED TO ESTABLISH THAT FLEETWOOD AND ITS SUBSIDIARIES WERE IN
COMPLIANCE WITH THE COVENANTS SET FORTH IN SECTIONS 7.22 AND, IF APPLICABLE,
7.24 DURING THE PERIOD COVERED IN SUCH FINANCIAL STATEMENTS AND AS AT THE END
THEREOF.  WITHIN THIRTY (30) DAYS AFTER THE END OF EACH FISCAL MONTH, A
CERTIFICATE OF THE CHIEF FINANCIAL OFFICER, CHIEF ACCOUNTING OFFICER, VICE
PRESIDENT-TREASURER OR VICE PRESIDENT-CONTROLLER OF FLEETWOOD SETTING FORTH IN
REASONABLE DETAIL THE CALCULATIONS REQUIRED TO ESTABLISH WHETHER A MINIMUM
LIQUIDITY EVENT SHALL HAVE OCCURRED AS SET FORTH IN SECTION 7.24.  WITHIN
FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER, A CERTIFICATE OF THE
CHIEF FINANCIAL OFFICER, CHIEF ACCOUNTING OFFICER, VICE PRESIDENT-TREASURER OR
VICE PRESIDENT-CONTROLLER OF FLEETWOOD STATING THAT, EXCEPT AS EXPLAINED IN
REASONABLE DETAIL IN SUCH CERTIFICATE, (A) ALL OF THE REPRESENTATIONS AND
WARRANTIES OF THE LOAN PARTIES CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AS AT THE DATE OF
SUCH CERTIFICATE AS IF MADE AT SUCH TIME, EXCEPT FOR THOSE THAT SPEAK AS OF A
PARTICULAR DATE, WHICH SHALL HAVE BEEN TRUE AND CORRECT AS OF SUCH DATE, (B) THE
LOAN PARTIES ARE, AT THE DATE OF SUCH CERTIFICATE, IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL OF THEIR RESPECTIVE COVENANTS AND AGREEMENTS IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, (C) NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR
EXISTED DURING THE PERIOD COVERED BY THE FINANCIAL STATEMENTS FOR SUCH FISCAL
QUARTER, (D) DESCRIBING AND ANALYZING IN REASONABLE DETAIL ALL MATERIAL TRENDS,
CHANGES, AND DEVELOPMENTS IN EACH AND ALL FINANCIAL STATEMENTS; AND (E)
EXPLAINING THE VARIANCES OF THE FIGURES IN THE CORRESPONDING LATEST PROJECTIONS
AND PRIOR FISCAL YEAR FINANCIAL STATEMENTS.  IF ANY SUCH CERTIFICATE DISCLOSES
THAT A REPRESENTATION OR WARRANTY IS NOT CORRECT OR COMPLETE, OR THAT A COVENANT
HAS NOT BEEN COMPLIED WITH, OR THAT A DEFAULT OR EVENT OF DEFAULT EXISTED OR
EXISTS, SUCH CERTIFICATE SHALL SET FORTH WHAT ACTION LOAN PARTIES HAVE TAKEN OR
PROPOSE TO TAKE WITH RESPECT THERETO.


(F)                              NO SOONER THAN SIXTY (60) DAYS PRIOR TO AND NOT
MORE THAN THIRTY (30) DAYS AFTER THE BEGINNING OF EACH FISCAL YEAR, ANNUAL
FORECASTS (TO INCLUDE FORECASTED CONSOLIDATED BALANCE SHEETS, INCOME STATEMENTS
AND CONSOLIDATED CASH FLOW STATEMENTS) FOR FLEETWOOD AND ITS SUBSIDIARIES AS AT
THE END OF AND FOR EACH QUARTER OF SUCH FISCAL YEAR.


(G)                           A COPY OF EACH ANNUAL REPORT OR OTHER FILING FILED
WITH THE PBGC OR THE IRS WITH RESPECT TO EACH PLAN OF FLEETWOOD AND ITS
SUBSIDIARIES (A) UPON THE REQUEST OF THE AGENT OR (B) IN THE EVENT SUCH FILING
REFLECTS A SIGNIFICANT CHANGE WITH RESPECT TO THE MATTERS COVERED THEREBY,
WITHIN THREE (3) BUSINESS DAYS AFTER THE FILING THEREOF.

36


--------------------------------------------------------------------------------





(H)                           IF REQUESTED BY THE AGENT, PROMPTLY UPON THE
FILING THEREOF, COPIES OF ALL REPORTS, IF ANY, TO OR OTHER DOCUMENTS FILED BY
FLEETWOOD OR ANY OF ITS SUBSIDIARIES WITH THE SECURITIES AND EXCHANGE COMMISSION
UNDER THE EXCHANGE ACT, AND ALL REPORTS, NOTICES, OR STATEMENTS SENT OR RECEIVED
BY FLEETWOOD OR ANY OF ITS SUBSIDIARIES TO OR FROM THE HOLDERS OF ANY EQUITY
INTERESTS OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES (OTHER THAN ROUTINE
NON-MATERIAL CORRESPONDENCE SENT BY SHAREHOLDERS OF FLEETWOOD TO FLEETWOOD) OR
ANY SUCH SUBSIDIARY OR OF ANY DEBT OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES
REGISTERED UNDER THE SECURITIES ACT OR TO OR FROM THE TRUSTEE UNDER ANY
INDENTURE UNDER WHICH THE SAME IS ISSUED.


(I)                               AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT
LATER THAN 15 DAYS AFTER ANY LOAN PARTY’S RECEIPT THEREOF, A COPY OF ALL
MANAGEMENT REPORTS AND MANAGEMENT LETTERS PREPARED FOR ANY LOAN PARTY BY ANY
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS.


(J)                               IF REQUESTED BY THE AGENT, PROMPTLY AFTER
THEIR PREPARATION, COPIES OF ANY AND ALL PROXY STATEMENTS, FINANCIAL STATEMENTS,
AND REPORTS WHICH FLEETWOOD MAKES AVAILABLE TO ITS SHAREHOLDERS.


(K)                            IF REQUESTED BY THE AGENT, PROMPTLY AFTER FILING
WITH THE IRS, A COPY OF EACH TAX RETURN FILED BY FLEETWOOD OR BY ANY OF ITS
SUBSIDIARIES.


(L)                               NO LATER THAN WEDNESDAY OF EACH WEEK, A
SCHEDULE OF THE BORROWERS’ ACCOUNTS CREATED, CREDITS GIVEN, CASH COLLECTED AND
OTHER ADJUSTMENTS TO ACCOUNTS SINCE THE LAST SCHEDULE, TOGETHER WITH A BORROWING
BASE CERTIFICATE AS OF THE END OF THE PRECEDING WEEK (A “WEEKLY BORROWING BASE
CERTIFICATE”) AND ALL SUPPORTING INFORMATION IN ACCORDANCE WITH SECTION 9 OF THE
SECURITY AGREEMENT.


(M)                         NOT LATER THAN THE 15TH DAY AFTER EACH FISCAL
QUARTER, A REPORT, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, WITH RESPECT
TO THE REPURCHASE OBLIGATIONS.


(N)                           [RESERVED].


(O)                           SUCH ADDITIONAL INFORMATION AS ANY AGENT AND/OR
ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST REGARDING THE FINANCIAL AND
BUSINESS AFFAIRS OF FLEETWOOD OR ANY SUBSIDIARY.

5.3                                 Notices to the Lenders.  Fleetwood or the
Borrowers shall notify the Agent and the Lenders in writing of the following
matters at the following times:


(A)                            PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2)
BUSINESS DAYS, AFTER BECOMING AWARE OF ANY DEFAULT OR EVENT OF DEFAULT;

37


--------------------------------------------------------------------------------



(B)           PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
BECOMING AWARE OF THE ASSERTION BY THE HOLDER OF ANY CAPITAL STOCK OF FLEETWOOD
OR OF ANY SUBSIDIARY OR THE HOLDER OF ANY DEBT OF FLEETWOOD OR ANY SUBSIDIARY IN
A FACE AMOUNT IN EXCESS OF $1,000,000 THAT A DEFAULT EXISTS WITH RESPECT THERETO
OR THAT FLEETWOOD OR SUCH SUBSIDIARY IS NOT IN COMPLIANCE WITH THE TERMS
THEREOF, OR THE THREAT OR COMMENCEMENT BY SUCH HOLDER OF ANY ENFORCEMENT ACTION
BECAUSE OF SUCH ASSERTED DEFAULT OR NON-COMPLIANCE; AND PROMPTLY, BUT, IN ANY
EVENT WITHIN TWO (2) BUSINESS DAYS, AFTER BECOMING AWARE OF THE ASSERTION THAT
ANY REPURCHASE OBLIGATIONS OF $500,000 OR MORE PAYABLE IN CASH SHALL HAVE BECOME
DUE AND PAYABLE;


(C)           PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
BECOMING AWARE OF ANY EVENT OR CIRCUMSTANCE (OTHER THAN GENERAL ECONOMIC TRENDS)
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(D)           PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
BECOMING AWARE OF ANY PENDING OR THREATENED ACTION, SUIT, OR PROCEEDING, BY ANY
PERSON, OR ANY PENDING OR THREATENED INVESTIGATION BY A GOVERNMENTAL AUTHORITY,
WHICH IF ADVERSELY DETERMINED WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


(E)           PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
BECOMING AWARE OF ANY PENDING OR THREATENED STRIKE, WORK STOPPAGE, UNFAIR LABOR
PRACTICE CLAIM, OR OTHER LABOR DISPUTE AFFECTING FLEETWOOD OR ANY OF ITS
SUBSIDIARIES IN A MANNER WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


(F)            PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
BECOMING AWARE OF ANY VIOLATION OF ANY LAW, STATUTE, REGULATION, OR ORDINANCE OF
A GOVERNMENTAL AUTHORITY AFFECTING FLEETWOOD OR ANY SUBSIDIARY WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(G)           PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
RECEIPT OF ANY NOTICE OF ANY VIOLATION BY FLEETWOOD OR ANY OF ITS SUBSIDIARIES
OF ANY ENVIRONMENTAL LAW WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED IN WRITING THAT
FLEETWOOD OR ANY SUBSIDIARY IS NOT IN COMPLIANCE IN ANY MATERIAL RESPECT WITH
ANY ENVIRONMENTAL LAW OR IS INVESTIGATING FLEETWOOD’S OR SUCH SUBSIDIARY’S
COMPLIANCE THEREWITH;


(H)           PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
RECEIPT OF ANY WRITTEN NOTICE THAT FLEETWOOD OR ANY OF ITS SUBSIDIARIES IS OR
MAY BE LIABLE TO ANY PERSON AS A RESULT OF THE RELEASE OR THREATENED RELEASE OF
ANY CONTAMINANT OR THAT FLEETWOOD OR ANY SUBSIDIARY IS SUBJECT TO INVESTIGATION
BY ANY GOVERNMENTAL AUTHORITY EVALUATING WHETHER ANY REMEDIAL ACTION IS NEEDED
TO RESPOND TO THE RELEASE OR THREATENED RELEASE OF ANY CONTAMINANT WHICH, IN
EITHER CASE, IS REASONABLY LIKELY TO GIVE RISE TO LIABILITY IN EXCESS OF
$1,000,000;

38


--------------------------------------------------------------------------------





(I)            PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
RECEIPT OF ANY WRITTEN NOTICE OF THE IMPOSITION OF ANY ENVIRONMENTAL LIEN
AGAINST ANY PROPERTY OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES;


(J)            ANY CHANGE IN ANY LOAN PARTY’S NAME, STATE OF ORGANIZATION,
LOCATIONS OF COLLATERAL, OR FORM OF ORGANIZATION, TRADE NAMES UNDER WHICH IT
WILL SELL INVENTORY OR CREATE ACCOUNTS, OR TO WHICH INSTRUMENTS IN PAYMENT OF
ACCOUNTS MAY BE MADE PAYABLE, IN EACH CASE AT LEAST THIRTY (30) DAYS PRIOR
THERETO;


(K)           WITHIN TEN (10) BUSINESS DAYS AFTER FLEETWOOD OR ANY ERISA
AFFILIATE KNOWS OR HAS REASON TO KNOW, THAT AN ERISA EVENT OR A PROHIBITED
TRANSACTION (AS DEFINED IN SECTIONS 406 OF ERISA AND 4975 OF THE CODE) HAS
OCCURRED, AND, WHEN KNOWN, ANY ACTION TAKEN OR THREATENED BY THE IRS, THE DOL OR
THE PBGC WITH RESPECT THERETO;


(L)            UPON REQUEST, OR, IN THE EVENT THAT SUCH FILING REFLECTS A
SIGNIFICANT CHANGE WITH RESPECT TO THE MATTERS COVERED THEREBY, WITHIN THREE (3)
BUSINESS DAYS AFTER THE FILING THEREOF WITH THE PBGC, THE DOL OR THE IRS, AS
APPLICABLE, COPIES OF THE FOLLOWING:  (I) EACH ANNUAL REPORT (FORM 5500 SERIES),
INCLUDING SCHEDULE B THERETO, FILED WITH THE PBGC, THE DOL OR THE IRS WITH
RESPECT TO EACH PLAN, (II) A COPY OF EACH FUNDING WAIVER REQUEST FILED WITH THE
PBGC, THE DOL OR THE IRS WITH RESPECT TO ANY PLAN AND ALL COMMUNICATIONS
RECEIVED BY FLEETWOOD OR ANY ERISA AFFILIATE FROM THE PBGC, THE DOL OR THE IRS
WITH RESPECT TO SUCH REQUEST, AND (III) A COPY OF EACH OTHER FILING OR NOTICE
FILED WITH THE PBGC, THE DOL OR THE IRS, WITH RESPECT TO EACH PLAN BY EITHER
FLEETWOOD OR ANY ERISA AFFILIATE;


(M)          UPON REQUEST, COPIES OF EACH ACTUARIAL REPORT FOR ANY PLAN OR
MULTI-EMPLOYER PLAN AND ANNUAL REPORT FOR ANY MULTI-EMPLOYER PLAN; AND WITHIN
THREE (3) BUSINESS DAYS AFTER RECEIPT THEREOF BY FLEETWOOD OR ANY ERISA
AFFILIATE, COPIES OF THE FOLLOWING:  (I) ANY NOTICES OF THE PBGC’S INTENTION TO
TERMINATE A PLAN OR TO HAVE A TRUSTEE APPOINTED TO ADMINISTER SUCH PLAN;
(II) ANY FAVORABLE OR UNFAVORABLE DETERMINATION LETTER FROM THE IRS REGARDING
THE QUALIFICATION OF A PLAN UNDER SECTION 401(A) OF THE CODE; OR (III) ANY
NOTICE FROM A MULTI-EMPLOYER PLAN REGARDING THE IMPOSITION OF WITHDRAWAL
LIABILITY;


(N)           WITHIN THREE (3) BUSINESS DAYS AFTER THE OCCURRENCE THEREOF: (I)
ANY CHANGES IN THE BENEFITS OF ANY EXISTING PLAN WHICH INCREASE THE ANNUAL COSTS
OF FLEETWOOD AND ITS SUBSIDIARIES WITH RESPECT THERETO BY AN AMOUNT IN EXCESS OF
$1,000,000 OR THE ESTABLISHMENT OF ANY NEW PLAN OR THE COMMENCEMENT OF
CONTRIBUTIONS TO ANY PLAN TO WHICH FLEETWOOD OR ANY ERISA AFFILIATE WAS NOT
PREVIOUSLY CONTRIBUTING; OR (II) ANY FAILURE BY FLEETWOOD OR ANY ERISA AFFILIATE
TO MAKE A REQUIRED INSTALLMENT OR ANY OTHER REQUIRED PAYMENT UNDER SECTION 412
OF THE CODE ON OR BEFORE THE DUE DATE FOR SUCH INSTALLMENT OR PAYMENT; OR


(O)           WITHIN THREE (3) BUSINESS DAYS AFTER FLEETWOOD OR ANY ERISA
AFFILIATE KNOWS OR HAS REASON TO KNOW THAT ANY OF THE FOLLOWING EVENTS HAS OR
WILL OCCUR:  (I) A MULTI-EMPLOYER PLAN HAS BEEN OR WILL BE TERMINATED; (II) THE
ADMINISTRATOR OR PLAN SPONSOR OF A MULTI-EMPLOYER PLAN INTENDS TO TERMINATE A
MULTI-EMPLOYER PLAN; OR (III) THE PBGC HAS INSTITUTED OR WILL INSTITUTE
PROCEEDINGS UNDER SECTION 4042 OF ERISA TO TERMINATE A MULTI-EMPLOYER PLAN.

39


--------------------------------------------------------------------------------




Each notice given under this Section shall describe the subject matter thereof
in reasonable detail, and shall set forth the action that Fleetwood, its
Subsidiary, or any ERISA Affiliate, as applicable, has taken or proposes to take
with respect thereto.

ARTICLE 6
GENERAL WARRANTIES AND REPRESENTATIONS

Fleetwood and the Borrowers warrant and represent to the Agent and the Lenders
that except as hereafter disclosed to and accepted by the Agent and the Majority
Lenders in writing:

6.1           Authorization, Validity, and Enforceability of this Agreement and
the Loan Documents.  Each Loan Party has the power and authority to execute,
deliver and perform this Agreement and the other Loan Documents to which it is a
party, to incur the Obligations, and to grant to the Agent Liens upon and
security interests in the Collateral.  Each Loan Party has taken all necessary
action (including obtaining approval of its stockholders if necessary) to
authorize its execution, delivery, and performance of this Agreement and the
other Loan Documents to which it is a party.  This Agreement and the other Loan
Documents to which it is a party have been duly executed and delivered by each
Loan Party which is a party thereto, and constitute the legal, valid and binding
obligations of such Loan Party, enforceable against it in accordance with their
respective terms, subject to the effect of bankruptcy, insolvency, moratorium
and other laws affecting the rights of creditors generally and to the effect of
general principles of equity.  Each Loan Party’s execution, delivery, and
performance of this Agreement and the other Loan Documents to which it is a
party do not and will not conflict with, or constitute a violation or breach of,
or result in the imposition of any Lien upon the property of Fleetwood or any of
its Subsidiaries, by reason of the terms of (a) any material contract, mortgage,
lease, agreement, indenture, or instrument to which Fleetwood or any of its
Subsidiaries is a party or which is binding upon it, the breach of which could
reasonably be expected to result in a Material Adverse Effect, (b) any
Requirement of Law applicable to Fleetwood or any of its Subsidiaries, the
violation of which could reasonably be expected to result in a Material Adverse
Effect or (c) the certificate or articles of incorporation or by-laws or the
limited liability company or limited partnership agreement (or other
organizational documents) of Fleetwood or any of its Subsidiaries.

6.2           Validity and Priority of Security Interest.  The provisions of
this Agreement, the Mortgages, and the other Loan Documents (upon recordation
thereof) create legal and valid Liens on all the Collateral in favor of the
Agent for the ratable benefit of the Agent and the Revolving Credit Lenders or
the Term Lenders, as the case may be, and, when properly filed and, where
applicable recorded, such Liens constitute perfected and continuing Liens on all
the Collateral, having priority over all other Liens on the Collateral (except
for Permitted Liens) securing all the Obligations, and enforceable against the
Loan Parties and all third parties.  The Liens on the Collateral constitute
first priority perfected Liens in favor of the Agent, for the ratable benefit of
the Agent and the Lenders, except in each case for Permitted

40


--------------------------------------------------------------------------------




Liens and except to the extent permitted by the Security Agreement; provided
that, as between the Lenders, the Liens created on the Collateral other than the
Term Loan Collateral constitute (x) first priority, perfected Liens in favor of
the Agent, for the ratable benefit of the Agent and the Revolving Credit
Lenders, and (y) second priority, perfected Liens in favor of the Agent, for the
ratable benefit of the Agent and the Term Lenders, and the Liens created on the
Term Loan Collateral constitute (x) first priority, perfected Liens in favor of
the Agent, for the ratable benefit of the Agent and the Term Lenders, and (y)
second priority, perfected Liens in favor of the Agent, for the ratable benefit
of the Agent and the Revolving Credit Lenders.

6.3           Organization and Qualification.  Each Loan Party (a) is duly
organized or incorporated and validly existing in good standing under the laws
of the state of its organization or incorporation, (b) is qualified to do
business and is in good standing in the jurisdictions set forth on Schedule 6.3
hereto which are the only jurisdictions in which qualification is material to
the conduct of its business and (c) has all requisite power and authority to
conduct its business and to own its property.

6.4           Corporate Name; Prior Transactions.  Except as set forth on
Schedule 6.4 hereto no Loan Party has, during the five (5) years prior to the
Closing Date, been known by or used any other corporate or fictitious name, or
been a party to any merger or consolidation, or acquired all or substantially
all of the assets of any Person, or acquired any of its property outside of the
ordinary course of business.

6.5           Subsidiaries and Affiliates.  Schedule 6.5 hereto, and as the same
may be amended after the Closing Date with the consent of the Agent (such
consent not to be unreasonably withheld), is a correct and complete list of the
name and relationship to Fleetwood of each and all of its Subsidiaries and, to
the knowledge of Fleetwood and the Borrowers, their other Affiliates.  Each
Subsidiary which is not a Loan Party is (a) duly incorporated or organized and
validly existing in good standing under the laws of its state of incorporation
or organization set forth on Schedule 6.5 hereto, and as same may be amended
after the Closing Date with the consent of the Agent (such consent not to be
unreasonably withheld), and (b) qualified to do business and in good standing in
each jurisdiction in which the failure to so qualify or be in good standing
would reasonably be expected to have a material adverse effect on any such
Subsidiary’s business, operations, property, or condition (financial or
otherwise) and (c) has all requisite power and authority to conduct its business
and own its property.

6.6           Financial Statements and Projections.


(A)           FLEETWOOD HAS DELIVERED TO THE AGENT AND THE LENDERS THE AUDITED
BALANCE SHEET AND RELATED STATEMENTS OF INCOME, RETAINED EARNINGS, CASH FLOWS,
AND CHANGES IN STOCKHOLDERS EQUITY FOR FLEETWOOD AND ITS CONSOLIDATED
SUBSIDIARIES AS OF APRIL 30, 2006, AND FOR THE FISCAL YEAR THEN ENDED,
ACCOMPANIED BY THE REPORT THEREON OF ITS INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS, ERNST & YOUNG.  FLEETWOOD HAS ALSO DELIVERED TO THE AGENT AND THE
LENDERS THE UNAUDITED BALANCE SHEET AND RELATED STATEMENTS OF INCOME AND CASH
FLOWS FOR FLEETWOOD AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE FISCAL QUARTER
ENDING JULY 31, 2006.  SUCH FINANCIAL STATEMENTS ARE ATTACHED HERETO AS
EXHIBIT C.  ALL SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH
GAAP AND PRESENT ACCURATELY AND FAIRLY IN ALL

41


--------------------------------------------------------------------------------





MATERIAL RESPECTS THE FINANCIAL POSITION OF FLEETWOOD AND ITS CONSOLIDATED
SUBSIDIARIES AS AT THE DATES THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE
PERIODS THEN ENDED, SUBJECT IN THE CASE OF THE UNAUDITED STATEMENTS TO NORMAL
YEAR END AUDIT ADJUSTMENTS AND TO THE OMISSION OF FOOTNOTES REQUIRED BY GAAP.


(B)           THE LATEST PROJECTIONS WHEN SUBMITTED TO THE LENDERS AS REQUIRED
HEREIN REPRESENT THE GOOD FAITH ESTIMATE BY THE BORROWERS OF THE FUTURE
FINANCIAL PERFORMANCE OF FLEETWOOD AND ITS CONSOLIDATED SUBSIDIARIES FOR THE
PERIODS SET FORTH THEREIN.  THE LATEST PROJECTIONS HAVE BEEN PREPARED ON THE
BASIS OF THE ASSUMPTIONS SET FORTH THEREIN, WHICH THE BORROWERS BELIEVE ARE FAIR
AND REASONABLE IN LIGHT OF CURRENT AND REASONABLY FORESEEABLE BUSINESS
CONDITIONS AT THE TIME SUBMITTED TO THE LENDERS.

6.7           Capitalization.  Schedule 6.7 hereto sets forth the capitalization
of Fleetwood and its Subsidiaries and all of the authorized and issued Capital
Stock of each such Person.  All outstanding Capital Stock has been validly
issued, and is fully paid and non-assessable.  All of the Capital Stock of
Subsidiaries is owned, beneficially and of record, by the Person set forth on
such Schedule 6.7.

6.8           Solvency.  Each of Fleetwood and Holdings is, and upon the
incurrence of any Obligations by such Loan Party will be, Solvent.  FMC, taken
as a whole, is, and upon the incurrence of any Obligations by any Loan Party
will be Solvent.

6.9           Debt.  After giving effect to the Revolving Loans outstanding as
of and the making of the Term Loan on the Closing Date, Fleetwood and its
Subsidiaries have no Debt on the Closing Date, except (a) the Obligations, (b)
the Subordinated Debt existing on the Closing Date in an amount (including
principal and accrued but unpaid interest) of not more than $261,000,000, and
the Trust Securities in relation thereto also outstanding on the Closing Date,
(c) Debt described on Schedule 6.9 hereto, (d) Guaranties entered into in
accordance with Section 7.12 and (e) other Debt in an aggregate amount of not
more than $5,000,000.

6.10         Distributions.  Since June 12, 2001, no Distribution has been
declared, paid, or made upon or in respect of any Capital Stock or other
securities of Fleetwood or any of its Subsidiaries, except as permitted by
Section 7.10.

6.11         Real Estate; Leases.  Schedule 6.11 sets forth, as of the Closing
Date, a correct and complete list of all Real Estate owned in fee simple by
Fleetwood or any of its Subsidiaries, all leases and subleases of real or
personal property held by Fleetwood or any of its Subsidiaries as lessee or
sublessee (other than leases of personal property as to which Fleetwood or any
of its Subsidiaries is lessee or sublessee for which the value of such personal
property covered by such lease in the aggregate is less than $500,000), and all
leases and subleases of real or personal property held by Fleetwood or any of
its Subsidiaries as lessor, or sublessor.  Each of such leases and subleases is
valid and enforceable in accordance with its terms and is in full force and
effect, and to the knowledge of Fleetwood and the Borrowers no material default
by any party to any such lease or sublease exists.  Fleetwood and its
Subsidiaries have good and marketable title in fee simple to the Real Estate
identified on Schedule 6.11 as owned by Fleetwood or any of its Subsidiaries, or
valid leasehold interests in all Real Estate designated

42


--------------------------------------------------------------------------------




therein as “leased” by Fleetwood or any of its Subsidiaries and Fleetwood and
its Subsidiaries have good, indefeasible, and merchantable title to all of its
other property reflected on the most recent Financial Statements delivered to
the Agent and the Lenders, except as disposed of in the ordinary course of
business or as otherwise permitted by Section 7.9 since the date thereof, free
of all Liens except Permitted Liens.

6.12         Proprietary Rights.  Schedule 6.12 hereto and as the same may be
amended after the Closing Date with the consent of the Agent (such consent not
to be unreasonably withheld), sets forth a correct and complete list of all of
the Proprietary Rights of the Loan Parties that are material to the conduct of
the businesses of the Loan Parties (other than commercially available third
party software).  As of the Closing Date, none of such Proprietary Rights is
subject to any licensing agreement or similar arrangement except as set forth on
Schedule 6.12 and as the same may be amended after the Closing Date with the
consent of the Agent (such consent not to be unreasonably withheld).  To the
knowledge of Fleetwood and the Borrowers, none of the Proprietary Rights
infringes on or conflicts with any other Person’s property, and, to the
knowledge of Fleetwood and the Borrowers no other Person’s property infringes on
or conflicts with such Proprietary Rights, except in each case where such
infringement or conflict could not reasonably be expected to result in a
Material Adverse Effect.  The Proprietary Rights described on Schedule 6.12 and
as the same may be amended after the Closing Date with the consent of the Agent
(such consent not to be unreasonably withheld), constitute all of the property
of such type material to the current and anticipated future conduct of the
business of the Loan Parties.

6.13         Trade Names.  All material trade names or styles under which any
Loan Party will sell Inventory or create Accounts, or to which instruments in
payment of Accounts may be made payable, are listed on Schedule 6.13 hereto.

6.14         Litigation.  Except as set forth on Schedule 6.14 and as the same
may be amended after the Closing Date with the consent of the Agent (such
consent not to be unreasonably withheld), there is no pending, or to the best
knowledge of Fleetwood and the Borrowers threatened, action, suit, proceeding,
or counterclaim by any Person, or to the best knowledge of Fleetwood and the
Borrowers, investigation by any Governmental Authority, which could reasonably
be expected to have a Material Adverse Effect.

6.15         Labor Disputes.  Except as set forth on Schedule 6.15 hereto (a)
there is no collective bargaining agreement or other labor contract covering
employees of Fleetwood or any of its Subsidiaries, (b) no such collective
bargaining agreement or other labor contract is scheduled to expire during the
term of this Agreement, (c) no union or other labor organization is seeking to
organize, or to be recognized as, a collective bargaining unit of employees of
Fleetwood or any of its Subsidiaries or for any similar purpose, and (d) there
is no pending or (to the best knowledge of the Borrowers) threatened, strike,
work stoppage, material unfair labor practice claim, or other material labor
dispute against or affecting Fleetwood or its Subsidiaries or their employees.

43


--------------------------------------------------------------------------------




6.16         Environmental Laws.  Except as otherwise disclosed on Schedule 6.16
hereto:


(A)           FLEETWOOD AND ITS SUBSIDIARIES HAVE COMPLIED IN ALL MATERIAL
RESPECTS WITH ALL ENVIRONMENTAL LAWS AND NEITHER FLEETWOOD NOR ANY SUBSIDIARY
NOR ANY OF ITS PRESENTLY OWNED REAL PROPERTY OR PRESENTLY CONDUCTED OPERATIONS,
NOR ITS PREVIOUSLY OWNED REAL PROPERTY OR PRIOR OPERATIONS, IS SUBJECT TO ANY
ENFORCEMENT ORDER FROM OR LIABILITY AGREEMENT WITH ANY GOVERNMENTAL AUTHORITY OR
PRIVATE PERSON RESPECTING (I) COMPLIANCE WITH ANY ENVIRONMENTAL LAW OR (II) ANY
POTENTIAL LIABILITIES AND COSTS OR REMEDIAL ACTION ARISING FROM THE RELEASE OR
THREATENED RELEASE OF A CONTAMINANT.


(B)           FLEETWOOD AND ITS SUBSIDIARIES HAVE OBTAINED ALL PERMITS NECESSARY
FOR THEIR CURRENT OPERATIONS UNDER ENVIRONMENTAL LAWS, THE ABSENCE OF WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND ALL SUCH
PERMITS ARE IN GOOD STANDING AND FLEETWOOD AND ITS SUBSIDIARIES ARE IN
COMPLIANCE WITH ALL MATERIAL TERMS AND CONDITIONS OF SUCH PERMITS.


(C)           NEITHER FLEETWOOD NOR ANY OF ITS SUBSIDIARIES, NOR, TO THE BEST
KNOWLEDGE OF FLEETWOOD AND THE BORROWERS, ANY OF ITS PREDECESSORS IN INTEREST,
HAS STORED, TREATED OR DISPOSED OF ANY HAZARDOUS WASTE IN VIOLATION OF
APPLICABLE LAW, EXCEPT FOR ANY SUCH VIOLATION AS COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(D)           NEITHER FLEETWOOD NOR ANY OF ITS SUBSIDIARIES HAS, AS OF THE
CLOSING DATE, RECEIVED ANY SUMMONS, COMPLAINT, ORDER OR SIMILAR WRITTEN NOTICE
INDICATING THAT IT IS NOT CURRENTLY IN COMPLIANCE WITH, OR THAT ANY GOVERNMENTAL
AUTHORITY IS INVESTIGATING ITS COMPLIANCE WITH, ANY ENVIRONMENTAL LAWS OR THAT
IT IS OR MAY BE LIABLE TO ANY OTHER PERSON AS A RESULT OF A RELEASE OR
THREATENED RELEASE OF A CONTAMINANT.


(E)           TO THE BEST KNOWLEDGE OF FLEETWOOD AND THE BORROWERS, AS OF THE
CLOSING DATE, NONE OF THE PRESENT OR PAST OPERATIONS OF FLEETWOOD AND ITS
SUBSIDIARIES IS THE SUBJECT OF ANY INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY
EVALUATING WHETHER ANY REMEDIAL ACTION IS NEEDED TO RESPOND TO A RELEASE OR
THREATENED RELEASE OF A CONTAMINANT.


(F)            THERE IS NOT NOW, NOR TO THE BEST KNOWLEDGE OF FLEETWOOD AND THE
BORROWERS HAS THERE EVER BEEN ON OR IN THE REAL ESTATE:

(I)            ANY UNDERGROUND STORAGE TANKS OR OTHER THAN THOSE MAINTAINED
AND/OR CLOSED IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH APPLICABLE LAWS OR
SURFACE IMPOUNDMENTS,

(II)           ANY ASBESTOS-CONTAINING MATERIAL THAT IS FRIABLE, EXCEPT SUCH AS
HAS BEEN REMOVED IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ENVIRONMENTAL LAWS,
OR

44


--------------------------------------------------------------------------------




(III)          ANY POLYCHLORINATED BIPHENYLS (PCBS) USED IN HYDRAULIC OILS,
ELECTRICAL TRANSFORMERS OR OTHER EQUIPMENT, OTHER THAN THOSE MAINTAINED IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ENVIRONMENTAL LAWS.


(G)           NEITHER FLEETWOOD NOR ANY OF ITS SUBSIDIARIES HAS FILED ANY NOTICE
UNDER ANY REQUIREMENT OF ENVIRONMENTAL LAW REPORTING A SPILL OR ACCIDENTAL AND
UNPERMITTED RELEASE OR DISCHARGE OF A CONTAMINANT INTO THE ENVIRONMENT.


(H)           NEITHER FLEETWOOD NOR ANY OF ITS SUBSIDIARIES HAS ENTERED INTO ANY
NEGOTIATIONS OR SETTLEMENT AGREEMENTS WITH ANY PERSON (INCLUDING THE PRIOR OWNER
OF ITS PROPERTY) IMPOSING MATERIAL OBLIGATIONS OR LIABILITIES ON FLEETWOOD OR
ANY OF ITS SUBSIDIARIES WITH RESPECT TO ANY REMEDIAL ACTION IN RESPONSE TO THE
RELEASE OF A CONTAMINANT OR ENVIRONMENTALLY RELATED CLAIM.


(I)            NONE OF THE PRODUCTS CURRENTLY MANUFACTURED, DISTRIBUTED OR SOLD
BY FLEETWOOD OR ANY OF ITS SUBSIDIARIES CONTAIN ASBESTOS CONTAINING MATERIAL.


(J)            NO ENVIRONMENTAL LIEN HAS ATTACHED TO THE REAL ESTATE.

6.17         No Violation of Law.  Neither Fleetwood nor any of its Subsidiaries
is in violation of any law, statute, regulation, ordinance, judgment, order, or
decree applicable to it which violation could reasonably be expected to have a
Material Adverse Effect.

6.18         No Default.  Neither Fleetwood nor any of its Subsidiaries is in
default with respect to any note, indenture, loan agreement, mortgage, lease,
deed, or other agreement to which Fleetwood or such Subsidiary is a party or by
which it is bound, which default could reasonably be expected to have a Material
Adverse Effect.

6.19         ERISA Compliance.  Except as specifically disclosed in Schedule
6.19 hereto:


(A)           EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAW.  EACH
PLAN WHICH IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED
A FAVORABLE DETERMINATION LETTER FROM THE IRS AND TO THE BEST KNOWLEDGE OF
FLEETWOOD AND THE BORROWERS, NOTHING HAS OCCURRED WHICH WOULD CAUSE THE LOSS OF
SUCH QUALIFICATION.  FLEETWOOD AND EACH ERISA AFFILIATE HAS MADE ALL REQUIRED
CONTRIBUTIONS TO ANY PLAN SUBJECT TO SECTION 412 OF THE CODE, AND NO APPLICATION
FOR A FUNDING WAIVER OR AN EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO
SECTION 412 OF THE CODE HAS BEEN MADE WITH RESPECT TO ANY PLAN.


(B)           THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF FLEETWOOD AND
BORROWERS, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL
AUTHORITY, WITH RESPECT TO ANY PLAN WHICH HAS RESULTED OR COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED
TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO
ANY PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.

45


--------------------------------------------------------------------------------





(C)           (I) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; (II) NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER
FLEETWOOD NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR,
ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER
THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA); (IV) NEITHER
FLEETWOOD NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR,
ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER
SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER SECTION 4201 OR
4243 OF ERISA WITH RESPECT TO A MULTI-EMPLOYER PLAN; AND (V) NEITHER FLEETWOOD
NOR ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO
SECTION 4069 OR 4212(C) OF ERISA.

6.20         Taxes.  Fleetwood and its Subsidiaries have filed all federal
income and other material federal, provincial, state and other tax returns
required by law to be filed, and have paid all federal income and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable unless such
unpaid taxes and assessments would constitute a Permitted Lien or are being
contested in good faith by appropriate proceedings.  Fleetwood and its
Subsidiaries have withheld and paid over all taxes required to have been
withheld and paid over, and complied in all material respects with all
information reporting requirements in connection with amounts paid or owing, to
any employee, creditor, independent contractor or other third party.

6.21         Regulated Entities.  None of Fleetwood, any Person controlling
Fleetwood, or any Subsidiary, is an “Investment Company” within the meaning of
the Investment Company Act of 1940.  No Loan Party is subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act, any state public utilities code or law, or any other
federal or state statute or regulation limiting its ability to incur
indebtedness.

6.22         Use of Proceeds; Margin Regulations.  The proceeds of the Loans are
to be used solely for the repayment of Debt, working capital and other general
corporate purposes.  Neither Fleetwood nor any Subsidiary is engaged in the
business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.

6.23         Copyrights, Patents, Trademarks and Licenses, etc.  Each Loan Party
owns or is licensed or otherwise has the right to use all of the patents,
trademarks, service marks, trade names, copyrights, contractual franchises,
licenses, rights of way, authorizations and other rights that are reasonably
necessary for the operation of its businesses, without known conflict in any
material respect with the rights of any other Person.  To the knowledge of
Fleetwood and the Borrowers, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by Fleetwood or any Subsidiary infringes upon any
rights held by any other Person in any manner that could reasonably be expected
to result in a Material Adverse Effect.  No claim or litigation regarding any of
the foregoing is pending or, to the knowledge of Fleetwood and the Borrowers,
threatened, and to the knowledge of Fleetwood and the Borrowers no patent,
invention, device, application, principle or any statute, law, rule, regulation,
standard or code is pending or, to the knowledge of Fleetwood and the Borrowers,
proposed, which, in either case, could reasonably be expected to have a Material
Adverse Effect.

46


--------------------------------------------------------------------------------




6.24         No Material Adverse Change.  No Material Adverse Effect has
occurred since April 30, 2006.

6.25         Full Disclosure.  None of the representations or warranties made by
Fleetwood or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, written statement or certificate
furnished by or on behalf of Fleetwood or any Subsidiary in connection with the
Loan Documents (including the offering and disclosure materials delivered by or
on behalf of Fleetwood or any of its Subsidiaries to the Lenders prior to the
Closing Date), contains any untrue statement of a material fact or, when
considered as a whole, omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered.

6.26         Material Agreements.  There are no agreements, contracts and other
documents that are material to Fleetwood and its Subsidiaries other than the
Material Contracts.

6.27         Bank Accounts.  Schedule 6.27 hereto contains a complete and
accurate list of all bank accounts maintained by any Loan Party with any bank or
other financial institution.

6.28         Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other Person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against,
Fleetwood or any of its Subsidiaries of this Agreement or any other Loan
Document.

6.29         Senior Indebtedness.  All Obligations of Fleetwood under the Loan
Documents are “Senior Indebtedness” under the 2003 Subordinated Debentures.  All
Obligations of Fleetwood under this Agreement and the other Loan Documents to
the extent such Obligations are (A) liabilities of Fleetwood for borrowed money
or under any reimbursement obligation relating to a letter of credit, surety
bond or similar instrument, or (B) liabilities of Fleetwood evidenced by a bond,
note, debenture or similar instrument, or (C) liabilities of others described in
the preceding clauses (A) and (B) that Fleetwood has guaranteed or that are
otherwise its legal liability, or (D) deferrals renewals, extensions or
refundings of any liability of the types referred to in clauses (A), (B) and (C)
above, are “Senior Indebtedness” under the 1998 Subordinated Debentures and
Fleetwood’s guaranty of the Trust Securities.

ARTICLE 7
AFFIRMATIVE AND NEGATIVE COVENANTS

Fleetwood and the Borrowers covenant to the Agent and each Lender that until the
payment in full in cash of all of the Obligations:

7.1           Taxes and Other Obligations.  Fleetwood shall, and shall cause
each of its Subsidiaries to, (a) file when due (subject to any extensions
thereof) all tax returns and other reports which it is required to file; (b)
pay, or provide for the payment, when due (subject to permitted extensions), of
all material taxes, fees, assessments and other governmental charges against it
or upon its property, income and franchises, make all required withholding and
other

47


--------------------------------------------------------------------------------




tax deposits, and establish adequate reserves for the payment of all such items,
and provide to the Agent and the Lenders, upon request, satisfactory evidence of
its timely compliance with the foregoing; and (c) pay when due all Debt owed by
it and all claims of materialmen, mechanics, carriers, warehousemen, landlords,
processors and other like Persons, and all other indebtedness owed by it if
failure to pay such Debt or such claims would otherwise result in an Event of
Default and perform and discharge in a timely manner all other obligations
undertaken by it; provided, however, so long as Fleetwood has notified the Agent
in writing, neither Fleetwood nor any of its Subsidiaries need pay any amount
pursuant to clauses (b) or (c) above (i) it is contesting in good faith by
appropriate proceedings diligently pursued, (ii) as to which Fleetwood or its
Subsidiary, as the case may be, has established proper reserves as required
under GAAP, and (iii) the nonpayment of which does not result in the imposition
of a Lien (other than a Permitted Lien).

7.2           Legal Existence and Good Standing.  Fleetwood shall, and shall
cause each other Loan Party to, maintain its legal existence (except as
permitted by Section 7.9) and its qualification and good standing in all
jurisdictions in which the failure to maintain such existence and qualification
or good standing would reasonably be expected to have a Material Adverse Effect.

7.3           Compliance with Law and Agreements; Maintenance of Licenses. 
Fleetwood shall comply, and shall cause each Subsidiary to comply, in all
material respects with all Requirements of Law of any Governmental Authority
having jurisdiction over it or its business (including the Federal Fair Labor
Standards Act and all Environmental Laws).  Fleetwood shall, and shall cause
each of its Subsidiaries to, obtain and maintain all licenses, permits,
franchises, and governmental authorizations necessary to own its property and to
conduct its business as conducted on the Closing Date, except where the failure
to obtain or maintain such licenses, franchises and governmental authorizations
could not reasonably be expected to have a Material Adverse Effect.  Fleetwood
shall not, and shall not permit any of its Subsidiaries to, modify, amend or
alter its certificate or articles of incorporation, or its limited liability
company operating agreement, limited partnership agreement or other
organizational documents, as applicable, other than in a manner which does not
adversely affect the rights of the Lenders or the Agent.

7.4           Maintenance of Property; Inspection of Property.


(A)           FLEETWOOD SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO,
MAINTAIN ALL OF ITS PROPERTY NECESSARY AND USEFUL IN THE CONDUCT OF ITS
BUSINESS, IN GOOD OPERATING CONDITION AND REPAIR, ORDINARY WEAR AND TEAR
EXCEPTED AND EXCEPT WHERE THE FAILURE TO MAINTAIN ANY SUCH PROPERTY WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(B)           FLEETWOOD SHALL, AND SHALL CAUSE EACH OF THE LOAN PARTIES TO,
PERMIT REPRESENTATIVES AND INDEPENDENT CONTRACTORS OF THE AGENT (AT THE EXPENSE
OF THE BORROWERS AND NOT TO EXCEED TWO (2) TIMES PER YEAR UNLESS AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING) TO VISIT AND INSPECT ANY OF ITS
PROPERTIES, TO EXAMINE ITS CORPORATE, FINANCIAL AND OPERATING RECORDS, AND MAKE
COPIES THEREOF OR ABSTRACTS THEREFROM AND TO DISCUSS ITS AFFAIRS, FINANCES AND
ACCOUNTS WITH ITS DIRECTORS,

48


--------------------------------------------------------------------------------





OFFICERS AND INDEPENDENT PUBLIC ACCOUNTANTS (AND, IN THE CASE OF DISCUSSIONS
WITH THE BORROWERS’ ACCOUNTANTS, WITH THE BORROWERS PRESENT), AT SUCH REASONABLE
TIMES DURING NORMAL BUSINESS HOURS AND AS SOON AS MAY BE REASONABLY DESIRED,
UPON REASONABLE ADVANCE; PROVIDED, HOWEVER, THAT REPRESENTATIVES AND INDEPENDENT
CONTRACTORS OF EACH LENDER MAY, AT SUCH LENDER’S OWN EXPENSE, ACCOMPANY THE
AGENT’S REPRESENTATIVES AND INDEPENDENT CONTRACTORS ON SUCH VISITS AND
INSPECTIONS.  NOTWITHSTANDING THE FOREGOING, WHEN AN EVENT OF DEFAULT EXISTS,
THE AGENT OR ANY LENDER MAY DO ANY OF THE FOREGOING AT THE EXPENSE OF THE
BORROWERS AT ANY TIME DURING NORMAL BUSINESS HOURS AND WITHOUT ADVANCE NOTICE.

7.5           Insurance.


(A)           FLEETWOOD SHALL MAINTAIN, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES
TO MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS HAVING A RATING OF AT
LEAST A+ OR BETTER BY BEST RATING GUIDE, INSURANCE AGAINST LOSS OR DAMAGE BY
FIRE WITH EXTENDED COVERAGE; THEFT, BURGLARY, PILFERAGE AND LOSS IN TRANSIT;
PUBLIC LIABILITY AND THIRD PARTY PROPERTY DAMAGE; LARCENY, EMBEZZLEMENT OR OTHER
CRIMINAL LIABILITY; BUSINESS INTERRUPTION; PUBLIC LIABILITY AND THIRD PARTY
PROPERTY DAMAGE; AND SUCH OTHER HAZARDS OR OF SUCH OTHER TYPES AS IS CUSTOMARY
FOR PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS, IN AMOUNTS CUSTOMARY FOR
PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS, AND UNDER POLICIES ACCEPTABLE
TO THE AGENT AND THE MAJORITY LENDERS.  WITHOUT LIMITING THE FOREGOING, IN THE
EVENT THAT ANY IMPROVED REAL ESTATE COVERED BY THE MORTGAGES IS DETERMINED TO BE
LOCATED WITHIN AN AREA THAT HAS BEEN IDENTIFIED BY THE DIRECTOR OF THE FEDERAL
EMERGENCY MANAGEMENT AGENCY AS A SPECIAL FLOOD HAZARD AREA (“SFHA”), THE
APPLICABLE LOAN PARTY SHALL PURCHASE AND MAINTAIN FLOOD INSURANCE ON THE
IMPROVED REAL ESTATE AND ANY EQUIPMENT AND INVENTORY LOCATED ON SUCH REAL ESTATE
TO THE EXTENT REQUIRED BY APPLICABLE LAW.  THE AMOUNT OF SAID FLOOD INSURANCE
WILL BE REASONABLY DETERMINED BY THE AGENT, AND SHALL, AT A MINIMUM, COMPLY WITH
APPLICABLE FEDERAL REGULATIONS AS REQUIRED BY THE FLOOD DISASTER PROTECTION ACT
OF 1973, AS AMENDED.  EXCEPT AS OTHERWISE APPROVED BY THE AGENT, THE LOAN
PARTIES SHALL ALSO MAINTAIN FLOOD INSURANCE FOR ALL INVENTORY AND EQUIPMENT
WHICH IS, AT ANY TIME, LOCATED IN A SFHA.


(B)           FLEETWOOD SHALL CAUSE THE AGENT, FOR THE RATABLE BENEFIT OF THE
AGENT AND THE LENDERS, TO BE NAMED AS SECURED PARTY OR MORTGAGEE AND SOLE LOSS
PAYEE OR ADDITIONAL INSURED, IN A MANNER ACCEPTABLE TO THE AGENT.  EACH POLICY
OF INSURANCE SHALL CONTAIN A CLAUSE OR ENDORSEMENT REQUIRING THE INSURER TO GIVE
NOT LESS THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE AGENT IN THE EVENT
OF CANCELLATION OF THE POLICY FOR ANY REASON WHATSOEVER AND A CLAUSE OR
ENDORSEMENT STATING THAT THE INTEREST OF THE AGENT SHALL NOT BE IMPAIRED OR
INVALIDATED BY ANY ACT OR NEGLECT OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES OR THE
OWNER OF ANY REAL ESTATE FOR PURPOSES MORE HAZARDOUS THAN ARE PERMITTED BY SUCH
POLICY.  ALL PREMIUMS FOR SUCH INSURANCE SHALL BE PAID BY FLEETWOOD AND ITS

49


--------------------------------------------------------------------------------





SUBSIDIARIES WHEN DUE, AND CERTIFICATES OF INSURANCE AND, IF REQUESTED BY THE
AGENT OR ANY LENDER, PHOTOCOPIES OF THE POLICIES, SHALL BE DELIVERED TO THE
AGENT, IN EACH CASE IN SUFFICIENT QUANTITY FOR DISTRIBUTION BY THE AGENT TO EACH
OF THE LENDERS.  IF FLEETWOOD AND ITS SUBSIDIARIES FAIL TO PROCURE SUCH
INSURANCE OR TO PAY THE PREMIUMS THEREFOR WHEN DUE, THE AGENT MAY, AND AT THE
DIRECTION OF THE MAJORITY LENDERS SHALL, DO SO FROM THE PROCEEDS OF REVOLVING
LOANS.

7.6           Insurance and Condemnation Proceeds.  The Borrowers shall promptly
notify the Agent and the Lenders of any material loss, damage, or destruction to
the Collateral, whether or not covered by insurance.  The Agent is hereby
authorized to collect all insurance and condemnation proceeds in respect of
Collateral directly and to apply or remit them as follows:


(A)           WITH RESPECT TO INSURANCE AND CONDEMNATION PROCEEDS RELATING TO
COLLATERAL OTHER THAN FIXED ASSETS, AFTER DEDUCTING FROM SUCH PROCEEDS THE
REASONABLE EXPENSES, IF ANY, INCURRED BY THE AGENT IN THE COLLECTION OR HANDLING
THEREOF, THE AGENT SHALL APPLY SUCH PROCEEDS TO THE REVOLVING LOANS.


(B)           WITH RESPECT TO INSURANCE AND CONDEMNATION PROCEEDS RELATING TO
COLLATERAL CONSISTING OF FIXED ASSETS, THE AGENT SHALL PERMIT OR REQUIRE THE
LOAN PARTIES TO USE SUCH PROCEEDS, OR ANY PART THEREOF, TO REPLACE, REPAIR,
RESTORE OR REBUILD THE RELEVANT FIXED ASSETS IN A DILIGENT AND EXPEDITIOUS
MANNER WITH MATERIALS AND WORKMANSHIP OF SUBSTANTIALLY THE SAME QUALITY AS
EXISTED BEFORE THE LOSS, DAMAGE OR DESTRUCTION SO LONG AS (1) NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (2) THE LOAN PARTIES FIRST
(I) PROVIDE THE AGENT AND THE MAJORITY LENDERS WITH PLANS AND SPECIFICATIONS FOR
ANY SUCH REPAIR OR RESTORATION WHICH SHALL BE REASONABLY SATISFACTORY TO THE
MAJORITY LENDERS (SUCH SATISFACTION NOT TO BE UNREASONABLY WITHHELD OR DELAYED)
AND (II) DEMONSTRATE TO THE REASONABLE SATISFACTION OF THE MAJORITY LENDERS
(SUCH SATISFACTION NOT TO BE UNREASONABLY WITHHELD OR DELAYED) THAT THE FUNDS
AVAILABLE TO IT WILL BE SUFFICIENT TO COMPLETE SUCH PROJECT IN THE MANNER
PROVIDED THEREIN.  IN ALL OTHER CIRCUMSTANCES, THE AGENT SHALL HOLD ALL SUCH
INSURANCE AND CONDEMNATION PROCEEDS AS COLLATERAL OR, IF DIRECTED BY THE
MAJORITY LENDERS, APPLY SUCH INSURANCE AND CONDEMNATION PROCEEDS (A) IF SUCH
FIXED ASSETS ARE TERM LOAN COLLATERAL, TO THE TERM LOAN OR (B) OTHERWISE, TO THE
REVOLVING LOANS (BUT WITHOUT REDUCTION OF THE REVOLVING LOAN COMMITMENTS). 
NOTWITHSTANDING THE FOREGOING, NO INSURANCE OR CONDEMNATION PROCEEDS RELATING TO
THE TERM LOAN COLLATERAL MAY BE USED TO REPLACE, REPAIR, RESTORE OR REBUILD
WITHOUT THE PRIOR WRITTEN CONSENT OF MAJORITY TERM LENDERS (SUCH CONSENT NOT BE
UNREASONABLY WITHHELD OR DELAYED).

7.7           Environmental Laws.


(A)           FLEETWOOD SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO,
CONDUCT ITS BUSINESS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
ENVIRONMENTAL LAWS APPLICABLE TO IT, INCLUDING THOSE RELATING TO THE GENERATION,
HANDLING, USE, STORAGE, AND DISPOSAL OF ANY CONTAMINANT.  FLEETWOOD SHALL, AND
SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, TAKE PROMPT AND APPROPRIATE ACTION TO
RESPOND TO ANY NON-COMPLIANCE WITH ENVIRONMENTAL LAWS AND SHALL REGULARLY REPORT
TO THE AGENT ON SUCH RESPONSES TO ANY MATERIAL NON-COMPLIANCE WITH ENVIRONMENTAL
LAWS.

50


--------------------------------------------------------------------------------





(B)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, FLEETWOOD SHALL
SUBMIT TO THE AGENT AND THE LENDERS ANNUALLY, COMMENCING ON THE FIRST
ANNIVERSARY DATE, AND ON EACH ANNIVERSARY DATE THEREAFTER, AN UPDATE OF THE
STATUS OF EACH ENVIRONMENTAL COMPLIANCE OR LIABILITY ISSUE.  THE AGENT OR ANY
LENDER MAY REQUEST COPIES OF TECHNICAL REPORTS PREPARED BY FLEETWOOD OR ANY OF
ITS SUBSIDIARIES AND ITS COMMUNICATIONS WITH ANY GOVERNMENTAL AUTHORITY TO
DETERMINE WHETHER FLEETWOOD OR ANY OF ITS SUBSIDIARIES IS PROCEEDING REASONABLY
TO CORRECT, CURE OR CONTEST IN GOOD FAITH ANY ALLEGED NON-COMPLIANCE OR
ENVIRONMENTAL LIABILITY.  FLEETWOOD SHALL, AT THE AGENT’S OR THE MAJORITY
LENDERS’ REQUEST AND AT THE BORROWERS’ EXPENSE, (I) RETAIN AN INDEPENDENT
ENVIRONMENTAL ENGINEER ACCEPTABLE TO THE AGENT TO EVALUATE THE SITE, INCLUDING
TESTS IF APPROPRIATE, WHERE THE NON-COMPLIANCE OR ALLEGED NON-COMPLIANCE WITH
ENVIRONMENTAL LAWS HAS OCCURRED AND PREPARE AND DELIVER TO THE AGENT, IN
SUFFICIENT QUANTITY FOR DISTRIBUTION BY THE AGENT TO THE LENDERS, A REPORT
SETTING FORTH THE RESULTS OF SUCH EVALUATION, A PROPOSED PLAN FOR RESPONDING TO
ANY ENVIRONMENTAL PROBLEMS DESCRIBED THEREIN, AND AN ESTIMATE OF THE COSTS
THEREOF, AND (II) PROVIDE TO THE AGENT AND THE LENDERS A SUPPLEMENTAL REPORT OF
SUCH ENGINEER WHENEVER THE SCOPE OF THE ENVIRONMENTAL PROBLEMS, OR THE RESPONSE
THERETO OR THE ESTIMATED COSTS THEREOF, SHALL INCREASE IN ANY MATERIAL RESPECT.


(C)           THE AGENT AND ITS REPRESENTATIVES WILL HAVE THE RIGHT AT ANY
REASONABLE TIME TO ENTER AND VISIT THE REAL ESTATE AND ANY OTHER PLACE WHERE ANY
PROPERTY OF ANY LOAN PARTY IS LOCATED (SUCH RIGHT LIMITED TO TWICE WITHIN ANY
TWELVE (12) MONTH PERIOD OR ANY TIME FOLLOWING NOTICE OF ANY NOTICE OF ANY
NON-COMPLIANCE WITH ENVIRONMENTAL LAW) FOR THE PURPOSES OF OBSERVING THE REAL
ESTATE, TAKING AND REMOVING SOIL OR GROUNDWATER SAMPLES, AND CONDUCTING TESTS ON
ANY PART OF THE REAL ESTATE.  THE AGENT IS UNDER NO DUTY, HOWEVER, TO VISIT OR
OBSERVE THE REAL ESTATE OR TO CONDUCT TESTS, AND ANY SUCH ACTS BY THE AGENT WILL
BE SOLELY FOR THE PURPOSES OF PROTECTING THE AGENT’S LIENS AND PRESERVING THE
AGENT AND THE LENDERS’ RIGHTS UNDER THE LOAN DOCUMENTS.  NO SITE VISIT,
OBSERVATION OR TESTING BY THE AGENT AND THE LENDERS WILL RESULT IN A WAIVER OF
ANY DEFAULT OR IMPOSE ANY LIABILITY ON THE AGENT OR THE LENDERS.  IN NO EVENT
WILL ANY SITE VISIT, OBSERVATION OR TESTING BY THE AGENT BE A REPRESENTATION
THAT HAZARDOUS SUBSTANCES ARE OR ARE NOT PRESENT IN, ON OR UNDER THE REAL
ESTATE, OR THAT THERE HAS BEEN OR WILL BE COMPLIANCE WITH ANY ENVIRONMENTAL
LAW.  NEITHER FLEETWOOD NOR ANY OF ITS SUBSIDIARIES NOR ANY OTHER PARTY IS
ENTITLED TO RELY ON ANY SITE VISIT, OBSERVATION OR TESTING BY THE AGENT.  THE
AGENT AND THE LENDERS OWE NO DUTY OF CARE TO PROTECT FLEETWOOD OR ANY OF ITS
SUBSIDIARIES OR ANY OTHER PARTY AGAINST, OR TO INFORM FLEETWOOD OR ANY OF ITS
SUBSIDIARIES OR ANY OTHER PARTY OF, ANY HAZARDOUS SUBSTANCES OR ANY OTHER
ADVERSE CONDITION AFFECTING THE REAL ESTATE.  THE AGENT MAY IN ITS DISCRETION
DISCLOSE TO FLEETWOOD OR TO ANY OTHER PARTY IF SO REQUIRED BY LAW ANY REPORT OR
FINDINGS MADE AS A RESULT OF, OR IN CONNECTION WITH, ANY SITE VISIT, OBSERVATION
OR TESTING BY THE AGENT.  FLEETWOOD AND THE BORROWERS UNDERSTAND AND AGREE THAT
THE AGENT MAKES NO WARRANTY OR REPRESENTATION TO ANY LOAN PARTY OR ANY OTHER
PARTY REGARDING THE TRUTH, ACCURACY OR COMPLETENESS OF ANY SUCH REPORT OR
FINDINGS THAT MAY BE DISCLOSED.  FLEETWOOD AND THE BORROWERS ALSO UNDERSTANDS
THAT DEPENDING ON THE RESULTS OF ANY SITE VISIT, OBSERVATION OR TESTING BY THE
AGENT

51


--------------------------------------------------------------------------------





AND DISCLOSED TO FLEETWOOD, FLEETWOOD OR ITS SUBSIDIARY MAY HAVE A LEGAL
OBLIGATION TO NOTIFY ONE OR MORE ENVIRONMENTAL AGENCIES OF THE RESULTS, THAT
SUCH REPORTING REQUIREMENTS ARE SITE-SPECIFIC, AND ARE TO BE EVALUATED BY OR ITS
SUBSIDIARY WITHOUT ADVICE OR ASSISTANCE FROM THE AGENT.  IN EACH INSTANCE, THE
AGENT WILL GIVE FLEETWOOD REASONABLE NOTICE BEFORE ENTERING THE REAL ESTATE OR
ANY OTHER PLACE THE AGENT IS PERMITTED TO ENTER UNDER THIS SECTION 7.7(C).  THE
AGENT WILL MAKE REASONABLE EFFORTS TO AVOID INTERFERING WITH THE USE OF THE REAL
ESTATE OR ANY OTHER PROPERTY IN EXERCISING ANY RIGHTS PROVIDED HEREUNDER.

7.8           Compliance with ERISA.  Fleetwood shall, and shall cause each of
its ERISA Affiliates to:  (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; (c) make all required contributions to any
Plan subject to Section 412 of the Code; (d) not engage in a prohibited
transaction or violation of the fiduciary responsibility rules which prohibited
transaction or violation of fiduciary responsibility rules, together with all
other prohibited transactions and violations of fiduciary responsibility rules,
has resulted or could reasonably be expected to result in a Material Adverse
Effect; and (e) not engage in a transaction that could be subject to Section
4069 or 4212(c) of ERISA.

7.9           Mergers, Consolidations or Sales.  Neither Fleetwood nor any of
its Subsidiaries shall enter into any transaction of merger, reorganization, or
consolidation, or transfer, sell, assign, lease, or otherwise dispose of all or
any part of its property, or wind up, liquidate or dissolve, or agree to do any
of the foregoing, except


(A)           SALES OF INVENTORY IN THE ORDINARY COURSE OF ITS BUSINESS;


(B)           SALES, TRADE-INS, EXCHANGES OR OTHER DISPOSITIONS OF EQUIPMENT IN
THE ORDINARY COURSE OF BUSINESS THAT ARE OBSOLETE OR NO LONGER USED OR USEABLE
BY THE APPLICABLE PERSON IN ITS BUSINESS WITH AN ORDERLY LIQUIDATION VALUE NOT
TO EXCEED $5,000,000 IN ANY FISCAL YEAR;


(C)           ON NO LESS THAN 10 DAYS’ PRIOR NOTICE TO THE AGENT (UNLESS A
SHORTER PERIOD IS ACCEPTABLE TO THE AGENT IN ITS SOLE DISCRETION), ANY BORROWER
MAY MERGE WITH AND INTO ANY OTHER BORROWER, PROVIDED, HOWEVER, THAT ALL LIENS OF
THE AGENT SHALL REMAIN UNIMPAIRED, AND THE SURVIVING BORROWER SHALL EXECUTE AND
DELIVER TO THE AGENT SUCH DOCUMENTS AND AGREEMENTS AS THE AGENT MAY REASONABLY
REQUEST TO EVIDENCE THE CONTINUED LIABILITY FOR THE OBLIGATIONS OF THE
DISAPPEARING BORROWER AND THE LIENS SECURING SUCH OBLIGATIONS;


(D)           SALES, TRADE-INS, EXCHANGES OR OTHER DISPOSITIONS OF ASSETS BY
FLEETWOOD OR ANY OF ITS SUBSIDIARIES (OTHER THAN TERM LOAN COLLATERAL OR ANY
OTHER REAL PROPERTY COLLATERAL) WITH AN ORDERLY LIQUIDATION VALUE NOT TO EXCEED
$5,000,000 IN THE AGGREGATE FOR THE PERIOD COMMENCING ON THE CLOSING DATE
THROUGH AND INCLUDING THE TERMINATION DATE;

52


--------------------------------------------------------------------------------





(E)           SALE FOR FAIR MARKET VALUE OF THE ASSETS DESCRIBED ON SCHEDULE 7.9
AS “ASSETS HELD FOR SALE” IF (1) AT LEAST 50% OF THE PROCEEDS ARE RECEIVED IN
CASH AND APPLIED TO THE OBLIGATIONS IN ACCORDANCE WITH SECTION 3.4 AND ANY
NON-CASH CONSIDERATION RECEIVED BY ANY LOAN PARTY SHALL CONSTITUTE ADDITIONAL
COLLATERAL HEREUNDER, IN WHICH THE AGENT SHALL HAVE A DULY PERFECTED LIEN; AND
(2) AFTER GIVING EFFECT TO SUCH DISPOSITION, NO DEFAULT OR EVENT OF DEFAULT
EXISTS;


(F)            [RESERVED].


(G)           ANY EXCLUDED SUBSIDIARY AND ANY INACTIVE SUBSIDIARY MAY BE WOUND
UP AND DISSOLVED OR SELL ANY OF ITS ASSETS;


(H)           SALE/LEASEBACK TRANSACTIONS WITH RESPECT TO REAL ESTATE AND
EQUIPMENT PERMITTED BY SECTION 7.19;


(I)            ANY SALE OR OTHER DISPOSITION BY FLEETWOOD OR ANY BORROWER OF
PROPERTY THAT DOES NOT CONSTITUTE COLLATERAL, PROVIDED THAT THE FLEXIBILITY
CONDITIONS ARE SATISFIED AS OF THE DATE OF AND BOTH BEFORE AND IMMEDIATELY AFTER
GIVING EFFECT TO SUCH SALE OR OTHER DISPOSITION.


(J)            SALE OF TERM LOAN COLLATERAL FOR AT LEAST FAIR MARKET VALUE,
PROVIDED, HOWEVER, THAT (X) THE SALES PRICE FOR ANY TERM LOAN COLLATERAL MUST BE
GREATER THAN EIGHTY PERCENT (80%) OF THE APPRAISED ORDERLY LIQUIDATION VALUE FOR
SUCH TERM LOAN COLLATERAL; AND (Y) ALL PROCEEDS SHALL BE IN CASH AND SHALL BE
APPLIED TO REPAY THE LOANS AS REQUIRED BY SECTION 3.4(C); AND


(K)           ANY LOSS, DAMAGE, OR DESTRUCTION TO FLEETWOOD’S ASSETS, IN SO FAR
AS THE INSURANCE AND/OR CONDEMNATION PROCEEDS RECEIVED BY FLEETWOOD IN
CONNECTION THEREOF ARE APPLIED IN ACCORDANCE WITH SECTION 7.6.

All Equipment purchased under this paragraph shall be free and clear of all
Liens except Liens under clauses (a) and (b) of the definition of Permitted
Liens.

7.10         Distributions; Capital Change; Restricted Investments.  Neither
Fleetwood nor any of its Subsidiaries shall:


(A)           DIRECTLY OR INDIRECTLY DECLARE OR MAKE, OR INCUR ANY LIABILITY TO
MAKE, ANY DISTRIBUTION, EXCEPT (I) DISTRIBUTIONS TO HOLDINGS BY ANY OF ITS
SUBSIDIARIES, OR DISTRIBUTIONS BY ANY BORROWER TO ANOTHER BORROWER WHICH IS ITS
PARENT; (II) SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING ON THE DATE OF THE PAYMENT THEREOF, BOTH BEFORE AND AFTER GIVING
EFFECT TO SUCH PAYMENT, THE BORROWERS MAY MAKE DISTRIBUTIONS TO FLEETWOOD (OR
MAKE INTERCOMPANY LOANS PERMITTED TO BE PAID PURSUANT TO SECTION 7.13(H) OR
RETAIN MANAGEMENT FEES TO THE EXTENT PERMITTED TO BE PAID PURSUANT TO SECTION
7.26) TO PAY, AND FLEETWOOD MAY PAY, A CASH DIVIDEND ON THE COMMON STOCK OF
FLEETWOOD IN AGGREGATE AMOUNTS NOT IN EXCESS OF $.04 PER SHARE OF ITS
OUTSTANDING COMMON STOCK IN ANY FISCAL QUARTER; (III) SO LONG AS NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING ON THE DATE OF THE PAYMENT
THEREOF, BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH

53


--------------------------------------------------------------------------------





PAYMENT, THE BORROWERS MAY MAKE DISTRIBUTIONS TO FLEETWOOD (OR MAKE INTERCOMPANY
LOANS PERMITTED TO BE PAID PURSUANT TO SECTION 7.13(H) OR RETAIN MANAGEMENT FEES
TO THE EXTENT PERMITTED PURSUANT TO SECTION 7.26) TO MAKE THE PAYMENTS PERMITTED
PURSUANT TO SECTION 7.29 HEREOF; (IV) SUBJECT TO THE SUBORDINATION PROVISIONS
CONTAINED IN EACH OF THE 1998 SUBORDINATED DEBENTURES AND THE 2003 SUBORDINATED
DEBENTURES, AS APPLICABLE, FLEETWOOD MAY MAKE PAYMENTS IN RESPECT OF THE 1998
SUBORDINATED DEBENTURES AND THE 2003 SUBORDINATED DEBENTURES, AND FLEETWOOD
TRUST MAY MAKE RELATED DISTRIBUTIONS IN CONNECTION THEREWITH, SUBJECT TO THE
LIMITATIONS OF SECTION 7.29 HEREOF; (V) SUBSIDIARIES OF FLEETWOOD MAY MAKE
DISTRIBUTIONS TO FLEETWOOD (OR MAKE INTERCOMPANY LOANS PERMITTED TO BE PAID
PURSUANT TO SECTION 7.13(H) OR RETAIN MANAGEMENT FEES TO THE EXTENT PERMITTED
PURSUANT TO SECTION 7.26) TO PAY WHEN DUE (X) CONSOLIDATED TAXES, EMPLOYEE
RELATED EXPENSES (INCLUDING SALARIES, WAGES, BONUSES, FRINGE BENEFITS, HEALTH
BENEFITS, WORKERS COMPENSATION INSURANCE PREMIUMS AND CLAIMS, RETIREMENT PLAN
CONTRIBUTIONS AND RELATED EXPENSES (INCLUDING PAYMENTS WITH RESPECT TO THE COLI
POLICIES), AND MANAGER’S IN TRAINING REIMBURSEMENTS), MARKETING AND PRODUCT
DEVELOPMENT, CAPITAL EXPENDITURES AND PRODUCTS’ LIABILITY PAYMENTS, IN A MANNER
CONSISTENT WITH PAST PRACTICES AND (Y) AN ADDITIONAL AGGREGATE AMOUNT IN ANY
FISCAL YEAR NOT TO EXCEED $6,000,000 TO FUND OTHER GENERAL CORPORATE OVERHEAD
AND OPERATING EXPENSES; (VI) SUBSIDIARIES OF FLEETWOOD MAY PAY MANAGEMENT FEES
TO FLEETWOOD CONSISTENT WITH THOSE AGREEMENTS IN EXISTENCE ON THE CLOSING DATE;
(VII) FLEETWOOD OR THE FLEETWOOD TRUST MAY REDEEM, PREPAY, REPURCHASE OR
OTHERWISE ACQUIRE THE 1998 SUBORDINATED DEBENTURES, THE 2003 SUBORDINATED
DEBENTURES AND THE TRUST SECURITIES (AND PAY THE CONTEMPLATED FEES) TO THE
EXTENT PERMITTED UNDER SECTIONS 7.14 AND 7.29; (VIII) BORROWERS MAY MAKE
DISTRIBUTIONS TO FLEETWOOD OR ANY EXCLUDED SUBSIDIARY OF ASSETS OR PROCEEDS OF
SALES OF ASSETS TO THE EXTENT SUCH ASSETS DO NOT IN EITHER CASE CONSTITUTE
COLLATERAL; PROVIDED THAT THE FLEXIBILITY CONDITIONS ARE SATISFIED AS OF THE
DATE OF AND BOTH BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
DISTRIBUTION; AND (IX) WITH RESPECT TO ANY DEBT INCURRED PURSUANT TO SECTION
7.13(M), THE PROCEEDS OF WHICH WERE RECEIVED BY ANY BORROWER FROM FLEETWOOD, ANY
SUCH BORROWER MAY PREPAY SUCH DEBT PURSUANT TO AND SUBJECT TO THE LIMITATIONS OF
SECTION 7.14(D) HEREOF.


(B)           MAKE ANY CHANGE IN ITS CAPITAL STRUCTURE WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR


(C)           MAKE ANY RESTRICTED INVESTMENT OTHER THAN HEDGE AGREEMENTS WITH A
LENDER, EXCEPT THAT (I) FLEETWOOD MAY MAKE CAPITAL CONTRIBUTIONS TO HOLDINGS;
(II) ANY BORROWER MAY MAKE CONTRIBUTIONS, LOANS OR ADVANCES TO ANY OTHER
BORROWER; (III) ANY BORROWER MAY MAKE LOANS OR ADVANCES TO FLEETWOOD OR ANY
SUBSIDIARY ONLY TO THE EXTENT PERMITTED BY SECTION 7.13; (IV) ANY EXCLUDED
SUBSIDIARY MAY MAKE CONTRIBUTIONS, LOANS OR ADVANCES TO ANY OTHER EXCLUDED
SUBSIDIARY; (V) FLEETWOOD MAY MAKE CAPITAL CONTRIBUTIONS, LOANS OR ADVANCES TO
THE EXCLUDED SUBSIDIARIES; PROVIDED THAT THE AGGREGATE AMOUNT OF ALL SUCH
CAPITAL CONTRIBUTIONS, LOANS AND ADVANCES DOES NOT TO EXCEED $15,000,000 FOR THE
PERIOD COMMENCING ON THE CLOSING DATE AND ENDING ON THE TERMINATION DATE; AND
(VI) FLEETWOOD MAY MAKE ADVANCES TO ANY BORROWER AFTER THE CLOSING DATE.

54


--------------------------------------------------------------------------------




7.11         Transactions Affecting Collateral or Obligations.  Neither
Fleetwood nor any of its Subsidiaries shall enter into any transaction which
would be reasonably expected to have a Material Adverse Effect.

7.12         Guaranties.  Neither Fleetwood nor any of its Subsidiaries shall
make, issue, or become liable on any Guaranty, except (a) Guaranties of the
Obligations in favor of the Agent; (b) Repurchase Obligations of Fleetwood
incurred in the ordinary course of business consistent with past practices and
customary in the industry; (c) Guaranties existing on the date hereof and
described on Schedule 7.12 hereto; (d) Fleetwood’s unsecured Guaranty of the
Trust Securities; (e) Letters of Credit issued for the account of a Borrower to
support obligations of Fleetwood and its Subsidiaries for worker’s compensation
and similar claims and insurance liabilities; (f) endorsements for collection or
deposits in the ordinary course of business; (g) Fleetwood’s unsecured guaranty
of up to $1,000,000 of the RCI Obligations, provided that Fleetwood shall give
notice of any claim by RCI upon such guaranty (and any payment thereon) if the
amount of any such past or present claim or claims, in the aggregate, exceeds
$500,000 for the period commencing on the Closing Date and ending on the
Termination Date; and (h) other Guaranties in an aggregate amount not to exceed
$10,000,000 at any time in effect.

7.13         Debt .  Neither Fleetwood nor any of its Subsidiaries shall incur
or maintain any Debt, other than:


(A)           THE OBLIGATIONS;


(B)           THE SUBORDINATED DEBT;


(C)           DEBT EXISTING ON THE CLOSING DATE DESCRIBED ON SCHEDULE 6.9
HERETO;


(D)           CAPITAL LEASES OF EQUIPMENT AND PURCHASE MONEY SECURED DEBT
INCURRED TO PURCHASE EQUIPMENT PROVIDED THAT

(I)            LIENS SECURING THE SAME ATTACH ONLY TO THE EQUIPMENT ACQUIRED BY
THE INCURRENCE OF SUCH DEBT AND PROCEEDS THEREOF, AND

(II)           THE AGGREGATE AMOUNT OF SUCH DEBT (INCLUDING CAPITAL LEASES, AND
INCLUDING, WITHOUT LIMITATION, ANY SUCH CAPITAL LEASES LISTED ON SCHEDULE 6.9
HERETO) OUTSTANDING DOES NOT EXCEED $20,000,000 AT ANY TIME;


(E)           CAPITAL LEASES OF EQUIPMENT OR REAL ESTATE ENTERED INTO IN
CONNECTION WITH SALE\LEASEBACK TRANSACTIONS PERMITTED PURSUANT TO SECTION 7.19;
PROVIDED THAT LIENS SECURING THE SAME ATTACH ONLY TO THE EQUIPMENT OR REAL
ESTATE SUBJECT TO THE APPLICABLE CAPITAL LEASE;


(F)            DEBT EVIDENCING A REFUNDING, RENEWAL OR EXTENSION OF THE DEBT
PERMITTED UNDER SECTION 7.13(D), SECTION 7.13(S), OR DESCRIBED ON SCHEDULE 6.9
HERETO; PROVIDED THAT:

55


--------------------------------------------------------------------------------


(I)            THE PRINCIPAL AMOUNT THEREOF IS NOT INCREASED,

(II)           THE LIENS, IF ANY, SECURING SUCH REFUNDED, RENEWED OR EXTENDED
DEBT DO NOT ATTACH TO ANY ASSETS IN ADDITION TO THOSE ASSETS, IF ANY, SECURING
THE DEBT TO BE REFUNDED, RENEWED OR EXTENDED,

(III)          NO PERSON THAT IS NOT AN OBLIGOR OR GUARANTOR OF SUCH DEBT AS OF
THE CLOSING DATE SHALL BECOME AN OBLIGOR OR GUARANTOR THEREOF,

(IV)          THE TERMS OF SUCH REFUNDING, RENEWAL OR EXTENSION ARE NO LESS
FAVORABLE IN ANY MATERIAL RESPECT TO FLEETWOOD, ITS SUBSIDIARY, THE AGENT OR THE
LENDERS THAN THE ORIGINAL DEBT; AND

(V)           IN THE CASE OF SUCH DEBT INCURRED IN CONNECTION WITH ANY
REFUNDING, RENEWAL OR EXTENSION OF DEBT ORIGINALLY INCURRED PURSUANT TO SECTION
7.13(D) OR SECTION 7.13(S), AS APPLICABLE (AND IRREGARDLESS OF WHETHER SUCH DEBT
APPEARS ON SCHEDULE 6.9 HERETO), SUCH CONTINUING DEBT OTHERWISE COMPLIES WITH
THE TERMS AND CONDITIONS OF SECTION 7.13(D), OR SECTION 7.13(S), AS APPLICABLE,
AND, IN EACH CASE, MEETS THE REQUIREMENTS OF ANY OF THE DEFINED TERMS IN SUCH
SECTIONS.


(G)         DEBT OF ANY BORROWER TO ANOTHER BORROWER EVIDENCED BY A MASTER
INTERCOMPANY NOTE PLEDGED TO THE AGENT;


(H)         DEBT OF FLEETWOOD TO ANY BORROWER PROVIDED, THAT (I) ON THE DATE OF
THE ADVANCE OF THE PROCEEDS OF SUCH DEBT, SUCH BORROWER WOULD BE PERMITTED TO
MAKE A DISTRIBUTION PURSUANT TO SECTION 7.10(A)(II), (III), OR (V); AND (II)
SUCH DEBT IS EVIDENCED BY A PROMISSORY NOTE PLEDGED TO THE AGENT;


(I)          DEBT OF ANY EXCLUDED SUBSIDIARY TO FLEETWOOD; PROVIDED THAT
(I) SUCH LOAN IS PERMITTED PURSUANT TO SECTION 7.10(C)(V), (VI) OR (VII) AND
(II) SUCH DEBT IS EVIDENCED BY A PROMISSORY NOTE PLEDGED TO THE AGENT;


(J)          [RESERVED];


(K)         [RESERVED];


(L)          DEBT OF ANY EXCLUDED SUBSIDIARY TO ANOTHER EXCLUDED SUBSIDIARY;


(M)        DEBT OF A BORROWER TO FLEETWOOD OR ANY SUBSIDIARY (OTHER THAN A
BORROWER OR AN EXCLUDED SUBSIDIARY) THAT IS EVIDENCED BY A MASTER INTERCOMPANY
NOTE PLEDGED TO THE AGENT, AND SUBORDINATED TO THE PAYMENT IN FULL OF THE
OBLIGATIONS ON TERMS SATISFACTORY TO THE MAJORITY LENDERS;


(N)         [RESERVED].


(O)         GUARANTIES PERMITTED BY SECTION 7.12 AND ANY DEBT ARISING UPON SUCH
CONTINGENT OBLIGATIONS BECOMING ABSOLUTE AND MATURED;

56


--------------------------------------------------------------------------------





(P)         DEBT OF ANY BORROWER TO FLEETWOOD CANADA WHICH LOANS ARE EVIDENCED
BY AN INTERCOMPANY NOTE PLEDGED TO THE AGENT AND SUBORDINATED TO PAYMENT IN FULL
OF THE OBLIGATIONS ON TERMS SATISFACTORY TO THE MAJORITY LENDERS PROVIDED THAT
THE AGGREGATE AMOUNT OF ALL SUCH DEBT TO ALL BORROWERS OUTSTANDING DOES NOT
EXCEED THE AMOUNT OF THE BORROWING BASE ATTRIBUTABLE TO THE ACCOUNTS OF
FLEETWOOD CANADA;


(Q)         OBLIGATIONS UNDER HEDGE AGREEMENTS WITH ANY LENDER;


(R)          DEBT ARISING FROM RIGHTS OF INDEMNITY OR CONTRIBUTION WITH RESPECT
TO PAYMENTS UNDER THE LOAN DOCUMENTS;


(S)         MORTGAGE DEBT OF FLEETWOOD OR ANY BORROWER; PROVIDED THAT (X) SUCH
MORTGAGE DEBT IS SECURED SOLELY BY LIENS WHICH ATTACH ONLY TO PROPERTY THAT DOES
NOT CONSTITUTE COLLATERAL, AND (Y) THE FLEXIBILITY CONDITIONS ARE SATISFIED AS
OF THE DATE OF AND BOTH BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO THE
INCURRENCE OF SUCH MORTGAGE DEBT;


(T)          DEBT OF FLEETWOOD THE PROCEEDS OF WHICH ARE APPLIED SOLELY FOR THE
PURPOSE OF PAYING BENEFITS TO EMPLOYEES OR FORMER EMPLOYEES WHO ARE PARTICIPANTS
IN NON-QUALIFIED BENEFIT PLANS OF FLEETWOOD AND ITS SUBSIDIARIES WHICH ARE
SUPPORTED BY THE COLI POLICIES; PROVIDED THAT (X) SUCH DEBT IS SECURED SOLELY BY
LIENS WHICH ATTACH ONLY TO THE COLI POLICIES; AND (Y) THE FLEXIBILITY CONDITIONS
ARE SATISFIED AS OF THE DATE OF AND BOTH BEFORE AND IMMEDIATELY AFTER GIVING
EFFECT TO THE INCURRENCE OF SUCH DEBT;


(U)         [RESERVED]; AND


(V)         OTHER UNSECURED DEBT NOT TO EXCEED $3,000,000 IN THE AGGREGATE FOR
ALL LOAN PARTIES.

7.14         Prepayment.  Neither Fleetwood nor any of its Subsidiaries shall
voluntarily prepay any Debt, except the Obligations in accordance with the terms
of this Agreement; provided that (a) any of Fleetwood or its Subsidiaries may
prepay Debt incurred pursuant to Sections 7.13(g) through (l), inclusive, and
Section 7.13(p); (b) Fleetwood and its Subsidiaries may prepay Debt, including,
without limitation, Capital Leases, being refinanced pursuant to Section 7.13(f)
hereof; (c) (i) so long as the Flexibility Conditions are satisfied as of the
date of and both before and immediately after giving effect to such prepayment,
Fleetwood and its Subsidiaries may prepay (A) any Capital Leases, so long as the
acquisition of any property in connection with the prepayment of such Capital
Lease would not constitute a Restricted Investment and (B) any Debt incurred
pursuant to Section 7.13 and (ii) so long as the Flexibility Conditions are
satisfied as of the date of and both before and immediately after giving effect
to such prepayment, Fleetwood and its Subsidiaries may prepay any Debt not
otherwise permitted to be prepaid pursuant to this Section 7.14 in an aggregate
amount not to exceed $1,000,000; (d) so long as the Flexibility Conditions are
satisfied as of the date of and both before and immediately after giving effect
to such prepayment, any Borrower make prepayments to Fleetwood of Debt incurred
pursuant to Section 7.13(m), the proceeds of which were received

57


--------------------------------------------------------------------------------




by such Borrower from Fleetwood; and (e) so long as no Default or Event of
Default has occurred and is continuing on the date of the payment thereof and
the Flexibility Conditions are satisfied, in each case both before and after
giving effect to such payment or other specified action, Fleetwood, or Fleetwood
Trust, as applicable, may, on or prior to May 9, 2007, either (I) call for
redemption, prepay, repurchase or otherwise acquire in exchange for the issuance
to the holders thereof of ordinary or common Capital Stock of Fleetwood and, in
each case, cancel all or such portion of the 2003 Subordinated Debentures, the
1998 Subordinated Debentures or the Trust Securities so redeemed, prepaid,
repurchased or otherwise acquired or (II) pay a solicitation, conversion, or
other inducement fee to induce the holders of the Trust Securities or the 2003
Subordinated Debentures, to convert the Trust Securities or the 2003
Subordinated Debentures, pursuant to the terms thereof; provided that the
aggregate amount of such prepayment or repurchase from and after May 9, 2006 to
May 9, 2007 does not exceed, in the case of clauses (I) and (II) above combined,
$50,000,000 and, in the case of clause (II) above, a sublimit of $20,000,000;
provided further that contemporaneously therewith either (A) in the case of
prepayments in respect of the 1998 Subordinated Debentures made pursuant to
clause (I) above, Fleetwood Trust uses such proceeds to prepay or repurchase and
cancel those Trust Securities having the same liquidation amount as the
principal amount of such 1998 Subordinated Debentures underlying such Trust
Securities or (B) in the case of clause (II) above, the holders of the Trust
Securities or the 2003 Subordinated Debentures, together with Fleetwood Trust,
otherwise comply with the requirements upon conversion set forth in the 1998
Subordinated Debentures and the Trust Securities, or the 2003 Subordinated
Debentures, as applicable; and provided still further that the per-security
amount of any redemption, prepayment or repurchase of the 2003 Subordinated
Debentures, the 1998 Subordinated Debentures or the Trust Securities shall not
exceed 95.0% of the par value of the security being so redeemed, prepaid or
repurchased.

7.15         Transactions with Affiliates.  Except as set forth below, neither
Fleetwood nor any of its Subsidiaries shall sell, transfer, distribute, or pay
any money or property, including, but not limited to, any fees or expenses of
any nature (including, but not limited to, any fees or expenses for management
services), to any Affiliate, or lend or advance money or property to any
Affiliate, or except as permitted in Sections 7.10 and 7.14 invest in (by
capital contribution or otherwise) or purchase or repurchase any Capital Stock
or indebtedness, or any property, of any Affiliate, or except as permitted in
Section 7.12, become liable on any Guaranty of the indebtedness, dividends, or
other obligations of any Affiliate.  Notwithstanding the foregoing but subject
to the limitations set forth in Sections 7.9, 7.10, 7.12, and 7.13, (i) any Loan
Party may engage in transactions with any other Loan Party in the ordinary
course of business consistent with past practices; and (ii) while no Event of
Default has occurred and is continuing, any Loan Party may engage in
transactions with any Affiliate (other than a Loan Party) in the ordinary course
of business consistent with past practices, and in the case of transactions with
Affiliates other than Excluded Subsidiaries, in amounts and upon terms fully
disclosed to the Agent and the Lenders, and no less favorable to Loan Parties
than would be obtained in a comparable arm’s-length transaction with a third
party who is not an Affiliate.  The foregoing restrictions shall not apply to
(a) reasonable and customary fees paid to, and customary indemnification of,
members of the board of directors (or similar governing body) of Fleetwood and
its Subsidiaries and (b) compensation arrangements for officers and other
employees of Fleetwood and its Subsidiaries entered into in the ordinary course
of business.

58


--------------------------------------------------------------------------------




7.16         Investment Banking and Finder’s Fees.  Neither Fleetwood nor any of
its Subsidiaries shall pay or agree to pay, or reimburse any other party with
respect to, any investment banking or similar or related fee, underwriter’s fee,
finder’s fee, or broker’s fee to any Person in connection with this Agreement. 
The Borrowers shall defend and indemnify the Agent and the Lenders against and
hold them harmless from all claims of any Person that the Borrower is obligated
to pay for any such fees, and all costs and expenses (including attorneys’ fees)
incurred by the Agent and/or any Lender in connection therewith.

7.17         Business Conducted.  Fleetwood shall not and shall not permit any
of its Subsidiaries to, engage directly or indirectly, in any line of business
other than the businesses in which it is engaged on the Closing Date and
businesses reasonably related thereto.

7.18         Liens.  Neither Fleetwood nor any of its Subsidiaries shall create,
incur, assume, or permit to exist any Lien on any property now owned or
hereafter acquired by any of them, except Permitted Liens.

7.19         Sale and Leaseback Transactions.  Neither Fleetwood nor any of its
Subsidiaries shall, directly or indirectly, enter into any arrangement with any
Person providing for Fleetwood or such Subsidiary to lease or rent property that
Fleetwood or such Subsidiary has sold or will sell or otherwise transfer to such
Person, except that:


(A)         A BORROWER MAY SELL REAL ESTATE OWNED BY IT (OTHER THAN TERM LOAN
COLLATERAL) AND LEASE SUCH REAL ESTATE IF (I) THE TERMS AND CONDITIONS OF SUCH
SALE AND LEASEBACK ARE APPROVED BY MAJORITY LENDERS AND (II) THE PROCEEDS OF
SUCH SALE ARE APPLIED TO THE OBLIGATIONS IN ACCORDANCE WITH SECTION 3.4;


(B)         A BORROWER MAY SELL REAL ESTATE THAT IS TERM LOAN COLLATERAL AND
THAT IS OWNED BY IT AND LEASE SUCH REAL ESTATE IF (I) THE NET PROCEEDS ARE AN
AMOUNT IN EXCESS OF EIGHTY PERCENT (80%) OF THE APPRAISED ORDERLY LIQUIDATION
VALUE FOR SUCH TERM LOAN COLLATERAL, (II) THE TERMS AND CONDITIONS OF SUCH SALE
AND LEASEBACK ARE APPROVED BY REQUIRED TERM LENDERS AND (III) THE PROCEEDS OF
SUCH SALE ARE APPLIED TO THE OBLIGATIONS IN ACCORDANCE WITH SECTION 3.4; AND


(C)         A BORROWER MAY SELL EQUIPMENT OWNED BY IT AND LEASE SUCH EQUIPMENT
IF (I) THE TERMS AND CONDITIONS OF SUCH SALE AND LEASEBACK ARE APPROVED BY
MAJORITY LENDERS (II) THE PROCEEDS OF SUCH SALE ARE APPLIED TO THE OBLIGATIONS
IN ACCORDANCE WITH SECTION 3.4; AND (III) THE AGGREGATE NET PROCEEDS OF SUCH
SALE AND ALL PREVIOUS SALES PURSUANT TO THIS SECTION 7.19(B) DO NOT EXCEED
$25,000,000.

7.20         New Subsidiaries.  Without the prior written consent of the Agent,
Fleetwood shall not, directly or indirectly, organize, create, acquire or permit
to exist any subsidiary other (i) than those listed on Schedule 6.5 hereto as
the same may be amended from time to time with the consent of the Agent (not to
be unreasonably withheld), (ii) Inactive Subsidiaries, and (iii) the Mexican
Subsidiary.

7.21         Fiscal Year.  Fleetwood shall not, and shall not permit any of its
Subsidiaries to, change its Fiscal Year.

59


--------------------------------------------------------------------------------




7.22         Capital Expenditures.  Neither Fleetwood nor any of its
Subsidiaries shall make or incur any Capital Expenditure if, after giving effect
thereto, the aggregate amount of all Capital Expenditures by Fleetwood and its
Subsidiaries on a consolidated basis (including the capitalized amount of all
Capital Leases and the principal amount of all Purchase Money Debt incurred in
connection therewith) would exceed $40,000,000 in any Fiscal Year; provided that
to the extent the amount of Capital Expenditures permitted to be made in the
Fiscal Year ended April 2006 and any Fiscal Year thereafter (each “Year 1”)
pursuant to this clause exceeds the aggregate amount of Capital Expenditures
actually made during such Fiscal Year, such excess amount, up to $20,000,000
(the “Standard Capital Expenditure Excess”), may be carried forward to (but only
to) the next succeeding Fiscal Year (each “Year 2”) (any such amount to be
certified to the Administrative Agent in the compliance certificate delivered
for the last Fiscal Quarter of Year 1 pursuant to Section 5.1(e)); provided
further that any Capital Expenditures made in any Fiscal Year will first be
attributed to the $40,000,000 permitted pursuant to this Section 7.22 without
regard to any carried forward Standard Capital Expenditure Excess.

7.23         [RESERVED].

7.24         Minimum EBITDA.  If a Minimum Liquidity Event as described in
clause (1) thereof shall occur as of the end of any calendar month, as indicated
in any compliance certificate delivered pursuant to Section 5.2(e) or as
described in clause (2) thereof shall have occurred on any date from and after
the Closing Date, Fleetwood shall be required to have maintained EBITDA for the
most recent period of single or consecutive Fiscal Quarters (for which an annual
or quarterly compliance certificate has been delivered pursuant to Section
5.2(e)) specified below and ended on the last day of each Fiscal Quarter set
forth below of not less than the amount set forth below opposite each such
period:

Period Ending

 

EBITDA

 

Four Fiscal Quarters ending in October 2006

 

$

11,500,000

 

Four Fiscal Quarters ending in January 2007

 

$

(25,000,000

)

Four Fiscal Quarters ending in April 2007

 

$

(40,000,000

)

Four Fiscal Quarters ending in July 2007

 

$

(20,000,000

)

Four Fiscal Quarters ending in October 2007

 

$

15,000,000

 

Four Fiscal Quarters ending in January 2008

 

$

30,000,000

 

Four Fiscal Quarters ending in April 2008 and each Fiscal Quarter ending in
July, October, January and April thereafter

 

$

43,000,000

 

 

7.25         Bank Accounts.  The Borrowers shall establish and maintain a cash
management system reasonably acceptable to the Agent, including (a) arrangements
satisfactory to the Administrative Agent to transfer funds to the Administrative
Agent for application to the Obligations on a daily basis, or on such other
basis as the Administrative Agent agrees, and, (b) Blocked Account Agreements
satisfactory to the Administrative Agent in respect of accounts over which the
Administrative Agent shall have control (within the meaning of the UCC).

60


--------------------------------------------------------------------------------




7.26         Contribution of Management Fees.  On the date of receipt by
Fleetwood of any management fees from any of its Subsidiaries, Fleetwood shall
make a capital contribution to FMC in the amount of such management fees so
received less the amount on such day of Distributions by the Borrowers to
Fleetwood that would be permitted pursuant to Section 7.10(a)(ii), (iii), or
(iv).

7.27         Use of Proceeds.  The Borrowers shall not, and shall not suffer or
permit any of their Subsidiaries to, use any portion of the Loan proceeds,
directly or indirectly, (i) to purchase or carry Margin Stock, (ii) to repay or
otherwise refinance indebtedness of Fleetwood or any of its Subsidiaries or
others incurred to purchase or carry Margin Stock, (iii) to extend credit for
the purpose of purchasing or carrying any Margin Stock, or (iv) to acquire any
security in any transaction that is subject to Section 13 or 14 of the Exchange
Act.  The proceeds of the Revolving Loans shall not be used to pay the Term Loan
Obligations unless (x) for payments of the Term Loan Obligations under Section
3.3(a)(i), no Event of Default has occurred and is continuing, and (y) for
payments of Term Loan Obligations under Section 3.3(a)(ii), (A) no Event of
Default has occurred and is continuing, and (B) a Minimum Liquidity Event, as of
the date of such prepayment shall not have occurred, after giving effect to such
prepayment.


7.28       FURTHER ASSURANCES; MORTGAGES.


(A)         FLEETWOOD SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO,
EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO THE AGENT AND/OR
THE LENDERS SUCH DOCUMENTS AND AGREEMENTS, AND SHALL TAKE OR CAUSE TO BE TAKEN
SUCH ACTIONS, AS THE AGENT OR ANY LENDER MAY, FROM TIME TO TIME, REASONABLY
REQUEST TO CARRY OUT THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.


(B)         [RESERVED].


(C)         IF FLEETWOOD FORMS ANY NEW SUBSIDIARY THAT IS NOT AN EXCLUDED
SUBSIDIARY OR IF ANY INACTIVE SUBSIDIARY BECOMES AN ACTIVE SUBSIDIARY WHICH OWNS
ASSETS IN EXCESS OF $250,000 OR HAS REVENUES IN EXCESS OF $1,000,000 IN ANY
FISCAL YEAR, THE BORROWERS SHALL CAUSE SUCH SUBSIDIARY TO BECOME A BORROWER
HEREUNDER BY DELIVERING A COUNTERPART TO THIS AGREEMENT AND TO EACH OTHER LOAN
DOCUMENT TO WHICH A BORROWER IS A PARTY OR BECOME A GUARANTOR BY DELIVERING A
COUNTERPART TO THE SUBSIDIARY GUARANTY AND TO EACH OTHER LOAN DOCUMENT TO WHICH
A GUARANTOR WHICH IS A SUBSIDIARY IS A PARTY, TOGETHER WITH SUCH EVIDENCES OF
AUTHORITY, OPINIONS AND OTHER DOCUMENTS AND INSTRUMENTS AS THE AGENT MAY
REASONABLY REQUEST; PROVIDED THAT NO SUCH SUBSIDIARY MAY BECOME A BORROWER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS.


7.29       SUBORDINATED DEBT; TRUST SECURITIES.


(A)         FLEETWOOD WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
AMEND, SUPPLEMENT OR OTHERWISE MODIFY THE TERMS OF THE 1998 SUBORDINATED
DEBENTURES, THE 2003 SUBORDINATED DEBENTURES, OR ANY GUARANTY THEREOF, OR THE
TRUST SECURITIES OR ANY GUARANTY THEREOF OR ADD ANY GUARANTY OF ANY OTHER CREDIT
PARTY.

61


--------------------------------------------------------------------------------





(B)         FLEETWOOD WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
MAKE ANY CASH PAYMENTS OR PREPAYMENTS WITH RESPECT TO THE 1998 SUBORDINATED
DEBENTURES OTHER THAN, SUBJECT TO THE SUBORDINATION PROVISIONS CONTAINED
THEREIN, (A) MANDATORY PAYMENTS OF INTEREST (INCLUDING ANY ADDITIONAL AMOUNTS ON
THE 1998 SUBORDINATED DEBENTURES) WHEN DUE UNDER THE TERMS OF THE 1998
SUBORDINATED DEBENTURES (WITHOUT ACCELERATION), (B) FEES, INDEMNIFICATION
PAYMENTS, EXPENSE REIMBURSEMENTS AND OTHER CUSTOMARY PAYMENTS MADE TO ANY
TRUSTEE, CONVERSION AGENT, TRANSFER AGENT, EXCHANGE AGENT, PAYING AGENT,
DEPOSITARY OR CUSTODIAN FOR THE 1998 SUBORDINATED DEBENTURES OR THE TRUST
SECURITIES, OR ANY AGENT OR COUNSEL FOR ANY OF THE FOREGOING, (C) MANDATORY
PREPAYMENTS IN RESPECT OF FRACTIONAL SHARES UPON CONVERSION OF THE 1998
SUBORDINATED DEBENTURE, (D) ANY OTHER MANDATORY PAYMENTS OF PRINCIPAL AND/OR
INTEREST (INCLUDING ANY ADDITIONAL AMOUNTS) REQUIRED UNDER THE TERMS OF THE
INDENTURE UNDER WHICH THE 1998 SUBORDINATED DEBENTURES ARE ISSUED AND (E) SO
LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING ON THE
DATE OF THE PAYMENT THEREOF, BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH
PAYMENT, FLEETWOOD MAY MAKE THE PAYMENTS AND/OR PAY THE FEES DESCRIBED IN
SECTION 7.14 HEREOF.


(C)         FLEETWOOD WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
MAKE ANY CASH PAYMENTS OR PREPAYMENTS WITH RESPECT TO THE 2003 SUBORDINATED
DEBENTURES OTHER THAN, SUBJECT TO THE SUBORDINATION PROVISIONS CONTAINED
THEREIN, (A) MANDATORY PAYMENTS OF INTEREST (INCLUDING ANY ADDITIONAL AMOUNTS ON
THE 2003 SUBORDINATED DEBENTURES AND ANY FLEETWOOD COMMON STOCK ISSUED UPON
CONVERSION THEREOF) WHEN DUE UNDER THE TERMS OF THE 2003 SUBORDINATED DEBENTURES
(WITHOUT ACCELERATION), (B) MANDATORY PAYMENTS IN RESPECT OF FRACTIONAL SHARES
UPON CONVERSION OF 2003 SUBORDINATED DEBENTURES, (C) MANDATORY PAYMENTS TO
SATISFY REPURCHASE OBLIGATIONS WITH RESPECT TO 2003 SUBORDINATED DEBENTURES UPON
A CHANGE OF CONTROL (AS DEFINED IN THE INDENTURE UNDER WHICH THE 2003
SUBORDINATED DEBENTURES ARE ISSUED), (D) FEES, INDEMNIFICATION PAYMENTS, EXPENSE
REIMBURSEMENTS AND OTHER CUSTOMARY PAYMENTS MADE TO ANY TRUSTEE, CONVERSION
AGENT, TRANSFER AGENT, EXCHANGE AGENT, PAYING AGENT, DEPOSITARY OR CUSTODIAN FOR
THE 2003 SUBORDINATED DEBENTURES OR ANY AGENT OR COUNSEL FOR ANY OF THE
FOREGOING, (E) PAYMENT OF CUSTOMARY FEES AND EXPENSES RELATED TO REGISTERING FOR
RESALE UNDER THE SECURITIES ACT OF 1933 THE 2003 SUBORDINATED DEBENTURES AND THE
FLEETWOOD COMMON STOCK INTO WHICH SUCH DEBENTURES ARE CONVERTIBLE, (F) ANY OTHER
MANDATORY PAYMENTS OF PRINCIPAL AND/OR INTEREST (INCLUDING ANY ADDITIONAL
AMOUNTS) OR MANDATORY REPURCHASE PAYMENTS REQUIRED UNDER THE TERMS OF THE
INDENTURE UNDER WHICH THE 2003 SUBORDINATED DEBENTURES ARE ISSUED AND (G) SO
LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING ON THE
DATE OF THE PAYMENT THEREOF, BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH
PAYMENT, FLEETWOOD MAY MAKE THE PAYMENTS AND/OR PAY THE FEES DESCRIBED IN
SECTION 7.14 HEREOF.

62


--------------------------------------------------------------------------------





ARTICLE 8
CONDITIONS OF LENDING

8.1           Conditions Precedent to Making of Loans on the Closing Date.  The
obligation of the Lenders to make any additional Revolving Loans and the Term
Loan on the Closing Date, and the obligation of the Agent to cause the Letter of
Credit Issuer to issue any Letter of Credit, are subject to the following
conditions precedent having been satisfied in a manner satisfactory to the Agent
and each Lender:


(A)         THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING EACH MORTGAGE
TO BE DELIVERED ON THE CLOSING DATE, SHALL HAVE BEEN EXECUTED BY EACH PARTY
THERETO AND THE LOAN PARTIES SHALL HAVE PERFORMED AND COMPLIED IN ALL MATERIAL
RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS CONTAINED HEREIN AND THE
OTHER LOAN DOCUMENTS WHICH ARE REQUIRED TO BE PERFORMED OR COMPLIED WITH BY THE
LOAN PARTIES BEFORE OR ON THE CLOSING DATE.


(B)         [RESERVED].


(C)         ALL REPRESENTATIONS AND WARRANTIES MADE HEREUNDER AND IN THE OTHER
LOAN DOCUMENTS SHALL BE TRUE AND CORRECT AS IF MADE ON SUCH DATE.


(D)         NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
AFTER GIVING EFFECT TO THE LOANS TO BE MADE AND THE LETTERS OF CREDIT TO BE
ISSUED ON THE INITIAL FUNDING DATE.


(E)         THE AGENT AND THE LENDERS SHALL HAVE RECEIVED SUCH OPINIONS OF
COUNSEL FOR FLEETWOOD AND ITS SUBSIDIARIES AS THE AGENT OR ANY LENDER SHALL
REASONABLY REQUEST, EACH SUCH OPINION TO BE IN A FORM, SCOPE, AND SUBSTANCE
REASONABLY SATISFACTORY TO THE AGENT, THE LENDERS, AND THEIR RESPECTIVE COUNSEL.


(F)          [RESERVED].


(G)         THE AGENT SHALL HAVE RECEIVED:

(I)            ACKNOWLEDGMENT COPIES OF PROPER FINANCING STATEMENTS, OR
AMENDMENTS THEREOF, DULY FILED ON OR BEFORE THE CLOSING DATE UNDER THE UCC OF
ALL JURISDICTIONS THAT THE AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO
PERFECT AND/OR CONTINUE THE AGENT’S LIENS; OR SHALL HAVE RECEIVED DULY EXECUTED
FINANCING STATEMENTS FROM ALL LOAN PARTIES FOR ALL SUCH JURISDICTIONS;

(II)           DULY EXECUTED UCC-3 TERMINATION STATEMENTS OR SUCH OTHER
INSTRUMENTS OR EVIDENCE, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, AS
SHALL BE NECESSARY TO TERMINATE AND SATISFY ALL LIENS ON THE PROPERTY OF
FLEETWOOD AND ITS SUBSIDIARIES EXCEPT PERMITTED LIENS;

(III)          DULY EXECUTED SECURITY AGREEMENTS WITH RESPECT TO ALL PROPRIETARY
RIGHTS FOR RECORDING IN THE UNITED STATES PATENT AND TRADEMARK OFFICE;

63


--------------------------------------------------------------------------------




(IV)          CERTIFICATES FOR THE CAPITAL STOCK PLEDGED PURSUANT TO THE PLEDGE
AGREEMENT TOGETHER WITH UNDATED STOCK POWERS DULY ENDORSED IN BLANK; AND

(V)           ALL INTERCOMPANY NOTES PAYABLE TO ANY LOAN PARTY DULY ENDORSED IN
BLANK.


(H)         THE BORROWERS SHALL HAVE PAID ALL FEES AND EXPENSES OF THE AGENT AND
THE ATTORNEY COSTS INCURRED IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED THEREBY TO THE EXTENT INVOICED.


(I)          FLEETWOOD AND THE BORROWERS SHALL HAVE PAID ALL FEES DUE AND OWING
TO THE AGENT AND THE LENDERS ON THE CLOSING DATE (INCLUDING ALL FEES UNDER THE
FEE LETTER).


(J)          THE AGENT SHALL HAVE RECEIVED EVIDENCE, IN FORM, SCOPE, AND
SUBSTANCE, REASONABLY SATISFACTORY TO THE AGENT, OF ALL INSURANCE COVERAGE AS
REQUIRED BY THIS AGREEMENT.


(K)         THE AGENT AND THE LENDERS SHALL HAVE HAD AN OPPORTUNITY, IF THEY SO
CHOOSE, TO EXAMINE THE BOOKS OF ACCOUNT AND OTHER RECORDS AND FILES OF FLEETWOOD
AND ITS SUBSIDIARIES AND TO MAKE COPIES THEREOF, AND TO CONDUCT A PRE-CLOSING
AUDIT WHICH SHALL INCLUDE, WITHOUT LIMITATION, VERIFICATION OF INVENTORY,
ACCOUNTS, AND THE BORROWING BASES, AND THE RESULTS OF SUCH EXAMINATION AND AUDIT
SHALL HAVE BEEN SATISFACTORY TO THE AGENT AND THE LENDERS IN ALL RESPECTS.


(L)          ALL PROCEEDINGS TAKEN IN CONNECTION WITH THE EXECUTION OF THIS
AGREEMENT, THE TERM NOTES, ALL OTHER LOAN DOCUMENTS AND ALL DOCUMENTS AND PAPERS
RELATING THERETO SHALL BE SATISFACTORY IN FORM, SCOPE, AND SUBSTANCE TO THE
AGENT AND THE LENDERS.


(M)        NO EVENT THAT, IN THE OPINION OF THE LENDERS, CONSTITUTES A MATERIAL
ADVERSE EFFECT SHALL HAVE OCCURRED.


(N)         THERE SHALL EXIST NO ACTION, SUIT, INVESTIGATION, LITIGATION, OR
PROCEEDING PENDING OR, TO THE KNOWLEDGE OF FLEETWOOD AND THE BORROWERS OR ANY
LENDER, THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL
AUTHORITY THAT (I) COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON ANY BORROWER’S ASSETS, LIABILITIES, BUSINESS, OR FINANCIAL CONDITION,
OR RESULTS OF OPERATIONS OR WHICH COULD IMPAIR ANY BORROWER’S ABILITY TO PERFORM
SATISFACTORILY UNDER THE LOAN DOCUMENTS OR REPAY THE OBLIGATIONS, OR (II) COULD
REASONABLY BE EXPECTED TO MATERIALLY AND ADVERSELY AFFECT THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY.


(O)         WITH RESPECT TO EACH PARCEL OF REAL ESTATE LISTED ON SCHEDULE 6.11
ATTACHED HERETO AND IDENTIFIED THEREON AS MORTGAGED PROPERTY, (I) SUCH MORTGAGED
PROPERTY THAT IS SUBJECT TO ANY EXISTING MORTGAGE SHALL REMAIN SUBJECT TO SUCH
EXISTING MORTGAGES AND (II) FLEETWOOD AND/OR THE APPLICABLE LOAN PARTY SHALL
HAVE

64


--------------------------------------------------------------------------------





DELIVERED TO THE AGENT AND THE COLLATERAL AGENT (A) DULY EXECUTED AND
ACKNOWLEDGED AMENDMENTS TO OR AMENDMENT AND RESTATEMENTS OF THE EXISTING
MORTGAGES OR IN THE CASE OF ANY MORTGAGED PROPERTY IN WHICH ANY SUCH MORTGAGED
PROPERTY WAS NOT SUBJECT TO AN EXISTING MORTGAGE, A NEW MORTGAGE (EACH A
“MORTGAGE AMENDMENT” AND, COLLECTIVELY, THE “MORTGAGE AMENDMENTS”), IN EACH CASE
TO THE EXTENT NECESSARY UNDER APPLICABLE LAW, IN THE REASONABLE JUDGMENT OF THE
AGENT, TO CONTINUE AND MAINTAIN THE ENFORCEABILITY, PERFECTION AND PRIORITY OF
THE EXISTING MORTGAGES OR SUCH NEW MORTGAGES FROM AND AFTER THE CLOSING DATE
(OR, IN THE CASE OF ANY MORTGAGED PROPERTY IN WHICH NO EXISTING MORTGAGE WAS IN
EXISTENCE IMMEDIATELY PRIOR TO THE CLOSING DATE, TO EFFECT THE ENFORCEABILITY,
PERFECTION AND PRIORITY OF THE MORTGAGE AMENDMENT FROM AND AFTER THE CLOSING
DATE) IN PROPER FORM FOR RECORDING IN ALL APPROPRIATE PLACES IN ALL APPLICABLE
JURISDICTIONS, (B) TITLE POLICIES (OR ENDORSEMENTS TO THE EXISTING MORTGAGE
TITLE POLICIES) AS REASONABLY REQUESTED BY THE AGENT, ASSURING THE AGENT THAT
SUCH MORTGAGES CONSTITUTE FIRST PRIORITY MORTGAGE LIENS SUBJECT ONLY TO
PERMITTED LIENS UNDER CLAUSES (A), (B), (D) AND (E) OF THE DEFINITION OF
PERMITTED LIENS, AND (C) IF REQUESTED BY THE AGENT, OPINIONS OF COUNSEL AS TO
SUCH MATTERS AS REASONABLY REQUESTED BY THE AGENT; PROVIDED THAT ANY OPINIONS OF
LOCAL COUNSEL TO BE DELIVERED IN CONNECTION WITH THE AMENDMENT OF ANY MORTGAGE
ON THE CLOSING DATE SHALL BE DELIVERED ON OR PRIOR TO THE DATE WHICH IS SIXTY
(60) DAYS FOLLOWING THE CLOSING DATE, UNLESS SUCH PERIOD IS EXTENDED BY THE
AGENT.


(P)         LENDERS SHALL BE SATISFIED THAT EACH BORROWER IS ADEQUATELY
CAPITALIZED, THAT THE FAIR SALEABLE VALUE OF ITS ASSETS WILL EXCEED ITS
LIABILITIES AT CLOSING, AND THAT EACH BORROWER WILL HAVE SUFFICIENT WORKING
CAPITAL TO PAY ITS DEBTS AS THEY BECOME DUE.


(Q)         FLEETWOOD AND ITS SUBSIDIARIES SHALL HAVE OBTAINED ALL GOVERNMENTAL
AND THIRD PARTY CONSENTS AND APPROVALS AS MAY BE NECESSARY OR APPROPRIATE IN
CONNECTION WITH THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY.


(R)          THE LENDERS SHALL BE SATISFIED WITH ALL ENVIRONMENTAL ASPECTS
RELATING TO BORROWERS AND THEIR BUSINESS, INCLUDING ALL ENVIRONMENTAL REPORTS AS
MAY BE REQUIRED BY THE LENDERS.


(S)         [RESERVED].


(T)          [RESERVED].


(U)         [RESERVED].


(V)         WITHOUT LIMITING THE GENERALITY OF THE ITEMS DESCRIBED ABOVE, ANY
OTHER DOCUMENTS OR OTHER ITEMS REASONABLY REQUESTED BY THE AGENT OR ANY LENDER.


(W)        [RESERVED].

65


--------------------------------------------------------------------------------





(X)          THE AGENT AND THE APPLICABLE LOAN PARTY SHALL HAVE EXECUTED AND
DELIVERED NOTICES OF ASSIGNMENT OF THE ACCOUNTS OF THE LOAN PARTIES TO SUCH
PERSONS DESIGNATED BY THE AGENT.

The acceptance by any Borrower of any Loans made or Letters of Credit issued on
the Initial Funding Date shall be deemed to be a representation and warranty
made by Fleetwood and the Borrowers to the effect that all of the conditions
precedent to the making of such Loans or the issuance of such Letters of Credit
set forth in clauses (a), (b), (c), (d), (h), (i), (n), (q), (s) and (x) have
been satisfied, and that no material adverse change has occurred since April 27,
2003, except as disclosed by Fleetwood publicly in the assets, liabilities,
business, financial condition or results of operations of Fleetwood and its
Subsidiaries, with the same effect as delivery to the Agent and the Lenders of a
certificate signed by a Responsible Officer of the Borrowers, dated the Initial
Funding Date, to such effect.

Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender (including any such Lender
in its capacity as the Agent) that (i) all conditions precedent in this Section
8.1 have been fulfilled to the satisfaction of such Lender, (ii) the decision of
such Lender to execute and deliver to the Agent an executed counterpart of this
Agreement was made by such Lender independently and without reliance on the
Agent or any other Lender as to the satisfaction of any condition precedent set
forth in this Section 8.1, and (iii) all documents sent to such Lender for
approval consent, or satisfaction were acceptable to such Lender.

8.2           Conditions Precedent to Each Loan.  The obligation of the Lenders
to make each Loan, including any additional Revolving Loans and the Term Loan on
the Closing Date, and the obligation of the Agent to cause the Letter of Credit
Issuer to issue any Letter of Credit shall be subject to the further conditions
precedent that on and as of the date of any such extension of credit:


(A)         THE FOLLOWING STATEMENTS SHALL BE TRUE, AND THE ACCEPTANCE BY ANY
BORROWER OF ANY EXTENSION OF CREDIT SHALL BE DEEMED TO BE A STATEMENT TO THE
EFFECT SET FORTH IN CLAUSES (I), (II) AND (III) WITH THE SAME EFFECT AS THE
DELIVERY TO THE AGENT AND THE LENDERS OF A CERTIFICATE SIGNED BY A RESPONSIBLE
OFFICER, DATED THE DATE OF SUCH EXTENSION OF CREDIT, STATING THAT:

(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS ARE CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE OF SUCH EXTENSION OF CREDIT AS THOUGH MADE ON AND AS OF SUCH DATE,
OTHER THAN ANY SUCH REPRESENTATION OR WARRANTY WHICH RELATES TO A SPECIFIED
PRIOR DATE AND EXCEPT TO THE EXTENT THE AGENT AND THE LENDERS HAVE BEEN NOTIFIED
IN WRITING BY THE BORROWERS THAT ANY REPRESENTATION OR WARRANTY IS NOT CORRECT
AND THE MAJORITY LENDERS HAVE EXPLICITLY WAIVED IN WRITING COMPLIANCE WITH SUCH
REPRESENTATION OR WARRANTY; AND

(II)           NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM
SUCH EXTENSION OF CREDIT, WHICH CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT;
AND

66


--------------------------------------------------------------------------------




(III)          NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM
SUCH EXTENSION OF CREDIT, WHICH HAS HAD OR WOULD HAVE A MATERIAL ADVERSE EFFECT.


(B)         NO SUCH BORROWING SHALL EXCEED AVAILABILITY; PROVIDED, HOWEVER, THAT
THE FOREGOING CONDITIONS PRECEDENT ARE NOT CONDITIONS TO EACH REVOLVING CREDIT
LENDER PARTICIPATING IN OR REIMBURSING THE BANK OR THE AGENT FOR SUCH LENDERS’
PRO RATA SHARE OF ANY NON-RATABLE LOAN OR AGENT ADVANCE MADE IN ACCORDANCE WITH
THE PROVISIONS OF SECTIONS 1.2(H) AND (I).


(C)         IN THE CASE OF ANY BORROWING OF DELAYED DRAW TERM LOAN, (I) THE
APPRAISAL CONDITION SHALL HAVE BEEN SATISFIED IN A MANNER SATISFACTORY TO THE
AGENT; AND (II) SUCH BORROWING OF DELAYED DRAW TERM LOAN SHALL NOT EXCEED
DELAYED DRAW AGGREGATE AVAILABILITY.


ARTICLE 9
DEFAULT; REMEDIES

9.1           Events of Default.  It shall constitute an event of default
(“Event of Default”) if any one or more of the following shall occur for any
reason:


(A)         ANY FAILURE BY ANY BORROWER TO PAY (I) THE PRINCIPAL OF OR INTEREST
OR PREMIUM ON ANY OF THE OBLIGATIONS WHEN DUE, WHETHER UPON DEMAND OR OTHERWISE,
OR (II) ANY FEE OR OTHER AMOUNT OWING HEREUNDER WITHIN 3 BUSINESS DAYS AFTER
SUCH AMOUNT IS DUE;


(B)         ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY FLEETWOOD OR
THE BORROWERS IN THIS AGREEMENT OR BY ANY LOAN PARTY IN ANY OF THE OTHER LOAN
DOCUMENTS, ANY FINANCIAL STATEMENT, OR ANY CERTIFICATE FURNISHED BY ANY LOAN
PARTY AT ANY TIME TO THE AGENT OR ANY LENDER SHALL PROVE TO BE UNTRUE IN ANY
MATERIAL RESPECT AS OF THE DATE ON WHICH MADE, DEEMED MADE, OR FURNISHED;


(C)         (I) ANY DEFAULT SHALL OCCUR IN THE OBSERVANCE OR PERFORMANCE OF ANY
OF THE COVENANTS AND AGREEMENTS CONTAINED IN SECTIONS 5.2(L), 7.2, 7.5, 7.9
THROUGH 7.30, OR SECTION 11 OF THE SECURITY AGREEMENT, (II) ANY DEFAULT SHALL
OCCUR IN THE OBSERVANCE OR PERFORMANCE OF ANY OF THE COVENANTS AND AGREEMENTS
CONTAINED IN SECTION 5.2 (OTHER THAN SECTION 5.2(L)) OR SECTION 5.3 AND SUCH
DEFAULT SHALL CONTINUE FOR 5 BUSINESS DAYS OR MORE; OR (III) ANY DEFAULT SHALL
OCCUR IN THE OBSERVANCE OR PERFORMANCE OF ANY OF THE OTHER COVENANTS OR
AGREEMENTS CONTAINED IN ANY OTHER SECTION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY OTHER AGREEMENT ENTERED INTO AT ANY TIME TO WHICH FLEETWOOD OR
ANY SUBSIDIARY AND THE AGENT OR ANY LENDER ARE PARTY (INCLUDING IN RESPECT OF
ANY BANK PRODUCTS) AND SUCH DEFAULT SHALL CONTINUE FOR 30 DAYS OR MORE;


(D)         ANY FAILURE TO PAY ANY PRINCIPAL OF OR PREMIUM OR INTEREST ON ANY
DEBT (OTHER THAN THE OBLIGATIONS) OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES OR OF
FLEETWOOD TRUST IN AN OUTSTANDING PRINCIPAL AMOUNT WHICH EXCEEDS $5,000,000, OR
UNDER ANY AGREEMENT OR INSTRUMENT UNDER OR PURSUANT TO WHICH ANY SUCH DEBT MAY

67


--------------------------------------------------------------------------------





HAVE BEEN ISSUED, CREATED, ASSUMED, OR GUARANTEED BY FLEETWOOD OR ANY OF ITS
SUBSIDIARIES OR OF FLEETWOOD TRUST, AND SUCH FAILURE TO PAY SHALL CONTINUE FOR
MORE THAN THE PERIOD OF GRACE, IF ANY, THEREIN SPECIFIED; OR ANY DEFAULT SHALL
OCCUR WITH RESPECT TO ANY DEBT (OTHER THAN THE OBLIGATIONS) OF FLEETWOOD OR ANY
OF ITS SUBSIDIARIES OR OF FLEETWOOD TRUST IN AN OUTSTANDING PRINCIPAL AMOUNT
WHICH EXCEEDS $5,000,000, OR UNDER ANY AGREEMENT OR INSTRUMENT UNDER OR PURSUANT
TO WHICH ANY SUCH DEBT MAY HAVE BEEN ISSUED, CREATED, ASSUMED, OR GUARANTEED BY
FLEETWOOD OR ANY OF ITS SUBSIDIARIES OR FLEETWOOD TRUST, AND SUCH DEFAULT SHALL
CONTINUE FOR MORE THAN THE PERIOD OF GRACE, IF ANY, THEREIN SPECIFIED, IF THE
EFFECT THEREOF (WITH OR WITHOUT THE GIVING OF NOTICE OR FURTHER LAPSE OF TIME OR
BOTH) IS TO ACCELERATE, OR TO PERMIT THE HOLDERS OF ANY SUCH DEBT TO ACCELERATE,
THE MATURITY OF ANY SUCH DEBT; OR ANY SUCH DEBT SHALL BE DECLARED DUE AND
PAYABLE OR BE REQUIRED TO BE PREPAID (OTHER THAN BY A REGULARLY SCHEDULED
REQUIRED PREPAYMENT OR A CUSTOMARY DUE ON SALE CLAUSE SET FORTH IN ANY CAPITAL
LEASE OR OTHER ASSET FINANCING PERMITTED HEREBY PROVIDED THAT SUCH SALE IS
OTHERWISE PERMITTED BY THIS AGREEMENT) PRIOR TO THE STATED MATURITY THEREOF;


(E)         FLEETWOOD OR ANY OF ITS SUBSIDIARIES (OTHER THAN AN INACTIVE
SUBSIDIARY OR ANY OTHER IMMATERIAL EXCLUDED SUBSIDIARY) SHALL (I) FILE A
VOLUNTARY PETITION IN BANKRUPTCY OR FILE A VOLUNTARY PETITION OR AN ANSWER OR
OTHERWISE COMMENCE ANY ACTION OR PROCEEDING SEEKING REORGANIZATION, ARRANGEMENT
OR READJUSTMENT OF ITS DEBTS OR FOR ANY OTHER RELIEF UNDER THE BANKRUPTCY CODE,
AS AMENDED, OR UNDER ANY OTHER BANKRUPTCY OR INSOLVENCY ACT OR LAW, STATE OR
FEDERAL, NOW OR HEREAFTER EXISTING, OR CONSENT TO, APPROVE OF, OR ACQUIESCE IN,
ANY SUCH PETITION, ACTION OR PROCEEDING; (II) APPLY FOR OR ACQUIESCE IN THE
APPOINTMENT OF A RECEIVER, ASSIGNEE, LIQUIDATOR, SEQUESTRATOR, CUSTODIAN,
MONITOR, TRUSTEE OR SIMILAR OFFICER FOR IT OR FOR ALL OR ANY PART OF ITS
PROPERTY; (III) MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR (IV) BE
UNABLE GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;


(F)          AN INVOLUNTARY PETITION SHALL BE FILED OR AN ACTION OR PROCEEDING
OTHERWISE COMMENCED SEEKING REORGANIZATION, ARRANGEMENT, CONSOLIDATION OR
READJUSTMENT OF THE DEBTS OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES (OTHER THAN AN
INACTIVE SUBSIDIARY OR ANY OTHER IMMATERIAL EXCLUDED SUBSIDIARY) OR FOR ANY
OTHER RELIEF UNDER THE BANKRUPTCY CODE, AS AMENDED, OR UNDER ANY OTHER
BANKRUPTCY OR INSOLVENCY ACT OR LAW, STATE OR FEDERAL, NOW OR HEREAFTER EXISTING
AND SUCH PETITION OR PROCEEDING SHALL NOT BE DISMISSED WITHIN 60 DAYS AFTER THE
FILING OR COMMENCEMENT THEREOF OR AN ORDER OF RELIEF SHALL BE ENTERED WITH
RESPECT THERETO;


(G)         A RECEIVER, ASSIGNEE, LIQUIDATOR, SEQUESTRATOR CUSTODIAN, MONITOR,
TRUSTEE OR SIMILAR OFFICER FOR FLEETWOOD OR ANY OF ITS SUBSIDIARIES OR FOR ALL
OR ANY PART OF ITS PROPERTY SHALL BE APPOINTED OR A WARRANT OF ATTACHMENT,
EXECUTION OR SIMILAR PROCESS SHALL BE ISSUED AGAINST ANY PART OF THE PROPERTY OF
FLEETWOOD OR ANY OF ITS SUBSIDIARIES;


(H)         EXCEPT AS EXPRESSLY PERMITTED UNDER THIS AGREEMENT, FLEETWOOD OR ANY
OF ITS SUBSIDIARIES SHALL FILE A CERTIFICATE OF DISSOLUTION UNDER APPLICABLE
STATE

68


--------------------------------------------------------------------------------





LAW OR SHALL BE LIQUIDATED, DISSOLVED OR WOUND-UP OR SHALL COMMENCE OR HAVE
COMMENCED AGAINST IT ANY ACTION OR PROCEEDING FOR DISSOLUTION, WINDING-UP OR
LIQUIDATION, OR SHALL TAKE ANY CORPORATE ACTION IN FURTHERANCE THEREOF;


(I)          ALL OR ANY MATERIAL PART OF THE PROPERTY OF FLEETWOOD OR ANY OF ITS
SUBSIDIARIES SHALL BE NATIONALIZED, EXPROPRIATED OR CONDEMNED, SEIZED OR
OTHERWISE APPROPRIATED, OR CUSTODY OR CONTROL OF SUCH PROPERTY OR OF FLEETWOOD
OR SUCH SUBSIDIARY SHALL BE ASSUMED BY ANY GOVERNMENTAL AUTHORITY OR ANY COURT
OF COMPETENT JURISDICTION AT THE INSTANCE OF ANY GOVERNMENTAL AUTHORITY, EXCEPT
WHERE CONTESTED IN GOOD FAITH BY PROPER PROCEEDINGS DILIGENTLY PURSUED WHERE A
STAY OF ENFORCEMENT IS IN EFFECT;


(J)          ANY LOAN DOCUMENT SHALL BE TERMINATED (EXCEPT IN ACCORDANCE WITH
ITS TERMS), REVOKED OR DECLARED VOID OR INVALID OR UNENFORCEABLE OR CHALLENGED
BY ANY LOAN PARTY;


(K)         ONE OR MORE JUDGMENTS, ORDERS, DECREES OR ARBITRATION AWARDS IS
ENTERED AGAINST FLEETWOOD OR ANY OF ITS SUBSIDIARIES INVOLVING IN THE AGGREGATE
LIABILITY (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE AS TO
WHICH THE INSURER HAS NOT DENIED COVERAGE) AS TO ANY SINGLE OR RELATED OR
UNRELATED SERIES OF TRANSACTIONS, INCIDENTS OR CONDITIONS, OF $5,000,000 OR
MORE, AND THE SAME SHALL REMAIN UNSATISFIED, UNVACATED AND UNSTAYED PENDING
APPEAL FOR A PERIOD OF THIRTY (30) DAYS AFTER THE ENTRY THEREOF;


(L)          ANY LOSS, THEFT, DAMAGE OR DESTRUCTION OF ANY ITEM OR ITEMS OF
COLLATERAL OR OTHER PROPERTY OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES OCCURS
WHICH COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT AND IS NOT
ADEQUATELY COVERED BY INSURANCE;


(M)        THERE IS FILED AGAINST FLEETWOOD OR ANY OF ITS SUBSIDIARIES ANY
ACTION, SUIT OR PROCEEDING UNDER ANY FEDERAL OR STATE RACKETEERING STATUTE
(INCLUDING THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATION ACT OF 1970), WHICH
ACTION, SUIT OR PROCEEDING (I) IS NOT DISMISSED WITHIN ONE HUNDRED TWENTY (120)
DAYS, AND (II) WOULD REASONABLY BE EXPECTED TO RESULT IN THE CONFISCATION OR
FORFEITURE OF ANY MATERIAL PORTION OF THE COLLATERAL;


(N)         FOR ANY REASON OTHER THAN THE FAILURE OF THE AGENT TO TAKE ANY
ACTION AVAILABLE TO IT TO MAINTAIN PERFECTION OF THE AGENT’S LIENS PURSUANT TO
THE LOAN DOCUMENTS, ANY LOAN DOCUMENT CEASES TO BE IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH ITS TERMS OR, EXCEPT FOR ANY LIEN RELEASED IN ACCORDANCE WITH
THE LOAN DOCUMENTS, ANY LIEN WITH RESPECT TO ANY MATERIAL PORTION OF THE
COLLATERAL INTENDED TO BE SECURED THEREBY CEASES TO BE, OR IS NOT, VALID,
PERFECTED AND PRIOR TO ALL OTHER LIENS (OTHER THAN PERMITTED LIENS) OR IS
TERMINATED, REVOKED OR DECLARED VOID;


(O)         AN ERISA EVENT SHALL OCCUR WITH RESPECT TO A PENSION PLAN OR
MULTI-EMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT

69


--------------------------------------------------------------------------------





IN LIABILITY OF FLEETWOOD OR ANY ERISA AFFILIATE UNDER TITLE IV OF ERISA TO THE
PENSION PLAN, MULTI-EMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS
OF $10,000,000; (II) THE AGGREGATE AMOUNT OF UNFUNDED PENSION LIABILITY AMONG
ALL PENSION PLANS AT ANY TIME EXCEEDS $10,000,000; OR (III) FLEETWOOD OR ANY
ERISA AFFILIATE SHALL FAIL TO PAY WHEN DUE, AFTER THE EXPIRATION OF ANY
APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH RESPECT TO ITS WITHDRAWAL
LIABILITY UNDER SECTION 4201 OF ERISA UNDER A MULTI-EMPLOYER PLAN IN AN
AGGREGATE AMOUNT IN EXCESS OF $10,000,000;


(P)         THERE OCCURS A CHANGE OF CONTROL; OR


(Q)         THERE OCCURS AN EVENT HAVING A MATERIAL ADVERSE EFFECT.


9.2         REMEDIES.


(A)         IF A DEFAULT OR AN EVENT OF DEFAULT EXISTS, THE AGENT MAY, IN ITS
DISCRETION, AND SHALL, AT THE DIRECTION OF THE MAJORITY LENDERS, DO ONE OR MORE
OF THE FOLLOWING AT ANY TIME OR TIMES AND IN ANY ORDER, WITHOUT NOTICE TO OR
DEMAND ON THE BORROWERS:  (I) REDUCE THE MAXIMUM REVOLVER AMOUNT, OR THE ADVANCE
RATES AGAINST ELIGIBLE ACCOUNTS AND/OR ELIGIBLE INVENTORY AND/OR REAL ESTATE
SUBFACILITY ASSETS USED IN COMPUTING THE BORROWING BASE, OR REDUCE ONE OR MORE
OF THE OTHER ELEMENTS USED IN COMPUTING THE BORROWING BASE; (II) RESTRICT THE
AMOUNT OF OR REFUSE TO MAKE REVOLVING LOANS; AND (III) RESTRICT OR REFUSE TO
PROVIDE LETTERS OF CREDIT OR CREDIT SUPPORT.  IF AN EVENT OF DEFAULT EXISTS, THE
AGENT SHALL, AT THE DIRECTION OF THE MAJORITY LENDERS, DO ONE OR MORE OF THE
FOLLOWING, IN ADDITION TO THE ACTIONS DESCRIBED IN THE PRECEDING SENTENCE, AT
ANY TIME OR TIMES AND IN ANY ORDER, WITHOUT NOTICE TO OR DEMAND ON THE
BORROWERS:  (A) TERMINATE THE REVOLVING CREDIT COMMITMENTS AND THIS AGREEMENT;
(B) DECLARE ANY OR ALL OBLIGATIONS TO BE IMMEDIATELY DUE AND PAYABLE; PROVIDED,
HOWEVER, THAT UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT DESCRIBED IN
SECTIONS 9.1(E), 9.1(F), 9.1(G), OR 9.1(H), THE REVOLVING CREDIT COMMITMENTS
SHALL AUTOMATICALLY AND IMMEDIATELY EXPIRE AND ALL OBLIGATIONS SHALL
AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT NOTICE OR DEMAND OF ANY
KIND; (C) REQUIRE THE BORROWERS TO CASH COLLATERALIZE ALL OUTSTANDING LETTER OF
CREDIT OBLIGATIONS; AND (D) PURSUE ITS OTHER RIGHTS AND REMEDIES UNDER THE LOAN
DOCUMENTS AND APPLICABLE LAW.


(B)         IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING:  (I) THE
AGENT SHALL HAVE FOR THE BENEFIT OF THE LENDERS, IN ADDITION TO ALL OTHER RIGHTS
OF THE AGENT AND THE LENDERS, THE RIGHTS AND REMEDIES OF A SECURED PARTY UNDER
THE LOAN DOCUMENTS AND THE UCC; (II) THE AGENT MAY, AT ANY TIME, TAKE POSSESSION
OF THE COLLATERAL AND KEEP IT ON ANY LOAN PARTY’S PREMISES, AT NO COST TO THE
AGENT OR ANY LENDER, OR REMOVE ANY PART OF IT TO SUCH OTHER PLACE OR PLACES AS
THE AGENT MAY DESIRE, OR THE BORROWERS SHALL, UPON THE AGENT’S DEMAND, AT THE
BORROWERS’ COST, ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE TO THE AGENT AT A
PLACE REASONABLY CONVENIENT TO THE AGENT; AND (III) THE AGENT MAY SELL AND
DELIVER ANY COLLATERAL AT PUBLIC OR PRIVATE SALES, FOR CASH, UPON CREDIT OR
OTHERWISE, AT SUCH PRICES AND UPON SUCH TERMS AS THE AGENT DEEMS ADVISABLE, IN
ITS SOLE DISCRETION, AND MAY, IF THE

70


--------------------------------------------------------------------------------





AGENT DEEMS IT REASONABLE, POSTPONE OR ADJOURN ANY SALE OF THE COLLATERAL BY AN
ANNOUNCEMENT AT THE TIME AND PLACE OF SALE OR OF SUCH POSTPONED OR ADJOURNED
SALE WITHOUT GIVING A NEW NOTICE OF SALE.  WITHOUT IN ANY WAY REQUIRING NOTICE
TO BE GIVEN IN THE FOLLOWING MANNER, EACH BORROWER AGREES THAT ANY NOTICE BY THE
AGENT OF SALE, DISPOSITION OR OTHER INTENDED ACTION HEREUNDER OR IN CONNECTION
HEREWITH, WHETHER REQUIRED BY THE UCC OR OTHERWISE, SHALL CONSTITUTE REASONABLE
NOTICE TO SUCH BORROWER IF SUCH NOTICE IS DELIVERED PERSONALLY OR BY OVERNIGHT
COURIER AGAINST RECEIPT, AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO SUCH ACTION TO
THE BORROWERS’ ADDRESS SPECIFIED IN OR PURSUANT TO SECTION 13.8.  IF ANY
COLLATERAL IS SOLD ON TERMS OTHER THAN PAYMENT IN FULL AT THE TIME OF SALE, NO
CREDIT SHALL BE GIVEN AGAINST THE OBLIGATIONS UNTIL THE AGENT OR THE LENDERS
RECEIVE PAYMENT, AND IF THE BUYER DEFAULTS IN PAYMENT, THE AGENT MAY RESELL THE
COLLATERAL WITHOUT FURTHER NOTICE TO THE BORROWERS.  IN THE EVENT THE AGENT
SEEKS TO TAKE POSSESSION OF ALL OR ANY PORTION OF THE COLLATERAL BY JUDICIAL
PROCESS, EACH BORROWER IRREVOCABLY WAIVES:  (A) THE POSTING OF ANY BOND, SURETY
OR SECURITY WITH RESPECT THERETO WHICH MIGHT OTHERWISE BE REQUIRED; (B) ANY
DEMAND FOR POSSESSION PRIOR TO THE COMMENCEMENT OF ANY SUIT OR ACTION TO RECOVER
THE COLLATERAL; AND (C) ANY REQUIREMENT THAT THE AGENT RETAIN POSSESSION AND NOT
DISPOSE OF ANY COLLATERAL UNTIL AFTER TRIAL OR FINAL JUDGMENT.  EACH BORROWER
AGREES THAT THE AGENT HAS NO OBLIGATION TO PRESERVE RIGHTS TO THE COLLATERAL OR
MARSHAL ANY COLLATERAL FOR THE BENEFIT OF ANY PERSON.  THE AGENT IS HEREBY
GRANTED A LICENSE OR OTHER RIGHT TO USE, WITHOUT CHARGE, EACH BORROWER’S AND
FLEETWOOD’S LABELS, PATENTS, COPYRIGHTS, NAME, TRADE SECRETS, TRADE NAMES,
TRADEMARKS, AND ADVERTISING MATTER, OR ANY SIMILAR PROPERTY, IN COMPLETING
PRODUCTION OF, ADVERTISING OR SELLING ANY COLLATERAL, AND EACH BORROWER’S AND
FLEETWOOD’S RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS SHALL INURE
TO THE AGENT’S BENEFIT FOR SUCH PURPOSE.  THE PROCEEDS OF SALE SHALL BE APPLIED
FIRST TO ALL EXPENSES OF SALE, INCLUDING ATTORNEYS’ FEES, AND THEN TO THE
OBLIGATIONS.  THE AGENT WILL RETURN ANY EXCESS TO THE BORROWERS AND THE
BORROWERS SHALL REMAIN LIABLE FOR ANY DEFICIENCY.


(C)         IF AN EVENT OF DEFAULT OCCURS, EACH BORROWER HEREBY WAIVES TO THE
GREATEST EXTENT PERMITTED BY APPLICABLE LAW ALL RIGHTS TO NOTICE AND HEARING
PRIOR TO THE EXERCISE BY THE AGENT OF THE AGENT’S RIGHTS TO REPOSSESS THE
COLLATERAL WITHOUT JUDICIAL PROCESS OR TO REPLY, ATTACH OR LEVY UPON THE
COLLATERAL WITHOUT NOTICE OR HEARING.


(D)         [RESERVED].


ARTICLE 10
TERM AND TERMINATION

10.1         Term and Termination.  The term of this Agreement shall end on the
Stated Termination Date unless sooner terminated in accordance with the terms
hereof.  The Agent upon direction from the Majority Lenders may terminate this
Agreement without notice upon the occurrence of an Event of Default.  Upon the
effective date of termination of this Agreement for any reason whatsoever, all
Obligations (including all unpaid principal, accrued and unpaid interest and any
accrued and unpaid fees) shall become immediately due and payable and the

71


--------------------------------------------------------------------------------




Borrowers shall immediately arrange for the cancellation and return of Letters
of Credit then outstanding.  Notwithstanding the termination of this Agreement,
until all Obligations are indefeasibly paid and performed in full in cash, the
Borrowers shall remain bound by the terms of this Agreement and shall not be
relieved of any of their Obligations hereunder or under any other Loan Document,
and the Agent and the Lenders shall retain all their rights and remedies
hereunder (including the Agent’s Liens in and all rights and remedies with
respect to all then existing and after-arising Collateral).


ARTICLE 11
AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS


11.1       AMENDMENTS AND WAIVERS.


(A)         NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, AND NO CONSENT WITH RESPECT TO ANY DEPARTURE BY ANY LOAN
PARTY THEREFROM, SHALL BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND
SIGNED BY THE MAJORITY LENDERS (OR BY THE AGENT AT THE WRITTEN REQUEST OF THE
MAJORITY LENDERS), FLEETWOOD AND THE BORROWERS AND THEN ANY SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH GIVEN; PROVIDED, HOWEVER,

(I)            NO SUCH WAIVER, AMENDMENT, OR CONSENT SHALL, UNLESS IN WRITING
AND SIGNED BY ALL THE LENDERS, FLEETWOOD AND THE BORROWERS AND ACKNOWLEDGED BY
THE AGENT, DO ANY OF THE FOLLOWING:

(A)            change the percentage of the Revolving Credit Commitments, the
Delayed Draw Commitments or of the aggregate unpaid principal amount of the
Loans which is required for the Lenders or any of them to take any action
hereunder;

(B)             amend this Section or any provision of this Agreement providing
for consent or other action by all Lenders;

(C)             release any Guaranties of the Obligations except in connection
with the disposition of the capital stock of a Loan Party or Subsidiary that is
not prohibited hereby;

(D)            change the definitions of “Majority Lenders” or “Required
Lenders”;

(E)             permit the Agent to contractually subordinate its Lien on any
Collateral to any other Lien, except as permitted by the Credit Agreement;

(F)             increase the amount of Agent Advances permitted pursuant to
Section 1.2(i); or

(G)             amend Section 3.8;

72


--------------------------------------------------------------------------------




(II)           NO SUCH WAIVER, AMENDMENT, OR CONSENT SHALL, UNLESS IN WRITING
AND SIGNED BY ALL THE TERM LENDERS AND THE MAJORITY REVOLVING LENDERS, FLEETWOOD
AND THE BORROWERS AND ACKNOWLEDGED BY THE AGENT, DO ANY OF THE FOLLOWING:

(A)            postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Term Lenders (or any of them) hereunder or under any other Loan Document;

(B)             reduce the principal of, or the rate of interest specified
herein on any Lender Term Loan, or any fees or other amounts payable to the Term
Lenders hereunder or under any other Loan Document;

(C)             release any Term Loan Collateral other than as permitted by
Section 2.8, Section 7.9 or Section 12.11 (provided that the Term Loan
Collateral may be released with the consent of the Term Lenders);

(D)            change the definitions of “Majority Term Lenders” or “Required
Term Lenders”;

(E)             increase or extend the Delayed Draw Commitment of any Term
Lender;

(F)             change the definition of “Appraisal Condition”; or

(G)             increase the Maximum Delayed Draw Amount or Delayed Draw
Commitment Aggregate Availability.

(III)          NO SUCH WAIVER, AMENDMENT, OR CONSENT SHALL, UNLESS IN WRITING
AND SIGNED BY ALL THE REVOLVING CREDIT LENDERS AND THE MAJORITY TERM LENDERS,
FLEETWOOD AND THE BORROWERS AND ACKNOWLEDGED BY THE AGENT, DO ANY OF THE
FOLLOWING:

(A)            increase or extend the Revolving Credit Commitment of any
Revolving Credit Lender;

(B)             postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Revolving Credit Lenders (or any of them) hereunder or under any other
Loan Document;

(C)             reduce the principal of, or the rate of interest specified
herein on any Loan, or any fees or other amounts payable to the Revolving Credit
Lenders hereunder or under any other Loan Document;

73


--------------------------------------------------------------------------------


(D)            increase any of the percentages or other amounts or limits set
forth in the definition of the Borrowing Base (or introduce new categories of
property as components of the Borrowing Base),  provided that, for the avoidance
of doubt, the Agent may establish Reserves from time to time in its reasonable
credit judgment;

(E)             release any Collateral (other than Term Loan Collateral), except
as permitted by Section 2.8, Section 7.9 or Section 12.11;

(F)             change the definitions of “Majority Revolving Lenders” or
“Required Revolving Lenders”; or

(G)             increase the Maximum Revolver Amount, the Maximum Inventory Loan
Amount, the Maximum Real Estate Loan Amount, the Unused Letter of Credit
Subfacility or the Maximum Revolving Credit Facility Increase Amount; and

(IV)          NO SUCH WAIVER, AMENDMENT, OR CONSENT SHALL, UNLESS IN WRITING AND
SIGNED BY THE REQUIRED LENDERS, FLEETWOOD AND THE BORROWERS AND ACKNOWLEDGED BY
THE AGENT, AMEND ARTICLE 12;

provided, however, the Agent may, in its sole discretion and notwithstanding the
limitations contained in clauses (iii)(D) and (G) above and any other terms of
this Agreement, make Agent Advances in accordance with Section 1.2(i) or Section
13.19 and, provided further, that no amendment, waiver or consent shall, unless
in writing and signed by the Agent, affect the rights or duties of the Agent
under this Agreement or any other Loan Document; and provided further, that
Schedule 1.2 hereto (Revolving Credit Commitments) may be amended from time to
time by the Agent alone to reflect assignments of Revolving Credit Commitments
in accordance herewith.


(B)         IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT, WAIVER OR CONSENT (A
“PROPOSED CHANGE”):

(I)            REQUIRING THE CONSENT OF ALL LENDERS, THE CONSENT OF MAJORITY
LENDERS IS OBTAINED, BUT THE CONSENT OF OTHER LENDERS IS NOT OBTAINED (ANY SUCH
LENDER WHOSE CONSENT IS NOT OBTAINED AS DESCRIBED IN THIS CLAUSE (I) AND IN
CLAUSE (II) BELOW BEING REFERRED TO AS A “NON-CONSENTING LENDER”), OR

(II)           REQUIRING THE CONSENT OF REQUIRED LENDERS, THE CONSENT OF
MAJORITY LENDERS IS OBTAINED,

then, so long as the Agent is not a Non-Consenting Lender, at the Borrowers’
request, the Agent or an Eligible Assignee shall have the right (but not the
obligation) with the Agent’s approval, to purchase from the Non-Consenting
Lenders, and the Non-Consenting Lenders agree that they shall sell, all the
Non-Consenting Lenders’ Revolving Credit Commitments and Loans for an amount
equal to the principal balances thereof and all accrued interest and fees with
respect thereto through the date of sale pursuant to Assignment and Acceptance
Agreement(s), without premium or discount.

74


--------------------------------------------------------------------------------





11.2       ASSIGNMENTS; PARTICIPATIONS.


(A)         ANY LENDER MAY, WITH THE WRITTEN CONSENT OF THE AGENT AND, SO LONG
AS NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS, FLEETWOOD (WHICH CONSENTS OF THE
AGENT AND FLEETWOOD SHALL NOT BE UNREASONABLY WITHHELD), ASSIGN AND DELEGATE TO
ONE OR MORE ELIGIBLE ASSIGNEES (PROVIDED THAT (X) NO CONSENT SHALL BE REQUIRED
IN CONNECTION WITH ANY ASSIGNMENT AND DELEGATION BY A LENDER TO AN AFFILIATE OF
SUCH LENDER AND (Y) NO CONSENT OF FLEETWOOD SHALL BE REQUIRED IN CONNECTION WITH
ANY ASSIGNMENT BY BANK OF AMERICA, N.A., IN ITS CAPACITY AS A LENDER, TO AN
ELIGIBLE ASSIGNEE IN CONNECTION WITH THE INITIAL SYNDICATION OF THE LOANS ON OR
AFTER THE CLOSING DATE) (EACH AN “ASSIGNEE”) ALL, OR ANY RATABLE PART OF ALL, OF
THE LOANS, THE COMMITMENTS AND THE OTHER RIGHTS AND OBLIGATIONS OF SUCH LENDER
HEREUNDER, IN A MINIMUM AMOUNT OF (X) $5,000,000 (OR, IF LESS, THE ENTIRE AMOUNT
OF SUCH LENDER’S LOAN OR COMMITMENT OR OTHER RIGHTS AND OBLIGATIONS, AS
APPLICABLE) FOR THE TERM LOAN AND (Y) $10,000,000 (OR, IF LESS, THE ENTIRE
AMOUNT OF SUCH LENDER’S LOAN OR COMMITMENT OR OTHER RIGHTS AND OBLIGATIONS, AS
APPLICABLE) FOR REVOLVING COMMITMENTS (PROVIDED THAT, UNLESS EITHER (I) AN
ASSIGNOR LENDER HAS ASSIGNED AND DELEGATED ALL OF ITS LOANS AND COMMITMENTS OR
(II) AN ASSIGNOR’S COMMITMENT AS OF THE CLOSING DATE WAS LESS THAN $10,000,000
FOR THE TERM LOAN OR $20,000,000 FOR THE REVOLVING COMMITMENTS, NO SUCH
ASSIGNMENT AND/OR DELEGATION SHALL BE PERMITTED UNLESS, AFTER GIVING EFFECT
THERETO, SUCH ASSIGNOR LENDER RETAINS A COMMITMENT IN A MINIMUM AMOUNT OF (X)
$5,000,000 FOR THE TERM LOAN AND (Y) $10,000,000 FOR REVOLVING COMMITMENTS);
PROVIDED, HOWEVER, THAT THE BORROWERS AND THE AGENT MAY CONTINUE TO DEAL SOLELY
AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH THE INTEREST SO ASSIGNED TO AN
ASSIGNEE UNTIL (I) WRITTEN NOTICE OF SUCH ASSIGNMENT, TOGETHER WITH PAYMENT
INSTRUCTIONS, ADDRESSES AND RELATED INFORMATION WITH RESPECT TO THE ASSIGNEE,
SHALL HAVE BEEN GIVEN TO THE BORROWERS AND THE AGENT BY SUCH LENDER AND THE
ASSIGNEE; (II) SUCH LENDER AND ITS ASSIGNEE SHALL HAVE DELIVERED TO THE
BORROWERS AND THE AGENT AN ASSIGNMENT AND ACCEPTANCE IN THE FORM OF EXHIBIT F
(“ASSIGNMENT AND ACCEPTANCE”) TOGETHER WITH ANY NOTE OR NOTES SUBJECT TO SUCH
ASSIGNMENT AND (III) THE ASSIGNOR LENDER OR ASSIGNEE HAS PAID TO THE AGENT A
PROCESSING FEE IN THE AMOUNT OF $3,500; AND PROVIDED FURTHER THAT NO LENDER MAY
ASSIGN ALL, OR ANY RATABLE PART OF ALL, OF THE LOANS, THE COMMITMENTS AND THE
OTHER RIGHTS AND OBLIGATIONS OF SUCH LENDER HEREUNDER UNLESS IT SHALL
SIMULTANEOUSLY ASSIGN A RATABLE PORTION OF EACH OF ITS REVOLVING CREDIT
COMMITMENTS, REVOLVING LOANS AND TERM LOANS HEREUNDER.  THE BORROWERS AGREE TO
PROMPTLY EXECUTE AND DELIVER NEW PROMISSORY NOTES AND REPLACEMENT PROMISSORY
NOTES AS REASONABLY REQUESTED BY THE AGENT TO EVIDENCE ASSIGNMENTS OF THE
REVOLVING CREDIT COMMITMENTS IN ACCORDANCE HEREWITH.


(B)         FROM AND AFTER THE DATE THAT THE AGENT NOTIFIES THE ASSIGNOR LENDER
THAT IT HAS RECEIVED AN EXECUTED ASSIGNMENT AND ACCEPTANCE AND PAYMENT OF THE
ABOVE-REFERENCED PROCESSING FEE, (I) THE ASSIGNEE THEREUNDER SHALL BE A PARTY
HERETO AND, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS, INCLUDING, BUT NOT
LIMITED TO, THE

75


--------------------------------------------------------------------------------





OBLIGATION TO PARTICIPATE IN LETTERS OF CREDIT AND CREDIT SUPPORT HAVE BEEN
ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, SHALL HAVE THE RIGHTS
AND OBLIGATIONS OF A LENDER UNDER THE LOAN DOCUMENTS, AND (II) THE ASSIGNOR
LENDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE, RELINQUISH ITS RIGHTS AND BE RELEASED FROM ITS OBLIGATIONS UNDER
THIS AGREEMENT (AND IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OR
THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO).


(C)         BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE
ASSIGNING LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER CONFIRM TO AND AGREE
WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:  (I) OTHER THAN AS
PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, SUCH ASSIGNING LENDER MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT FURNISHED
PURSUANT HERETO OR THE ATTACHMENT, PERFECTION, OR PRIORITY OF ANY LIEN GRANTED
BY ANY LOAN PARTY TO THE AGENT OR ANY LENDER IN THE COLLATERAL; (II) SUCH
ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF FLEETWOOD OR ANY OF
ITS SUBSIDIARIES OR THE PERFORMANCE OR OBSERVANCE BY ANY LOAN PARTY OF ANY OF
ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT FURNISHED
PURSUANT HERETO; (III) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF
THIS AGREEMENT, TOGETHER WITH SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO
SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE AGENT, SUCH ASSIGNING LENDER OR ANY OTHER LENDER, AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE
TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION
UNDER THIS AGREEMENT; (V) SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE AGENT TO
TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS
AGREEMENT AS ARE DELEGATED TO THE AGENT BY THE TERMS HEREOF, TOGETHER WITH SUCH
POWERS, INCLUDING THE DISCRETIONARY RIGHTS AND INCIDENTAL POWER, AS ARE
REASONABLY INCIDENTAL THERETO; AND (VI) SUCH ASSIGNEE AGREES THAT IT WILL
PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS WHICH BY THE TERMS
OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.


(D)         IMMEDIATELY UPON SATISFACTION OF THE REQUIREMENTS OF SECTION
11.2(A), THIS AGREEMENT SHALL BE DEEMED TO BE AMENDED TO THE EXTENT, BUT ONLY TO
THE EXTENT, NECESSARY TO REFLECT THE ADDITION OF THE ASSIGNEE AND THE RESULTING
ADJUSTMENT OF THE REVOLVING CREDIT COMMITMENTS ARISING THEREFROM.  THE REVOLVING
CREDIT COMMITMENT ALLOCATED TO EACH ASSIGNEE SHALL REDUCE SUCH REVOLVING CREDIT
COMMITMENTS OF THE ASSIGNING LENDER PRO TANTO.

76


--------------------------------------------------------------------------------





(E)         ANY LENDER MAY AT ANY TIME SELL TO ONE OR MORE COMMERCIAL BANKS,
FINANCIAL INSTITUTIONS, OR OTHER PERSONS NOT AFFILIATES OF ANY LOAN PARTY (A
“PARTICIPANT”) PARTICIPATING INTERESTS IN ANY LOANS, THE REVOLVING CREDIT
COMMITMENT OF THAT LENDER AND THE OTHER INTERESTS OF THAT LENDER (THE
“ORIGINATING LENDER”) HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS; PROVIDED,
HOWEVER, THAT (I) THE ORIGINATING LENDER’S OBLIGATIONS UNDER THIS AGREEMENT
SHALL REMAIN UNCHANGED, (II) THE ORIGINATING LENDER SHALL REMAIN SOLELY
RESPONSIBLE FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (III) THE BORROWERS AND THE
AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE ORIGINATING LENDER IN
CONNECTION WITH THE ORIGINATING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND (IV) NO LENDER SHALL TRANSFER OR
GRANT ANY PARTICIPATING INTEREST UNDER WHICH THE PARTICIPANT HAS RIGHTS TO
APPROVE ANY AMENDMENT TO, OR ANY CONSENT OR WAIVER WITH RESPECT TO, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT EXCEPT THE MATTERS SET FORTH IN SECTION
11.1(A) (I), (II) AND (III) WITH RESPECT TO THE LOANS IN WHICH SUCH PARTICIPANT
HAS AN INTEREST, AND ALL AMOUNTS PAYABLE BY THE BORROWERS HEREUNDER SHALL BE
DETERMINED AS IF SUCH LENDER HAD NOT SOLD SUCH PARTICIPATION; EXCEPT THAT, IF
AMOUNTS OUTSTANDING UNDER THIS AGREEMENT ARE DUE AND UNPAID, OR SHALL HAVE
BECOME DUE AND PAYABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH
PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT OF SET-OFF IN RESPECT OF ITS
PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT TO THE SAME EXTENT
AND SUBJECT TO THE SAME LIMITATION AS IF THE AMOUNT OF ITS PARTICIPATING
INTEREST WERE OWING DIRECTLY TO IT AS A LENDER UNDER THIS AGREEMENT.


(F)          NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT, ANY LENDER
MAY AT ANY TIME CREATE A SECURITY INTEREST IN, OR PLEDGE, ALL OR ANY PORTION OF
ITS RIGHTS UNDER AND INTEREST IN THIS AGREEMENT IN FAVOR OF ANY FEDERAL RESERVE
BANK IN ACCORDANCE WITH REGULATION A OF THE FRB OR U.S. TREASURY REGULATION 31
CFR §203.14, AND SUCH FEDERAL RESERVE BANK MAY ENFORCE SUCH PLEDGE OR SECURITY
INTEREST IN ANY MANNER PERMITTED UNDER APPLICABLE LAW.


ARTICLE 12
THE AGENT

12.1         Appointment and Authorization.  Each Lender hereby designates and
appoints Bank as its Agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes the Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  The Agent agrees to act as such on
the express conditions contained in this Article 12.  The provisions of this
Article 12 are solely for the benefit of the Agent and the Lenders and no Loan
Party shall have no rights as a third party beneficiary of any of the provisions
contained herein.  Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document, the Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall the Agent have or be deemed to have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or

77


--------------------------------------------------------------------------------




otherwise exist against the Agent.  Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law. 
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.  Except as expressly otherwise provided in this Agreement,
the Agent shall have and may use its sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents, including (a) the
determination of the applicability of ineligibility criteria with respect to the
calculation of the Borrowing Base, (b) the making of Agent Advances pursuant to
Section 1.2(i), and (c) the exercise of remedies pursuant to Section 9.2, and
any action so taken or not taken shall be deemed consented to by the Lenders.

12.2         Delegation of Duties.  The Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

12.3         Liability of the Agent.  None of the Agent-Related Persons shall
(i) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (ii) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by the Borrower or any
Subsidiary or Affiliate of Fleetwood, or any officer thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Loan Party or
any other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of Fleetwood or any of
its Subsidiaries or Affiliates.

12.4         Reliance by the Agent.  The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Borrowers), independent accountants and other experts selected by the
Agent. The Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Agent shall in all cases be fully protected in acting, or

78


--------------------------------------------------------------------------------




in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Majority Lenders (or all Lenders if
so required by Section 11.1) and such request and any action taken or failure to
act pursuant thereto shall be binding upon all of the Lenders.

12.5         Notice of Default.  The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or the Borrowers referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.”  The Agent will notify the Lenders of its
receipt of any such notice.  The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Majority Lenders in
accordance with Section 9; provided, however, that unless and until the Agent
has received any such request, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

12.6         Credit Decision.  Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by the Agent hereinafter taken, including any review of the affairs of
Fleetwood, its Subsidiaries and its Affiliates, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender.  Each
Lender represents to the Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Fleetwood, its Subsidiaries and its Affiliates, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Borrowers.  Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower.  Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the Agent,
the Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Fleetwood or any
of its Subsidiaries which may come into the possession of any of the
Agent-Related Persons.

12.7         Indemnification.  Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of the
Borrowers and without limiting the obligation of the Borrowers to do so), in
accordance with their Pro Rata Shares, from and against any and all Indemnified
Liabilities as such term is defined in Section 13.11; provided, however, that no
Lender shall be liable for the payment to the Agent-Related Persons of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct.  Without limitation of the foregoing,
each Lender shall reimburse the Agent upon demand for its Pro Rata Share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by the Agent
in connection with the preparation, execution, delivery, administration,

79


--------------------------------------------------------------------------------




modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Borrowers.  The undertaking
in this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of the Agent.

12.8         The Agent in Individual Capacity.  The Bank and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with Fleetwood and its
Subsidiaries and Affiliates as though the Bank were not the Agent hereunder and
without notice to or consent of the Lenders.  The Bank or its Affiliates may
receive information regarding Fleetwood, its Subsidiaries, its Affiliates and
Account Debtors (including information that may be subject to confidentiality
obligations in favor of a Loan Party or such Subsidiary) and acknowledge that
the Agent and the Bank shall be under no obligation to provide such information
to them.  With respect to its Loans, the Bank shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though it were not the Agent, and the terms “Lender” and “Lenders” include the
Bank in its individual capacity.

12.9         Successor Agent.  The Agent may resign as Agent upon at least 30
days’ prior notice to the Lenders and the Borrowers, such resignation to be
effective upon the acceptance of a successor agent to its appointment as Agent. 
In the event the Bank sells all of its Revolving Credit Commitment and Revolving
Loans as part of a sale, transfer or other disposition by the Bank of
substantially all of its loan portfolio, the Bank shall resign as Agent and such
purchaser or transferee shall become the successor Agent hereunder.  Subject to
the foregoing, if the Agent resigns under this Agreement, the Majority Lenders
shall appoint from among the Lenders a successor agent for the Lenders.  If no
successor agent is appointed prior to the effective date of the resignation of
the Agent, the Agent may appoint, after consulting with the Lenders and the
Borrowers, a successor agent from among the Lenders.  Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor agent and the retiring Agent’s appointment, powers and
duties as the Agent shall be terminated.  After any retiring Agent’s resignation
hereunder as the Agent, the provisions of this Article 12 shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Agent under this Agreement.


12.10     WITHHOLDING TAX.


(A)         IF ANY LENDER IS A “FOREIGN CORPORATION, PARTNERSHIP OR TRUST”
WITHIN THE MEANING OF THE CODE AND SUCH LENDER CLAIMS EXEMPTION FROM, OR A
REDUCTION OF, U.S. WITHHOLDING TAX UNDER SECTIONS 1441 OR 1442 OF THE CODE, SUCH
LENDER AGREES WITH AND IN FAVOR OF THE BORROWERS OR THE AGENT, TO DELIVER TO THE
BORROWERS, WITH A COPY TO THE AGENT:

(I)            IF SUCH LENDER CLAIMS AN EXEMPTION FROM, OR A REDUCTION OF,
WITHHOLDING TAX UNDER A UNITED STATES OF AMERICA TAX TREATY, PROPERLY COMPLETED

80


--------------------------------------------------------------------------------




IRS FORMS W-8BEN AND W-8ECI BEFORE THE PAYMENT OF ANY INTEREST IN THE FIRST
CALENDAR YEAR AND BEFORE THE PAYMENT OF ANY INTEREST IN EACH THIRD SUCCEEDING
CALENDAR YEAR DURING WHICH INTEREST MAY BE PAID UNDER THIS AGREEMENT;

(II)           IF SUCH LENDER CLAIMS THAT INTEREST PAID UNDER THIS AGREEMENT IS
EXEMPT FROM UNITED STATES OF AMERICA WITHHOLDING TAX BECAUSE IT IS EFFECTIVELY
CONNECTED WITH A UNITED STATES OF AMERICA TRADE OR BUSINESS OF SUCH LENDER, TWO
PROPERLY COMPLETED AND EXECUTED COPIES OF IRS FORM W-8ECI BEFORE THE PAYMENT OF
ANY INTEREST IS DUE IN THE FIRST TAXABLE YEAR OF SUCH LENDER AND IN EACH
SUCCEEDING TAXABLE YEAR OF SUCH LENDER DURING WHICH INTEREST MAY BE PAID UNDER
THIS AGREEMENT, AND IRS FORM W-9; AND

(III)          SUCH OTHER FORM OR FORMS AS MAY BE REQUIRED UNDER THE CODE OR
OTHER LAWS OF THE UNITED STATES OF AMERICA AS A CONDITION TO EXEMPTION FROM, OR
REDUCTION OF, UNITED STATES OF AMERICA WITHHOLDING TAX.

Such Lender agrees to promptly notify the Borrowers and the Agent of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.


(B)         IF ANY LENDER CLAIMS EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING
TAX UNDER A UNITED STATES OF AMERICA TAX TREATY BY PROVIDING IRS FORM FW-8BEN
AND SUCH LENDER SELLS, ASSIGNS, GRANTS A PARTICIPATION IN, OR OTHERWISE
TRANSFERS ALL OR PART OF THE OBLIGATIONS OWING TO SUCH LENDER, SUCH LENDER
AGREES TO NOTIFY THE BORROWERS AND THE AGENT OF THE PERCENTAGE AMOUNT IN WHICH
IT IS NO LONGER THE BENEFICIAL OWNER OF OBLIGATIONS OF THE BORROWERS TO SUCH
LENDER.  TO THE EXTENT OF SUCH PERCENTAGE AMOUNT, THE BORROWERS AND THE AGENT
WILL TREAT SUCH LENDER’S IRS FORM W-8BEN AS NO LONGER VALID.


(C)         IF ANY LENDER CLAIMING EXEMPTION FROM UNITED STATES OF AMERICA
WITHHOLDING TAX BY FILING IRS FORM W-8ECI WITH THE AGENT SELLS, ASSIGNS, GRANTS
A PARTICIPATION IN, OR OTHERWISE TRANSFERS ALL OR PART OF THE OBLIGATIONS OWING
TO SUCH LENDER, SUCH LENDER AGREES TO UNDERTAKE SOLE RESPONSIBILITY FOR
COMPLYING WITH THE WITHHOLDING TAX REQUIREMENTS IMPOSED BY SECTIONS 1441 AND
1442 OF THE CODE.


(D)         IF ANY LENDER IS ENTITLED TO A REDUCTION IN THE APPLICABLE
WITHHOLDING TAX, THE BORROWERS MAY WITHHOLD FROM ANY INTEREST PAYMENT TO SUCH
LENDER AN AMOUNT EQUIVALENT TO THE APPLICABLE WITHHOLDING TAX AFTER TAKING INTO
ACCOUNT SUCH REDUCTION.  IF THE FORMS OR OTHER DOCUMENTATION REQUIRED BY
SUBSECTION (A) OF THIS SECTION ARE NOT DELIVERED TO THE BORROWERS, THEN THE
BORROWERS MAY WITHHOLD FROM ANY INTEREST PAYMENT TO SUCH LENDER NOT PROVIDING
SUCH FORMS OR OTHER DOCUMENTATION AN AMOUNT EQUIVALENT TO THE APPLICABLE
WITHHOLDING TAX.


(E)         IF THE IRS OR ANY OTHER GOVERNMENTAL AUTHORITY OF THE UNITED STATES
OF AMERICA OR OTHER JURISDICTION ASSERTS A CLAIM THAT THE BORROWERS OR THE AGENT
DID NOT PROPERLY WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY
LENDER (BECAUSE THE APPROPRIATE FORM WAS NOT DELIVERED, WAS NOT PROPERLY
EXECUTED, OR

81


--------------------------------------------------------------------------------





BECAUSE SUCH LENDER FAILED TO NOTIFY THE BORROWERS OR THE AGENT OF A CHANGE IN
CIRCUMSTANCES WHICH RENDERED THE EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING
TAX INEFFECTIVE, OR FOR ANY OTHER REASON) SUCH LENDER SHALL INDEMNIFY THE
BORROWERS OR THE AGENT AS THE CASE MAY BE, FULLY FOR ALL AMOUNTS PAID, DIRECTLY
OR INDIRECTLY, BY THE BORROWERS OR THE AGENT AS TAX OR OTHERWISE, INCLUDING
PENALTIES AND INTEREST, AND INCLUDING ANY TAXES IMPOSED BY ANY JURISDICTION ON
THE AMOUNTS PAYABLE TO THE BORROWERS OR THE AGENT UNDER THIS SECTION, TOGETHER
WITH ALL COSTS AND EXPENSES (INCLUDING ATTORNEY COSTS).  THE OBLIGATION OF THE
LENDERS UNDER THIS SUBSECTION SHALL SURVIVE THE PAYMENT OF ALL OBLIGATIONS AND
THE RESIGNATION OR REPLACEMENT OF THE AGENT.


12.11     COLLATERAL MATTERS.


(A)         THE LENDERS HEREBY IRREVOCABLY AUTHORIZE THE AGENT, AT ITS OPTION
AND IN ITS SOLE DISCRETION, TO RELEASE ANY AGENT’S LIENS UPON ANY COLLATERAL
(I) UPON THE TERMINATION OF THE REVOLVING CREDIT COMMITMENTS AND PAYMENT AND
SATISFACTION IN FULL BY THE BORROWERS OF ALL LOANS AND REIMBURSEMENT OBLIGATIONS
IN RESPECT OF LETTERS OF CREDIT AND CREDIT SUPPORT, AND THE TERMINATION OF ALL
OUTSTANDING LETTERS OF CREDIT (WHETHER OR NOT ANY OF SUCH OBLIGATIONS ARE DUE)
AND ALL OTHER OBLIGATIONS; (II) CONSTITUTING PROPERTY BEING SOLD OR DISPOSED OF
IF THE BORROWERS CERTIFY TO THE AGENT THAT THE SALE OR DISPOSITION IS MADE IN
COMPLIANCE WITH SECTION 7.9, OR SECTION 7.19 (AND THE AGENT MAY RELY
CONCLUSIVELY ON ANY SUCH CERTIFICATE, WITHOUT FURTHER INQUIRY) AND THE PROCEEDS
ARE APPLIED TO THE OBLIGATIONS TO THE EXTENT REQUIRED BY THIS AGREEMENT;
(III) CONSTITUTING PROPERTY IN WHICH A LOAN PARTY OWNED NO INTEREST AT THE TIME
THE LIEN WAS GRANTED OR AT ANY TIME THEREAFTER; (IV) CONSTITUTING PROPERTY
LEASED TO A LOAN PARTY UNDER A LEASE WHICH HAS EXPIRED OR BEEN TERMINATED IN A
TRANSACTION PERMITTED UNDER THIS AGREEMENT; (V) CONSTITUTING PROPERTY SUBJECT TO
A CAPITAL LEASE OR PURCHASE MONEY DEBT PERMITTED BY THIS AGREEMENT IF REQUIRED
BY THE LENDER OR LESSOR; (VI) CONSTITUTING REPLACED PROPERTY (AS SUCH TERM IS
DEFINED IN SECTION 2.8), PROVIDED THAT THE CONDITIONS TO RELEASE SET FORTH IN
SUCH SECTION 2.8 HAVE BEEN SATISFIED; OR (VII) CONSTITUTING REAL ESTATE NOT SET
FORTH ON THE ADDENDUM TO SCHEDULE 6.11 (WHICH SETS FORTH THE REAL ESTATE
INTENDED TO BE SUBJECT TO MORTGAGES) AS OF THE CLOSING DATE.  IN ADDITION (A)
ANY GUARANTY MAY BE RELEASED IF THE GUARANTOR IS SOLD IN A TRANSACTION PERMITTED
UNDER THIS AGREEMENT, (B) LIENS ON COLLATERAL (OTHER THAN TERM LOAN COLLATERAL)
MAY BE RELEASED WITH THE CONSENT OF THE REVOLVING CREDIT LENDERS AND THE
MAJORITY TERM LENDERS AND (C) LIENS ON THE TERM LOAN COLLATERAL MAY BE RELEASED
WITH THE CONSENT OF ONLY THE TERM LENDERS.  EXCEPT AS PROVIDED ABOVE, THE AGENT
WILL NOT RELEASE ANY OF THE AGENT’S LIENS WITHOUT THE PRIOR WRITTEN
AUTHORIZATION OF THE LENDERS; PROVIDED THAT THE AGENT MAY, IN ITS DISCRETION,
RELEASE THE AGENT’S LIENS ON COLLATERAL (OTHER THAN TERM LOAN COLLATERAL) VALUED
IN THE AGGREGATE NOT IN EXCESS OF $3,000,000 DURING EACH FISCAL YEAR WITHOUT THE
PRIOR WRITTEN AUTHORIZATION OF THE LENDERS AND THE AGENT MAY RELEASE THE AGENT’S
LIENS ON COLLATERAL (OTHER THAN TERM LOAN COLLATERAL) VALUED IN THE AGGREGATE
NOT IN EXCESS OF $5,000,000 DURING EACH FISCAL YEAR WITH THE PRIOR WRITTEN
AUTHORIZATION OF MAJORITY LENDERS.  UPON REQUEST BY THE AGENT OR THE BORROWERS
AT ANY TIME, THE LENDERS WILL CONFIRM IN WRITING THE AGENT’S AUTHORITY TO
RELEASE ANY AGENT’S LIENS UPON PARTICULAR TYPES OR ITEMS OF COLLATERAL OR ANY
GUARANTY PURSUANT TO THIS SECTION 12.11.

82


--------------------------------------------------------------------------------





(B)         UPON RECEIPT BY THE AGENT OF AN AUTHORIZATION, IF ANY, REQUIRED
PURSUANT TO SECTION 12.11(A) FROM THE LENDERS OF THE AGENT’S AUTHORITY TO
RELEASE AGENT’S LIENS UPON PARTICULAR TYPES OR ITEMS OF COLLATERAL OR ANY
GUARANTY, AND UPON AT LEAST 3 BUSINESS DAYS PRIOR WRITTEN REQUEST BY THE
BORROWERS, THE AGENT SHALL (AND IS HEREBY IRREVOCABLY AUTHORIZED BY THE LENDERS
TO) EXECUTE SUCH DOCUMENTS AS MAY BE NECESSARY TO EVIDENCE THE RELEASE OF THE
AGENT’S LIENS UPON SUCH COLLATERAL OR ANY GUARANTY; PROVIDED, HOWEVER, THAT (I)
THE AGENT SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON TERMS WHICH, IN
THE AGENT’S OPINION, WOULD EXPOSE THE AGENT TO LIABILITY OR CREATE ANY
OBLIGATION OR ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH LIENS
WITHOUT RECOURSE OR WARRANTY, AND (II) SUCH RELEASE SHALL NOT IN ANY MANNER
DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY LIENS (OTHER THAN THOSE
EXPRESSLY BEING RELEASED) UPON (OR OBLIGATIONS OF THE LOAN PARTIES IN RESPECT
OF) ALL INTERESTS RETAINED BY THE LOAN PARTIES, INCLUDING THE PROCEEDS OF ANY
SALE, ALL OF WHICH SHALL CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.


(C)         THE AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO ANY OF THE LENDERS
TO ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED BY ANY LOAN PARTY OR IS CARED
FOR, PROTECTED OR INSURED OR HAS BEEN ENCUMBERED, OR THAT THE AGENT’S LIENS HAVE
BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED, PROTECTED OR
ENFORCED OR ARE ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE AT ALL OR IN
ANY PARTICULAR MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE OR FIDELITY, OR TO
CONTINUE EXERCISING, ANY OF THE RIGHTS, AUTHORITIES AND POWERS GRANTED OR
AVAILABLE TO THE AGENT PURSUANT TO ANY OF THE LOAN DOCUMENTS, IT BEING
UNDERSTOOD AND AGREED THAT IN RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION OR
EVENT RELATED THERETO, THE AGENT MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE,
IN ITS SOLE DISCRETION GIVEN THE AGENT’S OWN INTEREST IN THE COLLATERAL IN ITS
CAPACITY AS ONE OF THE LENDERS AND THAT THE AGENT SHALL HAVE NO OTHER DUTY OR
LIABILITY WHATSOEVER TO ANY LENDER AS TO ANY OF THE FOREGOING.


12.12     RESTRICTIONS ON ACTIONS BY LENDERS; SHARING OF PAYMENTS.


(A)         EACH OF THE LENDERS AGREES THAT IT SHALL NOT, WITHOUT THE EXPRESS
CONSENT OF ALL LENDERS, AND THAT IT SHALL, TO THE EXTENT IT IS LAWFULLY ENTITLED
TO DO SO, UPON THE REQUEST OF ALL LENDERS, SET OFF AGAINST THE OBLIGATIONS, ANY
AMOUNTS OWING BY SUCH LENDER TO ANY LOAN PARTY OR ANY ACCOUNTS OF ANY LOAN PARTY
NOW OR HEREAFTER MAINTAINED WITH SUCH LENDER.  EACH OF THE LENDERS FURTHER
AGREES THAT IT SHALL NOT, UNLESS SPECIFICALLY REQUESTED TO DO SO BY THE AGENT,
TAKE OR CAUSE TO BE TAKEN ANY ACTION TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT
OR AGAINST ANY LOAN PARTY, INCLUDING THE COMMENCEMENT OF ANY LEGAL OR EQUITABLE
PROCEEDINGS, TO FORECLOSE ANY LIEN ON, OR OTHERWISE ENFORCE ANY SECURITY
INTEREST IN, ANY OF THE COLLATERAL.


(B)         IF AT ANY TIME OR TIMES ANY LENDER SHALL RECEIVE (I) BY PAYMENT,
FORECLOSURE, SETOFF OR OTHERWISE, ANY PROCEEDS OF COLLATERAL OR ANY PAYMENTS
WITH

83


--------------------------------------------------------------------------------





RESPECT TO THE OBLIGATIONS TO SUCH LENDER ARISING UNDER, OR RELATING TO, THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, EXCEPT FOR ANY SUCH PROCEEDS OR PAYMENTS
RECEIVED BY SUCH LENDER FROM THE AGENT PURSUANT TO THE TERMS OF THIS AGREEMENT,
OR (II) PAYMENTS FROM THE AGENT IN EXCESS OF SUCH LENDER’S PRO RATA SHARE OF ALL
SUCH DISTRIBUTIONS BY THE AGENT, SUCH LENDER SHALL PROMPTLY (1) TURN THE SAME
OVER TO THE AGENT, IN KIND, AND WITH SUCH ENDORSEMENTS AS MAY BE REQUIRED TO
NEGOTIATE THE SAME TO THE AGENT, OR IN SAME DAY FUNDS, AS APPLICABLE, FOR THE
ACCOUNT OF ALL OF THE LENDERS AND FOR APPLICATION TO THE OBLIGATIONS IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS AGREEMENT, OR (2) PURCHASE,
WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION IN THE
OBLIGATIONS OWED TO THE OTHER LENDERS SO THAT SUCH EXCESS PAYMENT RECEIVED SHALL
BE APPLIED RATABLY AS AMONG THE LENDERS IN ACCORDANCE WITH THEIR PRO RATA
SHARES; PROVIDED, HOWEVER, THAT IF ALL OR PART OF SUCH EXCESS PAYMENT RECEIVED
BY THE PURCHASING PARTY IS THEREAFTER RECOVERED FROM IT, THOSE PURCHASES OF
PARTICIPATIONS SHALL BE RESCINDED IN WHOLE OR IN PART, AS APPLICABLE, AND THE
APPLICABLE PORTION OF THE PURCHASE PRICE PAID THEREFOR SHALL BE RETURNED TO SUCH
PURCHASING PARTY, BUT WITHOUT INTEREST EXCEPT TO THE EXTENT THAT SUCH PURCHASING
PARTY IS REQUIRED TO PAY INTEREST IN CONNECTION WITH THE RECOVERY OF THE EXCESS
PAYMENT.

12.13       Agency for Perfection.  Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting the Lenders’ security interest in
assets which, in accordance with Article 9 of the UCC can be perfected by
possession.  Should any Lender (other than the Agent) obtain possession of any
such Collateral, such Lender shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or in
accordance with the Agent’s instructions.

12.14       Payments by the Agent to Lenders.  All payments to be made by the
Agent to the Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds to each Lender pursuant to wire transfer
instructions delivered in writing to the Agent on or prior to the Initial
Funding Date (or if such Lender is an Assignee, on the applicable Assignment and
Acceptance), or pursuant to such other wire transfer instructions as each party
may designate for itself by written notice to the Agent.  Concurrently with each
such payment, the Agent shall identify whether such payment (or any portion
thereof) represents principal, premium or interest on the Revolving Loans, the
Term Loan or otherwise.  Unless the Agent receives notice from the Borrowers
prior to the date on which any payment is due to the Lenders that the Borrowers
will not make such payment in full as and when required, the Agent may assume
that the Borrowers have made such payment in full to the Agent on such date in
immediately available funds and the Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender.  If and to the extent the
Borrowers have not made such payment in full to the Agent, each Lender shall
repay to the Agent on demand such amount distributed to such Lender, together
with interest thereon at the Federal Funds Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

84


--------------------------------------------------------------------------------





12.15     SETTLEMENT.

(a)                           (i)            Each Lender’s funded portion of the
Revolving Loans is intended by the Lenders to be equal at all times to such
Lender’s Pro Rata Share of the outstanding Revolving Loans.  Notwithstanding
such agreement, the Agent, the Bank, and the other Lenders agree (which
agreement shall not be for the benefit of or enforceable by the Borrowers) that
in order to facilitate the administration of this Agreement and the other Loan
Documents, settlement among them as to the Revolving Loans, the Non-Ratable
Loans and Agent Advances shall take place on a periodic basis in accordance with
the following provisions:

(II)           THE AGENT SHALL REQUEST SETTLEMENT (“SETTLEMENT”) WITH THE
LENDERS ON AT LEAST A WEEKLY BASIS, OR ON A MORE FREQUENT BASIS AT THE AGENT’S
ELECTION, (A) ON BEHALF OF THE BANK, WITH RESPECT TO EACH OUTSTANDING
NON-RATABLE LOAN, (B) FOR ITSELF, WITH RESPECT TO EACH AGENT ADVANCE, AND (C)
WITH RESPECT TO COLLECTIONS RECEIVED, IN EACH CASE, BY NOTIFYING THE LENDERS OF
SUCH REQUESTED SETTLEMENT BY TELECOPY, TELEPHONE OR OTHER SIMILAR FORM OF
TRANSMISSION, OF SUCH REQUESTED SETTLEMENT, NO LATER THAN 11:00 A.M. (LOS
ANGELES TIME) ON THE DATE OF SUCH REQUESTED SETTLEMENT (THE “SETTLEMENT DATE”). 
EACH LENDER (OTHER THAN THE BANK, IN THE CASE OF NON-RATABLE LOANS AND THE AGENT
IN THE CASE OF AGENT ADVANCES) SHALL TRANSFER THE AMOUNT OF SUCH LENDER’S PRO
RATA SHARE OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE NON-RATABLE LOANS AND
AGENT ADVANCES WITH RESPECT TO EACH SETTLEMENT TO THE AGENT, TO AGENT’S ACCOUNT,
NOT LATER THAN 1:00 P.M. (LOS ANGELES TIME), ON THE SETTLEMENT DATE APPLICABLE
THERETO.  SETTLEMENTS MAY OCCUR DURING THE CONTINUATION OF A DEFAULT OR AN EVENT
OF DEFAULT AND WHETHER OR NOT THE APPLICABLE CONDITIONS PRECEDENT SET FORTH IN
ARTICLE 8 HAVE THEN BEEN SATISFIED.  SUCH AMOUNTS MADE AVAILABLE TO THE AGENT
SHALL BE APPLIED AGAINST THE AMOUNTS OF THE APPLICABLE NON-RATABLE LOAN OR AGENT
ADVANCE AND, TOGETHER WITH THE PORTION OF SUCH NON-RATABLE LOAN OR AGENT ADVANCE
REPRESENTING THE BANK’S PRO RATA SHARE THEREOF, SHALL CONSTITUTE REVOLVING LOANS
OF SUCH LENDERS.  IF ANY SUCH AMOUNT IS NOT TRANSFERRED TO THE AGENT BY ANY
LENDER ON THE SETTLEMENT DATE APPLICABLE THERETO, THE AGENT SHALL BE ENTITLED TO
RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST THEREON AT
THE FEDERAL FUNDS RATE FOR THE FIRST THREE (3) DAYS FROM AND AFTER THE
SETTLEMENT DATE AND THEREAFTER AT THE INTEREST RATE THEN APPLICABLE TO THE
REVOLVING LOANS (A) ON BEHALF OF THE BANK, WITH RESPECT TO EACH OUTSTANDING
NON-RATABLE LOAN, AND (B) FOR ITSELF, WITH RESPECT TO EACH AGENT ADVANCE.

(III)          NOTWITHSTANDING THE FOREGOING, NOT MORE THAN ONE (1) BUSINESS DAY
AFTER DEMAND IS MADE BY THE AGENT (WHETHER BEFORE OR AFTER THE OCCURRENCE OF A
DEFAULT OR AN EVENT OF DEFAULT AND REGARDLESS OF WHETHER THE AGENT HAS REQUESTED
A SETTLEMENT WITH RESPECT TO A NON-RATABLE LOAN OR AGENT ADVANCE), EACH OTHER
LENDER (A) SHALL IRREVOCABLY AND UNCONDITIONALLY PURCHASE AND RECEIVE FROM THE
BANK OR THE AGENT, AS APPLICABLE, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED
INTEREST AND PARTICIPATION IN SUCH NON-RATABLE LOAN OR AGENT ADVANCE EQUAL TO
SUCH LENDER’S PRO RATA SHARE OF SUCH NON-RATABLE LOAN

85


--------------------------------------------------------------------------------




OR AGENT ADVANCE AND (B) IF SETTLEMENT HAS NOT PREVIOUSLY OCCURRED WITH RESPECT
TO SUCH NON-RATABLE LOANS OR AGENT ADVANCES, UPON DEMAND BY BANK OR THE AGENT,
AS APPLICABLE, SHALL PAY TO BANK OR THE AGENT, AS APPLICABLE, AS THE PURCHASE
PRICE OF SUCH PARTICIPATION AN AMOUNT EQUAL TO ONE-HUNDRED PERCENT (100%) OF
SUCH LENDER’S PRO RATA SHARE OF SUCH NON-RATABLE LOANS OR AGENT ADVANCES.  IF
SUCH AMOUNT IS NOT IN FACT MADE AVAILABLE TO THE AGENT BY ANY LENDER, THE AGENT
SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS RATE FOR THE FIRST THREE (3) DAYS
FROM AND AFTER SUCH DEMAND AND THEREAFTER AT THE INTEREST RATE THEN APPLICABLE
TO BASE RATE REVOLVING LOANS.

(IV)          FROM AND AFTER THE DATE, IF ANY, ON WHICH ANY LENDER PURCHASES AN
UNDIVIDED INTEREST AND PARTICIPATION IN ANY NON-RATABLE LOAN OR AGENT ADVANCE
PURSUANT TO CLAUSE (III) ABOVE, THE AGENT SHALL PROMPTLY DISTRIBUTE TO SUCH
LENDER, SUCH LENDER’S PRO RATA SHARE OF ALL PAYMENTS OF PRINCIPAL AND INTEREST
AND ALL PROCEEDS OF COLLATERAL RECEIVED BY THE AGENT IN RESPECT OF SUCH
NON-RATABLE LOAN OR AGENT ADVANCE.

(V)           BETWEEN SETTLEMENT DATES, THE AGENT, TO THE EXTENT NO AGENT
ADVANCES ARE OUTSTANDING, MAY PAY OVER TO THE BANK ANY PAYMENTS RECEIVED BY THE
AGENT, WHICH IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT WOULD BE APPLIED TO
THE REDUCTION OF THE REVOLVING LOANS, FOR APPLICATION TO THE BANK’S REVOLVING
LOANS INCLUDING NON-RATABLE LOANS.  IF, AS OF ANY SETTLEMENT DATE, COLLECTIONS
RECEIVED SINCE THE THEN IMMEDIATELY PRECEDING SETTLEMENT DATE HAVE BEEN APPLIED
TO THE BANK’S REVOLVING LOANS (OTHER THAN TO NON-RATABLE LOANS OR AGENT ADVANCES
IN WHICH SUCH LENDER HAS NOT YET FUNDED ITS PURCHASE OF A PARTICIPATION PURSUANT
TO CLAUSE (III) ABOVE), AS PROVIDED FOR IN THE PREVIOUS SENTENCE, THE BANK SHALL
PAY TO THE AGENT FOR THE ACCOUNTS OF THE LENDERS, TO BE APPLIED TO THE
OUTSTANDING REVOLVING LOANS OF SUCH LENDERS, AN AMOUNT SUCH THAT EACH LENDER
SHALL, UPON RECEIPT OF SUCH AMOUNT, HAVE, AS OF SUCH SETTLEMENT DATE, ITS PRO
RATA SHARE OF THE REVOLVING LOANS.  DURING THE PERIOD BETWEEN SETTLEMENT DATES,
THE BANK WITH RESPECT TO NON-RATABLE LOANS, THE AGENT WITH RESPECT TO AGENT
ADVANCES, AND EACH LENDER WITH RESPECT TO THE REVOLVING LOANS OTHER THAN
NON-RATABLE LOANS AND AGENT ADVANCES, SHALL BE ENTITLED TO INTEREST AT THE
APPLICABLE RATE OR RATES PAYABLE UNDER THIS AGREEMENT ON THE ACTUAL AVERAGE
DAILY AMOUNT OF FUNDS EMPLOYED BY THE BANK, THE AGENT AND THE OTHER LENDERS.

(VI)          UNLESS THE AGENT HAS RECEIVED WRITTEN NOTICE FROM A BORROWER OR A
LENDER TO THE CONTRARY, THE AGENT MAY ASSUME THAT THE APPLICABLE CONDITIONS
PRECEDENT SET FORTH IN ARTICLE 8 HAVE BEEN SATISFIED AND THE REQUESTED BORROWING
WILL NOT EXCEED AVAILABILITY ON ANY FUNDING DATE FOR A REVOLVING LOAN OR
NON-RATABLE LOAN.


(B)         LENDERS’ FAILURE TO PERFORM.  ALL REVOLVING LOANS (OTHER THAN
NON-RATABLE LOANS AND AGENT ADVANCES) SHALL BE MADE BY THE LENDERS
SIMULTANEOUSLY AND IN ACCORDANCE WITH THEIR PRO RATA SHARES.  IT IS UNDERSTOOD
THAT (I) NO LENDER SHALL BE RESPONSIBLE FOR ANY FAILURE BY ANY OTHER LENDER TO
PERFORM ITS OBLIGATION TO

86


--------------------------------------------------------------------------------





MAKE ANY REVOLVING LOANS HEREUNDER, NOR SHALL ANY REVOLVING CREDIT COMMITMENT OF
ANY LENDER BE INCREASED OR DECREASED AS A RESULT OF ANY FAILURE BY ANY OTHER
LENDER TO PERFORM ITS OBLIGATION TO MAKE ANY REVOLVING LOANS HEREUNDER, (II) NO
FAILURE BY ANY LENDER TO PERFORM ITS OBLIGATION TO MAKE ANY REVOLVING LOANS
HEREUNDER SHALL EXCUSE ANY OTHER LENDER FROM ITS OBLIGATION TO MAKE ANY
REVOLVING LOANS HEREUNDER, AND (III) THE OBLIGATIONS OF EACH LENDER HEREUNDER
SHALL BE SEVERAL, NOT JOINT AND SEVERAL.


(C)         DEFAULTING LENDERS.  UNLESS THE AGENT RECEIVES NOTICE FROM A LENDER
ON OR PRIOR TO THE INITIAL FUNDING DATE OR, WITH RESPECT TO ANY BORROWING AFTER
THE INITIAL FUNDING DATE, AT LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF SUCH
BORROWING, THAT SUCH LENDER WILL NOT MAKE AVAILABLE AS AND WHEN REQUIRED
HEREUNDER TO THE AGENT THAT LENDER’S PRO RATA SHARE OF A BORROWING, THE AGENT
MAY ASSUME THAT EACH LENDER HAS MADE SUCH AMOUNT AVAILABLE TO THE AGENT IN
IMMEDIATELY AVAILABLE FUNDS ON THE FUNDING DATE.  FURTHERMORE, THE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON SUCH DATE A
CORRESPONDING AMOUNT.  IF ANY LENDER HAS NOT TRANSFERRED ITS FULL PRO RATA SHARE
TO THE AGENT IN IMMEDIATELY AVAILABLE FUNDS AND THE AGENT HAS TRANSFERRED
CORRESPONDING AMOUNT TO THE APPLICABLE BORROWER ON THE BUSINESS DAY FOLLOWING
SUCH FUNDING DATE THAT LENDER SHALL MAKE SUCH AMOUNT AVAILABLE TO THE AGENT,
TOGETHER WITH INTEREST AT THE FEDERAL FUNDS RATE FOR THAT DAY.  A NOTICE BY THE
AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO AMOUNTS OWING SHALL BE CONCLUSIVE,
ABSENT MANIFEST ERROR.  IF EACH LENDER’S FULL PRO RATA SHARE IS TRANSFERRED TO
THE AGENT AS REQUIRED, THE AMOUNT TRANSFERRED TO THE AGENT SHALL CONSTITUTE THAT
LENDER’S REVOLVING LOAN FOR ALL PURPOSES OF THIS AGREEMENT.  IF THAT AMOUNT IS
NOT TRANSFERRED TO THE AGENT ON THE BUSINESS DAY FOLLOWING THE FUNDING DATE, THE
AGENT WILL NOTIFY THE BORROWERS OF SUCH FAILURE TO FUND AND, UPON DEMAND BY THE
AGENT, THE BORROWERS SHALL PAY SUCH AMOUNT TO THE AGENT FOR THE AGENT’S ACCOUNT,
TOGETHER WITH INTEREST THEREON FOR EACH DAY ELAPSED SINCE THE DATE OF SUCH
BORROWING, AT A RATE PER ANNUM EQUAL TO THE INTEREST RATE APPLICABLE AT THE TIME
TO THE REVOLVING LOANS COMPRISING THAT PARTICULAR BORROWING.  THE FAILURE OF ANY
LENDER TO MAKE ANY REVOLVING LOAN ON ANY FUNDING DATE OR ANY DELAYED DRAW TERM
LOAN ON ANY DELAYED DRAW DATE (ANY SUCH LENDER, PRIOR TO THE CURE OF SUCH
FAILURE, BEING HEREINAFTER REFERRED TO AS A “DEFAULTING LENDER”) SHALL NOT
RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER TO MAKE A REVOLVING LOAN OR
DELAYED DRAW TERM LOAN ON THAT FUNDING DATE OR DELAYED DRAW DATE, AS
APPLICABLE.  NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO
ADVANCE SUCH OTHER LENDERS’ PRO RATA SHARE OF ANY BORROWING.


(D)         RETENTION OF DEFAULTING LENDER’S PAYMENTS.  THE AGENT SHALL NOT BE
OBLIGATED TO TRANSFER TO A DEFAULTING LENDER ANY PAYMENTS MADE BY ANY BORROWER
TO THE AGENT FOR THE DEFAULTING LENDER’S BENEFIT; NOR SHALL A DEFAULTING LENDER
BE ENTITLED TO THE SHARING OF ANY PAYMENTS HEREUNDER.  AMOUNTS PAYABLE TO A
DEFAULTING LENDER SHALL INSTEAD BE PAID TO OR RETAINED BY THE AGENT.  IN ITS
DISCRETION, THE AGENT MAY LOAN ANY BORROWER THE AMOUNT OF ALL SUCH PAYMENTS
RECEIVED OR RETAINED BY IT FOR THE ACCOUNT OF SUCH DEFAULTING LENDER.  ANY
AMOUNTS SO LOANED TO ANY BORROWER SHALL BEAR INTEREST AT THE RATE APPLICABLE TO
BASE RATE

87


--------------------------------------------------------------------------------



REVOLVING LOANS AND FOR ALL OTHER PURPOSES OF THIS AGREEMENT SHALL BE TREATED AS
IF THEY WERE REVOLVING LOANS, PROVIDED, HOWEVER, THAT FOR PURPOSES OF VOTING OR
CONSENTING TO MATTERS WITH RESPECT TO THE LOAN DOCUMENTS AND DETERMINING PRO
RATA SHARES, SUCH DEFAULTING LENDER SHALL BE DEEMED NOT TO BE A “LENDER”.  UNTIL
A DEFAULTING LENDER CURES ITS FAILURE TO FUND ITS PRO RATA SHARE OF ANY
BORROWING (A) SUCH DEFAULTING LENDER SHALL NOT BE ENTITLED TO ANY PORTION OF THE
UNUSED LINE FEE AND (B) THE UNUSED LINE FEE SHALL ACCRUE IN FAVOR OF THE LENDERS
WHICH HAVE FUNDED THEIR RESPECTIVE PRO RATA SHARES OF SUCH REQUESTED BORROWING
AND SHALL BE ALLOCATED AMONG SUCH PERFORMING LENDERS RATABLY BASED UPON THEIR
RELATIVE REVOLVING CREDIT COMMITMENTS.  THIS SECTION SHALL REMAIN EFFECTIVE WITH
RESPECT TO SUCH LENDER UNTIL SUCH TIME AS THE DEFAULTING LENDER SHALL NO LONGER
BE IN DEFAULT OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT.  THE TERMS OF THIS
SECTION SHALL NOT BE CONSTRUED TO INCREASE OR OTHERWISE AFFECT THE REVOLVING
CREDIT COMMITMENT OF ANY LENDER, OR RELIEVE OR EXCUSE THE PERFORMANCE BY THE
BORROWERS OF THEIR DUTIES AND OBLIGATIONS HEREUNDER.


(E)         REMOVAL OF DEFAULTING LENDER.  AT THE BORROWERS’ REQUEST, THE AGENT
OR AN ELIGIBLE ASSIGNEE REASONABLY ACCEPTABLE TO THE AGENT AND THE BORROWERS
SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO PURCHASE FROM ANY DEFAULTING
LENDER, AND EACH DEFAULTING LENDER SHALL, UPON SUCH REQUEST, SELL AND ASSIGN TO
THE AGENT OR SUCH ELIGIBLE ASSIGNEE, ALL OF THE DEFAULTING LENDER’S OUTSTANDING
REVOLVING CREDIT COMMITMENTS AND/OR DELAYED DRAW COMMITMENTS HEREUNDER.  SUCH
SALE SHALL BE CONSUMMATED PROMPTLY AFTER THE AGENT HAS ARRANGED FOR A PURCHASE
BY THE AGENT OR AN ELIGIBLE ASSIGNEE PURSUANT TO AN ASSIGNMENT AND ACCEPTANCE,
AND AT A PRICE EQUAL TO THE OUTSTANDING PRINCIPAL BALANCE OF THE DEFAULTING
LENDER’S LOANS, PLUS ACCRUED INTEREST AND FEES, WITHOUT PREMIUM OR DISCOUNT. 
ANY SUCH PURCHASE FROM A DEFAULTING LENDER SHALL NOT EFFECT A RELEASE OF SUCH
DEFAULTING LENDER FROM ANY CLAIM SUIT OR LIABILITY HEREUNDER OR UNDER ANY LOAN
DOCUMENT.


12.16     LETTERS OF CREDIT; INTRA-LENDER ISSUES.


(A)         NOTICE OF LETTER OF CREDIT BALANCE.  ON EACH SETTLEMENT DATE THE
AGENT SHALL NOTIFY EACH LENDER OF THE ISSUANCE OF ALL LETTERS OF CREDIT SINCE
THE PRIOR SETTLEMENT DATE.


(B)         PARTICIPATIONS IN LETTERS OF CREDIT.

(I)            PURCHASE OF PARTICIPATIONS.  IMMEDIATELY UPON ISSUANCE OF ANY
LETTER OF CREDIT IN ACCORDANCE WITH SECTION 1.4(D), EACH REVOLVING CREDIT LENDER
SHALL BE DEEMED TO HAVE IRREVOCABLY AND UNCONDITIONALLY PURCHASED AND RECEIVED
WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION EQUAL TO
SUCH LENDER’S PRO RATA SHARE OF THE FACE AMOUNT OF SUCH LETTER OF CREDIT OR THE
CREDIT SUPPORT PROVIDED THROUGH THE AGENT TO THE LETTER OF CREDIT ISSUER, IF NOT
THE BANK, IN CONNECTION WITH THE ISSUANCE OF SUCH LETTER OF CREDIT (INCLUDING
ALL OBLIGATIONS OF THE BORROWERS WITH RESPECT THERETO, AND ANY SECURITY THEREFOR
OR GUARANTY PERTAINING THERETO).

88


--------------------------------------------------------------------------------




(II)           SHARING OF REIMBURSEMENT OBLIGATION PAYMENTS.  WHENEVER THE AGENT
RECEIVES A PAYMENT FROM ANY BORROWER ON ACCOUNT OF REIMBURSEMENT OBLIGATIONS IN
RESPECT OF A LETTER OF CREDIT OR CREDIT SUPPORT AS TO WHICH THE AGENT HAS
PREVIOUSLY RECEIVED FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER THEREOF
PAYMENT FROM A REVOLVING CREDIT LENDER, THE AGENT SHALL PROMPTLY PAY TO SUCH
REVOLVING CREDIT LENDER SUCH REVOLVING CREDIT LENDER’S PRO RATA SHARE OF SUCH
PAYMENT FROM SUCH BORROWER.  EACH SUCH PAYMENT SHALL BE MADE BY THE AGENT ON THE
NEXT SETTLEMENT DATE.

(III)          DOCUMENTATION.  UPON THE REQUEST OF ANY REVOLVING CREDIT LENDER,
THE AGENT SHALL FURNISH TO SUCH REVOLVING CREDIT LENDER COPIES OF ANY LETTER OF
CREDIT, CREDIT SUPPORT FOR ANY LETTER OF CREDIT, REIMBURSEMENT AGREEMENTS
EXECUTED IN CONNECTION THEREWITH, APPLICATIONS FOR ANY LETTER OF CREDIT, AND
SUCH OTHER DOCUMENTATION AS MAY REASONABLY BE REQUESTED BY SUCH REVOLVING CREDIT
LENDER.

(IV)          OBLIGATIONS IRREVOCABLE.  THE OBLIGATIONS OF EACH REVOLVING CREDIT
LENDER TO MAKE PAYMENTS TO THE AGENT WITH RESPECT TO ANY LETTER OF CREDIT OR
WITH RESPECT TO THEIR PARTICIPATION THEREIN OR WITH RESPECT TO ANY CREDIT
SUPPORT FOR ANY LETTER OF CREDIT OR WITH RESPECT TO THE REVOLVING LOANS MADE AS
A RESULT OF A DRAWING UNDER A LETTER OF CREDIT AND THE OBLIGATIONS OF THE
BORROWER FOR WHOSE ACCOUNT THE LETTER OF CREDIT OR CREDIT SUPPORT WAS ISSUED TO
MAKE PAYMENTS TO THE AGENT, FOR THE ACCOUNT OF THE REVOLVING CREDIT LENDERS,
SHALL BE IRREVOCABLE AND SHALL NOT BE SUBJECT TO ANY QUALIFICATION OR EXCEPTION
WHATSOEVER, INCLUDING ANY OF THE FOLLOWING CIRCUMSTANCES:

(1)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS;

(2)           THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT WHICH
ANY BORROWER MAY HAVE AT ANY TIME AGAINST A BENEFICIARY NAMED IN A LETTER OF
CREDIT OR ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY
SUCH TRANSFEREE MAY BE ACTING), ANY REVOLVING CREDIT LENDER, THE AGENT, THE
ISSUER OF SUCH LETTER OF CREDIT, OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH
THIS AGREEMENT, ANY LETTER OF CREDIT, THE TRANSACTIONS CONTEMPLATED HEREIN OR
ANY UNRELATED TRANSACTIONS (INCLUDING ANY UNDERLYING TRANSACTIONS BETWEEN ANY
BORROWER OR ANY OTHER PERSON AND THE BENEFICIARY NAMED IN ANY LETTER OF CREDIT);

(3)           ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT PRESENTED UNDER THE
LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN
ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

(4)           THE SURRENDER OR IMPAIRMENT OF ANY SECURITY FOR THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE LOAN DOCUMENTS;

89


--------------------------------------------------------------------------------




(5)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT; OR

(6)           THE FAILURE OF ANY BORROWER TO SATISFY THE APPLICABLE CONDITIONS
PRECEDENT SET FORTH IN ARTICLE 8.


(C)         RECOVERY OR AVOIDANCE OF PAYMENTS; REFUND OF PAYMENTS IN ERROR.  IN
THE EVENT ANY PAYMENT BY OR ON BEHALF OF ANY BORROWER RECEIVED BY THE AGENT WITH
RESPECT TO ANY LETTER OF CREDIT OR CREDIT SUPPORT PROVIDED FOR ANY LETTER OF
CREDIT AND DISTRIBUTED BY THE AGENT TO THE REVOLVING CREDIT LENDERS ON ACCOUNT
OF THEIR RESPECTIVE PARTICIPATIONS THEREIN IS THEREAFTER SET ASIDE, AVOIDED OR
RECOVERED FROM THE AGENT IN CONNECTION WITH ANY RECEIVERSHIP, LIQUIDATION OR
BANKRUPTCY PROCEEDING, THE REVOLVING CREDIT LENDERS SHALL, UPON DEMAND BY THE
AGENT, PAY TO THE AGENT THEIR RESPECTIVE PRO RATA SHARES OF SUCH AMOUNT SET
ASIDE, AVOIDED OR RECOVERED, TOGETHER WITH INTEREST AT THE RATE REQUIRED TO BE
PAID BY THE AGENT UPON THE AMOUNT REQUIRED TO BE REPAID BY IT.  UNLESS THE AGENT
RECEIVES NOTICE FROM THE BORROWERS PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE
TO THE REVOLVING CREDIT LENDERS THAT THE BORROWERS WILL NOT MAKE SUCH PAYMENT IN
FULL AS AND WHEN REQUIRED, THE AGENT MAY ASSUME THAT THE BORROWERS HAVE MADE
SUCH PAYMENT IN FULL TO THE AGENT ON SUCH DATE IN IMMEDIATELY AVAILABLE FUNDS
AND THE AGENT MAY (BUT SHALL NOT BE SO REQUIRED), IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO EACH REVOLVING CREDIT LENDER ON SUCH DUE DATE AN
AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH REVOLVING CREDIT LENDER.  IF AND TO THE
EXTENT THE BORROWERS HAVE NOT MADE SUCH PAYMENT IN FULL TO THE AGENT, EACH
REVOLVING CREDIT LENDER SHALL REPAY TO THE AGENT ON DEMAND SUCH AMOUNT
DISTRIBUTED TO SUCH REVOLVING CREDIT LENDER, TOGETHER WITH INTEREST THEREON AT
THE FEDERAL FUNDS RATE FOR EACH DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO
SUCH REVOLVING CREDIT LENDER UNTIL THE DATE REPAID.


(D)         INDEMNIFICATION BY LENDERS.  TO THE EXTENT NOT REIMBURSED BY THE
BORROWERS AND WITHOUT LIMITING THE OBLIGATIONS OF THE BORROWERS HEREUNDER, THE
REVOLVING CREDIT LENDERS AGREE TO INDEMNIFY THE LETTER OF CREDIT ISSUER RATABLY
IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES, FOR ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES (INCLUDING ATTORNEYS’ FEES) OR DISBURSEMENTS OF ANY KIND AND
NATURE WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE
LETTER OF CREDIT ISSUER IN ANY WAY RELATING TO OR ARISING OUT OF ANY LETTER OF
CREDIT OR THE TRANSACTIONS CONTEMPLATED THEREBY OR ANY ACTION TAKEN OR OMITTED
BY THE LETTER OF CREDIT ISSUER UNDER ANY LETTER OF CREDIT OR ANY LOAN DOCUMENT
IN CONNECTION THEREWITH; PROVIDED THAT NO REVOLVING CREDIT LENDER SHALL BE
LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT IT ARISES FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PERSON TO BE INDEMNIFIED.  WITHOUT
LIMITATION OF THE FOREGOING, EACH REVOLVING CREDIT LENDER AGREES TO REIMBURSE
THE LETTER OF CREDIT ISSUER PROMPTLY UPON DEMAND FOR ITS PRO RATA SHARE OF ANY
COSTS OR EXPENSES PAYABLE BY THE BORROWERS TO THE LETTER OF CREDIT ISSUER, TO
THE EXTENT THAT THE LETTER OF CREDIT ISSUER IS NOT PROMPTLY REIMBURSED FOR SUCH
COSTS AND EXPENSES BY THE BORROWERS.  THE AGREEMENT CONTAINED IN THIS SECTION
SHALL SURVIVE PAYMENT IN FULL OF ALL OTHER OBLIGATIONS.

90


--------------------------------------------------------------------------------




12.17       Concerning the Collateral and the Related Loan Documents.  Each
Lender authorizes and directs the Agent to enter into the other Loan Documents
for the ratable benefit and obligation of the Agent and the Lenders.  Each
Lender agrees that any action taken by the Agent, Majority Lenders or Required
Lenders, as applicable, in accordance with the terms of this Agreement or the
other Loan Documents, and the exercise by the Agent, the Majority Lenders, or
the Required Lenders, as applicable, of their respective powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.  The Lenders
acknowledge that the Revolving Loans, Term Loans, Agent Advances, Non-Ratable
Loans, Hedge Agreements, Bank Products and all interest, fees and expenses
hereunder constitute one Debt, secured pari passu by all of the Collateral.

12.18       Field Audit and Examination Reports; Disclaimer by Lenders.  By
signing this Agreement, each Lender:


(A)         IS DEEMED TO HAVE REQUESTED THAT THE AGENT FURNISH SUCH LENDER,
PROMPTLY AFTER IT BECOMES AVAILABLE, A COPY OF EACH FIELD AUDIT OR EXAMINATION
REPORT (EACH A “REPORT” AND COLLECTIVELY, “REPORTS”) PREPARED BY OR ON BEHALF OF
THE AGENT;


(B)         EXPRESSLY AGREES AND ACKNOWLEDGES THAT NEITHER THE BANK NOR THE
AGENT (I) MAKES ANY REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF ANY REPORT,
OR (II) SHALL BE LIABLE FOR ANY INFORMATION CONTAINED IN ANY REPORT;


(C)         EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE REPORTS ARE NOT
COMPREHENSIVE AUDITS OR EXAMINATIONS, THAT THE AGENT OR THE BANK OR OTHER PARTY
PERFORMING ANY AUDIT OR EXAMINATION WILL INSPECT ONLY SPECIFIC INFORMATION
REGARDING THE BORROWERS AND WILL RELY SIGNIFICANTLY UPON THE BORROWERS’ BOOKS
AND RECORDS, AS WELL AS ON REPRESENTATIONS OF THE BORROWERS’ PERSONNEL;


(D)         AGREES TO KEEP ALL REPORTS CONFIDENTIAL AND STRICTLY FOR ITS
INTERNAL USE, AND NOT TO DISTRIBUTE EXCEPT TO ITS PARTICIPANTS, OR USE ANY
REPORT IN ANY OTHER MANNER IN ACCORDANCE WITH THE PROVISIONS OF SECTION 13.17;
AND


(E)         WITHOUT LIMITING THE GENERALITY OF ANY OTHER INDEMNIFICATION
PROVISION CONTAINED IN THIS AGREEMENT, AGREES:  (I) TO HOLD THE AGENT AND ANY
SUCH OTHER LENDER PREPARING A REPORT HARMLESS FROM ANY ACTION THE INDEMNIFYING
LENDER MAY TAKE OR CONCLUSION THE INDEMNIFYING LENDER MAY REACH OR DRAW FROM ANY
REPORT IN CONNECTION WITH ANY LOANS OR OTHER CREDIT ACCOMMODATIONS THAT THE
INDEMNIFYING LENDER HAS MADE OR MAY MAKE TO ANY BORROWER, OR THE INDEMNIFYING
LENDER’S PARTICIPATION IN, OR THE INDEMNIFYING LENDER’S PURCHASE OF, A LOAN OR
LOANS OF ANY BORROWER; AND (II) TO PAY AND PROTECT, AND INDEMNIFY, DEFEND AND
HOLD THE AGENT AND ANY SUCH OTHER LENDER PREPARING A REPORT HARMLESS FROM AND
AGAINST, THE CLAIMS, ACTIONS, PROCEEDINGS, DAMAGES, COSTS, EXPENSES AND OTHER
AMOUNTS (INCLUDING ATTORNEY COSTS) INCURRED BY THE AGENT AND ANY SUCH OTHER
LENDER PREPARING A REPORT AS THE DIRECT OR INDIRECT RESULT OF ANY THIRD PARTIES
WHO MIGHT OBTAIN ALL OR PART OF ANY REPORT THROUGH THE INDEMNIFYING LENDER.

91


--------------------------------------------------------------------------------




12.19       Relation Among Lenders.  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.

12.20       Co-Agents.  None of the Lenders identified on the facing page or
signature pages of this Agreement as a “co-agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of the Lenders so identified as a “co-agent” shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.

12.21       Collateral Priority.  The Lenders hereby agree that, as between the
Lenders, the Liens created on the Collateral other than the Term Loan Collateral
constitute (x) first priority, perfected Liens in favor of the Agent, for the
ratable benefit of the Agent and the Revolving Credit Lenders, and (y) second
priority, perfected Liens in favor of the Agent, for the ratable benefit of the
Agent and the Term Lenders, and the Liens created on the Term Loan Collateral
constitute (x) first priority, perfected Liens in favor of the Agent, for the
ratable benefit of the Agent and the Term Lenders, and (y) second priority,
perfected Liens in favor of the Agent, for the ratable benefit of the Agent and
the Revolving Credit Lenders, except in each case for Permitted Liens.

12.22       Foreclosure/Environmental Reports.  Unless otherwise agreed by all
Lenders, Agent will not foreclose on any real property Collateral unless, prior
to such foreclosure Agent and the Lenders have received an environmental report,
which report shall be reasonably acceptable in form and substance to Agent and
Required Lenders, from an environmental consultant, selected by Agent.  Borrower
shall pay the costs of obtaining any such environmental report.


ARTICLE 13
MISCELLANEOUS

13.1         No Waivers; Cumulative Remedies.  No failure by the Agent or any
Lender to exercise any right, remedy, or option under this Agreement or any
present or future supplement thereto, or in any other agreement between or among
the Borrowers (or any of them), the Loan Parties (or any of them) and the Agent
and/or any Lender, or delay by the Agent or any Lender in exercising the same,
will operate as a waiver thereof.  No waiver by the Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated.  No waiver by the Agent or the Lenders on any occasion shall affect or
diminish the Agent’s and each Lender’s rights thereafter to require strict
performance by the Borrowers of any provision of this Agreement or by any Loan
Party of any provision of any Loan Document.  The Agent and the Lenders may
proceed directly to collect the Obligations without any prior recourse to the
Collateral.  The Agent’s and each Lender’s rights under this Agreement will be
cumulative and not exclusive of any other right or remedy which the Agent or any
Lender may have.

13.2         Severability.  The illegality or unenforceability of any provision
of this Agreement or any Loan Document or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement or any instrument or agreement
required hereunder.

92


--------------------------------------------------------------------------------





13.3       GOVERNING LAW; CHOICE OF FORUM; SERVICE OF PROCESS.


(A)         THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES
OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS (AS
OPPOSED TO THE CONFLICT OF LAWS PROVISIONS PROVIDED THAT ISSUES WITH RESPECT TO
CREATION, PERFECTION OR ENFORCEMENT OF LIENS UNDER ARTICLE 9 OF THE UCC MAY GIVE
EFFECT TO APPLICABLE CHOICE OR CONFLICT OF LAW RULES SET FORTH IN ARTICLE 9 OF
THE UCC) OF THE STATE OF CALIFORNIA; PROVIDED THAT THE AGENT AND THE LENDERS
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


(B)         ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR
OF THE UNITED STATES OF AMERICA LOCATED IN LOS ANGELES COUNTY, CALIFORNIA, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWERS, THE AGENT
AND THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE PERSONAL JURISDICTION OF THOSE COURTS.  EACH OF THE BORROWERS, THE
AGENT AND THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. 
NOTWITHSTANDING THE FOREGOING:  (1) THE AGENT AND THE LENDERS SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY LOAN PARTY OR ITS PROPERTY
IN THE COURTS OF ANY OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY
OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE
OBLIGATIONS AND (2) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS
FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.


(C)         FLEETWOOD AND EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE
MADE BY PERSONAL DELIVERY OR OVERNIGHT COURIER DIRECTED TO FLEETWOOD AND EACH
THE BORROWERS AT ITS ADDRESS SET

93


--------------------------------------------------------------------------------





FORTH IN SECTION 13.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE
(5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE
PREPAID.  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE
LENDERS TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

13.4         WAIVER OF JURY TRIAL.  FLEETWOOD, EACH BORROWER, THE LENDERS AND
THE AGENT EACH IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. FLEETWOOD, EACH BORROWER, THE LENDERS AND THE AGENT EACH AGREE
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

13.5         Survival of Representations and Warranties.  All of the
representations and warranties contained in this Agreement shall survive the
execution, delivery, and acceptance thereof by the parties, notwithstanding any
investigation by the Agent or the Lenders or their respective agents.

13.6         Other Security and Guaranties.  The Agent, may, without notice or
demand and without affecting the Borrowers’ obligations hereunder, from time to
time:  (a) take from any Person and hold collateral (other than the Collateral)
for the payment of all or any part of the Obligations and exchange, enforce or
release such collateral or any part thereof; and (b) accept and hold any
endorsement or guaranty of payment of all or any part of the Obligations and
release or substitute any such endorser or guarantor, or any Person who has
given any Lien in any other collateral as security for the payment of all or any
part of the Obligations, or any other Person in any way obligated to pay all or
any part of the Obligations.

13.7         Fees and Expenses.  The Borrowers agree jointly and severally to
pay to the Agent, for its benefit, on demand, all costs and expenses that the
Agent pays or incurs in connection with the negotiation, preparation,
syndication, consummation, administration, enforcement, and termination of this
Agreement or any of the other Loan Documents, including: (a) Attorney Costs;
(b) reasonable out-of-pocket costs and expenses (including reasonable attorneys’
and paralegals’ fees and disbursements) for any amendment, supplement, waiver,

94


--------------------------------------------------------------------------------




consent, or subsequent closing in connection with the Loan Documents and the
transactions contemplated thereby; (c) reasonable out-of-pocket costs and
expenses of lien and title searches and title insurance; (d) taxes, fees and
other charges for recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the Agent’s
Liens (including reasonable out-of-pocket costs and expenses paid or incurred by
the Agent in connection with the consummation of Agreement); (e) sums paid or
incurred to pay any amount or take any action required of any Loan Party under
the Loan Documents that it fails to pay or take; (f) reasonable out-of-pocket
costs of appraisals performed in accordance with the provisions hereof,
inspections, and verifications of the Collateral, including travel, lodging, and
meals for inspections of the Collateral and the Loan Parties’ operations by the
Agent plus the Agent’s then customary charge for field examinations and audits
and the preparation of reports thereof (such charge is currently $750 per day
(or portion thereof) for each Person retained or employed by the Agent with
respect to each field examination or audit); and (g) reasonable out-of-pocket
costs and expenses of forwarding loan proceeds, collecting checks and other
items of payment, and establishing and maintaining Payment Accounts and lock
boxes, and reasonable out-of-pocket costs and expenses of preserving and
protecting the Collateral.  In addition, the Borrowers jointly and severally
agree to pay costs and expenses incurred by the Agents (including Attorneys’
Costs) to the Agents, for their benefit, on demand, and to the other Lenders for
their benefit, on demand, and all reasonable fees, expenses and disbursements
incurred by such other Lenders for one law firm retained by such other Lenders
as a group, in each case, paid or incurred to obtain payment of the Obligations,
enforce the Agent’s Liens, sell or otherwise realize upon the Collateral, and
otherwise enforce the provisions of the Loan Documents, or to defend any claims
made or threatened against the Agent or any Lender arising out of the
transactions contemplated hereby (including preparations for and consultations
concerning any such matters).  The foregoing shall not be construed to limit any
other provisions of the Loan Documents regarding costs and expenses to be paid
by the Borrowers or any other Loan Party.  All of the foregoing costs and
expenses shall be charged to the Borrowers’ Loan Account as Revolving Loans as
described in Section 3.7.

13.8         Notices.  Except as otherwise provided herein, all notices, demands
and requests that any party is required or elects to give to any other shall be
in writing, or by a telecommunications device capable of creating a written
record, and any such notice shall become effective (a) upon personal delivery
thereof, including, but not limited to, delivery by overnight mail and courier
service, (b) five (5) days after it shall have been mailed by United States
mail, first class, certified or registered, with postage prepaid, or (c) in the
case of notice by such a telecommunications device, when receipt is confirmed,
in each case addressed to the party to be notified as follows:

If to the Agent or to the Bank:

Bank of America, N.A.
55 South Lake Avenue, Suite 900
Pasadena, California  91101
Attention:  Todd R. Eggertsen
Telecopy No.:  (626) 397-1273/1274

95


--------------------------------------------------------------------------------




with copies to:

Latham & Watkins LLP
633 West Fifth Street, Suite 4000
Los Angeles, California  90071
Attention:  Andrew Fayé, Esq.
Telecopy No.:  (213) 891-8763

If to Fleetwood or any Borrower:

Fleetwood Holdings Inc.
Fleetwood Enterprises, Inc.
3125 Myers Street
Riverside, California  92503
Attention:  Chief Financial Officer
Telecopy No.:  (951) 351-3373
Attention:  General Counsel
Telecopy No.:  (951) 977-2097

with copies to:

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California  90071-3197
Attention:  Jeff Hudson, Esq.
Telecopy No.:  (213) 229-6332

or to such other address as each party may designate for itself by like notice. 
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

13.9         Waiver of Notices.  Unless otherwise expressly provided herein,
each Borrower waives presentment, and notice of demand or dishonor and protest
as to any instrument, notice of intent to accelerate the Obligations and notice
of acceleration of the Obligations, as well as any and all other notices to
which it might otherwise be entitled.  No notice to or demand on any Borrower
which the Agent or any Lender may elect to give shall entitle any Borrower to
any or further notice or demand in the same, similar or other circumstances.

13.10       Binding Effect.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective representatives, successors, and
assigns of the parties hereto; provided, however, that no interest herein may be
assigned by any Borrower without prior written consent of the Agent and each
Lender.  The rights and benefits of the Agent and the Lenders hereunder shall,
if such Persons so agree, inure to any party acquiring any interest in the
Obligations or any part thereof.

96


--------------------------------------------------------------------------------





13.11     INDEMNITY OF THE AGENT AND THE LENDERS BY THE BORROWER.


(A)         THE BORROWERS JOINTLY AND SEVERALLY AGREE TO DEFEND, INDEMNIFY AND
HOLD THE AGENT-RELATED PERSONS, AND EACH LENDER AND EACH OF ITS RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENTS AND
ATTORNEYS-IN-FACT (EACH, AN “INDEMNIFIED PERSON”) HARMLESS FROM AND AGAINST ANY
AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, CHARGES, EXPENSES AND DISBURSEMENTS (INCLUDING ATTORNEY
COSTS) OF ANY KIND OR NATURE WHATSOEVER WHICH MAY AT ANY TIME (INCLUDING AT ANY
TIME FOLLOWING REPAYMENT OF THE LOANS AND THE TERMINATION, RESIGNATION OR
REPLACEMENT OF THE AGENT OR REPLACEMENT OF ANY LENDER) BE IMPOSED ON, INCURRED
BY OR ASSERTED AGAINST ANY SUCH PERSON IN ANY WAY RELATING TO OR ARISING OUT OF
THIS AGREEMENT OR ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN, OR THE
TRANSACTIONS CONTEMPLATED HEREBY, OR ANY ACTION TAKEN OR OMITTED BY ANY SUCH
PERSON UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING, INCLUDING WITH RESPECT
TO ANY INVESTIGATION, LITIGATION OR PROCEEDING (INCLUDING ANY INSOLVENCY
PROCEEDING OR APPELLATE PROCEEDING) RELATED TO OR ARISING OUT OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT, OR THE LOANS OR THE USE OF THE PROCEEDS THEREOF,
WHETHER OR NOT ANY INDEMNIFIED PERSON IS A PARTY THERETO (ALL THE FOREGOING,
COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED, THAT THE BORROWERS SHALL
HAVE NO OBLIGATION HEREUNDER TO ANY INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES TO THE EXTENT FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNIFIED PERSON. THE AGREEMENTS IN THIS SECTION SHALL SURVIVE PAYMENT OF
ALL OTHER OBLIGATIONS.


(B)         THE BORROWERS AGREE TO INDEMNIFY, DEFEND AND HOLD HARMLESS THE AGENT
AND THE LENDERS FROM ANY LOSS OR LIABILITY DIRECTLY OR INDIRECTLY ARISING OUT OF
THE USE, GENERATION, MANUFACTURE, PRODUCTION, STORAGE, RELEASE, THREATENED
RELEASE, DISCHARGE, DISPOSAL OR PRESENCE OF A HAZARDOUS SUBSTANCE RELATING TO
ANY LOAN PARTY’S OPERATIONS, BUSINESS OR PROPERTY.  THIS INDEMNITY WILL APPLY
WHETHER THE HAZARDOUS SUBSTANCE IS ON, UNDER OR ABOUT ANY LOAN PARTY’S PROPERTY
OR OPERATIONS OR PROPERTY LEASED TO ANY LOAN PARTY’S.  THE INDEMNITY INCLUDES
BUT IS NOT LIMITED TO ATTORNEYS COSTS.  THE INDEMNITY EXTENDS TO THE AGENT AND
THE LENDERS, THEIR PARENTS, AFFILIATES, SUBSIDIARIES AND ALL OF THEIR DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS, ATTORNEYS AND ASSIGNS.  “HAZARDOUS
SUBSTANCES” MEANS ANY SUBSTANCE, MATERIAL OR WASTE THAT IS OR BECOMES DESIGNATED
OR REGULATED AS “TOXIC,” “HAZARDOUS,” “POLLUTANT,” OR “CONTAMINANT” OR A SIMILAR
DESIGNATION OR REGULATION UNDER ANY FEDERAL, STATE OR LOCAL LAW (WHETHER UNDER
COMMON LAW, STATUTE, REGULATION OR OTHERWISE) OR JUDICIAL OR ADMINISTRATIVE
INTERPRETATION OF SUCH, INCLUDING PETROLEUM OR NATURAL GAS.  THIS INDEMNITY WILL
SURVIVE REPAYMENT OF ALL OTHER OBLIGATIONS.

13.12       Limitation of Liability.  NO CLAIM MAY BE MADE BY FLEETWOOD, ANY
BORROWER, ANY LENDER OR OTHER PERSON AGAINST THE AGENT, ANY LENDER, OR THE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENTS OR
ATTORNEYS-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES IN RESPECT OF

97


--------------------------------------------------------------------------------




ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
FLEETWOOD, EACH BORROWER AND EACH LENDER HEREBY WAIVE, RELEASE AND AGREE NOT TO
SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT
KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

13.13       Final Agreement.  This Agreement and the other Loan Documents are
intended by Fleetwood, each Borrower, the Agent and the Lenders to be the final,
complete, and exclusive expression of the agreement between them.  This
Agreement supersedes any and all prior oral or written agreements relating to
the subject matter hereof except for the Fee Letter.  No modification,
rescission, waiver, release, or amendment of any provision of this Agreement or
any other Loan Document shall be made, except by a written agreement signed by
the Borrowers and a duly authorized officer of each of the Agent and the
requisite Lenders.

13.14       Counterparts.  This Agreement may be executed in any number of
counterparts, and by the Agent, each Lender, Fleetwood and the Borrower in
separate counterparts, each of which shall be an original, but all of which
shall together constitute one and the same agreement; signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

13.15       Captions.  The captions contained in this Agreement are for
convenience of reference only, are without substantive meaning and should not be
construed to modify, enlarge, or restrict any provision.

13.16       Right of Setoff.  In addition to any rights and remedies of the
Lenders provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to Fleetwood or the Borrowers, any such notice being waived
by Fleetwood and the Borrowers to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender or any Affiliate of such Lender to or for the credit or
the account of Fleetwood and the Borrowers against any and all Obligations owing
to such Lender, now or hereafter existing, irrespective of whether or not the
Agent or such Lender shall have made demand under this Agreement or any Loan
Document and although such Obligations may be contingent or unmatured.  Each
Lender agrees promptly to notify the Borrowers and the Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.  NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT
OF SET-OFF, BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY
OF FLEETWOOD OR ANY LOAN PARTY HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE
PRIOR WRITTEN UNANIMOUS CONSENT OF THE LENDERS.

98


--------------------------------------------------------------------------------





13.17     CONFIDENTIALITY.


(A)         FLEETWOOD AND EACH BORROWER HEREBY CONSENTS THAT THE AGENT AND EACH
LENDER MAY ISSUE AND DISSEMINATE TO THE PUBLIC GENERAL INFORMATION DESCRIBING
THE CREDIT ACCOMMODATION ENTERED INTO PURSUANT TO THIS AGREEMENT, INCLUDING THE
NAME AND ADDRESS OF FLEETWOOD OR THE BORROWERS AND A GENERAL DESCRIPTION OF THE
BUSINESS OF FLEETWOOD AND ITS SUBSIDIARIES AND MAY USE FLEETWOOD’S AND THE
BORROWERS’ NAMES IN ADVERTISING AND OTHER PROMOTIONAL MATERIAL.


(B)         EACH LENDER SEVERALLY AGREES TO TAKE NORMAL AND REASONABLE
PRECAUTIONS AND EXERCISE DUE CARE TO MAINTAIN THE CONFIDENTIALITY OF ALL
NON-PUBLIC FINANCIAL INFORMATION PROVIDED TO THE LENDERS AND RELATING TO
FLEETWOOD OR ANY BORROWER, NON-PUBLIC INFORMATION RELATING TO MAJOR TRANSACTIONS
NOT IN THE ORDINARY COURSE OF BUSINESS AND TO BE ENTERED INTO BY FLEETWOOD OR
ANY BORROWER, AND ALL OTHER INFORMATION IDENTIFIED AS “CONFIDENTIAL” OR “SECRET”
BY FLEETWOOD OR THE BORROWERS AND PROVIDED TO THE AGENT OR SUCH LENDER BY OR ON
BEHALF OF THE BORROWERS, UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, EXCEPT
TO THE EXTENT THAT SUCH INFORMATION (I) WAS OR BECOMES GENERALLY AVAILABLE TO
THE PUBLIC OTHER THAN AS A RESULT OF DISCLOSURE BY THE AGENT OR SUCH LENDER, OR
(II) WAS OR BECOMES AVAILABLE ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER
THAN FLEETWOOD OR THE BORROWERS, PROVIDED THAT SUCH SOURCE IS NOT BOUND BY A
CONFIDENTIALITY AGREEMENT WITH FLEETWOOD OR THE BORROWERS KNOWN TO THE AGENT OR
SUCH LENDER; PROVIDED, HOWEVER, THAT THE AGENT AND ANY LENDER MAY DISCLOSE SUCH
INFORMATION (1) AT THE REQUEST OR PURSUANT TO ANY REQUIREMENT OF ANY
GOVERNMENTAL AUTHORITY TO WHICH THE AGENT OR SUCH LENDER IS SUBJECT OR IN
CONNECTION WITH AN EXAMINATION OF THE AGENT OR SUCH LENDER BY ANY SUCH
GOVERNMENTAL AUTHORITY; (2) PURSUANT TO SUBPOENA OR OTHER COURT PROCESS; (3)
WHEN REQUIRED TO DO SO IN ACCORDANCE WITH THE PROVISIONS OF ANY APPLICABLE
REQUIREMENT OF LAW; (4) TO THE EXTENT REASONABLY REQUIRED IN CONNECTION WITH ANY
LITIGATION OR PROCEEDING (INCLUDING, BUT NOT LIMITED TO, ANY BANKRUPTCY
PROCEEDING) TO WHICH THE AGENT, ANY LENDER OR THEIR RESPECTIVE AFFILIATES MAY BE
PARTY INVOLVING ANY LOAN DOCUMENT, ANY LOAN PARTY OR THE USE OF THE PROCEEDS OF
THE LOANS; (5) TO THE EXTENT REASONABLY REQUIRED IN CONNECTION WITH THE EXERCISE
OF ANY REMEDY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; (6) TO THE AGENT’S OR
SUCH LENDER’S INDEPENDENT AUDITORS, ACCOUNTANTS, ATTORNEYS AND OTHER
PROFESSIONAL ADVISORS; (7) TO ANY PROSPECTIVE PARTICIPANT OR ASSIGNEE UNDER ANY
ASSIGNMENT AND ACCEPTANCE, ACTUAL OR POTENTIAL, PROVIDED THAT SUCH PROSPECTIVE
PARTICIPANT OR ASSIGNEE AGREES TO KEEP SUCH INFORMATION CONFIDENTIAL TO THE SAME
EXTENT REQUIRED OF THE AGENT AND THE LENDERS HEREUNDER; (8) AS EXPRESSLY
PERMITTED UNDER THE TERMS OF ANY OTHER DOCUMENT OR AGREEMENT REGARDING
CONFIDENTIALITY TO WHICH FLEETWOOD OR ANY BORROWER IS PARTY OR IS DEEMED PARTY
WITH THE AGENT OR SUCH LENDER, AND (9) TO ITS AFFILIATES.

13.18       Conflicts with Other Loan Documents.  Unless otherwise expressly
provided in this Agreement (or in another Loan Document by specific reference to
the applicable provision contained in this Agreement), if any provision
contained in this Agreement conflicts with any provision of any other Loan
Document, the provision contained in this Agreement shall govern and control.

99


--------------------------------------------------------------------------------




13.19       Reinstatement.  To the maximum extent permitted by law, this
Agreement, and the Obligations, shall continue to be effective or be reinstated,
as the case may be, if at any time any amount received by any Agent or Lender in
respect of the Obligations is rescinded or must otherwise be restored or
returned by any such Person upon the insolvency, administration, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or any other Person
or upon the appointment of any receiver, intervenor, conservator, trustee or
similar official for any Borrower or any other Person or any substantial part of
its assets, or otherwise, all as though such payments had not been made.


ARTICLE 14
GUARANTY

14.1         Guaranty.  Each of Fleetwood and FMC hereby absolutely and
unconditionally guarantees the punctual payment when due, whether at stated
maturity, by acceleration or otherwise, of all Obligations of each Borrower, now
outstanding or hereafter arising under or in connection with this Agreement or
any other Loan Document, whether for principal of any Loan or the interest
thereon (including any interest which accrues after the filing of any proceeding
in bankruptcy, or would have accrued but for such filing) or Letters of Credit
or liabilities thereunder or for fees, taxes, additional compensation, expense
reimbursements, indemnification or otherwise as provided in this Agreement and
the other Loan Documents, pursuant to, subject to, and limited by the terms and
conditions of the Fleetwood Guaranty and the FMC Guaranty, respectively, and the
terms and conditions of each of the Fleetwood Guaranty and the FMC Guaranty are
hereby incorporated by reference.

[Signatures on Following Page]

100


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have entered into this Credit Agreement on the
date first above written.

“BORROWERS”

 

FLEETWOOD HOLDINGS INC.

FLEETWOOD HOMES OF ARIZONA, INC.

FLEETWOOD HOMES OF CALIFORNIA,
INC.

FLEETWOOD HOMES OF FLORIDA, INC.

FLEETWOOD HOMES OF GEORGIA, INC.

FLEETWOOD HOMES OF IDAHO, INC.

FLEETWOOD HOMES OF INDIANA, INC.

FLEETWOOD HOMES OF KENTUCKY,
INC.

FLEETWOOD HOMES OF NORTH
CAROLINA, INC.

FLEETWOOD HOMES OF OREGON, INC.

FLEETWOOD HOMES OF
PENNSYLVANIA, INC.

FLEETWOOD HOMES OF TENNESSEE,
INC.

FLEETWOOD HOMES OF TEXAS, L.P.
By:          FLEETWOOD GENERAL PARTNER
OF TEXAS, INC., its General Partner

FLEETWOOD HOMES OF VIRGINIA, INC.

FLEETWOOD HOMES OF WASHINGTON,
INC.

FLEETWOOD MOTOR HOMES OF
CALIFORNIA, INC.

FLEETWOOD MOTOR HOMES OF
INDIANA, INC.

FLEETWOOD MOTOR HOMES OF
PENNSYLVANIA, INC.

S-1


--------------------------------------------------------------------------------




 

 

FLEETWOOD TRAVEL TRAILERS OF
CALIFORNIA, INC.

FLEETWOOD TRAVEL TRAILERS OF
INDIANA, INC.

FLEETWOOD TRAVEL TRAILERS OF
KENTUCKY, INC.

FLEETWOOD TRAVEL TRAILERS OF
MARYLAND, INC.

FLEETWOOD TRAVEL TRAILERS OF
OHIO, INC.

FLEETWOOD TRAVEL TRAILERS OF
OREGON, INC.

FLEETWOOD TRAVEL TRAILERS OF
TEXAS, INC.

FLEETWOOD FOLDING TRAILERS, INC.

GOLD SHIELD, INC.

GOLD SHIELD OF INDIANA, INC.

CONTINENTAL LUMBER PRODUCTS,
INC.

FLEETWOOD GENERAL PARTNER OF
TEXAS, INC.

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

 

 

By:

/s/ Boyd R. Plowman

 

 

Name:

Boyd R. Plowman

 

 

Title:

Executive Vice President and Chief
Financial Officer

S-2


--------------------------------------------------------------------------------




 

“GUARANTOR”

 

FLEETWOOD ENTERPRISES, INC., as the
Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Boyd R. Plowman

 

 

Name:

Boyd R. Plowman

 

 

Title:

Executive Vice President and Chief
Financial Officer

S-3


--------------------------------------------------------------------------------




 

“AGENT”

 

BANK OF AMERICA, N.A., as the Agent

 

 

 

 

 

By:

/s/ Todd Eggertsen

 

 

 

Todd Eggertsen

 

 

 

Vice President

S-4


--------------------------------------------------------------------------------




 

“LENDERS”

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Todd Eggertsen

 

 

 

Todd Eggertsen

 

 

 

Vice President

S-5


--------------------------------------------------------------------------------




 

“LENDERS”

 

WELLS FARGO FOOTHILL, INC. fka
FOOTHILL CAPITAL CORPORATION, as a
Lender

 

 

 

 

 

By:

/s/ Juan Barrera

 

 

 

Juan Barrera

 

 

 

Vice President

S-6


--------------------------------------------------------------------------------




 

“LENDERS”

 

THE CIT GROUP/BUSINESS CREDIT, INC.,
as a Lender

 

 

 

 

 

By:

/s/ Jang Kim

 

 

 

Jang Kim

 

 

 

Vice President

S-7


--------------------------------------------------------------------------------




 

“LENDERS”

 

TEXTRON FINANCIAL CORPORATION, as
a Lender

 

 

 

 

 

By:

/s/ Norbert Schmidt

 

 

 

Norbert Schmidt

 

 

 

Vice President

 

S-8


--------------------------------------------------------------------------------


ANNEX A

to
Credit Agreement

Definitions

Capitalized terms used in the Loan Documents shall have the following respective
meanings (unless otherwise defined therein), and all section references in the
following definitions shall refer to sections of the Agreement:

“1998 Subordinated Debentures” means Fleetwood’s 6% Convertible Subordinated
Debentures due February 15, 2028 in the original principal amount of
$296,400,000.

“2003 Subordinated Debentures” means $100,000,000 in original principal amount
of unsecured, convertible senior subordinated debentures issued by Fleetwood on
December 22, 2003 on terms and conditions as in effect on such date.

“Accounts” means, as to any Person, all of such Person’s now owned or hereafter
acquired or arising accounts, as defined in the UCC, including any rights to
payment for the sale or lease of goods or rendition of services, whether or not
they have been earned by performance.

“Account Debtor” means each Person obligated in any way on or in connection with
an Account.

“ACH Transactions” means any cash management or related services including the
automatic clearinghouse transfer of funds by the Bank for the account of any
Loan Party pursuant to agreement or overdrafts.

“Adjusted Net Earnings from Operations” means, with respect to any fiscal period
the net income of Fleetwood and its consolidated Subsidiaries after provision
for income taxes for such fiscal period, as determined in accordance with GAAP
and reported on the Financial Statements for such period, excluding any and all
of the following included in such net income:  (a) gain or loss arising from the
sale of any capital assets; (b) gain arising from any write-up or any loss from
any write down in the book value of any asset; (c) earnings of any Person,
substantially all the assets of which have been acquired by Fleetwood or any of
its Subsidiaries in any manner, to the extent realized by such other Person
prior to the date of acquisition; (d) earnings of any Person in which any Person
other than Fleetwood or any of its Subsidiaries has an ownership interest unless
(and only to the extent) such earnings shall actually have been received by
Fleetwood or any of its Subsidiaries in the form of cash distributions; (e)
earnings of any Person to which assets of Fleetwood or any of its Subsidiaries
shall have been sold, transferred or disposed of, or into which any Subsidiary
shall have been merged, or which has been a party with Fleetwood or any of its
Subsidiaries to any consolidation or other form of reorganization, prior to the
date of such transaction; (f) gain arising from the acquisition of debt or
equity securities of Fleetwood or any of its Subsidiaries or from cancellation
or forgiveness of Debt; (g) gain (or loss) arising from extraordinary items, as
determined in accordance with GAAP, or from any other non-recurring items; (h)
interest income; (i) other income not earned from operations; (j) any write-down
or write-off of goodwill under FAS 142; (k) any non-cash

A-1


--------------------------------------------------------------------------------




adjustment required as a result of a change in GAAP that occurs after the
Closing Date; (l) write-downs of Fixed Assets (other than Eligible Real Estate
or Term Loan Collateral) or good will that requires a write-down in accordance
with GAAP; (m) expenses arising as a result of fees paid to the Agent or the
Lenders pursuant to Section 2.7 of the Agreement; (n) non-cash gains/losses from
discontinued operations; and (o) non-cash stock-based compensation expense.

“Affected Lender” has the meaning specified in Section 4.6(a).

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, ten percent (10%) or more of
the outstanding equity interest of such Person.  A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.

“Agent” means the Administrative Agent.

“Agent Advances” has the meaning specified in Section 1.2(i).

“Agent Fee Letter” means that certain fee letter dated January 5, 2007, between
the Agent and Fleetwood.

“Agent’s Liens” means the Liens in the Collateral granted to the Agent, for the
benefit of the Lenders, Bank, and the Agent pursuant to the Loan Documents.

“Agent-Related Persons” means the Agent, together with its Affiliates, and the
officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact of the Agent and such Affiliates.

“Agents” means the Agent.

“Aggregate Revolver Outstandings” means, at any date of determination:  the sum
of the following for all Borrowers: (a) the unpaid balance of Revolving Loans,
(b) the aggregate amount of Pending Revolving Loans, (c) one hundred percent
(100%) of the aggregate undrawn face amount of all outstanding Letters of
Credit, and (d) the aggregate amount of any unpaid reimbursement obligations in
respect of Letters of Credit.

“Agreement” means the Credit Agreement to which this Annex A is attached, as
from time to time amended, supplemented, modified or restated.

“Anniversary Date” means each anniversary of the Closing Date.

“Annual Appraisal Date” means each Anniversary Date.

“Applicable Margin” means with respect to the Revolving Loans, the Term Loan,
all other Obligations, the Unused Line Fee and the Letter of Credit Fee, a rate
per annum corresponding to the Levels set forth below opposite the Fixed Charge
Coverage Ratio set forth

A-2


--------------------------------------------------------------------------------




below determined for the four-Fiscal Quarter Period ended as of the end of the
most recent Fiscal Quarter.  Effective as of the Closing Date, adjustments in
Applicable Margins shall be determined by reference to the following grid:

Fixed Charge Coverage Ratio:

If Fixed Charge Coverage Ratio is:

 

Level

Greater than or equal to 1.30:1.00

 

Level I

Greater than or equal to 1.10:1.00, but less than 1.30:1.00

 

Level II

Greater than or equal to 0.75:1.00, but less than 1.10:1.00

 

Level III

Greater than or equal to 0.40:1.00, but less than 0.75:1.00

 

Level IV

Less than 0.40:1.00

 

Level V

Low to High

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Base Rate Lender Term Loans

 

0.25

%

0.25

%

0.50

%

0.75

%

1.00

%

LIBOR Lender Term Loans

 

2.00

%

2.25

%

2.50

%

2.75

%

3.00

%

Base Rate Revolving Loans

 

-0.25

%

-0.25

%

0.00

%

0.25

%

0.50

%

LIBOR Revolving Loans

 

1.50

%

1.75

%

2.00

%

2.25

%

2.50

%

Unused Line Fees

 

0.25

%

0.375

%

0.375

%

0.50

%

0.50

%

Letter of Credit Fees

 

1.25

%

1.50

%

1.75

%

2.00

%

2.00

%

 

All adjustments in the Applicable Margin shall be based on the unaudited
Financial Statements delivered pursuant to Section 5.2(b) and shall be
implemented on the first day of the calendar month commencing at least 5 days
after the date of delivery to the Lenders of the Financial Statements evidencing
the need for an adjustment, provided, however, that if the Applicable Margins
are adjusted at the end of any Fiscal Year based upon unaudited Financial
Statements delivered pursuant to Section 5.2(b) and if Fixed Charge Coverage
Ratio determined from the audited Financial Statements for such Fiscal Year
requires an adjustment in the Applicable Margins that would result in higher
Applicable Margins, then the Applicable Margins shall be adjusted retroactively
based on such audited Financial Statements and any increased amount owed by the
Borrowers as a result thereof shall be paid on the next applicable payment
date.  Failure to timely deliver any Financial Statements shall, in addition to
any other remedy provided for in this Agreement, result in an increase in the
Applicable Margins to the highest level set forth in the foregoing grid, until
the first day of the first calendar month following the delivery of those
Financial Statements demonstrating that such an increase is not required.  If a
Default or Event of Default has occurred and is continuing at the time any
reduction in the Applicable Margins is to be implemented, such reduction shall
not occur.

 “Appraisal Condition” means, at any time prior to the Facility Increase
Termination Date, either (a) (i) with respect to the Borrowing of the Delayed
Draw Term Loan, seventy-five percent (75%) of the aggregate fair market value of
FMC’s Term Loan Collateral subject to a Mortgage, as set forth in Updated
Appraisals, is greater than $18,071,425, or (ii) with respect to the Borrowing
of any Revolver Loans, seventy-five percent (75%) of the aggregate fair market
value of FMC’s Real Estate Subfacility Assets subject to a Mortgage, as set
forth in Updated Appraisals, is greater than $11,250,000; or (b) the
Administrative Agent shall have confirmed to FMC that Updated Appraisals shall
not be required.

A-3


--------------------------------------------------------------------------------




“Appraised Orderly Liquidation Value” means the orderly liquidation value of any
property set forth in any appraisal delivered in connection with this Agreement
or the Security Agreement.

“Assigned Contracts” means, collectively, all of the Loan Parties’ rights and
remedies under, and all moneys and claims for money due or to become due to any
Loan Party under those contracts set forth on Schedule 1.1 attached hereto, and
any other material contracts, and any and all amendments, supplements,
extensions, and renewals thereof including all rights and claims of any Loan
Party now or hereafter existing:  (i) under any insurance, indemnities,
warranties, and guarantees provided for or arising out of or in connection with
any of the foregoing agreements; (ii) for any damages arising out of or for
breach or default under or in connection with any of the foregoing contracts;
(iii) to all other amounts from time to time paid or payable under or in
connection with any of the foregoing agreements; or (iv) to exercise or enforce
any and all covenants, remedies, powers and privileges thereunder.

“Assignee” has the meaning specified in Section 11.2(a).

“Assignment and Acceptance” has the meaning specified in Section 11.2(a).

“Assuming Lender” has the meaning specified in Section 4.6(b).

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by the Agent and, without
duplication, the reasonably allocated costs and expenses of internal legal
services of the Agent.

“Availability” means, at any time (a) the lesser of (i) the Maximum Revolver
Amount minus the Aggregate Revolver Outstandings or (ii) the Borrowing Base
minus the Aggregate Revolver Outstandings minus (b) Reserves other than Reserves
deducted in calculating the Borrowing Base.

“Bank” means Bank of America, N.A., a national banking association, or any
successor entity thereto.

“Bank Products” means any one or more of the following types of services or
facilities extended to Fleetwood or any of its Subsidiaries by the Bank or any
affiliate of the Bank in reliance on the Bank’s agreement to indemnify such
affiliate:  (i) credit cards; (ii) ACH Transactions; (iii) cash management,
including controlled disbursement services; and (iv) Hedge Agreements.

“Bank Product Reserves” means all reserves which the Agent from time to time
establishes in its reasonable discretion for the Bank Products then provided or
outstanding.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

A-4


--------------------------------------------------------------------------------




“Base Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Bank in Charlotte, North Carolina as
its “prime rate” (the “prime rate” being a rate set by the Bank based upon
various factors including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate).  Any change
in the prime rate announced by the Bank shall take effect at the opening of
business on the day specified in the public announcement of such change.  Each
Interest Rate based upon the Base Rate shall be adjusted simultaneously with any
change in the Base Rate.

“Base Rate Loans” means the Base Rate Revolving Loans and the Base Rate Lender
Term Loans.

“Base Rate Revolving Loan” means a Revolving Loan during any period in which it
bears interest based on the Base Rate.

“Base Rate Lender Term Loan” means any portion of a Lender Term Loan during any
period in which such portion bears interest based on the Base Rate.

“Blocked Account Agreement” means an agreement among a Borrower, the Agent and a
Clearing Bank, in form and substance reasonably satisfactory to the Agent,
concerning the collection of payments which represent the proceeds of Accounts
or of any other Collateral.

 “Borrowers” has the meaning given that term in the preamble to the Agreement.

“Borrowing” means a borrowing hereunder consisting of Revolving Loans, the
Initial Term Loan or the Delayed Draw Term Loan, in each case, made on the same
day by the Lenders to a Borrower or by Bank in the case of a Borrowing funded by
Non-Ratable Loans or by the Agent in the case of a Borrowing consisting of an
Agent Advance, or the issuance of Letters of Credit hereunder.

“Borrowing Base” means an amount equal to (a) the sum of (i) eighty-five percent
(85%) of the Net Amount of its Eligible Accounts, plus (ii) the lesser of (A)
the Maximum Inventory Loan Amount and (B) the sum of (1) the lesser of (I)
fifty-five percent (55%) of its Eligible Inventory, valued at the lower of cost
on a first-in, first-out basis or market (other than motor home chassis) and
(II) eighty-five percent (85%) of the appraised orderly liquidation value of its
Eligible Inventory (other than motor home chassis) and (2) the lesser of (I)
eighty percent (80%) of its Eligible Inventory, valued at the lower of cost on a
first-in, first-out basis or market (consisting of motor home chassis) and (II)
ninety percent (90%) of the appraised orderly liquidation value of its Eligible
Inventory (consisting of motor home chassis), plus (iii) the lesser of (A)
seventy-five percent (75%) of the appraised fair market value of its Real Estate
Subfacility Assets subject to a Mortgage and (B) the Maximum Real Estate Loan
Amount minus (b) Reserves from time to time established by the Agent in its
reasonable credit judgment.  Notwithstanding anything to the contrary in the
Loan Documents, (i) the amount advanced against the Accounts and Inventory of
Fleetwood Folding Trailer shall not exceed $8,000,000 and (ii) the amount
advanced against aggregate manufactured housing Inventory shall not exceed the
lesser of (A) $10,000,000 and (B) 30% of the Borrowing Base attributable to
aggregate Eligible Inventory.

A-5


--------------------------------------------------------------------------------




“Borrowing Base Certificate” means a certificate, in form and substance
reasonably satisfactory to Agent, by which Borrowers certify calculation of the
Borrowing Base.  All calculations of the Borrowing Base in connection with the
preparation of any Borrowing Base Certificate shall originally be made by FMC
and certified to the Agent; provided, that the Agent shall have the right to
review and adjust, in the exercise of its reasonable credit judgment, any such
calculation (1) to reflect its reasonable estimate of declines in value of any
of the Collateral described therein, and (2) to the extent that such calculation
is not in accordance with this Agreement.

“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in Los Angeles, California or Charlotte, North Carolina are required
or permitted to be closed, and (b) with respect to all notices, determinations,
fundings and payments in connection with the LIBOR Rate or LIBOR Rate Loans, any
day that is a Business Day pursuant to clause (a) above and that is also a day
on which trading in Dollars is carried on by and between banks in the London
interbank market.

“Business Unit” means (a) for purposes of Section 5.2(c), Section 5.2(f) and
Section 8.1(o),  the Borrowers; and (b) for all other purposes, (i) the
Borrowers, (ii) Fleetwood Folding Trailer, (iii) the Excluded Subsidiaries; (iv)
the Inactive Subsidiaries; and (v) Fleetwood.

“Canadian Security Agreement” means the Canadian Security Agreement, dated as of
the Original Closing Date between Fleetwood Canada and the Agent for the benefit
of the Agent and the Lenders.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

“Capital Expenditures” means all payments due during any relevant period
(whether or not paid during any fiscal period) in respect of the cost of any
fixed asset or improvement, or replacement, substitution, or addition thereto,
which has a useful life of more than one year, including, without limitation,
those costs arising in connection with the direct or indirect acquisition of
such asset by way of increased product or service charges or in connection with
a Capital Lease.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock or other equity interests, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights, options to purchase or other rights to acquire
any of the foregoing.

“Capital Lease” of a Person means any lease of property by such Person which, in
accordance with GAAP, should be reflected as a capital lease on the balance
sheet of such Person.

A-6


--------------------------------------------------------------------------------




“Cash Collateral” has the meaning specified in Section 1.4(g).

“Change of Control” means either (i) a change shall occur in the Board of
Directors of Fleetwood so that a majority of the Board of Directors of Fleetwood
ceases to consist of the individuals who constituted the Board of Directors of
Fleetwood on the Closing Date (or individuals whose election or nomination for
election was approved by a vote of more than 50% of the directors then in office
who either were directors of Fleetwood on the Closing Date or whose election or
nomination for election previously was so approved); or (ii) any Person or Group
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission),
shall become or be the owner, directly or indirectly, beneficially or of record,
of shares representing more than 20% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of Fleetwood on a fully
diluted basis; or (iii) except as permitted hereunder, any Loan Party (other
than Fleetwood) ceases to be a direct or indirect wholly-owned Subsidiary of
Fleetwood; or (iv) a “change of control,” “fundamental change” or any similar
term, as any such term is defined in the indenture under which the 1998
Subordinated Debentures or the 2003 Subordinated Debentures are issued.

“Chattel Paper” means, as to any Person, all of such Person’s now owned or
hereafter acquired chattel paper, as defined in the UCC, including electronic
chattel paper.

“Clearing Bank” means the Bank or any other banking institution with which a
Payment Account has been established pursuant to a Blocked Account Agreement.

“Closing Date” means the date of the Agreement.

“Closing Fee” has the meaning specified in Section 2.4.

“Code” means the Internal Revenue Code of 1986.

“COLI Policies” means those insurance policies identified on Schedule A attached
hereto.

“Collateral” means all of the Loan Parties’ personal property, any Mortgaged
Property, and all other assets of any Person (other than the COLI Policies),
from time to time subject to the Agent’s Liens securing payment or performance
of the Obligations.

“Commitment” means, at any time with respect to a Lender, the principal amount
set forth beside such Lender’s name under the heading “Commitment” on Schedule
1.2 attached hereto or on the signature page of the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder in accordance with the
provisions of Section 11.2, as such Commitment may be adjusted from time to time
in accordance with the provisions of Section 11.2, and “Commitments” means,
collectively the aggregate amount of the commitments of all of the Lenders.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any such substance or waste.

A-7


--------------------------------------------------------------------------------




“Continuation/Conversion Date” means the date on which a Loan is converted into
or continued as a LIBOR Rate Loan.

“Contribution Agreement” means the Contribution, Indemnity and Subrogation
Agreement, dated as of the Original Closing Date, among the Loan Parties.

“Copyright” has the meaning specified in Copyright Security Agreement.

“Copyright Security Agreement” means the Amended and Restated Copyright Security
Agreement, dated as of the Closing Date, executed and delivered by a Loan Party
to the Agent, for the benefit of the Agent and the Lenders, to evidence and
perfect the Agent’s security interest in such Loan Party’s present and future
copyrights and related licenses and rights.

“Credit Support” has the meaning specified in Section 1.4(a).

“Debt” means, with respect to any Person and without duplication, all
liabilities, obligations and indebtedness of such Person to any other Person, of
any kind or nature, now or hereafter owing, arising, due or payable, howsoever
evidenced, created, incurred, acquired or owing, whether primary, secondary,
direct, contingent, fixed or otherwise, consisting of indebtedness for borrowed
money or the deferred purchase price of property, excluding trade payables
incurred in the ordinary course of business, but including (a) all Obligations;
(b) all obligations and liabilities of any other Person secured by any Lien on
the such Person’s property, even though such Person shall not have assumed or
become liable for the payment thereof; provided, however, that all such
obligations and liabilities which are limited in recourse to such property shall
be included in Debt only to the extent of the book value of such property as
would be shown on a balance sheet of such Person prepared in accordance with
GAAP; (c) all obligations or liabilities created or arising under any Capital
Lease or conditional sale or other title retention agreement with respect to
property used or acquired by such Person, even if the rights and remedies of the
lessor, seller or lender thereunder are limited to repossession of such
property; provided, however, that all such obligations and liabilities which are
limited in recourse to such property shall be included in Debt only to the
extent of the book value of such property as would be shown on a balance sheet
of such Person prepared in accordance with GAAP; (d) all obligations and
liabilities under Guaranties; (e) the present value (discounted at the Base
Rate) of lease payments due under synthetic leases; and (f) all obligations and
liabilities under any preferred stock (including the Trust Securities) or
similar securities.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent (2%)
per annum.  Each Default Rate shall be adjusted simultaneously with any change
in the applicable Interest Rate.  In addition, the Default Rate shall result in
an increase in the Letter of Credit Fee by 2 percentage points per annum during
any period for which the Default Rate is applied.

“Defaulting Lender” has the meaning specified in Section 12.15(c).

A-8


--------------------------------------------------------------------------------




“Delayed Draw Aggregate Availability” means, at any time, the lesser of (a) the
Maximum Delayed Draw Amount and (b) seventy-five percent (75%) of the aggregate
fair market value of FMC’s Term Loan Collateral subject to a Mortgage, as set
forth in Updated Appraisals minus $18,071,425.

“Delayed Draw Commitment” means, at any time with respect to a Lender, the
principal amount set forth beside such Lender’s name under the heading “Delayed
Draw Commitment” on Schedule 1.2 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 11.2, as such Delayed
Draw Commitment may be adjusted from time to time in accordance with the
provisions of Section 11.2 and Section 13.19, and “Delayed Draw Commitments”
means, collectively, the aggregate amount of such commitments of all Lenders.

“Delayed Draw Date” means the date on which the Borrowing of the Delayed Draw
Term Loan occurs.

“Delayed Draw Loan Note” and “Delayed Draw Loan Notes” have the meanings
specified in Section 1.9(a).

“Delayed Draw Term Loan” has the meaning specified in Section 1.9(a).

“Delayed Draw Lender Term Loan” has the meaning specified in Section 1.9(a).

“Designated Account” has the meaning specified in Section 1.2(c).

“Distribution” means, in respect of any Person: (a) the payment or making of any
dividend or other distribution of property in respect of Capital Stock of such
Person, other than distributions in Capital Stock of the same class; or (b) the
redemption or other acquisition by such Person of its Capital Stock.

“Documents” means, with respect to any Person, all documents as such term is
defined in the UCC, including bills of lading, warehouse receipts or other
documents of title, now owned or hereafter acquired by such Person.

“DOL” means the United States Department of Labor or any successor department or
agency.

“Dollar” and “$” means dollars in the lawful currency of the United States. 
Unless otherwise specified, all payments under the Agreements shall be made in
Dollars.

“EBITDA” means, with respect to any fiscal period, Adjusted Net Earnings from
Operations, plus, to the extent deducted in the determination of Adjusted Net
Earnings from Operations for that fiscal period, interest expenses, Federal,
state, local and foreign income taxes, depreciation and amortization.

“Eligible Accounts” means the Accounts of FMC (which for purposes of this
definition only shall include Fleetwood Canada) which the Agent in the exercise
of its reasonable commercial discretion determines to be Eligible Accounts. 
Without limiting the discretion of the

A-9


--------------------------------------------------------------------------------




Agent to establish other criteria of ineligibility, Eligible Accounts shall not,
unless the Agent in its sole discretion elects (which discretion cannot be
exercised without the consent of all Lenders), include any Account:

(a)           with respect to which more than 60 days have elapsed since the
date of the original invoice therefor;

(b)           with respect to which any of the representations, warranties,
covenants, and agreements contained in the Security Agreement are incorrect or
have been breached;

(c)           with respect to which Account (or any other Account due from such
Account Debtor), in whole or in part, two or more checks, promissory notes,
drafts, trade acceptances or other instruments for the payment of money have
been received, presented for payment and returned uncollected for any reason
within any six month period;

(d)           which represents a progress billing (as hereinafter defined); for
the purposes hereof, “progress billing” means any invoice for goods sold or
leased or services rendered under a contract or agreement pursuant to which the
Account Debtor’s obligation to pay such invoice is conditioned upon a Borrower’s
completion of any further performance under the contract or agreement;

(e)           with respect to which any one or more of the following events has
occurred to the Account Debtor on such Account:  death or judicial declaration
of incompetency of an Account Debtor who is an individual; the filing by or
against the Account Debtor of a request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as a bankrupt,
winding-up, or other relief under the bankruptcy, insolvency, or similar laws of
the United States, any state or territory thereof, or any foreign jurisdiction,
now or hereafter in effect; the making of any general assignment by the Account
Debtor for the benefit of creditors; the appointment of a receiver or trustee
for the Account Debtor or for any of the assets of the Account Debtor,
including, without limitation, the appointment of or taking possession by a
“custodian,” as defined in the Bankruptcy Code; the institution by or against
the Account Debtor of any other type of insolvency proceeding (under the
bankruptcy laws of the United States or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, the Account Debtor; the sale, assignment, or
transfer of all or any material part of the assets of the Account Debtor (unless
the transferee is, in the Agent’s judgment, able to pay); the nonpayment
generally by the Account Debtor of its debts as they become due; or the
cessation of the business of the Account Debtor as a going concern;

(f)            if fifty percent (50%) or more of the aggregate Dollar amount of
outstanding Accounts owed at such time by the Account Debtor thereon is
classified as ineligible under clause (a) above;

(g)           owed by an Account Debtor which: (i) does not maintain its chief
executive office in the United States of America or Canada (other than the
Province of Newfoundland); or (ii) is not organized under the laws of the United
States of America or Canada or any state or province thereof; or (iii) is the
government of any foreign country or

A-10


--------------------------------------------------------------------------------




sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof; except to the extent that such Account is secured or
payable by a letter of credit satisfactory to the Agent in its discretion;

(h)           owed by an Account Debtor which is an Affiliate or employee of
Fleetwood or any of its Subsidiaries;

(i)            except as provided in clause (k) below, with respect to which
either the perfection, enforceability, or validity of the Agent’s Liens in such
Account, or the Agent’s right or ability to obtain direct payment to the Agent
of the proceeds of such Account, is governed by any federal, state, or local
statutory requirements other than those of the UCC;

(j)            owed by an Account Debtor to which Fleetwood or any of its
Subsidiaries, is indebted in any way, or which is subject to any right of setoff
or recoupment by the Account Debtor, unless the Account Debtor has entered into
an agreement acceptable to the Agent to waive setoff rights; or if the Account
Debtor thereon has disputed liability or made any claim with respect to any
other Account due from such Account Debtor; but in each such case only to the
extent of such indebtedness, setoff, recoupment, dispute, or claim;

(k)           owed by the government of the United States of America, or any
department, agency, public corporation, or other instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq.), and any other steps necessary or desirable to perfect the Agent’s Liens
therein, have been complied with to the Agent’s satisfaction with respect to
such Account;

(l)            owed by any state, municipality, or other political subdivision
of the United States of America, or any department, agency, public corporation,
or other instrumentality thereof and as to which the Agent determines that its
Lien therein is not or cannot be perfected;

(m)          which represents a sale on a bill-and-hold, guaranteed sale, sale
and return, sale on approval, consignment, or other repurchase or return basis;

(n)           which is evidenced by a promissory note or other instrument or by
chattel paper;

(o)           if the Agent believes, in the exercise of its reasonable
commercial judgment, that such Account may not be collected for any reason;

(p)           with respect to which the Account Debtor is located in any state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit a Borrower to seek judicial enforcement in such State of
payment of such Account, unless such Borrower has qualified to do business in
such state or has filed a Notice of Business Activities Report or equivalent
report for the then current year;

(q)           which arises out of a sale not made in the ordinary course of a
Borrower’s business;

A-11


--------------------------------------------------------------------------------




(r)            with respect to which the goods giving rise to such Account have
not been shipped and delivered to and accepted by the Account Debtor or the
services giving rise to such Account have not been performed by a Borrower, and,
if applicable, accepted by the Account Debtor, or the Account Debtor revokes its
acceptance of such goods or services;

(s)           owed by an Account Debtor which is obligated to FMC or Fleetwood,
as applicable respecting Accounts the aggregate unpaid balance of which exceeds
ten percent (10%) of the aggregate unpaid balance of all Accounts owed to FMC or
Fleetwood, as applicable at such time by all of the Account Debtors, but only to
the extent of such excess;

(t)            which is not subject to a first priority and perfected security
interest securing the Revolving Loans in favor of the Agent for the benefit of
the Lenders; and

(u)           an Account representing a dealer rebate or other sales program
accrual.

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of Eligible Accounts.

“Eligible Assignee” means (a) a commercial bank, commercial finance company or
other asset based lender, having total assets in excess of $1,000,000,000; (b)
any Lender listed on the signature page of this Agreement; (c) any Affiliate of
any Lender; and (d) if an Event of Default has occurred and is continuing, any
Person reasonably acceptable to the Agent.

“Eligible Inventory” means Inventory, which the Agent, in its reasonable
commercial discretion, determines to be Eligible Inventory.  Without limiting
the discretion of the Agent to establish other criteria of ineligibility,
Eligible Inventory shall not, unless the Agent in its sole discretion elects
(which discretion cannot be exercised without the consent of all Lenders),
include any Inventory:

(a)           that is not owned by the applicable Borrower;

(b)           that is not subject to the Agent’s Liens, which are perfected as
to such Inventory, or that are subject to any other Lien whatsoever (other than
the Liens described in clauses (a) or (d) of the definition of Permitted Liens
provided that such Permitted Liens (i) are junior in priority to the Agent’s
Liens or subject to Reserves and (ii) do not impair directly or indirectly the
ability of the Agent to realize on or obtain the full benefit of the
Collateral);

(c)           that does not consist of finished goods or raw materials;

(d)           that consists of work-in-process, chemicals, samples, prototypes,
supplies, or packing and shipping materials;

(e)           that is not in good condition, is defective or unmerchantable, or
does not meet all standards imposed by any Governmental Authority having
regulatory authority over such goods, their use or sale;

(f)            that is obsolete;

A-12


--------------------------------------------------------------------------------




(g)           that is located outside the United States of America (or that is
in-transit from vendors or suppliers);

(h)           that is located in a public warehouse or in possession of a bailee
or in a facility leased by the Borrower, if the warehouseman, the bailee or the
lessor has not delivered to the Agent, a subordination or landlord agreement in
form and substance satisfactory to the Agent or if a Reserve for rents or
storage charges has not been established for Inventory at that location;

(i)            that contains or bears any Proprietary Rights licensed to a
Borrower by any Person, if the Agent is not satisfied that it may sell or
otherwise dispose of such Inventory in accordance with the terms of the Security
Agreement and Section 9.2 without infringing the rights of the licensor of such
Proprietary Rights or violating any contract with such licensor (and without
payment of any royalties other than any royalties due with respect to the sale
or disposition of such Inventory pursuant to the existing license agreement),
and as to which the applicable Borrower has not delivered to the Agent a consent
or sublicense agreement from such licensor in form and substance acceptable to
the Agent if requested;

(j)            that is not reflected in the details of a current inventory
report delivered to the Agent; or

(k)           that is Inventory placed on consignment.

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of Eligible Inventory.

“Eligible Real Estate” means the Real Estate of FMC and Fleetwood which the
Agent in the exercise of its reasonable commercial discretion determines to be
Eligible Real Estate.  Without limiting the discretion of the Agent to establish
other criteria of ineligibility, Eligible Real Estate shall not, unless the
Agent in its sole discretion elects (which discretion cannot be exercised
without the consent of Majority Lenders), include any Real Estate:

(a)             that is not owned in fee simple by FMC or Fleetwood and listed
on Schedule B attached hereto;

(b)           that is not subject to a recorded Mortgage which creates a first
priority Lien to secure the Revolving Loans or that are subject to any other
Lien whatsoever (other than the Liens securing the Term Loan and the Liens
described in clauses (a), (d) or (e) of the definition of Permitted Liens
provided that all such Liens are (i) junior in priority to the Agent’s Liens
securing the Revolving Loans or subject to Reserves and (ii) do not impair
directly or indirectly the ability of the Agent to realize on or obtain the full
benefit of the Collateral);

(c)           that is not marketable;

(d)           that has not been appraised by an appraiser satisfactory to the
Agent;

(e)           that is located outside the United States; or

A-13


--------------------------------------------------------------------------------




(f)            that is subject to a lease or sublease in favor of any Person if
the tenant or subtenant, as the case may be, has not delivered to the Agent a
subordination and attornment agreement in form and substance satisfactory to the
Agent.

If any Real Estate at any time ceases to be Eligible Real Estate, such Real
Estate shall promptly be excluded from the calculation of Eligible Real Estate.

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for a Release or injury to the
environment.

“Environmental Compliance Reserve” means any reserve which the Agent establishes
in its reasonable discretion after prior written notice to the Borrowers from
time to time for amounts that are reasonably likely to be expended by Fleetwood
or any of its Subsidiaries in order for such Person and its operations and
property (a) to comply with any notice from a Governmental Authority asserting
material non-compliance with Environmental Laws, or (b) to correct any such
material non-compliance identified in a report delivered to the Agent and the
Lenders pursuant to Section 7.7.

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case relating to
environmental, health, safety and land use matters.

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(a) any liability under Environmental Laws, or (b) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Contaminant into the environment.

“Equipment” means, with respect to any Person, all of such Person’s now owned
and hereafter acquired machinery, equipment, furniture, furnishings, fixtures,
and other tangible personal property (except Inventory), including embedded
software, motor vehicles with respect to which a certificate of title has been
issued, aircraft, dies, tools, jigs, molds and office equipment, as well as all
of such types of property leased by such Person and all of such Person’s rights
and interests with respect thereto under such leases (including, without
limitation, options to purchase); together with all present and future additions
and accessions thereto, replacements therefor, component and auxiliary parts and
supplies used or to be used in connection therewith, and all substitutes for any
of the foregoing, and all manuals, drawings, instructions, warranties and rights
with respect thereto; wherever any of the foregoing is located.

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Fleetwood or any of its Subsidiaries within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

A-14


--------------------------------------------------------------------------------




“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by Fleetwood or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by Fleetwood or any ERISA Affiliate from a Multi-employer
Plan or notification that a Multi-employer Plan is in reorganization, (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multi-employer Plan,
(e) the occurrence of an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multi-employer Plan,
or (f) the imposition of any material liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
Fleetwood or any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

“Excluded Subsidiaries” means, collectively, all Subsidiaries identified on
Schedule 6.5 attached hereto as an “Excluded Subsidiary”.

 “Existing Commitments” means the “Revolving Credit Commitments” as defined in
the Second Amended and Restated Credit Agreement which are outstanding on the
Amendment and Restatement Closing Date immediately prior to the effectiveness of
this Agreement.

 “Existing Lenders” means the “Lenders” as defined in the Second Amended and
Restated Credit Agreement.

“Existing Loans” means “Loans” as defined in the Second Amended and Restated
Credit Agreement which are outstanding on the Closing Date immediately prior to
the effectiveness of this Agreement.

“Existing Mortgages” means “Mortgages” as defined in the Second Amended and
Restated Credit Agreement which were filed in connection with the Second Amended
and Restated Credit Agreement.

“Existing Mortgage Title Policies” means the existing mortgage title policies
insuring that the Existing Mortgages constitute first priority mortgage liens
subject only to Permitted Liens under clauses (a), (b), (d) and (e) of the
definition of “Permitted Liens” under the Second Amended and Restated Credit
Agreement.

“Facility Increase Termination Date” means the earliest to occur of (i) sixty
(60) days after the date that all Updated Appraisals for each item of Real
Estate that constitutes Term Loan Collateral or a Real Estate Subfacility Asset
have been delivered to the Agent, (ii) July 31, 2007, (iii) the date the Total
Facility is terminated either by the Borrowers pursuant to Section 3.2

A-15


--------------------------------------------------------------------------------




or by the Majority Lenders pursuant to Section 9.2, (iv) the date the Agreement
is otherwise terminated for any reason whatsoever pursuant to the terms of the
Agreement and (v) the date the Revolving Credit Commitments are terminated or
have expired.

“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Bank on such
day on such transactions as determined by the Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

“Fee Letters” means the Agent Fee Letter and the separate fee letters, if any,
dated the date hereof, between the Agent and each of the Lenders.

 “Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Sections 5.2 and 6.6 or any other financial
statements required to be given to the Lenders pursuant to this Agreement.

“First Amended and Restated Credit Agreement” means that certain Amended and
Restated Credit Agreement dated as of the First Amendment and Restatement Date,
by and among Fleetwood, the Borrowers, the Lenders, and the Agent, and the other
parties thereto, as amended by that certain First Amendment to Amended and
Restated Credit Agreement and Consent of Guarantors dated as of June 4, 2004, as
amended by that certain Second Amendment to Amended and Restated Credit
Agreement and Consent of Guarantors dated as of November 29, 2004, and as
amended by that certain Third Amendment to Amended and Restated Credit Agreement
and Consent of Guarantors dated as of March 2, 2005.

“First Amendment and Restatement Date” means May 14, 2004.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year.

“Fiscal Year” means Fleetwood’s fiscal year for financial accounting purposes,
which currently ends on the last Sunday in April.

“Fixed Assets” means, as to any Person, the Equipment and Real Estate of such
Person.

A-16


--------------------------------------------------------------------------------




“Fixed Charge Coverage Ratio” means, with respect to any fiscal period, the
ratio of EBITDA to Fixed Charges.

“Fixed Charges” means, with respect to any fiscal period, for Fleetwood on a
consolidated basis, without duplication (a) interest expense paid in cash;
(b) Capital Expenditures (excluding Capital Expenditures funded with Debt other
than the Revolving Loans); (c) scheduled principal payments of Debt; (d)
Distributions paid in cash by Fleetwood or the Fleetwood Trust (including in
Fixed Charges any Distribution paid in cash during the Fiscal Quarter ended
April, 2006 in respect of the regularly scheduled interest payable on the 1998
Subordinated Debentures on February 15, 2006, but excluding from Fixed Charges
Distributions paid in cash during the Fiscal Quarter ended April, 2006 in
respect of deferred interest accrual on the 1998 Subordinated Debentures in an
amount not to exceed $58,800,000); and (e) without duplication of clause (d),
payments made in cash on Subordinated Debt.

“Fleetwood” has the meaning given such term in the preamble.

“Fleetwood Canada” means Fleetwood Canada Ltd., an Ontario corporation.

“Fleetwood Folding Trailer” means Fleetwood Folding Trailers, Inc., a Delaware
corporation.

“Fleetwood Guaranty” means the Third Amended and Restated Guaranty dated as of
the Closing Date from Fleetwood to the Agent, for its benefit and the benefit of
the Lenders.

“Fleetwood Liquidity” means, for any calendar month, thirty day period or single
day, as applicable, the sum of (a) the average daily Availability during such
calendar month, thirty day period or single day, as applicable, plus (b) the
average daily Qualified Cash Equivalents held by the Loan Parties, during such
calendar month, thirty day period or single day.

“Fleetwood Trust” means Fleetwood Capital Trust, a business trust organized
under the laws of the State of Delaware, whose sole assets consist of the 1998
Subordinated Debentures.

“Flexibility Conditions” means as of any date and with respect to any
transaction, (a) no Default or Event of Default has occurred and is continuing
as of such date both before and after giving effect to such transaction, and
(b) Fleetwood Liquidity (i) for the thirty day period ending as of the date of
the applicable transaction, is greater than $50,000,000 both before and after
giving effect to such transaction and (ii) on the date of the applicable
transaction, is greater than $25,000,000 both before and after giving effect to
such transaction.

“FMC” means, collectively and jointly and severally, the Borrowers.

“FMC Guaranty” means the Third Amended and Restated FMC Guaranty dated as of the
Closing Date from FMC to the Agent, for its benefit and the benefit of the
Lenders.

 “Funding Date” means the date on which a Borrowing occurs.

A-17


--------------------------------------------------------------------------------


“FVC” means FVC, Inc.

“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which, in the case of Section 7.24, shall be as are
applicable to the circumstances as of the Closing Date.

“General Intangibles” means, with respect to any Person, all of such Person’s
now owned or hereafter acquired general intangibles, choses in action and causes
of action and all other intangible personal property of such Person of every
kind and nature (other than Accounts), including, without limitation, all
contract rights, payment intangibles, Proprietary Rights, corporate or other
business records, inventions, designs, blueprints, plans, specifications,
patents, patent applications, trademarks, service marks, trade names, trade
secrets, goodwill, copyrights, computer software, customer lists, registrations,
licenses, franchises, tax refund claims, any funds which may become due to such
Person in connection with the termination of any Plan or other employee benefit
plan or any rights thereto and any other amounts payable to such Person from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, property, casualty or any similar type of insurance and any
proceeds thereof, proceeds of insurance covering the lives of key employees on
which such Person is beneficiary, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
equity interests or Investment Property and any letter of credit, guarantee,
claim, security interest or other security held by or granted to such Person.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Guarantors” means, collectively, Fleetwood, Fleetwood Canada and Fleetwood
International Inc., a California corporation, and any Subsidiary of Fleetwood
which becomes a Guarantor in accordance with the requirements of this Agreement.

“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend or
other obligations of any other Person (the “guaranteed obligations”), or assure
or in effect assure the holder of the guaranteed obligations against loss in
respect thereof, including any such obligations incurred through an agreement,
contingent or otherwise: (a) to purchase the guaranteed obligations or any
property constituting security therefor; (b) to advance or supply funds for the
purchase or payment of the guaranteed obligations or to maintain a working
capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

A-18


--------------------------------------------------------------------------------




“Hedge Agreement” means, with respect to any Person, any and all transactions,
agreements or documents now existing or hereafter entered into, which provide
for an interest rate, credit, commodity or equity swap, cap, floor, collar,
forward foreign exchange transaction, currency swap, cross currency rate swap,
currency option, or any combination of, or option with respect to, these or
similar transactions, for the purpose of hedging such Person’s exposure to
fluctuations in interest or exchange rates, loan, credit exchange, security or
currency valuations or commodity prices.

“Holdings” has the meaning given such term in the preamble.

“Inactive Subsidiaries” means, collectively, all Subsidiaries identified on
Schedule 6.5 attached hereto as an “Inactive Subsidiary” and any other
Subsidiary formed from time to time after the Closing Date and so designated by
the Borrowers, so long as such other Subsidiaries, in the aggregate own assets
of less than $250,000 and have revenues of less than $1,000,000.

“Initial Funding Date” shall mean the date of the funding of the initial
Revolving Loans or the Initial Term Loan, as applicable, under this Agreement,
amended and restated as of the date hereof.

“Initial Lender Term Loan” has the meaning specified in Section 1.3(a).

“Initial Term Loan” has the meaning specified in Section 1.3(a).

“Initial Loan Note” and “Initial Loan Notes” have the meanings specified in
Section 1.3(a).

“Instruments” means, with respect to any Person, all instruments as such term is
defined in the UCC, now owned or hereafter acquired by such Person.

“Interest Period” means, as to any LIBOR Rate Loan, the period commencing on the
Funding Date of such Loan or on the Continuation/Conversion Date on which the
Loan is converted into or continued as a LIBOR Rate Loan, and ending on the date
one, two, three or six months thereafter as selected by the Borrower in its
Notice of Borrowing, in the form attached hereto as Exhibit D, or Notice of
Continuation/Conversion, in the form attached hereto as Exhibit E, provided
that:

(a)           if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

(b)           any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c)           no Interest Period shall extend beyond the Stated Termination
Date.

A-19


--------------------------------------------------------------------------------




“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 2.1.

“Inventory” means, with respect to any Person, all of such Person’s now owned
and hereafter acquired inventory, goods and merchandise, wherever located, to be
furnished under any contract of service or held for sale or lease, all returned
goods, raw materials, work-in-process, finished goods (including embedded
software), other materials and supplies of any kind, nature or description which
are used or consumed in such Person’s business or used in connection with the
packing, shipping, advertising, selling or finishing of such goods, merchandise,
and all documents of title or other Documents representing them.

“Investment Property” means, with respect to any Person, all of such Person’s
right title and interest in and to any and all: (a) securities whether
certificated or uncertificated; (b) securities entitlements; (c) securities
accounts; (d) commodity contracts; or (e) commodity accounts.

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Latest Projections” means the projections most recently received by the Agent
pursuant to Section 5.2(f) of the Existing Credit Facility or this Agreement.

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereof and shall include any Revolving Credit Lender and the Agent to the extent
of any Agent Advance outstanding and the Bank to the extent of any Non-Ratable
Loan outstanding; provided that no such Agent Advance or Non-Ratable Loan shall
be taken into account in determining any Lender’s Pro Rata Share.

“Lender Term Loan” means the Delayed Draw Lender Term Loan and the Initial
Lender Term Loan.

“Letter of Credit” has the meaning specified in Section 1.4(a).

“Letter of Credit Fee” has the meaning specified in Section 2.6.

“Letter of Credit Issuer” means the Bank, any Affiliate of the Bank or any other
financial institution that issues any Letter of Credit pursuant to this
Agreement.

“LIBOR Rate” means, for any Interest Period, with respect to LIBOR Rate Loans,
the rate of interest per annum determined pursuant to the following formula:

LIBOR Rate  =                    Offshore Base Rate                  

1.00 - Eurodollar Reserve Percentage

Where,

“Offshore Base Rate” means the rate per annum appearing on Telerate Page 3750
(or any successor page) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) two Business Days prior to the
first

A-20


--------------------------------------------------------------------------------




day of such Interest Period for a term comparable to such Interest Period.  If
for any reason such rate is not available, the Offshore Base Rate shall be, for
any Interest Period, the rate per annum appearing on Reuters Screen LIBO Page as
the London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates.  If for any reason none of the
foregoing rates is available, the Offshore Base Rate shall be, for any Interest
Period, the rate per annum determined by the Agent as the rate of interest at
which dollar deposits in the approximate amount of the LIBOR Rate Loan
comprising part of such Borrowing would be offered by the Bank’s London Branch
to major banks in the offshore dollar market at their request at or about 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day applicable to member banks under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”).  The Offshore
Rate for each outstanding LIBOR Rate Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage.

“LIBOR Rate Loans” means, collectively, the LIBOR Revolving Loans and the LIBOR
Lender Term Loans.

“LIBOR Revolving Loan” means a Revolving Loan during any period in which it
bears interest based on the LIBOR Rate.

“LIBOR Lender Term Loan” means any portion of a Lender Term Loan during any
period in which such portion bears interest based on the LIBOR Rate.

“Lien” means:  (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes; (b) to the extent not included under clause (a),
any reservation, exception, encroachment, easement, right-of-way, covenant,
condition, restriction, lease or other title exception or encumbrance affecting
property; and (c) any contingent or other agreement to provide any of the
foregoing.

“Loan Account” means the loan account of FMC, which account shall be maintained
by the Agent.

A-21


--------------------------------------------------------------------------------




“Loan Documents” means this Agreement, the Revolving Notes, the Term Loan Notes,
the Patent and Trademark Security Agreement, the Copyright Security Agreement,
the Security Agreement, the Canadian Security Agreement, the Pledge Agreement,
the Mortgages, the Parent Guaranty, the FMC Guaranty, the Subsidiary Guaranty,
the Contribution Agreement, any Hedge Agreement entered into with a Lender and
any other agreements, instruments, and documents heretofore, now or hereafter
evidencing, securing, guaranteeing or otherwise relating to the Obligations, the
Collateral, or any other aspect of the transactions contemplated by this
Agreement.

“Loan Parties” means collectively, the Borrowers and the Guarantors.

“Loans” means, collectively, all loans and advances provided for in Article 1.

“Majority Lenders” means at any date of determination Lenders whose Pro Rata
Shares aggregate more than 50%.

“Majority Revolving Lenders” means at any time Revolving Credit Lenders whose
Pro Rata Shares aggregate more than 50%.

“Majority Term Lenders” means at any time Term Lenders whose Pro Rata Shares
aggregate more than 50%.

“Manufactured Housing Inventory Limit” has the meaning provided in
Section 1.2(a)(i).

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of Fleetwood and its Subsidiaries, taken as a whole,
(b) a material impairment of the ability of a Borrower or any Affiliate of a
Borrower to perform under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Contracts” means the agreements, contracts and other documents as
filed with the Securities Exchange Commission as exhibits to Fleetwood’s Form
10-K for the fiscal year ended April 30, 2006, Form 10-Q for the quarterly
period ended July 30, 2006, and any of Fleetwood’s Forms 10-K or Forms 10-Q
filed after the date hereof, in each case, in accordance with Item 601(b)(4) and
Item 601(b)(10) (or their equivalents) of Regulation S-K, as promulgated under
the Securities Exchange Act of 1934 as amended.

“Maximum Delayed Draw Amount” means $3,928,575.

“Maximum Inventory Loan Amount” means (i) from and including May 1 through and
including November 30 of each calendar year, $110,000,000 and (ii) from and
including December 1 through and including April 30 of each calendar year,
$135,000,000.

A-22


--------------------------------------------------------------------------------




“Maximum Rate” has the meaning specified in Section 2.3.

“Maximum Real Estate Loan Amount” means $11,250,000, provided that such amount,
on or prior to the Facility Increase Termination Date, shall automatically
increase by the Revolving Credit Facility Increase Amount upon the Appraisal
Condition having been satisfied in a manner satisfactory to the Agent; provided
further that such amount shall reduce (i) on the first day of each Fiscal
Quarter commencing January 29, 2007 by an amount equal to $375,000, and (ii)
from time to time pursuant to Section 3.4(b); provided further that such amount
shall reduce to $0 if the Appraisal Condition is not satisfied in a manner
satisfactory to the Agent on or prior to July 31, 2007.

“Maximum Revolver Amount” means $160,000,000; provided that the Maximum Revolver
Amount shall be $185,000,000 during the period from and including December 1
through and including April 30 of each calendar year.

“Maximum Revolving Credit Facility Increase Amount” means $3,750,000.

“Mexican Subsidiary” means a Fleetwood de Mexico, S.A. de C.V. formed under the
laws of Mexico which shall be (i) a Subsidiary of Fleetwood International Inc.,
(ii) a Subsidiary of one or more additional Subsidiaries of Fleetwood, and (iii)
formed pursuant to organizational documents reasonably satisfactory to the
Agent.

“Minimum Liquidity Event” means, (1) as of any calculation date, either
(a) Fleetwood, on a consolidated basis, has Fleetwood Liquidity of $50,000,000
or less for the calendar month immediately preceding such calculation date or
(b) for the calendar month immediately preceding such calculation date, the
average daily Availability during such calendar month was $20,000,000 or less or
(2) on any date from and after the Closing Date, Fleetwood, on a consolidated
basis, had Fleetwood Liquidity of $25,000,000 or less.

“Mortgages” means and includes any and all of the mortgages, deeds of trust,
deeds to secure debt, assignments and other instruments executed and delivered
by any Loan Party to or for the benefit of the Agent by which the Agent, on
behalf of the Lenders, acquires a Lien on the Real Estate or a collateral
assignment of a Loan Party’s interest under leases of Real Estate, and all
amendments, modifications and supplements thereto.

“Mortgage Amendment” has the meaning provided in Section 7.28(b).

“Mortgaged Property” means the Real Estate identified as such on Schedule 6.11
attached hereto (as substituted pursuant to Section 2.8 from time to time).  For
the avoidance of doubt, following the substitution of any Replaced Property with
any Substituted Property in accordance with Section 2.8, such Replaced Property
shall no longer constitute Mortgaged Property for any purpose hereunder and
Schedule 6.11 shall be deemed modified accordingly.

“Multi-employer Plan” means a “multi-employer plan” as defined in Section
4001(a)(3) of ERISA which is or was at any time during the current year or the
immediately preceding six (6) years contributed to by Fleetwood or any ERISA
Affiliate.

A-23


--------------------------------------------------------------------------------




“Net Amount of Eligible Accounts” means, at any time, the gross amount of
Eligible Accounts less sales, excise or similar taxes, and less returns,
discounts, claims, credits allowances, accrued rebates, offsets, deductions,
counterclaims, disputes and other defenses of any nature at any time issued,
owing, granted, outstanding, available or claimed.

“Net Proceeds” has the meaning specified in Section 3.4(d).

“New Lender” has the meaning specified in Section 13.19.

“New Lender Effective Date” has the meaning specified in Section 13.19.

“Non-Consenting Lender” has the meaning specified in Section 11.1(c)(i).

“Non-Ratable Loan” and “Non-Ratable Loans” have the meanings specified in
Section 1.2(h).

“Notes” means the Revolving Loan Notes and the Term Loan Notes.

“Notice of Borrowing” has the meaning specified in Section 1.2(b).

“Notice of Continuation/Conversion” has the meaning specified in Section 2.2(b).

“Obligations” means, with respect to any Loan Party, all present and future
loans, advances, liabilities, obligations, covenants, duties, and debts owing by
such Loan Party to the Agent and/or any Lender, arising under or pursuant to
this Agreement or any of the other Loan Documents, whether or not evidenced by
any note, or other instrument or document, whether arising from an extension of
credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, (including any interest which
accrues after the filing of a proceeding under the Bankruptcy Code or which
would have accrued but for such filing) charges, expenses, fees, attorneys’
fees, filing fees and any other sums chargeable to the Borrowers hereunder or
under any of the other Loan Documents.  “Obligations” includes, without
limitation, (a) all debts, liabilities, and obligations now or hereafter arising
from or in connection with the Letters of Credit and (b) all debts, liabilities
and obligations now or hereafter arising from or in connection with Bank
Products.

“Original Closing Date” means July 27, 2001.

“Original Credit Agreement” means that certain Credit Agreement dated as of the
Original Closing Date, by and among Fleetwood, the Borrowers, the Lenders, the
Agent and the other parties thereto, as amended.

“Other Taxes” means any with respect to any Lender or the Agent present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Documents but excluding, in the case of each Lender
and the Agent, such taxes (including income, franchise or branch profits taxes)
as are imposed on or measured by the Agent’s or each Lender’s net income in any

A-24


--------------------------------------------------------------------------------




jurisdiction (whether federal, state or local and including any political
subdivision thereof) under the laws of which such Lender or the Agent, as the
case may be, is organized or maintains a lending office.

“Parent Guaranty” means the Third Amended and Restated Parent Guaranty dated as
of the Closing Date from Fleetwood to the Agent, for its benefit and the benefit
of the Lenders.

“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement and the other Loan Documents, and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

“Patent” has the meaning specified in Patent and Trademark Security Agreement.

“Patent and Trademark Security Agreement” means the Amended and Restated Patent
and Trademark Security Agreement, dated as of the Closing Date, executed and
delivered by a Loan Party to the Agent, for the benefit of the Agent and the
Lenders, to evidence and perfect the Agent’s security interest in such Loan
Party’s present and future patents, trademarks, and related licenses and rights.

“Payment Account” means each bank account established pursuant to the Security
Agreement, to which the proceeds of Accounts and other Collateral are deposited
or credited, and which is maintained in the name of the Agent or of FMC or any
other Loan Party, as applicable, as the Agent may determine, on terms acceptable
to the Agent.

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.

“Pending Revolving Loans” means, at any time, the aggregate principal amount of
all Revolving Loans requested in any Notice of Borrowing received by the Agent
which have not yet been advanced.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which Fleetwood or any ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a Multi-employer Plan has made contributions at
any time during the immediately preceding six (6) plan years.

“Permitted Liens” means:

(a)           Liens for taxes not delinquent or statutory Liens for taxes in an
amount not to exceed $3,000,000 provided that the payment of such taxes which
are due and payable is being contested in good faith and by appropriate
proceedings diligently pursued and as to which adequate financial reserves have
been established on books and records of Fleetwood and its Subsidiaries and a
stay of enforcement of any such Lien is in effect;

A-25


--------------------------------------------------------------------------------




(b)           the Agent’s Liens;

(c)           Liens consisting of deposits made in the ordinary course of
business in connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of Debt) or to secure indemnity, performance or other similar bonds
for the performance of bids, tenders or contracts (other than for the repayment
of Debt) or to secure statutory obligations (other than liens arising under
ERISA or Environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds;

(d)           Liens securing the claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other like Persons, provided that if any
such Lien arises from the nonpayment of such claims or demand when due, such
claims or demands do not exceed $1,000,000 in the aggregate at any time;

(e)           Liens constituting encumbrances in the nature of reservations,
exceptions, encroachments, easements, rights of way, covenants running with the
land, and other similar title exceptions or encumbrances affecting any Real
Estate; provided that they do not in the aggregate materially detract from the
value of the Real Estate or materially interfere with its use in the ordinary
conduct of the Borrower’s business;

(f)            Liens arising from judgments and attachments in connection with
court proceedings provided that the attachment or enforcement of such Liens
would not result in an Event of Default hereunder and such Liens are being
contested in good faith by appropriate proceedings, adequate reserves have been
set aside and no material Property is subject to a material risk of imminent
loss or forfeiture and a stay of execution pending appeal or proceeding for
review is in effect;

(g)           Liens on the assets of any Loan Party described on Schedule 6.9
hereto securing the Debt identified on Schedule 6.9 hereto as “Secured Debt” and
refinancings, renewals and extensions thereof permitted pursuant to Section
7.13(f);

(h)           Interests of lessors under operating leases;

(i)            other Liens securing Debt not in excess of $1,000,000 in the
aggregate at any time outstanding;

(j)            [RESERVED];

(k)           [RESERVED];

(l)            Liens on assets of the Excluded Subsidiaries, as long as the
holder of such Lien has no recourse to any Loan Party or its assets;

(m)          Liens securing Debt permitted under Section 7.13(d), (e), (s), (t),
and (u); provided that such Liens securing Debt permitted under Section 7.13 (u)
shall be released in accordance with Section 7.9(f); and

A-26


--------------------------------------------------------------------------------




(n)           bankers liens and rights of set off with respect to customary
depositary arrangements entered into in the ordinary conduct of business.

“Permitted Released Collateral” has the meaning provided in Section 2.7(d).

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Fleetwood or any ERISA Affiliate sponsors or maintains or to which
Fleetwood or any ERISA Affiliate makes, is making, or is obligated to make
contributions and includes any Pension Plan.

“Pledge Agreement” means the Amended and Restated Pledge Agreement dated as of
the Closing Date by the Loan Parties in favor of the Agent, for the benefit of
the Agent and the Lenders.

“Property Release” has the meaning provided in Section 2.7.

“Property Substitution” has the meaning provided in Section 2.8.

“Proprietary Rights” means, as to any Person, all of such Person’s now owned and
hereafter arising or acquired:  licenses, franchises, permits, patents, patent
rights, copyrights, works which are the subject matter of copyrights,
trademarks, service marks, trade names, trade styles, patent, trademark and
service mark applications, and all licenses and rights related to any of the
foregoing, including those patents, trademarks, service marks, trade names and
copyrights set forth on Schedule 6.12 attached hereto and all other rights under
any of the foregoing, all extensions, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing, and all rights
to sue for past, present and future infringement of any of the foregoing.

“Pro Rata Share” of a Lender means (a) with respect to all provisions relating
to Revolving Loans or Letters of Credit or the Revolving Credit Commitments and
as used in the definition of Required Revolving Lenders, a fraction (expressed
as a percentage), the numerator of which is the amount of such Lender’s
Revolving Credit Commitment at such time and the denominator of which is the
Revolving Credit Commitments of all Lenders at such time, or if no Revolving
Credit Commitment is outstanding, a fraction (expressed as a percentage), the
numerator of which is the Aggregate Revolver Outstandings owed to such Lender
and the denominator of which is the Aggregate Revolver Outstandings; (b) with
respect to all provisions relating to the Term Loan and as used in the
definition of Required Term Lenders, a fraction (expressed as a percentage), the
numerator of which is the outstanding Lender Term Loan of such Term Lender and
the denominator of which is the outstanding Term Loan; and (c) otherwise and as
used in the definition of Required Lenders, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Revolving
Credit Commitment at such time plus the outstanding Lender Term Loans of such
Lender plus the amount of such Lender’s Delayed Draw Commitment and the
denominator of which is the Revolving Credit Commitments of all Lenders at such
time plus the outstanding Term Loan plus the Delayed Draw Commitments of all
Lenders, or if no Revolving Credit Commitment is

A-27


--------------------------------------------------------------------------------




outstanding, a fraction (expressed as a percentage), the numerator of which is
the Aggregate Revolver Outstandings of such Lender plus the outstanding Lender
Term Loans of such Lender plus the amount of such Lender’s Delayed Draw
Commitment and the denominator of which is the Aggregate Revolver Outstandings
plus the outstanding Term Loan plus the amount of the Delayed Draw Commitment of
all Lenders.

“Qualified Cash Equivalents” means, as of any date for any Person, the balance
of cash and marketable securities held by such Person in the United States on
such date, which cash and marketable securities are held in an account with the
Agent and are subject to a first priority, perfected Lien in favor of the Agent
and the use of which is not otherwise restricted, by law or by agreement.

“RCI Obligations” means any obligations of FVC owing to Resort Condominiums
International, LLC, or its affiliates in respect of payment for services
rendered by Resort Condominiums International, LLC or its affiliates, to FVC or
its affiliates.

“Real Estate” means, as to any Person, all of such Person’s now or hereafter
owned or leased estates in real property, including, without limitation, all
fees, leaseholds and future interests, together with all of such Person’s now or
hereafter owned or leased interests in the improvements thereon, the fixtures
attached thereto and the easements appurtenant thereto.

“Real Estate Subfacility Assets” means the Real Estate identified as such on the
Addendum to Schedule 6.11 attached hereto (as substituted pursuant to Section
2.8 from time to time).  For the avoidance of doubt, following the substitution
of any Replaced Property with any Substituted Property in accordance with
Section 2.8, such Replaced Property shall no longer constitute Real Estate
Subfacility Assets for any purpose hereunder and Schedule 6.11 shall be deemed
modified accordingly.

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

“Release Date” has the meaning provided in Section 2.7.

“Replaced Property” has the meaning provided in Section 2.8.

“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

“Repurchase Obligations” means the liabilities of Fleetwood to wholesale floor
plan lenders to repurchase Inventory sold by FMC to retail dealers.

“Required Lenders” means at any time Lenders whose Pro Rata Shares aggregate (a)
more than 80% or (b) if Bank’s Pro Rata Share is 35.3% or less, more than
66-2/3%.

A-28


--------------------------------------------------------------------------------




“Required Revolving Lenders” means at any time Revolving Credit Lenders whose
Pro Rata Shares aggregate (a) more than 80% or (b) if Bank’s Pro Rata Share is
35.3% or less, more than 66-2/3%.

“Required Term Lenders” means at any time when there are two or fewer Term
Lenders, all Term Lenders, and at all other times, Term Lenders whose Pro Rata
Shares aggregate (a) more than 80% or (b) if Bank’s Pro Rata Share is 35.3% or
less, more than 66-2/3%.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability, Eligible Accounts, or Eligible
Inventory or Real Estate Subfacility Assets established by the Agent in good
faith from time to time in the Agent’s reasonable credit judgment.  Without
limiting the generality of the foregoing, the following reserves shall be deemed
to be a reasonable exercise of the Agent’s credit judgment:  (a) Bank Product
Reserves, (b) reserves for rent at leased locations subject to statutory or
contractual landlord liens, and where the Agent has not received an acceptable
agreement from the landlord, in an amount equal to three months rent for each
such location, (c) Environmental Compliance Reserves, and (d) warehousemen’s or
bailees’ charges in an amount equal to three months charges due to such
warehouseman or bailee.

“Responsible Officer” means, as to any Loan Party, the chief executive officer
or the president, or any other officer having substantially the same authority
and responsibility; or, with respect to compliance with financial covenants and
the preparation of the Borrowing Base Certificate, the chief financial officer,
vice president-treasurer or vice president-controller, or any other officer of
such Loan Party having substantially the same authority and responsibility.

“Restricted Investment” means any acquisition of property in exchange for cash
or other property, whether in the form of an acquisition of stock, Debt, or
other indebtedness or obligation, or the purchase or acquisition of any other
property, or a loan, advance, capital contribution, or subscription, except the
following:  (a) acquisitions of (i) Equipment to be used in the business so long
as the acquisition costs thereof constitute Capital Expenditures permitted
hereunder and (ii) Real Estate to be used in the business so long as the
acquisition costs are deemed “Capital Expenditures” for purposes of Section 7.22
hereof, and, in each case, if financed, are financed in amounts not in excess of
the amounts permitted hereby; (b) acquisitions of Inventory in the ordinary
course of business; (c) acquisitions of current assets acquired in the ordinary
course of business; (d) direct obligations of the United States of America, or
any agency thereof, or obligations guaranteed by the United States of America,
provided that such obligations mature within one year from the date of
acquisition thereof; (e) acquisitions of certificates of deposit maturing within
one year from the date of acquisition, bankers’ acceptances, Eurodollar bank
deposits, or overnight bank deposits, in each case issued by, created by, or
with a bank or trust company organized under the laws of the United States of
America or any state thereof having capital and surplus aggregating at least
$100,000,000;

A-29


--------------------------------------------------------------------------------




(f) acquisitions of commercial paper given a rating of “A2” or better by
Standard & Poor’s Corporation or “P2” or better by Moody’s Investors Service,
Inc. and maturing not more than 90 days from the date of creation thereof; (g)
Hedge Agreements; (h) extensions of credit in the nature of accounts receivable
or notes receivable arising from the sale or lease of goods or services in the
ordinary course of business; (i) any assets received in satisfaction of
judgments against third parties, foreclosure of Liens or good faith settlement
of litigation, disputes or debts; (j) operating leases in the ordinary course of
business; (k) licenses in the ordinary course of business consistent with past
practices and (l) intercompany Debt of Subsidiaries of Fleetwood otherwise
permitted under this Agreement.

“Revolving Credit Commitment” means, at any time with respect to a Lender, the
principal amount set forth beside such Lender’s name under the heading
“Revolving Credit Commitment” on Schedule 1.2 attached hereto or on the
signature page of the Assignment and Acceptance pursuant to which such Lender
became a Lender hereunder in accordance with the provisions of Section 11.2, as
such Revolving Credit Commitment may be adjusted from time to time in accordance
with the provisions of Section 11.2 and Section 13.19, and “Revolving Credit
Commitments” means, collectively, the aggregate amount of the commitments of all
Lenders.

“Revolving Credit Commitment Increase Date” means the date upon which the
Maximum Real Estate Loan Amount increases in accordance with the definition
thereof upon satisfaction of the Appraisal Condition.

“Revolving Credit Facility Increase Amount” means, at any time, the lesser of
(a) the Maximum Revolving Credit Facility Increase Amount and (b) seventy-five
percent (75%) of the aggregate fair market value of FMC’s Real Estate
Subfacility Assets subject to a Mortgage, as set forth in Updated Appraisals
minus $11,250,000.

“Revolving Credit Lender” means any Lender which has a Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated, any
Lender which has any Revolving Loan outstanding or any participation interest in
any outstanding Letter of Credit.

“Revolving Loan Note” and “Revolving Loan Notes” have the meanings specified in
Section 1.2(a)(ii).

 “Revolving Loans” has the meaning specified in Section 1.2 and includes each
Agent Advance and Non-Ratable Loan.

“Second Amendment and Restatement Date” means July 1, 2005.

“Second Amended and Restated Credit Agreement” means that certain Second Amended
and Restated Credit Agreement dated as of the Second Amended and Restated
Closing Date, by and among Fleetwood, the Borrowers, the Lenders, and the Agent,
and the other parties thereto, as amended by that certain First Amendment to
Second Amended and Restated Credit Agreement (and Consent of Guarantors), dated
as of July 22, 2006, as amended by that certain Second Amendment to Second
Amended and Restated Credit Agreement and Consent of Guarantors dated as of
November 1, 2005, and as amended by that certain Third Amendment to Second
Amended and Restated Credit Agreement and Consent of Guarantors dated as of May
9, 2006.

A-30


--------------------------------------------------------------------------------




“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.

“Security Agreement” means the Second Amended and Restated Security Agreement
dated as of the Closing Date among the Loan Parties and the Agent for the
benefit of the Agent and the Lenders.

“Settlement” and “Settlement Date” have the meanings specified in
Section 12.15(a)(ii).

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(a)           the assets of such Person (including any contribution rights under
any Loan Document), at a fair valuation, are in excess of the total amount of
its debts (including contingent liabilities); and

(b)           the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and

(c)           it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and

(d)           it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.

For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Stated Termination Date” means July 31, 2010; provided that the Stated
Termination Date with respect to the Term Loans shall be July 31, 2007, if the
Appraisal Condition is not satisfied on or prior thereto.

 “Subordinated Debt” means the unsecured Debt from time to time outstanding
under the 1998 Subordinated Debentures, the 2003 Subordinated Debentures, and
the maximum liability of Fleetwood on any subordinated Guaranty of the Trust
Securities.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting Capital Stock, is owned or controlled
directly or indirectly by the Person, or one or more of the Subsidiaries of the
Person, or a combination thereof.  Unless the context otherwise clearly
requires, references herein to a “Subsidiary” refer to a Subsidiary of
Fleetwood.

A-31


--------------------------------------------------------------------------------




“Subsidiary Guaranty” means the Third Amended and Restated Subsidiary Guaranty
dated as of the Closing Date from Subsidiaries of Fleetwood (other than the
Borrowers and the Excluded Subsidiaries) to the Agent, for its benefit and the
benefit of the Lenders.

“Substituted Property” has the meaning provided in Section 2.8.

“Substituted Property Appraisal” has the meaning provided in Section 2.8(d).

“Supporting Letter of Credit” has the meanings specified in Section 1.4(g).

“Supporting Obligations” means all supporting obligations as such term is
defined in the UCC.

 “Taxes” means, with respect to any Lender or the Agent, any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Agent, (i) such taxes (including income, franchise or branch profits taxes) as
are imposed on or measured by the Agent’s or each Lender’s net income in any
jurisdiction (whether federal, state or local and including any political
subdivision thereof) under the laws of which such Lender or the Agent, as the
case may be, is organized or maintains a lending office or (ii) in the case of
any Lender that is a “foreign corporation, partnership or trust” within the
meaning of the Code, any withholding tax that is imposed on amounts payable to
such Lender at the time such Lender becomes a party hereto (or designates a new
lending office) or is attributable to such Lender’s failure (other than as a
result of the introduction of any Requirement of Law or any change in any
Requirement of Law or in the interpretation or administration of any Requirement
of Law) to comply with Section 12.10, except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of the designation or a new
lending office (or assignment), to receive additional amounts from the Borrowers
with respect to such withholding taxes pursuant to Article IV hereof.

“Term Lender” means a Lender which has made a Lender Term Loan, as long as any
portion of such Lender Term Loan is outstanding.

“Term Loan” means the Initial Term Loan and the Delayed Draw Term Loan.

“Term Loan Collateral” means the Real Estate identified as such Schedule 6.11
attached hereto (as substituted pursuant to Section 2.8 from time to time).  For
the avoidance of doubt, following the substitution of any Replaced Property with
any Substituted Property in accordance with Section 2.8, such Replaced Property
shall no longer constitute Term Loan Collateral for any purpose hereunder and
Schedule 6.11 shall be deemed modified accordingly.

“Term Loan Notes” means the Initial Term Loan Notes and the Delayed Draw Term
Loan Notes.

“Term Loan Obligations” means any Obligations outstanding under any Term Loans.

“Termination Date” means the earliest to occur of (i) the Stated Termination
Date, (ii) the date the Total Facility is terminated either by the Borrowers
pursuant to Section 3.2 or by

A-32


--------------------------------------------------------------------------------




the Majority Lenders pursuant to Section 9.2, (iii) the date the Agreement is
otherwise terminated for any reason whatsoever pursuant to the terms of the
Agreement and (iv) the date the Revolving Credit Commitments are terminated or
have expired.

 “Total Facility” has the meaning specified in Section 1.1.

“Trademark” has the meaning specified in Patent and Trademark Security
Agreement.

“Trust Securities” means, collectively, (a) the 6% Convertible Trust Preferred
Securities issued by Fleetwood Trust in February 1998 with a liquidation
preference of $50 per share, guaranteed on a subordinated unsecured basis by
Fleetwood, (b) any convertible preferred securities issued by Fleetwood Trust in
exchange therefore to the extent and only to the extent that issuance of such
securities is permitted under this Agreement, (c) any additional securities
issued by Fleetwood Trust concurrently with, and having the same terms as, the
securities issued in such exchange to the extent and only to the extent that
issuance of such securities is permitted under this Agreement, and (d) the 6%
Convertible Trust Common Securities issued by Fleetwood Trust to Fleetwood in
February 1998.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of California or of any other state the laws of which are required as a
result thereof to be applied in connection with the issues of perfection,
continuation or enforcement of security interests.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

“Unused Letter of Credit Subfacility” means an amount equal to $75,000,000 minus
the sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit
plus, without duplication, (b) the aggregate unpaid reimbursement obligations
with respect to all Letters of Credit.

“Unused Line Fee” has the meaning specified in Section 2.5.

“Updated Appraisals” means appraisals (in form and substance and by an appraiser
reasonably satisfactory to Agent), dated no more than 180 days prior to, in the
case of the Borrowing of the Delayed Draw Term Loan, the Delayed Draw Date or,
in the case of any increase to the Revolving Credit Commitment, the Revolving
Credit Commitment Increase Date.

“Weekly Borrowing Base Certificate” has the meaning specified in Section 5.2(l).

Accounting Terms.  Any accounting term used in the Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations in the Agreement shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP as consistently applied and using the same method for inventory valuation
as used in the preparation of the Financial Statements.

A-33


--------------------------------------------------------------------------------




Interpretive Provisions.

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

(b)           The words “hereof,” “herein,” “hereunder” and similar words refer
to the Agreement as a whole and not to any particular provision of the
Agreement; and Subsection, Section, Schedule and Exhibit references are to the
Agreement unless otherwise specified.

(c)           (i)            The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced.

(ii)           The term “including” is not limiting and means “including without
limitation.”

(iii)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”

(iv)          The word “or” is not exclusive.

(d)           Unless otherwise expressly provided herein, (i) references to
agreements (including the Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(e)           The captions and headings of the Agreement and other Loan
Documents are for convenience of reference only and shall not affect the
interpretation of the Agreement.

(f)            The Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(g)           For purposes of Section 9.1, a breach of a financial covenant
contained in Sections 7.22 or 7.24 shall be deemed to have occurred as of any
date of determination thereof by the Agent or as of the last day of any
specified measuring period, regardless of when the Financial Statements
reflecting such breach are delivered to the Agent.

(h)           The Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Agent, Fleetwood,
the Borrowers and the other parties, and are the products of all parties. 
Accordingly, they shall not be construed against the Lenders or the Agent merely
because of the Agent’s or Lenders’ involvement in their preparation.

A-34


--------------------------------------------------------------------------------